Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 1 of 268




             EXHIBIT C
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 2 of 268



 1   [Submitting Counsel on Signature Page]
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10
     IN RE: JUUL LABS, INC. MARKETING,                    No. 19-md-2913-WHO
11   SALES PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION
12
     THIS DOCUMENT RELATES TO:                            PLAINTIFF’S AMENDED COMPLAINT
13   The Livermore Valley Joint Unified School District
     v. JUUL Labs, Inc., et al.                           JURY TRIAL DEMANDED
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 3:19-cv-08176-WHO                            1                        PLAINTIFF’S AMENDED
                                                                                         COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 3 of 268



 1                                                       TABLE OF CONTENTS
 2   I.     INTRODUCTION .........................................................................................................1

 3   II.    JURISDICTION AND VENUE ....................................................................................5

 4   III.   PARTIES .......................................................................................................................6
 5   IV.    GENERAL FACTUAL ALLEGATIONS...................................................................10
 6          A.         Each Defendant Was Instrumental in Seeking to Develop and Market the
 7                     Blockbuster Sequel to Combustible Cigarettes, the “Most Successful
                       Consumer Product of All Time.” .....................................................................10
 8
            B.         Defendants’ Strategy Was to Create a Nicotine Product That Would
 9                     Maximize Profits Through Addiction. .............................................................18

10                     1.         Defendants Understood that the “Magic” Behind Cigarettes’
                                  Stratospheric Commercial Success Was Nicotine Addiction. .............18
11
                       2.         Following the Cigarette Industry Playbook, Defendants Sought to
12
                                  Market a Product that would Create and Sustain Nicotine
13                                Addiction, but Without the Stigma Associated with Cigarettes. .........22

14                     3.         Defendants Sought to Position JLI for Acquisition by a Major
                                  Cigarette Company. .............................................................................28
15
            C.         JLI and Bowen Designed a Nicotine Delivery Device Intended to Create
16                     and Sustain Addiction, Particularly Among Young People.............................35
17                     1.         JLI and Bowen Made Highly Addictive E-Cigarettes Easy for
18                                Young People and Non-Smokers to Inhale. .........................................35

19                     2.         JLI’s Initial Experiments Measured Non-Smokers’ “Buzz”
                                  Levels and Perceptions of Throat Harshness. ......................................36
20
                       3.         JUULs Rapidly Deliver Substantially Higher Doses of Nicotine
21                                than Cigarettes. ....................................................................................39
22                     4.         JLI and the Management Defendants Knew That JUUL was
23                                Unnecessarily Addictive Because It Delivered More Nicotine
                                  Than Smokers Needed or Wanted. ......................................................46
24
                       5.         JUUL’s Design Did Not Look Like a Cigarette, Making it
25                                Attractive to Non-Smokers and Easy for Young People to Use
                                  Without Detection. ...............................................................................48
26
                       6.         JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors
27                                Without Ensuring the Flavoring Additives Were Safe for
28                                Inhalation. ............................................................................................53

     No. 3:19-cv-08176-WHO                                                  2                                           PLAINTIFF’S AMENDED
                                                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 4 of 268



 1                            a.          JLI Develops Flavored JUUL Products That Would
                                          Appeal to Youth. ......................................................................53
 2
                              b.          Defendants Developed and Promoted the Mint Flavor and
 3
                                          Sought to Preserve its Market. .................................................60
 4
                                          (i)        JLI Manipulates Chemistry of Mint JUUL Pods. ........61
 5
                                          (ii)       JLI’s Youth Surveillance Programs Confirmed
 6                                                   that Mint JUUL Pods are Preferred by Teens. .............62
 7          D.     Defendants Developed and Implemented a Marketing Scheme to Mislead
                   the Public, Including Youth, into Believing that JUUL Products
 8                 Contained Less Nicotine Than They Actually Do and Were Healthy and
 9                 Safe. .................................................................................................................65

10                 1.         The Defendants Knowingly Made False and Misleading
                              Statements and Omissions Concerning JUUL’s Nicotine Content......65
11
                   2.         JLI, the Management Defendants, and Altria Transmitted,
12                            Promoted and Utilized Statements Concerning JUUL’s Nicotine
                              Content that They Knew Were False and Misleading. ........................72
13

14                 3.         Defendants Used Food and Coffee Themes to Give the False
                              Impression that JUUL Products Were Safe and Healthy. ....................76
15
                   4.         JLI’s “Make the Switch” Campaign Intentionally Misled and
16                            Deceived Users to Believe that JUUL Is a Cessation Device. .............80

17                 5.         JLI, Altria, and Others in the E-Cigarette Industry Coordinated
                              with Third-Party Groups to Mislead the Public, Including Minors,
18                            About the Harms and Benefits of E-Cigarettes....................................93
19
                              a.          The American Vaping Association ..........................................93
20
                              b.          Vaping360 ................................................................................96
21
                              c.          Foundation for a Smoke-Free World .......................................98
22
                              d.          Vapor Technology Association................................................99
23
                              e.          Retailer Lobbying ..................................................................100
24
                   6.         Altria Falsely Stated That It Intended to Lend Its Expertise in
25                            “Underage Prevention” Issues to JLI. ................................................100
26
            E.     Defendants Targeted the Youth Market. ........................................................102
27
                   1.         JLI Emulated the Marketing of Cigarette Companies. ......................102
28

     No. 3:19-cv-08176-WHO                                                3                                            PLAINTIFF’S AMENDED
                                                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 5 of 268



 1                 2.        The Management Defendants Intentionally Marketed JUUL to
                             Young People. ....................................................................................105
 2
                   3.        JLI Advertising Exploited Young People’s Psychological
 3
                             Vulnerabilities. ...................................................................................108
 4
                   4.        JLI Pushed the Vaporized Campaign Into Youth Targeted
 5                           Channels.............................................................................................113

 6                           a.         JLI Placed Its Vaporized Ads on Youth Oriented
                                        Websites and Media. ..............................................................113
 7
                             b.         JLI Used Influencers and Affiliates to Amplify Its
 8                                      Message to a Teenage Audience. ...........................................115
 9
                             c.         JLI Used Viral Marketing Techniques Known to Reach
10                                      Young People. ........................................................................119

11                 5.        JLI Targeted Youth Retail Locations. ................................................122

12                 6.        JLI Hosted Parties to Create a Youthful Brand and Gave Away
                             Free Products to Get New Consumers Hooked. ................................124
13
                   7.        The Management Defendants’ Direction and Participation in the
14
                             Youth Marketing Schemes .................................................................128
15
                             a.         The Management Defendants, and in particular Bowen,
16                                      Monsees, Pritzker, Huh, and Valani, oversaw the youth
                                        marketing scheme. .................................................................128
17
                             b.         Pritzker, Huh, and Valani Were Able to Direct and
18                                      Participate in the Youth Marketing Because They Seized
                                        Control of the JLI Board of Directors. ...................................133
19

20                 8.        JLI and the Management Defendants Knew Their Efforts Were
                             Wildly Successful in Building a Youth Market and Took
21                           Coordinated Action to Ensure That Youth Could Purchase JUUL
                             Products..............................................................................................136
22
                             a.         JLI’s Strategy Worked. ..........................................................136
23
                             b.         JLI Closely Tracked Its Progress in Reaching Young
24                                      Customers through Social Media and Online Marketing. .....138
25
                   9.        JLI Coordinated with Veratad Technologies To Expand Youth
26                           Access to JUUL Products. .................................................................141

27                 10.       JLI Engaged in a Sham “Youth Prevention” Campaign. ...................152

28                 11.       The FDA Warned JLI and Others That Their Conduct is
                             Unlawful. ...........................................................................................155
     No. 3:19-cv-08176-WHO                                             4                                          PLAINTIFF’S AMENDED
                                                                                                                            COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 6 of 268



 1                   12.        In Response to Regulatory Scrutiny, Defendants Misled the
                                Public, Regulators, and Congress that JLI Did Not Target Youth.....157
 2
            F.       Altria Provided Services to JLI to Expand JUUL Sales and Maintain
 3
                     JUUL’s Position as the Dominant E-Cigarette. .............................................163
 4
                     1.         Before Altria’s Investment in JLI, Altria and JLI Exchanged
 5                              Market Information Pertaining to Key Decisions. .............................163

 6                   2.         JLI, the Management Defendants and Altria Coordinated to
                                Market JUUL in Highly-Visible Retail Locations. ............................165
 7
                     3.         Altria Contributes to the Success of JLI’s and the Management
 8                              Defendants’ Scheme Through a Range of Coordinated Activities. ...166
 9
            G.       JLI, Altria, and Others Have Successfully Caused More Young People to
10                   Start Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and
                     Public Health Crisis. ......................................................................................170
11
                     1.         Defendants’ Scheme Caused Youth to be Misled into Believing
12                              that JUUL was Safe and Healthy. ......................................................170
13                   2.         Use of JUUL by Minors Has Skyrocketed. .......................................172
14
            H.       JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of
15                   its Products. ....................................................................................................178

16                   1.         E-Cigarette Manufacturers Successfully Blocked the Types of
                                Regulations that Reduced Cigarette Sales, Creating the Perfect
17                              Opportunity for JLI. ...........................................................................178
18                   2.         JLI, the Management Defendants, and Altria Defendants
                                Successfully Shielded the Popular Mint Flavor from Regulation. ....181
19

20                   3.         In Response to the Public Health Crisis Created by JUUL, the
                                FDA Belatedly Tried to Slow the Epidemic. .....................................191
21
                     4.         The Government’s Efforts to Address the JUUL Crisis Were Too
22                              Late and the Damage Has Already Been Done. ................................192
23   V.     GOVERNMENT ENTITY FACTUAL ALLEGATIONS ........................................194
24          A.       E-cigarette Use in Schools .............................................................................194
25          B.       Impact of the Youth E-Cigarette Crisis on Plaintiff Livermore Valley .........205
26
            C.       No Federal Agency Action, Including by the FDA, Can Provide the
27                   Relief Plaintiff Seeks Here.............................................................................212

28   VI.    CAUSES OF ACTION ..............................................................................................213

     No. 3:19-cv-08176-WHO                                                5                                          PLAINTIFF’S AMENDED
                                                                                                                               COMPLAINT
             Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 7 of 268



 1   COUNT ONE — VIOLATIONS OF CALIFORNIA PUBLIC NUISANCE LAW ............213
 2   COUNT TWO — VIOLATIONS OF THE RACKETEER INFLUENCED AND
         CORRUPT ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961(C)...................219
 3

 4            A.        Description of the Nicotine Market Expansion Enterprise ............................220

 5            B.        Conduct of the Nicotine Market Expansion Enterprise .................................223

 6            C.        Pattern of Racketeering Activity ....................................................................226

 7            D.        Plaintiff Has Been Damaged by the Nicotine Market Expansion
                        Enterprise Defendants’ RICO Violations ......................................................243
 8
     COUNT THREE — VIOLATIONS OF THE RACKETEER INFLUENCED AND
 9       CORRUPT ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1962(D) ..................245
10
     COUNT FOUR — NEGLIGENCE .......................................................................................248
11
     COUNT FIVE — GROSS NEGLIGENCE...........................................................................254
12
     PRAYER FOR RELIEF ........................................................................................................260
13
     JURY TRIAL DEMANDED .................................................................................................260
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 3:19-cv-08176-WHO                                               6                                      PLAINTIFF’S AMENDED
                                                                                                                          COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 8 of 268



 1                                          I.      INTRODUCTION
 2          1.      The battle to end nicotine addiction and its associated diseases and death has consumed
 3
     our nation’s public health resources for more than half a century. After five decades of tireless efforts
 4
     by public health advocates, litigators, and regulators, the war on tobacco was on the path to victory. By
 5
     2014, rates of smoking and nicotine addiction in this country were finally at an all-time low,
 6
     particularly among teenagers. Until now. The United States, closer than ever to consigning the nicotine
 7

 8   industry to the dustbin of history, now faces a youth nicotine epidemic of historic proportions.

 9          2.      JUUL products are rampant in the nation’s schools, with the percentage of 12th graders
10   who reported consuming nicotine almost doubling between 2017 and 2018. In 2019, more than five
11
     million middle and high school students reported current use of e-cigarettes, including more than one
12
     in every four high schoolers. Consistent with this national trend, youth e-cigarette consumption rates in
13
     Livermore Valley Joint Unified School District (“Livermore Valley” or “Plaintiff”) continue to climb.
14

15   According to the results of the California Healthy Kids Survey conducted in the school year from

16   2017-2018, 72% of 11th graders in Plaintiff’s schools and 67% of 9th graders in Plaintiff’s schools

17   reported that it was very easy or fairly easy to obtain e-cigarettes or vaping devices and 29% of 11th
18   graders and 19% of 9th graders admitted to having used e-cigarettes or other vaping devices. The
19
     Surgeon General has warned that this new “epidemic of youth e-cigarette use” could condemn a
20
     generation to “a lifetime of nicotine addiction and associated health risks.” The swift rise in a new
21
     generation of nicotine addicts has overwhelmed parents, schools, and the medical community
22

23   (including county public health departments) on the front lines dealing with this crisis, drawing

24   governmental intervention at nearly every level—but it’s too little, too late.

25          3.      This public health crisis is no accident. What had been lauded as progress in curbing
26
     cigarette use, JUUL Labs Inc.’s (JLI) co-founders Adam Bowen and James Monsees viewed as
27
     opportunity. Seizing on the decline in cigarette consumption and the lax regulatory environment for e-
28
     cigarettes, Bowen, Monsees, and investors in their company sought to introduce nicotine to a whole
     No. 3:19-cv-08176-WHO                                1                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 9 of 268



 1   new generation, with JLI as the dominant supplier. To achieve that common purpose, they knew they
 2   would need to create and market a product that would make nicotine cool again, without any of the
 3
     stigma associated with cigarettes. With help from their early investors and board members, who
 4
     include Nicolas Pritzker, Huyoung Huh, and Riaz Valani (together, the “Management Defendants”),
 5
     they succeeded in hooking millions of youth, and, of course, earning billions of dollars in profits.
 6

 7          4.      Every step of the way, JLI, by calculated intention, adopted the cigarette industry’s

 8   playbook, in coordination with one of that industry’s innovators, cigarette giant Altria. JLI was created

 9   in the image of the iconic American cigarette companies, which JLI founders praised for creating “the
10
     most successful consumer product of all time. . . . an amazing product.” The secret to that “amazing
11
     product”? Nicotine, a chemical that has deleterious effects on developing young brains, is the
12
     fundamental reason that people persist in using tobacco products even though they can cause
13
     pulmonary injuries, cardiovascular disease and other serious, often fatal, conditions. Through careful
14

15   study of decades of cigarette industry documents, JLI knew that the key to developing and sustaining

16   addiction was the amount and the efficiency of the nicotine delivery.
17          5.      Three tactics were central to decades of cigarette industry market dominance: product
18
     design to maximize addiction; mass deception; and targeting of youth. JLI and its co-conspirators
19
     adopted and mastered them all. First, JLI and Bowen designed JUUL products to create and sustain
20
     addiction, not break it. JLI and Bowen were the first to design an e-cigarette that could compete with
21

22   combustible cigarettes on the speed and strength of nicotine delivery. Indeed, JUUL products use

23   nicotine formulas and delivery methods much stronger than combustible cigarettes, confirming that

24   what JLI and Bowen designed was a starter product designed for youth, not a cessation or cigarette
25   replacement product. JLI and Bowen also innovated by making an e-cigarette that was smooth and
26
     easy to inhale, practically eliminating the harsh “throat hit,” which otherwise deters nicotine
27
     consumption, especially among nicotine “learners,” as R.J. Reynolds’ chemist Claude Teague called
28
     new addicts, primarily young people.
     No. 3:19-cv-08176-WHO                               2                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 10 of 268



 1          6.      Second, JLI and the Management Defendants, just like cigarette companies before them,
 2   targeted kids as their customer base. One of JLI’s               was the need to
 3
             JUUL products were designed to appear slick and high-tech like a cool gadget, including
 4
     video-game-like features like “party mode.” JLI offered kid-friendly flavors like mango and cool mint
 5
     and partnered with Altria to create and preserve the market for mint-flavored products—all because
 6

 7   Defendants knew that flavors get young people hooked. Under the guise of youth smoking prevention,

 8   JLI sent representatives directly to schools to study teenager e-cigarette preferences.

 9          7.      Third, JLI, the Management Defendants and Altria engaged in a campaign of deceit,
10
     through sophisticated mass media and social media communications, advertisements and otherwise,
11
     about the purpose and dangers of JUUL products. JUUL products’ packaging and advertising grossly
12
     understates the nicotine content in its products. Advertising campaigns featured JUUL paired with food
13
     and coffee, positioning JUUL as part of a healthy meal, a normal part of a daily routine, and as safe as
14

15   caffeine. In partnership with Altria, JLI adopted a “Make the Switch” campaign to mislead the public

16   into thinking that JLI products were benign smoking cessation devices, even though JUUL was never
17   designed to break addictions. JLI, the Management Defendants, and Altria also concealed the results of
18
     studies that revealed that JUUL products were far more powerfully addictive than was disclosed. JLI’s
19
     deceptive marketing scheme was carried out across the country through broad distribution channels:
20
     veteran cigarette industry wholesalers, distributors and retailers ensured that JUUL products would
21

22   become widely available to a new market of nicotine-newcomers, especially youth. JLI and the

23   Management Defendants joined with these veteran cigarette industry marketers to secure premium

24   shelf space for vivid displays at convenience stores, like 7-11, and gas stations, including Chevron, that
25   would lure e-cigarette users, particularly young people, who would become long-term customers.
26
     These marketing efforts have been resounding successes—when JUUL products were climbing in
27
     sales, most youth—and their parents—believed that e-cigarettes did not contain nicotine at all.
28

     No. 3:19-cv-08176-WHO                                3                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 11 of 268



 1          8.      JLI and the Management Defendants reached their intended demographic through a
 2   diabolical pairing of notorious cigarette company advertising techniques (long banned for cigarettes
 3
     because they cause young people to start smoking) with cutting-edge viral marketing campaigns and
 4
     social media. They hired young models and advertised using bright, “fun” themes, including on media
 5
     long barred to the cigarette industry, such as billboards, on children’s websites such as “Nick Junior”
 6

 7   and Cartoon Network, and on websites providing games and educational tools to students in middle

 8   school and high school. JLI and the Management Defendants also employed young social media

 9   “influencers” and celebrities popular with teenagers. When the public, regulators, and Congress caught
10
     onto JLI’s relentless focus on children, JLI and the Management Defendants simply lied, even though
11
     they knew well that they had purposefully targeted youth in their marketing and those efforts had been
12
     breathtakingly successful.
13
            9.      It should come as little surprise that JLI and the Management Defendants’ misconduct,
14

15   expressly patterned after decades of cigarette company practices, could not have been carried out

16   without the involvement and expertise of an actual cigarette company. In December 2018, Altria paid
17   $12.8 billion to acquire a 35% stake in JLI. But even well before Altria announced its investment in
18
     JLI, the connections between the two companies ran deep. JLI and Altria collaborated to grow the
19
     e-cigarette market and the number of users addicted to nicotine, including by sharing data and
20
     information and coordinating marketing activities, including acquisition of key shelf space next to
21

22   top-selling Marlboro cigarettes. Altria’s investment in JLI is not merely a financial proposition, but a

23   key element of Defendants’ plan to stave off regulation and public outcry and keep their most potent

24   and popular products on the market. JLI has benefitted from Altria’s expertise in designing and
25   marketing addictive products, and in thwarting regulation.
26
            10.     There is no doubt about it—JLI, the Management Defendants, Altria, and their co-
27
     Defendants have created this youth public health crisis. At the heart of this disastrous epidemic are the
28
     concerted efforts of JLI, its co-conspirators, and all those in JUUL’s supply and distribution chain to
     No. 3:19-cv-08176-WHO                               4                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 12 of 268



 1   continuously expand their market share and profits by preying upon a vulnerable young population and
 2   deceiving the public about the true nature of the products they were selling. Nicotine is not benign like
 3
     coffee, contrary to what many JUUL users believe. Nor is the aerosol as harmless as puffing room air.
 4
     Worse, the flavors in JUUL products are themselves toxic and dangerous, and have never been
 5
     adequately tested to ensure they are safe for inhalation. According to the most recent scientific
 6

 7   literature, JUUL products cause acute and chronic pulmonary injuries, cardiovascular conditions, and

 8   seizures. Yet JUUL products and advertising contain no health risk warnings at all. And a generation

 9   of kids is now hooked, ensuring long-term survival of the nicotine industry because, today just as in
10
     the 1950s, 90% of smokers start as children.
11
                                      II.     JURISDICTION AND VENUE
12
            11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331
13
     because Plaintiff’s racketeering claim arises under the laws of the United States, 18 U.S.C. § 1961 et
14

15   seq., and pursuant to 28 U.S.C. § 1332(a) because: (i) the amount in controversy exceeds $75,000,

16   exclusive of interests and costs, and (ii) the plaintiff and defendants are citizens of different states. This
17   Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.
18
            12.     The Court has personal jurisdiction over Defendants because they do business in the
19
     Northern District of California and have sufficient minimum contacts with the District. Defendants
20
     intentionally avail themselves of the markets in this State through the promotion, marketing, and sale
21

22   of the products at issue in this lawsuit in California, and by retaining the profits and proceeds from

23   these activities, to render the exercise of jurisdiction by this Court permissible under California law

24   and the U.S. Constitution. The Court also has personal jurisdiction over JLI, the Management
25   Defendants, and Altria under 18 U.S.C. § 1965, because at least one of these Defendants has sufficient
26
     minimum contacts with the District.
27
            13.     Venue is proper in the Northern District of California pursuant to 28 U.S.C. § 1391
28
     (b)(2) and (3) because a substantial part of the events or omissions giving rise to the claims at issue in
     No. 3:19-cv-08176-WHO                                 5                              PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 13 of 268



 1   this Complaint arose in this District and Defendants are subject to the Court’s personal jurisdiction
 2   with respect to this action.
 3
                                                III.    PARTIES
 4
     Plaintiff
 5
             14.    Plaintiff Livermore Valley is a unified school district organized and operating pursuant
 6

 7   to the laws of the State of California. Plaintiff’s offices are located on East Jack London Boulevard in

 8   Livermore, California.

 9   JUUL Labs, Inc.
10
             15.    Defendant JUUL Labs, Inc. (“JLI”) is a Delaware corporation, having its principal place
11
     of business in San Francisco, California. Ploom, Inc., a predecessor company to JLI, was incorporated
12
     in Delaware on March 12, 2007. In 2015, Ploom, Inc. changed its name to PAX Labs, Inc. In April
13
     2017, PAX Labs, Inc. changed its name to JUUL Labs, Inc., and formed a new subsidiary corporation
14

15   with its old name, PAX Labs, Inc. That new subsidiary, PAX Labs, Inc. (“PAX”), was incorporated in

16   Delaware on April 21, 2017 and has its principal place of business in San Francisco, California.
17           16.    JUUL, designs, manufactures, sells, markets, advertises, promotes and distributes JUUL
18
     e-cigarette devices, JUUL pods and accessories (collectively “JUUL” or “JUUL products”). Prior to
19
     the formation of separate entities PAX Labs, Inc. and JLI in or around April 2017, JUUL designed,
20
     manufactured, sold, marketed, advertised, promoted, and distributed JUUL under the name PAX Labs,
21

22   Inc.

23           17.    Together with its predecessors, JUUL Labs, Inc is referred to herein as “JLI.”

24   Altria Defendants
25           18.    Defendant Altria Group Inc, (together with its wholly owned subsidiaries and their
26
     predecessors, “Altria” or the “Altria Defendants”) is a Virginia corporation, having its principal place
27
     of business in Richmond, Virginia. Altria is one of the world’s largest producers and marketers of
28
     tobacco products, manufacturing and selling combustible cigarettes for more than a century.
     No. 3:19-cv-08176-WHO                               6                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 14 of 268
             Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 15 of 268



 1            22.     Defendant Altria Enterprises LLC (“Altria Enterprises”) is a wholly owned subsidiary
 2   of Altria Group, Inc. Altria Enterprises is a Virginia limited liability company with its principal place
 3
     of business in Richmond, Virginia. Altria Enterprises is a party to the purchase agreement between
 4
     Altria Group, Inc. and JLI. Altria Enterprises purchased Altria’s stake in JLI on Altria’s behalf.
 5
     Collectively, Altria Group, Inc. and its subsidiaries named above will be referred to herein as “Altria.”
 6

 7   Upon information and belief, Altria conducted meetings, interviews and inspections at the JLI facilities

 8   in San Francisco and engaged in frequent communications regarding JUUL with JLI in California and

 9   elsewhere prior to, during, and subsequent to its stock purchase.
10
     Management Defendants
11
              23.     Defendant James Monsees is a resident of the San Francisco Bay area, California. In
12
     2007, he co-founded Ploom with Defendant Bowen. He served as Chief Executive Officer of JLI until
13
     October 2015. Since October 2015, he has been Chief Product Officer of JLI. At all relevant times, he
14

15   has been a member of the Board of Directors of JLI until he stepped down in March 2020.

16            24.     Defendant Adam Bowen is a resident of the San Francisco Bay area, California. In
17   2007, he co-founded Ploom with Defendant Monsees. At all relevant times, he has been Chief
18
     Technology Officer and a member of the Board of Directors of JLI.
19
              25.     Defendant Nicholas Pritzker is a resident of San Francisco, California, and a member of
20
     the Pritzker family, which owned the chewing-tobacco giant Conwood before selling it to Reynolds
21

22   American, Inc., a subsidiary of British American Tobacco. Pritzker received a J.D. from the University

23   of Chicago. He served as president of the Hyatt Hotels Corporation and was a member of its Board of

24   Directors from 1980 to 2007. More recently, he co-founded Tao Capital, an early investor in, among
25   other companies, Tesla Motors and Uber. In 2007, he invested in JLI.3
26

27
     3
         Ainsley Harris, How JUUL went from a Stanford thesis to $16 billion startup, Fast Co. (Mar. 8,
28       2020), https://www.fastcompany.com/90263212/how-JUUL-went-from-a-stanford-thesis-to-16-
         billion-startup.
     No. 3:19-cv-08176-WHO                                8                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 16 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 17 of 268



 1                              IV.     GENERAL FACTUAL ALLEGATIONS
 2   A.     Each Defendant Was Instrumental in Seeking to Develop and Market the Blockbuster
 3          Sequel to Combustible Cigarettes, the “Most Successful Consumer Product of All Time.”

 4          30.     JLI’s co-founder James Monsees has described the cigarette as “the most successful

 5   consumer product of all time . . . an amazing product.”9 This statement, which ignores the fact that
 6   cigarettes have caused more deaths than any other human invention, contained a kernel of truth. When
 7
     U.S. smoking rates peaked in the mid-1960s, 42% of adults smoked cigarettes. Cigarettes were
 8
     everywhere; people smoked on airplanes, in movie theatres, at the office, and at sports games. Movie
 9
     stars and sports heroes smoked. Cigarette advertising wallpapered American life, glamorizing smoking
10

11   as sophisticated, cool, and the thing to do.

12          31.     But in reality, of course, this “successful” product has long been the world’s leading

13   cause of preventable death.
14          32.     Years of anti-smoking campaigns, including work by local government public health
15
     departments and school-based anti-tobacco programs, have made great strides towards de-normalizing
16
     cigarette smoking. But where public health officials and schools saw progress, others saw an
17
     opportunity.
18

19          33.     Citing “some problems” inherent in the cigarette, Monsees and JLI co-founder Adam

20   Bowen set out to “deliver[] solutions that refresh the magic and luxury of the tobacco category.”10

21   Monsees saw “a huge opportunity for products that speak directly to those consumers who aren’t
22
     perfectly aligned with traditional tobacco products.”11 Successfully capitalizing on this opportunity
23
     would mean not only billions of dollars in short-term revenue but lucrative acquisition by a cigarette
24
     industry power player.
25
     9
26     Kathleen Chaykowski, Billionaires-to-be: Cigarette Breakers–James Monsees and Adam Bowen
       Have Cornered the US E-Cigarette Market with Juul. Up Next: The World, FORBES INDIA (Sept. 27,
27     2018), www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-breakers/51425/1.
     10
        Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods, SOLID
28     SMACK (Apr. 23, 2014), www.solidsmack.com/design/ploom-modeltwo-slick-design-tobacco-pods.
     11
        Id.
     No. 3:19-cv-08176-WHO                              10                            PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 18 of 268



 1          34.     Bowen and Monsees took the first major step toward realizing their vision by
 2   deliberately creating an extremely potent nicotine product that looked nothing like a cigarette. But
 3
     achieving widespread adoption of their highly addictive product required resources and expertise
 4
     beyond those possessed by Bowen, Monsees or others at JLI.
 5
            35.     When it became clear that Bowen and Monsees could not themselves achieve their
 6

 7   vision of growing the number of nicotine-addicted e-cigarette users to ensure a base of customers for

 8   life, the Management Defendants planned a fundamental shift in roles to allow Pritzker, Huh, and

 9   Valani to direct and take control of JLI and use it to commit the Defendants’ unlawful acts.
10
            36.     Specifically, in October 2015, Monsees stepped down from his role as Chief Executive
11
     Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Huh, and Valani formed an
12
     Executive Committee of the JLI Board of Directors that would take charge of fraudulently marketing
13
     JUUL products, including to youth.
14

15          37.     Prior to the installation of Tyler Goldman as JLI’s new CEO in August 2016,

16   Defendants Pritzker, Huh, and Valani used their newly formed Executive Committee to expand the
17   number of addicted e-cigarette users through fraudulent advertising and representations to the public,
18
     and specifically to minors. They cleaned house at JLI by “dismiss[ing] other senior leaders and
19
     effectively tak[ing] over the company.”12
20
                                                                              13
21

22          38.     But the Management Defendants knew that their desire to create a massive new market

23   for JUUL on their own would be aided if they could convert Altria, an experienced cigarette company

24   with a history of marketing to youth and covering it up, into an ally. They turned to Altria in the Spring
25   of 2017. While Defendants JLI, Bowen, Monsees, Huh, and Valani are relative newcomers to the
26
     tobacco industry, Altria has been manufacturing and selling “combustible” cigarettes for more than a
27
     12
        Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. TIMES (Nov. 23,
28     2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
     13
        INREJUUL_00278359.
     No. 3:19-cv-08176-WHO                               11                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 19 of 268



 1   century. And Defendant Pritzker, for his part, has been long familiar with the tobacco industry from his
 2   family’s ownership of chewing-tobacco giant, Conwood, before selling it to Reynolds American, Inc.,
 3
     a subsidiary of British American Tobacco. Notwithstanding their different histories, JLI and the
 4
     Management Defendants, for their part, invited Altria into the fold as an ally with ample resources to
 5
     further expand the market of nicotine-addicted e-cigarette users and to keep litigation and regulation at
 6

 7   bay. While JLI, Monsees, and Bowen publicly claimed to be out to “disrupt” the industry, they and the

 8   other Management Defendants privately negotiated and ultimately relinquished a 35% ownership stake

 9   in the company to a cigarette giant.
10
            39.     Cigarette companies have long known that profitable growth requires a pipeline of
11
     “replacement” customers. Altria, after decades of tobacco litigation and regulation, had little ability to
12
     recruit new smokers in the ways that had driven Philip Morris’s success through most of the 1900s. In
13
     2017, Altria’s combustible cigarette products were facing increasing regulatory pressures. In late July
14

15   2017, Altria’s stock value plummeted shortly after the FDA announced that it would reduce the

16   amount of nicotine allowed in cigarettes with an eye toward reaching non-addictive levels.14 In late
17   2017, Altria, and other major cigarette companies, also finally complied with a consent decree from the
18
     1990s tobacco litigation that required them to issue corrective advertising statements that highlighted
19
     the addictiveness and health impacts of smoking cigarettes.15
20
            40.     Due in large part to this litigation and regulation, cigarette use has been declining in the
21

22   United States in the last decade, especially among youth.16 Altria estimates that the cigarette industry

23
      14
          See Dan Caplinger, Altria Group in 2017: The Year in Review, THE MOTLEY FOOL (Dec. 18, 2017),
24     https://www.fool.com/investing/2017/12/18/altria-group-in-2017-the-year-in-review.aspx.
     15
        Chuck Stanley, Tobacco Cos. Settle Long-Running Health Warning Dispute, LAW360 (Apr. 25,
25     2018, https://www.law360.com/articles/1037281/tobacco-cos-settle-long-running-health-warning-
26     dispute.
     16
        Current Cigarette Smoking Among Adults In the United States, CDC,
27     https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm (last
       visited May 5, 2020); Youth and Tobacco Use, CDC,
28     https://www.cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm (last
       visited May 5, 2020).
     No. 3:19-cv-08176-WHO                               12                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 20 of 268



 1   declined by 4% in 2017 and by 4.5% in 2018, and it predicted a continued 4% to 5% decline in the
 2   average annual U.S. cigarette industry volume for 2019 through 2023.17 Altria later adjusted the
 3
     estimated rate of decline to 4% to 6%, to reflect efforts to increase the legal age for cigarette smoking
 4
     to 21.18
 5
                41.   Altria had undertaken its own efforts at marketing an e-cigarette product. Altria had
 6

 7   launched the MarkTen product nationwide in 2014 with an aggressive marketing campaign, eclipsing

 8   the advertising expenditures for the market leader at that time, blu e-cigarettes.19 Of the $88.1 million

 9   spent on e-cigarette advertising in 2014, nearly 40% of that was Altria’s MarkTen campaign, at $35
10
     million.20
11
                42.   Altria was clear in its intent to dominate the e-cigarette market as it has the combustible
12
     cigarette market: “We are the market leader today and we will continue to be,” then-CEO Marty
13
     Barrington told investors at the time of MarkTen’s launch.21 The original MarkTen was a “cigalike,”
14

15   designed to mimic the look and feel of a combustible cigarette.

16              43.   Altria had also been acquiring small companies in the e-cigarette industry, starting in
17   2014 with Green Smoke, Inc., whose e-cigarettes were also the “cigalike” style, and were sold in
18
     flavors including “Vanilla Dreams” and “Smooth Chocolate.”22 In 2016, Altria acquired a product
19
     17
20      Altria’s Fourth-Quarter 2018 Earnings Conference Call, Altria (Jan. 31, 2019),
       http://investor.altria.com/Cache/1001247877.PDF?O=PDF&T=&Y=&D=&FID=1001247877&iid=4
21     087349.
     18
22      Altria Shares Slide As Cigarette Sales Continue to Decline, Tobacco Bus. (July 31, 2019),
       https://tobaccobusiness.com/altria-shares-slide-as-cigarette-sales-continue-to-decline/.
     19
23      Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as Altria’s MarkTen
       enters the marketplace, 25 Tobacco Control e125 (10) (2015),
24     http://dx.doi.org/10.1136/tobaccocontrol-2015-052532.
     20
        Id.
25   21
        Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, CONVENIENCE STORE NEWS (July 22,
26     2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
     22
        Mike Esterl, Altria To Launch MarkTen E-Cigarette Nationally, WALL ST. J. (Feb. 19, 2014),
27     https://www.wsj.com/articles/altria-to-launch-markten-e-cigarette-nationally-1392832378; Senator
       Richard J. Durbin et al., Gateway to Addiction? A Survey of Popular Electronic Cigarette
28     Manufacturers and Targeted Marketing to Youth at 12 (Apr. 14, 2014),
       https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-Cigarettes%20with%20Cover.pdf.
     No. 3:19-cv-08176-WHO                                 13                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 21 of 268



 1   called Cync, from Vape Forward.23 Cync is a small e-cigarette device that uses prefilled pods in a
 2   variety of flavors, similar to the JUUL.
 3
            44.     In February 2017, Altria told investors at the 2017 Consumer Analyst Group of New
 4
     York (CAGNY) Conference that over the past year, “Nu Mark LLC (Nu Mark) made excellent
 5
     progress toward its long-term aspiration of becoming a leader in e-vapor.”24 In his remarks, Altria’s
 6

 7   current CEO, Howard A. Willard III, said, “Nu Mark, our e-vapor company, had a very strong year. It

 8   made excellent progress toward establishing MarkTen as a leading brand in the category, continued to

 9   improve its supply chain, and took the necessary steps to comply with the deeming regulations.” He
10
     noted, however, that the estimated “total 2016 e-vapor consumer spending was roughly flat compared
11
     to the prior year at approximately $2.5 billion.”25 In 2017, Altria’s MarkTen e-cigarettes had a market
12
     share of only 13.7%, well behind JLI’s growing market share of 40%.26 Thus, despite its public
13
     statements to the contrary, Altria knew the popularity of JUUL stood in the way of Altria becoming the
14

15   dominant force in the e-cigarette market.

16          45.     With smoking on the decline, litigation and regulatory controls were ramping up and
17   threatening Altria’s ability to attract new smokers, and JUUL outperforming Altria’s products in the
18
     market, Altria’s best bet for maintaining its sales by increasing the number of users, and especially
19
     minors, addicted to nicotine was to partner with JLI (1) to maintain or increase the number of users,
20
     and especially minors, hooked on JUUL; and (2) to delay and prevent regulation that could interfere
21

22   with this first scheme.
     23
23      Remarks by Jody Begley, 2017 Altria Investor Day (Nov. 2, 2017), http://media.corporate-
       ir.net/media_files/IROL/80/80855/2017InvestorDay/Remarks_and_Reconciliations.pdf.
24   24
        Remarks by Marty Barrington, Altria Group, Inc.’s (Altria) Chairman, CEO and President, and other
       members of Altria’s senior management team 2017 Consumer Analyst Group of New York
25     (CAGNY), (2017), http://investor.altria.com/Cache/IRCache/1ac8e46a-7eb4-5df2-843d-
26     06673f29b6b0.PDF?O=PDF&T=&Y=&D=&FID=1ac8e46a-7eb4-5df2-843d-
       06673f29b6b0&iid=4087349.
     25
27      Id.
     26
        Richard Craver, Vuse falls further behind Juul on e-cig sales, WINSTON-SALEM JOURNAL (Dec. 14,
28     2017), https://www.journalnow.com/business/vuse-falls-further-behind-juul-on-e-cig-
       sales/article_ed14c6bc-5421-5806-9d32-bba0e8f86571.html.
     No. 3:19-cv-08176-WHO                              14                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 22 of 268



 1             46.      For those reasons and others,
 2

 3                                                                                                          27

 4
     and Ploom’s advisory committee included Altria’s former growth officer. In Altria’s words, the
 5
     company followed “JUUL’s journey rather closely” from its early beginnings.28
 6

 7             47.      According to Howard Willard, Altria’s CEO, Altria first contacted JLI about a

 8   commercial relationship in early 2017, with “confidential discussions” beginning in the Spring of

 9   2017.29
10

11                                                               30

12
               48.
13
                31
                     Pritzker and Valani, together with Burns, were the lead negotiators on the Altria deal. On
14

15   July 30, 2018, in advance of a meeting between the lead negotiators from JLI and Altria, Pritzker

16   emailed Howard Willard an opening term sheet for discussions, and made clear that an end to
17   competition from Altria’s e-cigarette products was a key term of any deal. On August 1, 2018, the
18
     companies’ negotiators met at the Park Hyatt Hotel in Washington, D.C., to discuss terms. Pritzker,
19
     Valani, and Burns attended for JLI. Willard and Billy Gifford, Altria’s CFO, attended for Altria. By
20
     the Fall of 2017, JLI, the Management Defendants, and Altria had agreed to and had taken coordinated
21

22   actions to maintain and expand the number of nicotine-addicted e-cigarette users in order to ensure a

23   steady and growing customer base.

24

25   27
        INREJUUL_00278740.
     28
26      Olivia Zaleski & Ellen Huet, Juul Expects Skyrocketing Sales of $3.4 Billion, Despite Flavored Vape
       Restrictions, BLOOMBERG (Feb. 22, 2019), https://www.bloomberg.com/news/articles/2019-02-
27     22/juul-expects-skyrocketing-sales-of-3-4-billion-despite-flavored-vape-ban.
     29
        Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
28   30
        INREJUUL_00349529.
     31
        Id.
     No. 3:19-cv-08176-WHO                                  15                            PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 23 of 268



 1          49.                                                          t was JLI (through its executives and
 2   employees—including Tyler Goldman and his successors) and Altria (through its executives and
 3
     employees) that primarily directed and conducted fraudulent acts designed to grow the market of youth
 4
     nicotine-addicted e-cigarette users, although Bowen, Monsees, Pritzker, Huh, and Valani remained
 5
     critical to the success of these efforts. Without their control of the JLI Board of Directors and prior
 6

 7   fraudulent conduct, the close coordination between JLI and Altria, and Altria’s investment in JLI,

 8   would not have been possible.

 9          50.     In December 2018, Altria decided to take the next step in its coordination with JLI and
10
     the Management Defendants by making a $12.8 billion equity investment in JLI, the largest equity
11
     investment in United States history. This arrangement was profitable for both companies, as well as
12
     Defendants Monsees, Bowen, Prtizker, Huh, and Valani. JLI employees received $2 billion in bonuses,
13
     which, split among the Company’s 1,500 employees, was approximately $1.3 million per employee,32
14

15   and Altria received millions of loyal teen customers. In deciding to make a huge investment in JUUL,

16   Altria took into account that the e-cigarette industry would see significant year-over-year growth in the
17   near term, and that “JUUL continu[es] to be a growth driver for the e-vapor category.”33
18
            51.     In July 2018, JLI’s valuation was approximately $15 billion.34 But, in December 2018,
19
     Altria’s investment of $12.8 billion for a 35% stake in the company reflected a valuation of
20
     approximately $38 billion—more than two and a half times the valuation just five months earlier.
21

22   Defendants Monsees, Bowen, Pritzker, Huh, and Valani thus saw the value of their investments in JLI

23

24

25   32
        Olivia Zaleski, Juul Employees to Get $2 Billion Bonus in Altria Deal, BLOOMBERG (Dec. 20, 2018),
26     https://www.bloomberg.com/news/articles/2018-12-20/juul-employees-said-to-get-2-billion-bonus-
       in-altria-deal.
     33
27      Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
     34
        Rachel Becker, Why Is Juul Worth $16 Billion? It’s More Like a Cigarette Than You Think, THE
28     VERGE (Jul. 3, 2018), https://www.theverge.com/2018/7/3/17529442/juul-vapes-nicotine-electronic-
       cigarettes-addiction-funding.
     No. 3:19-cv-08176-WHO                               16                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 24 of 268



 1   skyrocket as a result of the Altria agreement, allowing them to cash out via a special dividend and
 2   bonus, as well as through stock sales that were not available to other of JLI’s minority shareholders.35
 3
            52.     This investment further intertwined JLI and Altria. According to the terms of its
 4
     investment, Altria may appoint one third of JLI’s board. And in October 2019, JLI’s CEO resigned to
 5
     be replaced by another career Altria executive, K.C. Crosthwaite. The key JLI negotiators of the Altria
 6

 7   deal (including Pritzker and Valani), and other officers and directors including Bowen, Monsees, and

 8   Huh, would have been instrumental in bringing Crosthwaithe on board at JLI. Crosthwaite had most

 9   recently served as the vice president and chief growth officer of Altria Client Services LLC, overseeing
10
     the company’s work to assist Altria’s companies, including with digital marketing, packaging design &
11
     innovation, product development, and safety, health, and environmental affairs. Crosthwaite knows the
12
     cigarette industry’s playbook all too well, having previously served as the president and CEO of Phillip
13
     Morris USA, the vice president and general manager at Marlboro—the leading cigarette brand among
14

15   youth—and the vice president of strategy and business development of at Altria Client Services LLC.

16          53.     In addition, Joe Murillo, who headed regulatory affairs for Altria, and served as
17   President and General Manager of Nu Mark, LLC (Altria’s e-cigarette business), became JLI’s chief
18
     regulatory officer in October 2019.
19
            54.     Both before and after Altria’s investment, JLI, through its employees and officers,
20
     provided Altria with critical information regarding the design and nicotine content of the JUUL
21

22   product, the labeling of the JUUL product, and related topics including advertising, retail distribution,

23   online sales, age verification procedures, information on underage user’s flavor preferences, and

24   regulatory strategies. Altria, for its part, guided JLI and the Management Defendants in these areas and
25   helped them devise and execute schemes to maintain and expand the e-cigarette market.
26

27
     35
       Tiffany Kary, JUUL Founders Sued for Self-Dealing Over Altria's $12.8 Billion, BLOOMBERG (Jan.
28    13, 2020), https://www.bloomberg.com/news/articles/2020-01-13/juul-founders-sued-for-self-
      dealing-over-altria-s-12-8-billion.
     No. 3:19-cv-08176-WHO                               17                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 25 of 268



 1          55.       JLI, the Management Defendants, and Altria worked together to implement their shared
 2   goal of growing a new market in the image of the combustible cigarette market through a multi-
 3
     pronged strategy to: (1) create a highly addictive product that users would not associate with cigarettes
 4
     and that would appeal to the lucrative youth market; (2) deceive the public, and especially young
 5
     people, into thinking the product was a fun and safe alternative to cigarettes that would help smokers
 6

 7   quit; (3) actively attract young users through targeted marketing, and (4) use a variety of tools,

 8   including false and deceptive statements to the public and regulators, to delay regulation of e-

 9   cigarettes. As detailed more fully throughout this Amended Complaint, each of the Defendants played
10
     a critical role—at times overlapping and varying over time—in each of these strategies.
11
     B.     Defendants’ Strategy Was to Create a Nicotine Product That Would Maximize Profits
12          Through Addiction.

13          1.        Defendants Understood that the “Magic” Behind Cigarettes’ Stratospheric
                      Commercial Success Was Nicotine Addiction.
14
            56.       The first step in replicating the success of combustible cigarettes was to create a product
15

16   that, like combustible cigarettes, was based on getting users addicted to the nicotine in the product.

17   Nicotine is an alkaloid, a class of plant-derived nitrogenous compounds that is highly addictive and the
18   key ingredient that drives addiction to cigarettes. Nicotine’s addictive properties are similar to heroin
19
     and cocaine.36
20
            57.       Route of administration and speed of delivery are key to understanding nicotine’s
21
     addictive potential. Dr. Neal Benowitz, Scientific Editor of the 1988 Surgeon General’s Report on
22

23   nicotine addiction, wrote: “After a puff, high levels of nicotine reach the brain in 10–20 s[econds],

24   faster than with intravenous administration, producing rapid behavioral reinforcement. The rapidity of

25   rise in nicotine levels permits the smoker to titrate the level of nicotine and related effects during
26

27

28   36
      See e.g., U.S. Dep’t of Health and Human Servs., Nicotine Addiction: A Report of the Surgeon
      General, DHHS Publication Number (CDC) 88-8406, (1988).
     No. 3:19-cv-08176-WHO                                18                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 26 of 268



 1   smoking, and makes smoking the most reinforcing and dependence-producing form of nicotine
 2   administration.”37
 3
            58.     Again, according to Dr. Benowitz, “The rapid rate of delivery of nicotine by smoking
 4
     … results in high levels of nicotine in the central nervous system with little time for development of
 5
     tolerance. The result is a more intense pharmacologic action. The short time interval between puffing
 6

 7   and nicotine entering the brain also allows the smoker to titrate the dose of nicotine to a desired

 8   pharmacologic effect [often subconsciously], further reinforcing drug self-administration and

 9   facilitating the development of addiction.”38
10
            59.     Nicotine fosters addiction through the brain’s “reward” pathway. Both a stimulant and a
11
     relaxant, nicotine affects the central nervous system; increases blood pressure, pulse, and metabolic
12
     rate; constricts blood vessels of the heart and skin; and causes muscle relaxation. Long-term exposure
13
     to nicotine causes upregulation—an increase in the number of these high-affinity nicotinic receptors in
14

15   the brain. When nicotine binds to these receptors it triggers a series of physiological effects in the user

16   that are perceived as a “buzz” that includes pleasure, happiness, arousal, and relaxation of stress and
17   anxiety. With regular nicotine use, however, these feelings diminish, and the user must consume
18
     increasing amounts of nicotine to achieve the same effects.
19
            60.     Kids are particularly vulnerable to nicotine addiction, as Defendants know well. As
20
     described by the United States Surgeon General, “Tobacco use is a pediatric epidemic.”39 Nine out of
21

22   ten smokers begin by age 18 and 80% who begin as teens will smoke into adulthood.40

23

24
     37
        Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192 HANDB.
25     EXP. PHARMACOL. 29 (2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.
     38
26      Id.
     39
        Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General (“2012 Surgeon
27     General Report”) at 539, U.S. Dep’t Health & Human Servs. (2012),
       https://www.ncbi.nlm.nih.gov/books/NBK99237/pdf/Bookshelf_NBK99237.pdf.
28   40
        Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 1 (2012),
       https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.
     No. 3:19-cv-08176-WHO                                19                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 27 of 268



 1          61.     The above statements apply equally, if not more so, to e-cigarettes. Further, the Surgeon
 2   General has explained how the nicotine in e-cigarettes affects the developing brain and can addict kids
 3
     more easily than adults: “Until about age 25, the brain is still growing. Each time a new memory is
 4
     created, or a new skill is learned, stronger connections—or synapses—are built between brain cells.
 5
     Young people’s brains build synapses faster than adult brains. Because addiction is a form of learning,
 6

 7   adolescents can get addicted more easily than adults.”41 The effects of nicotine exposure on the brain

 8   of youth and young adults include not only addiction, priming for use of other addictive substances,

 9   but also reduced impulse control, deficits in attention and cognition, and mood disorders.42 A highly
10
     addictive, psychoactive substance that targets brain areas involved in emotional and cognitive
11
     processing, nicotine poses a particularly potent threat to the adolescent brain, as it can “derange the
12
     normal course of brain maturation and have lasting consequences for cognitive ability, mental health,
13
     and even personality.”43
14

15          62.     In 2014, the United States Surgeon General reported that nicotine addiction is the

16   “fundamental reason” that individuals persist in using tobacco products, and this persistent tobacco use
17   contributes to millions of needless deaths and many diseases, including diseases that affect the heart
18
     and blood vessels (cardiovascular disease), lung diseases (chronic obstructive pulmonary disease
19
     (COPD) and lung cancer), cancer almost anywhere in the body, and birth defects.44
20

21

22   41
        Know The Risks: E-Cigarettes & Young People (2019), https://e-cigarettes.surgeongeneral.gov/
23     knowtherisks.html.
     42
        Menglu Yuan et al., Nicotine and the Adolescent Brain, 593 J. OF PHYSIOLOGY 3397 (2015),
24     www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/; U.S. Surgeon General and U.S. Centers for
       Disease Control & Prevention, Office on Smoking and Health, Know the Risks: E-Cigarettes and
25     Young People (2019), https://e-cigarettes.surgeongeneral.gov/.
     43
26      Natalia A. Goriounova & Huibert D. Mansvelder, Short- and Long-Term Consequences of Nicotine
       Exposure During Adolescence for Prefrontal Cortex Neuronal Network Function, 2 COLD SPRING
27     HARBOR PERSP. MED. 12 (2012), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3543069/.
       44
          U.S. Dep’t of Health and Human Servs. 2014 Surgeon General’s Report: The Health
28     Consequences of Smoking—50 Years of Progress (2014),
       https://www.cdc.gov/tobacco/data_statistics/sgr/50th-anniversary/index.htm#report.
     No. 3:19-cv-08176-WHO                               20                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 28 of 268



 1          63.     It took five decades of public health initiatives, government intervention, impact
 2   litigation, consumer education, and tobacco regulation to finally see a significant drop in cigarette
 3
     smoking and nicotine addiction.
 4
            64.     By 2014, the number of adults that reported using cigarettes had dropped to 18%, and
 5
     the number of adult smokers who reported quitting smoking increased from 50.8% in 2005 to 59% by
 6

 7   2016.45 By 2014, teen smoking also hit a record low.46 In June 2014, the Centers for Disease Control

 8   and Prevention (“CDC”) reported that “in achieving a teen smoking rate of 15.7 percent, the United

 9   States has met its national Healthy People 2020 objective of reducing adolescent cigarette use to 16
10
     percent or less.”
11
            65.     The United States Surgeon General reported in 2014 that: “We are at a historic moment
12
     in our fight to end the epidemic of tobacco use that continues to kill more of our citizens than any other
13
     preventable cause. The good news is that we know which strategies work best. By applying these
14

15   strategies more fully and more aggressively, we can move closer to our goal of making the next

16   generation tobacco-free.”47
17          66.     Where the public health community saw progress in curbing the use of cigarettes and
18
     nicotine addiction, Defendants saw an opportunity.
19

20
     45
        Centers for Disease Control and Prevention, U.S. Dep’t of Health and Human Services, Trends in
21     Cigarette Smoking Among High School Students—United States, 1991-2001, 51 MORBIDITY &
22     MORTALITY WKLY. REP. 409 (May 17, 2002),
       https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5119a1.htm; Teresa W. Wang et al., Tobacco
23     Product Use Among Adults—United States, 2017, 67 MORBIDITY & MORTALITY WKLY. REP. 1225
       (Nov. 9, 2018), https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6744a2-H.pdf; U.S. Dep’t of
24     Health and Human Servs. 2014 Surgeon General's Report: The Health Consequences of Smoking—
       50 Years of Progress (2014), https://www.cdc.gov/tobacco/data_statistics/sgr/50th-
25     anniversary/index.htm#report.
     46
26      Press Release, Centers for Disease Control and Prevention, Cigarette smoking among U.S. high
       school students at lowest level in 22 years (June 12, 2014),
27     https://www.cdc.gov/media/releases/2014/p0612-YRBS.html.
     47
        U.S. Dep’t of Health and Human Servs. LET’S MAKE THE NEXT GENERATION TOBACCO-
28     FREE: Your Guide to the 50th Anniversary Surgeon General’s Report on Smoking and Health
       (2014), https://www.hhs.gov/sites/default/files/consequences-smoking-consumer-guide.pdf.
     No. 3:19-cv-08176-WHO                               21                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 29 of 268



 1          2.      Following the Cigarette Industry Playbook, Defendants Sought to Market a
                    Product that would Create and Sustain Nicotine Addiction, but Without the
 2                  Stigma Associated with Cigarettes.
 3
            67.     Seeking to build and dominate a new market for nicotine products without the baggage
 4
     of combustible cigarettes (i.e. well-established link to death and disease), JLI engineered a cool-
 5
     looking e-cigarette device capable of delivering more nicotine and fueling higher levels of consumer
 6
     addiction than ever before. JLI marketed that highly-addictive device as healthy, safe, cool, and
 7

 8   available in kid-friendly flavors.

 9          68.     In doing so, JLI followed the cigarette industry’s playbook. Monsees admitted that
10   when creating JLI, he and Bowen carefully studied the marketing strategies, advertisements, and
11
     product design revealed in cigarette industry documents that were uncovered through litigation and
12
     made public under the November 1998 Master Settlement Agreement between the state Attorneys
13
     General of forty-six states, five U.S. territories, the District of Columbia and the four largest cigarette
14

15   manufacturers in the United States. “[Cigarette industry documents] became a very intriguing space for

16   us to investigate because we had so much information that you wouldn’t normally be able to get in

17   most industries. And we were able to catch up, right, to a huge, huge industry in no time. And then we
18   started building prototypes.”48
19
            69.     In a thesis presentation Bowen and Monsees gave in 2004, Monsees candidly admitted,
20
     “The cigarette is actually a carefully engineered product for nicotine delivery and addiction.”49 JLI
21
     researched how cigarette companies engineered their products and chemically manipulated nicotine to
22

23   maximize delivery: “We started looking at patent literature. We are pretty fluent in ‘Patentese.’ And

24   we were able to deduce what had happened historically in the tobacco industry.”50 With access to the

25   trove of documents made public to curb youth smoking and aid research to support tobacco control
26   48
        Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
27     https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
     49
        Jordan Crook, This is the Stanford Thesis Presentation That Launched Juul, TECH CRUNCH (Feb. 27,
28     2019), https://techcrunch.com/2019/02/27/this-is-the-stanford-thesis-presentation-that-launched-juul/.
     50
        Id.
     No. 3:19-cv-08176-WHO                                22                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 30 of 268



 1   efforts, JLI was able to review literature on manipulating nicotine pH to maximize its delivery in a
 2   youth-friendly vapor with minimal “throat hit.”
 3
            70.     Through studying industry documents, JLI learned that the cigarette industry had tried
 4
     for years to figure out ways to create and sustain addiction by delivering more nicotine in a way that
 5
     would be easy to ingest—without the nausea, cough, or other aversive side effects that many new
 6

 7   smokers experienced. In the 1970s, R.J. Reynolds scientists eventually found a solution: Combine the

 8   high-pH nicotine with a low-pH acid. The result was a neutralized compound referred to as nicotine

 9   salt. In a 1973 RJR memorandum titled “Cigarette concept to assure RJR a larger segment of the youth
10
     market,” RJR highlighted that this chemical manipulation of the nicotine content was expected to give
11
     its cigarettes an “additional nicotine ‘kick’” that would be more appealing and addictive. A young RJ
12
     Reynolds chemist, Thomas Perfetti, synthesized 30 different nicotine salt combinations, tested the
13
     salts’ ability to dissolve into a liquid, and heated them in pursuit of the “maximum release of
14

15   nicotine.”51 Pefetti published his results in a 1979 memo stamped “CONFIDENTIAL,” which was

16   found among the documents that the FDA obtained from JLI in 2018. Relying on cigarette industry
17   research like this, and assistance from Perfetti himself, JLI developed a cartridge-based e-cigarette
18
     using nicotine salts. As described in herein, JLI’s use of nicotine salts, pioneered by major combustible
19
     tobacco companies, was a critical tool for addicting non-smokers, including youth.
20
            71.     JLI also engaged former cigarette industry researchers to consult on the design of their
21

22   product. As Monsees noted in an interview with WIRED magazine: “The people who understood the

23   science and were listed on previous patents from tobacco companies aren’t at those companies

24

25

26

27

28   51
       Thomas A. Perfetti, Smoking Satisfaction and Tar/Nicotine Control (Dec. 7, 1978), https://ca-
      times.brightspotcdn.com/3a/12/a5ec27874843a56e26b4ecdfd221/nicotine-salts-investigation.pdf.
     No. 3:19-cv-08176-WHO                               23                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 31 of 268



 1   anymore. If you go to Altria’s R&D facility, it’s empty.”52 The WIRED article stated that “[s]ome of
 2   those people are now on [PAX Lab, Inc.’s] team of advisers, helping develop J[UUL].”53
 3
            72.     One of the keys to JLI’s success was its ability to fuse addiction and technology. The
 4
     JUUL e-cigarette system is comprised of three parts: (1) the JUUL e-cigarette device (2) the JUUL pod
 5
     (with e-liquid), and (3) the Universal Serial Bus [USB] charger (collectively referred to herein as
 6

 7   “JUUL”). The JUUL e-cigarette device is a thin, sleek rectangular e-cigarette device consisting of an

 8   aluminum shell, a battery, a magnet (for the USB-charger), a circuit board, an LED light, and a

 9   pressure sensor. JLI manufactures and distributes JUUL pods that contain liquid that includes nicotine,
10
     flavoring and other additives. Each JUUL pod is a plastic enclosure containing 0.7 milliliters of JLI’s
11
     patented nicotine liquid and a coil heater. When a sensor in the JUUL e-cigarette detects the movement
12
     of air caused by suction on the JUUL pod, the battery in the JUUL e-cigarette device activates the
13
     heating element, which in turn converts the nicotine solution in the JUUL pod into a vapor consisting
14

15   of nicotine, benzoic acid, glycerin, and propylene glycol along with myriad chemical flavorings and

16   other chemicals, many of which are recognized as toxic.54
17

18

19

20

21

22

23

24

25

26   52
        David Pierce, This Might Just Be the First Great E-Cig, WIRED (Apr. 21, 2015),
27     www.wired.com/2015/04/pax-juul-ecig/.
     53
        Id.
28   54
        JUUL Labs, Inc., (as of April 8, 2018),
       https://web.archive.org/web/20180408102252/www.juullabs.com/..
     No. 3:19-cv-08176-WHO                              24                            PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 32 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          73.    JLI sells the JUUL pods in packs of four or two pods, and until recently, in a variety of
15
     enticing flavors. Many of the flavors have no combustible cigarette analog, including “cool” cucumber,
16
     fruit medley, “cool” mint, and crème brûlée. Figure 1 shows the JLI device and a JLI “Starter Kit” with
17
     four flavored JUUL pods:
18

19

20

21

22

23

24

25

26

27

28

     No. 3:19-cv-08176-WHO                             25                            PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 33 of 268



 1   Figure 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
            74.     JLI attempted to distinguish JUUL products from the death and disease associated with
15
     cigarettes by deliberately providing a false assurance of safety. For example, on May 8, 2018, a
16

17   document titled “Letter from the CEO” appeared on JUUL’s website. The document stated: “[JUUL]’s

18   simple and convenient system incorporates temperature regulation to heat nicotine liquid and deliver

19   smokers the satisfaction that they want without the combustion and the harm associated with it.”55
20
            75.     JLI even took this message to ninth graders: in 2018, a representative from JLI spoke at
21
     a high school during a presentation for ninth graders, stating that JUUL “was much safer than
22
     cigarettes,” that the JUUL was “totally safe,” that the JUUL was a “safer alternative than smoking
23
     cigarettes,” and that the “FDA was about to come out and say it [JUUL] was 99% safer than
24

25   cigarettes . . . and that. . . would happen very soon.”56

26
     55
27      Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of JUUL Labs, Inc. (Sept. 9, 2019),
       https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-
28     letters/juul-labs-inc-590950-09092019.
     56
        Id.
     No. 3:19-cv-08176-WHO                                26                         PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 34 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 35 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 36 of 268



 1   that he and Monsees spent a lot of time talking about “the kind of typical thoughts of evil Big Tobacco
 2   companies like coming down and squashing you.”64 The “Mission Statement” on JLI’s homepage
 3
     proclaims:
 4
            Our mission is to transition the world’s billion adult smokers away from combustible
 5          cigarettes, eliminate their use, and combat underage usage of our products.
 6          We envision a world where fewer adults use cigarettes, and where adults who smoke
            cigarettes have the tools to reduce or eliminate their consumption entirely, should they
 7
            so desire.65
 8
            84.     In fact, JLI’s Chief Administrative Officer has publicly stated that the goal behind JLI is
 9
     “eliminating cigarettes.”66
10
            85.     This public message of eliminating cigarettes and challenging tobacco companies stands
11

12   in direct contrast with JLI’s actual business and investment strategy, which involved replicating in

13   JUUL’s new market the tobacco companies’ historical success in the youth market for cigarettes. From

14   the beginning, Bowen and Monsees actively sought the investment and assistance of major cigarette
15
     companies. Bowen and Monsees’ initial foray into the e-cigarette business, Ploom, launched its e-
16
     cigarette as the ModelOne in 2010, using pods of loose-leaf tobacco heated by butane. It did not catch
17
     on. Ploom only sold a few thousand devices. By then a company with a dozen employees, Ploom was
18
     faltering, in need of money, technological expertise, and marketing savvy.67
19

20          86.     Help came from Japan Tobacco International (“Japan Tobacco”), a division of Japan

21   Tobacco Inc., the fourth-largest tobacco company in the world. In December 2011, Japan Tobacco and
22   Ploom entered into a strategic agreement, which gave Japan Tobacco a minority stake in Ploom and
23
     made it a strategic partner. In a statement regarding the agreement, Monsees said, “We are very
24
     64
        Alison Keeley, Vice Made Nice? A high-tech alternative to cigarettes, STANFORD MAGAZINE (2012),
25     https://stanfordmag.org/contents/vice-made-nice.
     65
26      JUUL Labs, Our Mission (2019), https://www.juul.com/mission-values.
     66
        Ashley Gould, JUUL Labs is committed to eliminating cigarettes, CAL MATTERS (March 18, 2019),
27     https://calmatters.org/commentary/e-cigarette/.
     67
        David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, Inc.,
28     https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-company-
       marketing-dilemma.html
     No. 3:19-cv-08176-WHO                              29                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 37 of 268



 1   pleased to partner with [Japan Tobacco] as their deep expertise, global distribution networks and
 2   capital resources will enable us to enter our next phase of growth and capitalize on global expansion
 3
     opportunities.”68 As Bowen explained in an interview, “We were still doing a lot of our own internal
 4
     product development, but now we had access to floors of scientists at [Japan Tobacco].”69
 5
            87.     According to internal documents,
 6
                                                                                                   70
 7

 8

 9                                                                 71
                                                                        In addition,
10

11

12

13
                              72
14

15          88.     JLI and the Management Defendants

16

17             According to
18

19

20
                                                                                            74
                                                                                                 The end result
21

22
     68
23      Innovative P’ship for Ploom and Japan Tobacco Int’l JTI to Take Minority Share in Ploom, JAPAN
       TOBACCO INT’L (Dec. 8, 2011), https://www.jti.com/sites/default/files/press-
24     releases/documents/2011/innovative-partnership-for-ploom-and-japan-tobacco-international.pdf.
     69
        David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, INC.
25     MAGAZINE (2014), https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-
26     ecigarette-company-marketing-dilemma.html.
     70
        INREJUUL_00371423 (                                             .
     71
27      INREJUUL_00371447.
     72
        INREJUUL_00371458-INREJUUL_00371459.
28   73
        INREJUUL_00016386 (                                  ).
     74
        Id.
     No. 3:19-cv-08176-WHO                              30                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 38 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 39 of 268
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 40 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
             93.    This goal—acquisition by a major cigarette company—was a motive that the JLI and
13
     the Management Defendants would return to in making decisions about the manufacture and marketing
14
     of JUUL products. As an example,
15

16
                                                                             81
17                                                                                Bowen knew that to achieve
18   the ultimate goal of acquisition, JLI and the Management Defendants would have to grow the market
19
     share of nicotine-addicted e-cigarette users, including youth in particular, regardless of the human cost.
20
             94.    JLI and the Management Defendants sought to grow the market share of nicotine-
21
     addicted e-cigarette users beginning by at least early 2015 through two related schemes: first, by
22

23   designing an unsafe product with a high nicotine content that was intended to addict, or exacerbate the

24   addiction, especially among young people; and, second, by marketing and misbranding that potent

25   product to the broadest possible audience of potential customers, including young people, in particular,
26   whose addiction would last the longest and be the most profitable for the Defendants.
27

28
     81
          INREJUUL_00294198.
     No. 3:19-cv-08176-WHO                               33                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 41 of 268



 1           95.     These schemes were an overwhelming success. By the close of 2017, according to
 2   Nielsen data, JLI had surpassed its competitors in capturing 32.9% of the e-cigarette market, with
 3
     British American Tobacco at 27.4% and Altria at 15.2%.82 The total e-cigarette market expanded 40%
 4
     to $1.16 billion.83
 5
             96.     In 2018, JLI’s gross profit margins were 70%84 and it represented 76.1% of the national
 6

 7   e-cigarette market.85 In a complaint it filed in November 2018 against 24 vape companies for alleged

 8   patent infringement, JLI asserted that it was “now responsible for over 95% of the growth in the ENDS

 9   pod refill market in the United States” and included the following chart:86
10

11

12

13

14

15

16

17

18

19

20

21
     82
22      Ari Levy, E-cigarette maker Juul is raising $150 million after spinning out of vaping company,
       CNBC (Dec. 20, 2017), https://www.cnbc.com/2017/12/19/juul-labs-raising-150-million-in-debt-
23     after-spinning-out-of-pax.html.
       83
          Id.
24   84
        Dan Primack, Scoop: The Numbers Behind Juul’s Investor Appeal, AXIOS (July 2, 2018),
       https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-
25     5da64e3e2f82.html.
     85
26      Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market at 2, STAN. RES.
       INTO THE IMPACT OF TOBACCO ADVERT. (2019),
27     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     86
        Verified Complaint Under Section 337 of the Tariff Act of 1930 at 6, In the Matter of Certain
28     Cartridges for Elec. Nicotine Delivery Sys. & Components Thereof, Investigation No. 337-TA-1141
       (USITC Nov. 19, 2018).
     No. 3:19-cv-08176-WHO                              34                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 42 of 268



 1          97.     JLI shattered previous records for reaching decacorn status, reaching valuation of over
 2   $10 billion in a matter of months—four times faster than Facebook.87 This all came just three years
 3
     after its product launch.
 4
     C.     JLI and Bowen Designed a Nicotine Delivery Device Intended to Create and Sustain
 5          Addiction, Particularly Among Young People.
 6          98.     JLI was well-aware from the historical cigarette industry documents that the future of
 7
     any nicotine-delivery business depends on snaring kids before they age beyond the window of
 8
     opportunity. One memo from a Lorillard marketing manager to the company’s president put it most
 9
     succinctly, “[t]he base of our business is the high school student.”88 It is no surprise, then, that the
10

11   industry designed products specifically to attract and addict teen smokers. Claude Teague of R.J.

12   Reynolds titled one internal memo “Research Planning Memorandum on Some Thoughts About New

13   Brands of Cigarettes for the Youth Market.” In it he frankly observed, “Realistically, if our Company
14   is to survive and prosper, over the long term, we must get our share of the youth market. In my opinion
15
     this will require new brands tailored to the youth market.”89 Dr. Teague noted that “learning smokers”
16
     have a low tolerance for throat irritation so the smoke should be “as bland as possible,” i.e., not harsh;
17
     and he specifically recommended an acidic smoke “by holding pH down, probably below 6.” As seen
18

19   below, JLI heeded Dr. Teague’s advice.

20          1.      JLI and Bowen Made Highly Addictive E-Cigarettes Easy for Young People and
                    Non-Smokers to Inhale.
21
            99.     As combustible cigarettes were on the decline, e-cigarettes were introduced to the U.S.
22

23   market beginning in 2007. Over time, e-cigarettes developed a small group of regular users, who were

24   primarily current or former smokers. By 2014, the e-cigarette market in the U.S. was in decline.

25   87
        Zack Guzman, Juul Surpasses Facebook As Fastest Startup to Reach Decacorn Status, YAHOO! FIN.
26     (Oct. 9, 2018), https://finance.yahoo.com/news/juul-surpasses-facebook-fastest-startup-reach-
       decacorn-status-153728892.html.
     88
27      Internal Memo from T.L. Achey, Lorillard Tobacco Company, to Curtis Judge, Product Information
       (August 1978).
28   89
        Internal Memo from Claude Teague, R.J. Reynolds, Research Planning Memorandum on Some
       Thoughts About New Brands of Cigarettes for the Youth Market (Feb. 2, 1973).
     No. 3:19-cv-08176-WHO                                35                              PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 43 of 268



 1          100.    E-cigarettes struggled to compete with combustible cigarettes, because of the technical
 2   challenge of delivering enough aerosolized nicotine to satisfy a smoker’s addiction in a palatable
 3
     form.90 Before JUUL, most e-cigarettes used an alkaline form of nicotine called free-base nicotine.91
 4
     When aerosolized and inhaled, free-base nicotine is relatively bitter, irritates the throat, and is
 5
     perceived as harsh by the user.92 This experience is often referred to as a “throat hit.” The higher the
 6

 7   concentration of free-base nicotine, the more intense the “throat hit.”93 While some “harshness” would

 8   not have much impact on seasoned cigarette smokers, it would deter newcomers, or nicotine

 9   “learners,” as Claude Teague at R.J. Reynolds called young non-smokers decades ago.
10
            101.    Before 2015, most e-liquids on the market were between 1% and 2% concentration; 3%
11
     concentrations were marketed as appropriate for consumers who were accustomed to smoking
12
     approximately forty cigarettes a day.94 None of these e-liquids delivered as much nicotine as quickly as
13
     a combustible cigarette.
14

15          102.    Around 2013, JLI scientists developed new e-liquids and new devices to increase the

16   amount of nicotine that e-cigarettes could deliver to users and to reduce the throat hit. JLI scientists
17   focused on nicotine salts rather than free-base nicotine, and they tested their formulations in a variety
18
     of ways.
19
            2.      JLI’s Initial Experiments Measured Non-Smokers’ “Buzz” Levels and Perceptions
20                  of Throat Harshness.
21          103.    JLI intentionally designed its product to minimize “throat hit” and maximize “buzz.”
22

23

24

25
     90
26      Robert K. Jackler & Divya Ramamurthi, Nicotine Arms Race: JUUL and the High-nicotine Product
       Market, 28 TOBACCO CONTROL 623 (2019).
     91
27      Id.
     92
        Id.
28   93
        Id.
     94
        Id.
     No. 3:19-cv-08176-WHO                                36                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 44 of 268



 1

 2

 3
            104.        In these early tests,
 4

 5
                   95
                        The aim was to develop a nicotine salt formulation that maximized buzz, minimized
 6

 7   harshness. “Employees tested new liquid-nicotine formulations on themselves or on strangers taking

 8   smoke breaks on the street. Sometimes, the mix packed too much punch – enough nicotine to make

 9   some testers’ hands shake or send them to the bathroom to vomit . . . .”96
10
            105.        The
11

12
                                                                                                            97

13

14

15

16

17

18

19

20

21

22          106.
23

24

25

26
     95
27      INREJUUL_00002903.
     96
        Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
28     https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     97
        INREJUUL_00002903.
     No. 3:19-cv-08176-WHO                               37                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 45 of 268



 1          107.    A later study by Anna K. Duell et al., which examined 4% benzoate solutions—the
 2   basis for JUUL’s subsequent commercial formulations—explains why there was so little throat hit. The
 3
     Duell study determined that the fraction of free-base nicotine in JUUL’s “Fruit Medley” flavor was
 4
     0.05 and in “Crème Brulee” was 0.07.98 Given total nicotine content of 58 mg/ml and 56 mg/ml in
 5
     each flavor, respectively, these flavors have roughly 3-4 mg/ml free-base nicotine. For comparison,
 6

 7   “Zen” brand e-liquid contains 17 mg/ml of nicotine—less than one-third of the total nicotine content of

 8   JUUL’s flavors—but has a free-base fraction of 0.84,99 resulting in over 14 mg/ml of free-base

 9   nicotine. The Duell Study’s authors found that the low free-base fraction in JUUL aerosols suggested a
10
     “decrease in the perceived harshness of the aerosol to the user and thus a greater abuse liability.”100
11
            108.    Dramatically reducing the throat hit is not necessary for a product that is aimed at
12
     smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively appeals to
13
     nonsmokers, especially youth. The cigarette industry has long recognized this; a published study of
14

15   industry documents concluded that “product design changes which make cigarettes more palatable,

16   easier to smoke, or more addictive are also likely to encourage greater uptake of smoking.”101 The
17   Duell study concluded that JLI’s use of nicotine salts “may well contribute to the current use
18
     prevalence of JUUL products among youth.”102
19
            109.    Reducing the harshness of nicotine also allows more frequent use of e-cigarettes, for
20
     longer periods of time, and masks the amount of nicotine being delivered. By removing the
21

22   physiological drawbacks of inhaling traditional free-base nicotine, JLI’s technology removes the

23   principal barrier to nicotine consumption and addiction. The Duell study further concluded that JLI’s

24   98
        U.S. Patent No. 9,215, 895; Anna K. Duell et al., Free-Base Nicotine Determination in Electronic
       Cigarette Liquids by H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431, 432 (Fig. 3).
25   99
        Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by H NMR
26     Spectroscopy, 31 CHEM. RES. TOXICOL. 431 (hereinafter “Duell Study”).
     100
         Id. at 431–34.
     101
27       David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y. TIMES
       (July 31, 2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
28   102
         Duell Study at 433 (citing J. G. Willett, et al., Recognition, use and perceptions of JUUL among
       youth and young adults, TOBACCO CONTROL 054273 (2018)).
     No. 3:19-cv-08176-WHO                               38                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 46 of 268
             Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 47 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11             112.   According to Table 1 in the patent, the Cmax (the maximum nicotine concentration in
12
     blood) for Pall Mall cigarettes was 11.65 ng/mL, and for 4% benzoate it was 15.06 ng/mL, which is
13
     nearly 30% higher. The total nicotine exposure (as measured by Area Under the Curve or AUC) was
14
     367.5 ng * min/mL for Pall Mall cigarettes and 400.2 ng * min/mL for 4% benzoate, which is almost
15

16   9% higher. The 4% benzoate formulation had the highest Cmax and AUC of any of the formulations

17   measured.

18             113.   Describing these results, JLI’s ’895 patent all but brags that it surpassed a commercially
19   available combustible cigarette (Pall Mall) in maximum delivery and nearly rivaled it in how soon it
20
     could deliver peak nicotine. According to the ‘895 patent, “certain nicotine salt formulations [i.e.,
21
     JLI’s] provide satisfaction in an individual superior to that of free base nicotine, and more comparable
22
     to the satisfaction in an individual smoking a traditional cigarette.”109 The patent further explains that
23

24   the “rate of nicotine uptake in the blood” is higher for some claimed nicotine salt formulations “than

25   for other nicotine salt formulations aerosolized by an electronic cigarette . . . and likewise higher than

26

27

28
     109
           U.S. Patent No. 9,215, 895, at 7:51-55 (filed Dec. 22, 2015) (emphasis added).
     No. 3:19-cv-08176-WHO                                40                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 48 of 268



 1   nicotine free-base formulations, while the peak nicotine concentration in the blood and total amount of
 2   nicotine delivered appears comparable to a traditional cigarette.”110
 3
            114.    In other words, JLI distinguishes itself, and established the patentability of its e-liquids,
 4
     by reference to their superlative ability to deliver nicotine, both in terms of peak blood concentration
 5
     and total nicotine delivery. The rate of nicotine absorption is key to providing users with the nicotine
 6

 7   “kick”111 that drives addiction and abuse, including among youth.112 Because “nicotine yield is

 8   strongly correlated with tobacco consumption,”113 a JUUL pod with more nicotine will strongly

 9   correlate with higher rates of consumption of JUUL pods, generating more revenue for JUUL. For
10
     example, a historic cigarette industry study that looked at smoker employees found that “the number of
11
     cigarettes the employees smoked per day was directly correlated to the nicotine levels.”114 In essence,
12
     JLI distinguished itself based on its e-liquids’ extraordinary potential to addict.
13
            115.
14
                                                                    115
15                                                                        The Reilly study tested JUUL’s

16   tobacco, crème brûlée, fruit medley, and mint flavors and found that a puff of JUUL delivered 164 ±
17   41 micrograms of nicotine per 75 mL puff. By comparison, a 2014 study using larger 100 mL puffs
18

19
     110
20       Id. at 7:63-8:4.
     111
         Internal Memo from Frank G. Colby, R.J. Reynolds, Cigarette Concept to Assure RJR a Larger
21     Segment of the Youth Market (Dec. 4, 1973).
     112
22       As the National Institutes of Health has noted, the “amount and speed of nicotine delivery . . . plays
       a critical role in the potential for abuse of tobacco products.” How Tobacco Smoke Causes Disease:
23     The Biology and Behavioral Basis for Smoking-Attributable Disease, A Report of the Surgeon
       General at 181 (2010),
24     https://www.ncbi.nlm.nih.gov/books/NBK53017/pdf/Bookshelf_NBK53017.pdf
     113
         Martin J. Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes in
25     Smokers: Evidence From a Representative Population Survey, 93 NT’L CANCER INST. 134 (Jan. 17,
26     2001), https://academic.oup.com/jnci/article/93/2/134/2906355
     114
         Letter from Peggy Martin to Study Participants, Resume of Results from Eight-Week Smoking Study,
27     UCSF Library, 1003285443-5443 (Sept. 10, 1971).
     115
         Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL
28     Electronic Cigarettes, 21 NICOTINE TOBACCO RESEARCH 1274 (Aug. 19, 2019),
       https://www.ncbi.nlm.nih.gov/pubmed/30346584.
     No. 3:19-cv-08176-WHO                                41                               PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 49 of 268



 1   found that a Marlboro cigarette delivered 152-193 μg/puff.116 Correcting to account for the different
 2   puff sizes between these two studies, this suggests that, at 75 mL/puff, a Marlboro would deliver about
 3
     114-145 μg/puff. In other words, the Reilly study suggests that JUUL delivers more nicotine per puff
 4
     than a Marlboro cigarette.
 5
            116.    Additionally, depending on how the product is used, an e-cigarette with the 4%
 6

 7   benzoate solution is capable of delivering doses that are materially higher

 8          . As a paper published by the European Union notes: “[A]n e-cigarette with a concentration of

 9   20 mg/ml delivers approximately 1 milligram of nicotine in five minutes (the time needed to smoke a
10
     traditional cigarette, for which the maximum allowable delivery is 1 mg of nicotine).”117 With at least
11
     59 mg/ml of nicotine in a salt form that increases the rate and efficiency of uptake (and even with a
12
     lower mg/ml amount), a JUUL pod easily exceeds the nicotine dose of a combustible cigarette. Not
13
     surprisingly, the European Union has banned all e-cigarette products with a nicotine concentration of
14

15   more than 20 mg/ml nicotine, and other countries have considered similar regulations.118

16          117.
17

18
                                                                        :119
19

20

21

22
     116
23       Megan J. Schroeder & Allison C. Hoffman, Electronic Cigarettes and Nicotine Clinical
       Pharmacology, 23 TOBACCO CONTROL ii30 (May 23, 2014),
24     www.ncbi.nlm.nih.gov/pmc/articles/PMC3995273/.
     117
         E-Cigarettes, European Comm’n,
25     https://ec.europa.eu/health/sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf (citing United
26     Kingdom Medicines and Healthcare Products Regulatory Agency and industry reports).
     118
         Charis Girvalaki et al., Discrepancies in Reported Versus Measured Nicotine Content of E-cigarette
27     Refill Liquids Across Nine European Countries Before and After the Implementation of the EU
       Tobacco Products Directive, 55 EUR. RESPIR. J. 1900941 (2020),
28     https://doi.org/10.1183/13993003.00941-2019.
     119
         INREJUUL_00442040-INREJUUL_00442080; INREJUUL_00442064.
     No. 3:19-cv-08176-WHO                              42                            PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
             Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 50 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14            118.   Given the concentration of nicotine in a JUUL pod, four to five milligrams of JUUL e-

15   liquid contains about 200-250 micrograms (μg) of nicotine. As noted by

16

17

18                                                            120
                                                                    In other words, JUUL’s precisely calibrated
19
     nicotine delivery system was specifically engineered to aerosolize
20

21
                                            1
22

23            119.   JLI scientists realized in 2014 that the amount of nicotine that JUUL e-cigarettes

24   delivered could be problematic. Chenyue Xing stated that “[y]ou hope that they get what they want,
25
     and they stop,” but JLI scientists were concerned that “a Juul—unlike a cigarette—never burns out,” so
26
     the device gives no signal to the user to stop. According to Xing, JLI scientists “didn’t want to
27

28   120
           INREJUUL_00347306.
     121
           Id.
     No. 3:19-cv-08176-WHO                               43                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 51 of 268



 1   introduce a new product with stronger addictive power.”122 For this reason, “the company’s engineers
 2   explored features to stop users from ingesting too much of the drug, too quickly. JLI’s founders
 3
     applied for a patent in 2014 that described methods for alerting the user or disabling the device when
 4
     the dose of a drug such as nicotine exceeds a certain threshold.”123 For example, “[o]ne idea was to
 5
     shut down the device for a half-hour or more after a certain number of puffs[.]”124 But upper
 6

 7   management rejected the concerns that the scientists raised, and “[t]he company never produced an e-

 8   cigarette that limited nicotine intake.”125

 9          120.    As another option, JLI could have limited the duration of each puff to prevent the JUUL
10
     from delivering doses of nicotine exceeding those of a cigarette on a per-puff basis. Instead, it
11

12

13
                                                                              127
14

15          121.    Further warnings about the addictive power of the JUUL e-cigarette—and its appeal to

16   youths—came
17

18

19

20

21

22

23

24
     122
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
25     https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     123
26       Id.
     124
         Id.
     125
27       Id.
     126
         INREJUUL_00431693.
28   127
         INREJUUL_00351218; INREJUUL_00351239.
     128
         JLI00365905.
     No. 3:19-cv-08176-WHO                               44                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 52 of 268



 1

 2          129


 3
            122.
 4

 5

 6
                                                                            130
 7

 8          123.

 9

10

11

12
                                                  133

13
            124.
14
                                                                                                    135
15

16          125.    In late 2014, knowing the results
17

18
                                                                                  . All JUUL formulations at
19
     launch used the same amount of nicotine and benzoic acid as did the formulation that resulted in the
20
     highest nicotine blood levels                      . JUUL pods were foreseeably exceptionally
21

22   addictive, particularly when used by persons without prior exposure to nicotine.

23

24

25   129
         Id. (emphasis added).
     130
26       JLI00365709.
     131
         JLI00365176.
     132
27       INREJUUL_00058345.
     133
         Id.
28   134
         JLI00364678.
     135
         JLI00364487.
     No. 3:19-cv-08176-WHO                               45                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 53 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 54 of 268



 1          128.    Another example came just days later. On
 2

 3

 4

 5
                                                                                 37
 6

 7          129.    Additionally,

 8

 9                                                                                               138
                                                                                                        This is
10
     consistent with a central goal of the product’s design: capturing “users with the first hit.”139
11
            130.    None of this information was a surprise, nor did it cause JLI or the Management
12
     Defendants to change JLI’s products or marketing. In fact, they embraced it.
13

14
                                                                                            40
15

16          131.    The following year, JLI and the Management Defendants obtained even more evidence
17   that the amount of nicotine in JUULpods was needlessly high.
18

19

20

21

22
                                            142
23

24

25   137
         INREJUUL_00230416.
     138
26       INREJUUL_00434580-INREJUUL_00434590.
     139
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
27     https://www.reuters.com/investigates/special-report/juul-ecigarette.
     140
         INREJUUL_00228928-INREJUUL_00228930.
28   141
         INREJUUL_00260068.
     142
         INREJUUL_00260065.
     No. 3:19-cv-08176-WHO                                47                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 55 of 268



 1          132.
 2

 3

 4
                                              143

 5
            133.
 6
                                                                                144
 7

 8          134.

 9

10

11
                                              .145
12
            135.
13

14

15

16                                                   .146
17          136.
18

19

20
                   147
21

22          5.      JUUL’s Design Did Not Look Like a Cigarette, Making it Attractive to Non-
                    Smokers and Easy for Young People to Use Without Detection.
23
            137.    Not only did JUUL contain high levels of nicotine that delivered a strong “buzz” from
24
     the first puff, JLI designed its product to look appealing to youth and non-smokers. In
25

26   143
         INREJUUL_00244200.
     144
27       Id.
     145
         Id.
28   146
         Id.
     147
         Id.
     No. 3:19-cv-08176-WHO                                  48                        PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 56 of 268



 1

 2

 3

 4

 5
                                             .
 6

 7           138.    JLI’s strategy to position a nicotine-delivery device as the cool thing to do is not new.

 8   Decades before, Dr. Teague from R.J. Reynolds observed: “pre-smokers” face “psychological

 9   pressure” to smoke if their peers are doing so, “a new brand aimed at a young smoker must somehow
10
     be the ‘in’ brand and its promotion should emphasize togetherness, belonging and group acceptance,
11
     while at the same time emphasizing ‘doing one’s own thing.’”149 Again, JUUL followed the cigarette
12
     playbook verbatim.
13
             139.    JLI knew that among its target audience, young people, cigarette smoking had become
14

15   increasingly stigmatized. JLI wanted to create a product that would create “buzz” and excitement,

16   totally different from the image of addicted cigarette smokers huddling outside their workplaces in the
17   cold to get their nicotine fix.
18
             140.    Unlike the distinct smell and odor emitted from combustible cigarettes, JUUL emits a
19
     reduced aerosol with a nearly undetectable scent. And unlike other e-cigarettes, the JUUL device does
20
     not produce large plumes of smoke. Instead, the vapor cloud is very small and dissipates very quickly,
21

22   allowing for concealed use. As a result, young users can, and do, use JUUL—in class or at home—

23   without detection.

24           141.    The JUUL device is also designed to be small and discrete. Fully assembled, the device
25   is just over 9.5 cm in length and 1.5 cm wide. The JUUL device resembles a memory stick and can be
26
     charged in a computer’s USB drive. This design allows the device to be concealed in plain sight,
27
     148
       INREJUUL_00057291 et seq.
28   149
       Internal RJR Memo, Claude Teague, Research Planning Memorandum on Some Thoughts About
      New Brands of Cigarettes for the Youth Market, (Feb. 2, 1973).
     No. 3:19-cv-08176-WHO                                49                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 57 of 268



 1   camouflaged as a thumb-drive, for use in public spaces, like schools and even charged in school
 2   computers. JLI has been so successful in emulating harmless technology that its small, rectangular
 3
     devices are often mistaken for—or passed off as—flash drives. According to one high school senior,
 4
     “that’s what people tell the teachers a lot, too, if you charge it in class, they’ll just say it’s my flash
 5
     drive.”150.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
             142.    The ability to conceal a JUUL is part of the appeal for adolescents. The devices are
24

25   small and slim, so they fit easily in a closed hand or a pocket. The ease and simplicity of use—there is

26   nothing to light or unwrap, not even an on-off switch—also make it possible to covertly use a JUUL

27   behind a turned back, which has become a trend in many schools. As a police officer told reporters,
28

     No. 3:19-cv-08176-WHO                                 50                              PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 58 of 268



 1   JUUL use is “incredibly prevalent in schools,” including both high schools and middle schools, and
 2   that it is hard to catch kids in the act of using JUUL because the device does not produce a large vapor
 3
     cloud. As the officer explained, students will “just take a little hit or puff off them and then can hold
 4
     the vapor in their mouth for a little while . . . There’s minimal vapor. They’ll also just blow into their
 5
     sleeve or into their hoodie.”151 Finding new ways to hide the ever-concealable JUUL has spawned
 6

 7   products designed just for that purpose, such as apparel that allows the wearer to use the device while

 8   it is concealed in the drawstring of a hoodie or the strap of a backpack.152

 9          143.    Referred to as “the iPhone of e-cigarettes,” JLI’s design was also slick and high-tech,
10
     which made it appealing to youth. JLI co-founder Bowen drew on his experience as a design engineer
11
     at Apple Inc. (“Apple”) to make JUUL resonate with Apple’s popular aesthetics. This high-tech style
12
     made JUULs look “more like a cool gadget and less like a drug delivery device. This wasn’t smoking
13
     or vaping, this was JUULing.”153 The evocation of technology makes JUUL familiar and desirable to
14

15   the younger tech-savvy generation, particularly teenagers. According to a 19-year-old interviewed for

16   the Vox series By Design, “our grandmas have iPhones now, normal kids have JUULs now. Because it
17   looks so modern, we kind of trust modern stuff a little bit more so we’re like, we can use it, we’re not
18
     going to have any trouble with it because you can trust it.”154 A 16-year-old agreed, explaining that
19
     “the tech aspect definitely helps people get introduced to it and then once they’re introduced to it,
20
     they’re staying, because they are conditioned to like all these different products. And then this is
21

22   another product. And it’s just another product. Until you’re addicted to nicotine.”155

23

24   151
         Juuling at School, KOMO News (2019), https://komonews.com/news/healthworks/dangerous-teen-
       trend-juuling-at-school.
25   152
         Evie Blad, ‘Juuling’ and Teenagers: 3 Things Principals and Teachers Need to Know, EDUC. WK.
26     (July 18, 2018), https://www.edweek.org/ew/articles/2018/07/18/juuling-and-teenagers-3-things-
       principals-and.html.
     153
27       How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018),
       https://www.youtube.com/watch?v=AFOpoKBUyok.
28   154
         Id.
     155
         Id.
     No. 3:19-cv-08176-WHO                                51                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
              Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 59 of 268



 1             144.   JUUL’s design also included an LED light, which allowed users to active “party mode,”
 2   whereby the LED light would flash a rainbow of colors. “Party mode” is activated by the user by
 3
     waving the JUUL device back and forth until the white LED light starts flashing multiple colors, so
 4
     that the rainbow colors are visible while the person inhales from the JUUL device. “Party mode” can
 5
     also be permanently activated on the JUUL by the user quickly and firmly slapping the JUUL against
 6

 7   the palm of the hand, until the LED light starts flashing multiple colors permanently. Party mode on

 8   the JUUL is described by users to be “like an Easter egg in a video game” and allows for “some cool

 9   tricks that are going to drive [] friends crazy.”156 This feature was another characteristic that set JUUL
10
     apart from other e-cigarettes on the market, and made it even more appealing and “cool” to young
11
     users.
12

13

14

15

16

17

18

19

20

21

22             145.   According to Dr. David Kessler, a former Commissioner of the FDA and current
23   Professor of Pediatrics at the University of California, San Francisco, JUUL’s “fundamental design
24
     appears to ease young people into using these e-cigarettes and ultimately, addiction.”157 Dr. Kessler
25
     emphasized the reduced harshness of JUUL’s nicotine salt formulation, the high nicotine content,
26
      156
27        Jon Hos, Getting Your Juul Into Party Mode, VAPE DRIVE (Jul. 12, 2018),
       https://vapedrive.com/getting-your-juul-into-party-mode.
28   157
         David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y. TIMES
       (July 31, 2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
     No. 3:19-cv-08176-WHO                               52                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 60 of 268



 1   discreet vapor cloud, and use of flavors as design features that appeal to youth.158 On April 24, 2018,
 2   the FDA sent JLI a letter, based on the FDA’s concern “about the popularity of JUUL products among
 3
     youth” and stated that this popularity may be related to “the product design.”159 As a result, the FDA
 4
     requested documents related to product design, including its “shape or form,” “nicotine salt
 5
     formulation” and “nicotine concentration/content,” “flavors,” and “features such as: appearance, or
 6

 7   lack thereof, or plume . . . [and] USB port rechargeability.”

 8          6.      JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors Without Ensuring
                    the Flavoring Additives Were Safe for Inhalation.
 9
                    a.       JLI Develops Flavored JUUL Products That Would Appeal to Youth.
10
            146.    Cigarette companies have known for decades that flavored products are key to getting
11

12   young people to acclimate to nicotine. A 1972 Brown & Williamson memorandum: Youth Cigarette –

13   New Concepts, specifically noted the “well known fact that teenagers like sweet products.”160 A 1979

14   Lorillard memorandum concluded that younger customers would be “attracted to products with ‘less
15
     tobacco taste,” and even proposed borrowing data from the “Life Savers” candy company to determine
16
     which flavors enjoyed the widest appeal among youth.161
17
            147.    Altria’s subsidiary U.S. Smokeless Tobacco Company (formerly called United States
18
     Tobacco Company) described the initiation of new customers through flavored products as “the
19

20   graduation theory”:

21          New users of smokeless tobacco—attracted to the product for a variety of reasons—are
            most likely to begin with products that are milder tasting, more flavored, and/or easier
22
     158
23       Id.
     159
         Letter from Matthew R. Holman, Director of the Office of Science at the Center for Tobacco
24     Products, to Ziad Rouag, Vice President of Regulatory & Clinical Affairs, JUUL Labs, Inc. (Apr. 24,
       2018), https://www.fda.gov/media/112339/download.
25   160
         Marketing Innovations, Inc., Brown & Williamson Tobacco Corp. Project Report: Youth
26     Cigarette—New Concepts, U.C.S.F. Truth Tobacco Indus. Documents (Sept. 1972),
       https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=hzpd0040.
     161
27       Flavored Tobacco FAQs, Students Working Against Tobacco,
       http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes%20and
28     %20Facts.pdf (citing Sedgefield Idea Sessions 790606-790607 (June 8, 1979), Bates No.
       81513681/3691) (last visited Mar. 27. 2020).
     No. 3:19-cv-08176-WHO                               53                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 61 of 268



 1            to control in the mouth. After a period of time, there is a natural progression of product
              switching to brands that are more full-bodied, less flavored, have more concentrated
 2            “tobacco taste” than the entry brand.162
 3
              148.   A sales manager who worked at U.S. Tobacco in the 1980s told the Wall Street Journal
 4
     that “They talked about graduation all the time—in sales meetings, memos and manuals for the college
 5
     program. It was a mantra.”163
 6
              149.   A 2004 study found that seventeen-year-old smokers were more than three times as
 7

 8   likely as those over the age of twenty-five to smoke flavored cigarettes, and they viewed flavored

 9   cigarettes as safer.164
10            150.   In June 2015, JUUL came to market in four flavors including tabaac (later renamed
11
     tobacco), fruut (later renamed fruit medley), bruulé (later renamed crème brulee), and miint (later
12
     renamed mint).
13

14

15

16

17

18

19

20

21
              151.   JUUL later offered other kid-friendly flavors, including cool mint, cucumber, and
22
     mango.
23

24

25   162
         G.N. Connolly, The marketing of nicotine addiction by one oral snuff manufacturer, 4 TOBACCO
26     CONTROL 73-79 (1995),
       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1759392/pdf/v004p00073.pdf.
     163
27       Alix Freedman, Juiced Up: How a Tobacco Giant Doctors Snuff Brands to Boost Their ‘Kick,’
       WALL ST. J. (Oct. 26, 1994), https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=mlch0185.
28   164
         Gardiner Harris, Flavors Banned From Cigarettes to Deter Youth, N.Y. TIMES (Sept. 22, 2009),
       https://www.nytimes.com/2009/09/23/health/policy/23fda.html.
     No. 3:19-cv-08176-WHO                                54                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 62 of 268



 1

 2

 3

 4

 5

 6

 7
             152.    In 2009, the FDA banned flavored cigarettes (other than menthol) as its first major anti-
 8
     tobacco action pursuant to its authority under the Family Smoking Prevention and Tobacco Control
 9
     Act of 2009. “Flavored cigarettes attract and allure kids into addiction,” Health and Human Services
10

11   Assistant Secretary Howard Koh, MD, MPH, said at a news conference held to announce the ban.165 In

12   agreement, former FDA Commissioner Dr. Margaret Hamburg declared that “flavored cigarettes are a

13   gateway for many children and young adults to become regular smokers.”166 A 2017 study of the
14
     cigarette flavor ban found that the ban was effective in lowering both the number of smokers and the
15
     amount smoked by smokers, though it was associated with an increased use of menthol cigarettes (the
16
     only flavor still available).167
17
             153.    In January 2020, the FDA banned flavored e-cigarette pods, other than “Tobacco” and
18

19   “Menthol” flavors, in response to “epidemic levels of youth use of e-cigarettes” because these products

20   are “so appealing” to children.”168
21
     165
22       Daniel J. DeNoon, FDA Bans Flavored Cigarettes: Ban Includes Cigarettes With Clove, Candy,
       and Fruit Flavors, WebMD (Sept. 22, 2009), https://www.webmd.com/smoking-
23     cessation/news/20090922/fda-bans-flavored-cigarettes#2.
     166
         Id.
24   167
         Charles J. Courtemanche et al., Influence of the Flavored Cigarette Ban on Adolescent Tobacco
       Use, AM. J. OF PREVENTIVE MED. 52(5):e139 - e146 (May 2017),
25     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5401634/pdf/nihms842675.pdf; M.B. Harrell et al.,
26     Flavored e-cigarette use: Characterizing youth, young adult, and adult users, 5 PREV. MED REP. 33–
       40 (Nov. 11, 2016), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5121224/pdf/main.pdf.
     168
27       U.S. Food & Drug Admin., FDA Finalizes Enforcement Policy on Unauthorized Flavored
       Cartridge-Based E-cigarettes that Appeal to Children, Including Mint (Jan. 22, 2020),
28     https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-policy-
       unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children.
     No. 3:19-cv-08176-WHO                               55                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 63 of 268



 1          154.    The availability of e-liquids in flavors that appeal to youth increases rates of e-cigarette
 2   adoption by minors. According to the Surgeon General, 85% of adolescents who use e-cigarettes use
 3
     flavored varieties.169 Studies also show that flavors motivate e-cigarette initiation among youth,170 and
 4
     that youth are much more likely to use flavored tobacco products than adults are.171 Flavored e-
 5
     cigarettes play a large role in the youth vaping epidemic. As mentioned above, flavors motivate e-
 6

 7   cigarette initiation among youth and youth are much more likely to use flavored tobacco products than

 8   adults.172 According to the FDA, 96% of twelve to seventeen-year-olds who recently begun using e-

 9   cigarettes reported using a flavored e-cigarette the first time they tried the product.173 Flavors work to
10
     attract youth. A survey of teenagers between the ages of thirteen to seventeen from 2014-2015 showed
11
     that this age group was six times more interested in trying e-cigarettes in fruity flavors than they were
12
     in trying e-cigarettes with only tobacco flavor.174
13
            155.    Research confirms that flavored products—no matter what the tobacco product—appeal
14

15   to youth and young adults. According to the 2012 Surgeon General Report, “Much of the growing

16   popularity of small cigars and smokeless tobacco is among younger adult consumers (aged <30 years)
17

18

19

20
     169
         E-Cigarette Use Among Youth and Young Adults, U.S. Dep’t of Health & Human Servs. (2016),
21     https://www.ctclearinghouse.org/Customer-Content/www/topics/2444-E-Cigarette-Use-Among-
22     Youth-And-Young-Adults.pdf (last visited Mar. 27, 2020).
     170
         Karl Paul, Flavored Vapes Lure Teens Into Smoking and Nicotine Addiction, Study Shows,
23     MARKETWATCH (Feb. 26, 2019), https://www.marketwatch.com/story/flavored-vapes-lure-teens-
       into-smoking-and-nicotine-addiction-study-shows-2019-02-25.
24   171
         A.C. Villanti et al., Flavored Tobacco Product Use in Youth and Adults: Findings From the First
       Wave of the PATH Study, 53 AM. J. OF PREVENTATIVE MED. 139 (2017),
25     https://www.ncbi.nlm.nih.gov/pubmed/28318902.
     172
26       See E-Cigarette Use Among Youth and Young Adults, supra note 169; Paul, supra note 170;
       Villanti, supra note 171.
     173
27       Modifications to Compliance Policy for Certain Deemed Tobacco Products, FDA (Mar. 2019),
       https://www.fda.gov/media/121384/download.
28   174
         J.K. Pepper et al., Adolescents’ interest in trying flavored e-cigarettes, 25 TOBACCO CONTROL ii62
       (Sept. 15, 2016), https://tobaccocontrol.bmj.com/content/25/Suppl_2/ii62.
     No. 3:19-cv-08176-WHO                                 56                           PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 64 of 268



 1   and appears to be linked to the marketing of flavored tobacco products that, like cigarettes, might be
 2   expected to be attractive to youth.”175
 3
            156.    A national survey found that that 81% of youth aged twelve to seventeen who had ever
 4
     used e-cigarettes had used a flavored e-cigarette the first time they tried the product, and that 85.3% of
 5
     current youth e-cigarette users had used a flavored e-cigarette in the past month. Moreover, 81.5% of
 6

 7   current youth e-cigarette users said they used e-cigarettes “because they come in flavors I like.”176

 8          157.    Adding flavors to e-liquids foreseeably increases the risk of nicotine addiction,

 9   especially among minors, by making it easier and more pleasant to ingest nicotine.177 Research has
10
     shown that adolescents whose first tobacco product was flavored are more likely to continue using
11
     tobacco products than those whose first product was not flavored.
12
            158.    In a recent study, 74% of youth surveyed indicated that their first use of a JUUL was of
13
     a flavored JUUL pod.178
14

15          159.    Research shows that when youth see advertisements for flavored e-cigarettes, they

16   believe the advertisements and products are intended for them.179
17
     175
18       Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General (“2012
       Surgeon General Report”) at 539, U.S. Dep’t Health & Human Servs. (2012),
19     https://www.ncbi.nlm.nih.gov/books/NBK99237/pdf/Bookshelf_NBK99237.pdf.
     176
         See Bridget K. Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17 Years,
20     2013-2014, 314 JAMA 1871 (2015). Another peer-reviewed study concluded that young adults who
       use electronic cigarettes are more than four times as likely to begin using regular cigarettes as their
21     peers who have not used e-cigarettes. See Brian A. Primack, et al. Initiation of Traditional Cigarette
22     Smoking after Electronic Cigarette Use Among Tobacco-Naïve US Young Adults, 131 AM. J. MED.
       443.e1 (2018).
     177
23       See U.S. Dep’t of Health & Human Servs., How Tobacco Smoke Causes Disease: The Biology and
       Behavioral Basis for Smoking-Attributable Disease: A Report of the Surgeon General, Chapter 4
24     (Centers for Disease Control and Prevention ed. 2010), https://www.ncbi.nlm.nih.
       gov/books/NBK53018/ #ch4.s92.
25   178
         Karma McKelvey et al., Adolescents and Young Adults Use in Perceptions of Pod-based Electronic
26     Cigarettes. 1 JAMA NETWORK OPEN e183535 (2018), https://
       doi:10.1001/jamanetworkopen.2018.3535.
     179
27       D.C. Petrescu, et al., What is the Impact of E-Cigarette Adverts on Children’s Perceptions of
       Tobacco Smoking? An Experimental Study, 26 TOBACCO CONTROL 421 (2016); Julia C. Chen-Sankey
28     et al., Perceived Ease of Flavored E-Cigarette Use and E-Cigarette Use Progression Among Youth
       Never Tobacco Users, 14 PLOS ONE 1 (2019).
     No. 3:19-cv-08176-WHO                               57                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 65 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 66 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
            162.    JLI asserts that it did not intend its flavors to appeal to underage consumers. After
13
     eleven Senators sent a letter to JLI questioning its marketing approach and kid-friendly e-cigarette
14

15   flavors, JLI visited Capitol Hill and told Senators that it never intended its products to appeal to kids

16   and did not realize they were using the products, according to a staffer for Senator Richard Durbin.186

17   JLI’s statements to Congress—which parallel similar protests of innocence by cigarette company
18
     executives—were false.
19
            163.    A former JUUL manager, who spoke to The New York Times on the condition that his
20
     name not be used, said that within months of JUUL’s 2015 introduction, it became evident that
21
     teenagers were either buying JUULs online or finding others who made the purchases for them. Some
22

23   people bought more JUUL kits on the company’s website than they could individually use—

24   sometimes ten or more devices at a time. “First, they just knew it was being bought for resale,” said the
25

26

27
     186
       Lorraine Woellert & Sarah Owermohle, Juul Tries to Make Friends in Washington as Regulators
28    Circle, POLITICO (Dec. 28, 2018), https://www.politico.com/story/2018/12/08/juul-lobbying-
      washington-1052219.
     No. 3:19-cv-08176-WHO                                59                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 67 of 268



 1   former senior manager, who was briefed on the company’s business strategy. “Then, when they saw
 2   the social media, in fall and winter of 2015, they suspected it was teens.”187
 3
            164.    By positioning JUUL pods as a flavor-oriented product rather than a system for
 4
     delivering a highly addictive drug, JLI deceptively led consumers to believe that JUUL pods were not
 5
     only healthy (or at least essentially harmless), but also a pleasure to be enjoyed regularly, without guilt
 6

 7   or adverse effect.

 8                  b.       Defendants Developed and Promoted the Mint Flavor and Sought to
                             Preserve its Market.
 9
            165.    While JLI and the Management Defendants were developing and marketing their
10

11   flavored products to appeal to and recruit youth customers, Altria, recognizing the value of those

12   young “replacement smokers” committed itself to the cause. With the shared goal to grow the number

13   of nicotine-addicted users, including youth in particular, and as detailed further herein, JLI, the
14   Management Defendants, and Altria set out to do whatever was necessary to create and preserve the
15
     lucrative market for flavors. In order to maximize the value of its mint line of JUULpods, JLI, with the
16
     support of the Management Defendants, chemically and socially engineered its mint pods to become
17
     the most popular “flavor” among youth, including through extensive surveillance of youth behavior
18

19   and preferences, all while seeking to conceal mint’s appeal to youth.

20          166.    In July 2013, Reynolds American Inc.188 released the Vuse, the first-known cartridge-

21   based nicotine salt e-cigarette to reach the domestic market.189 Altria entered the nicotine salt market
22
     one month later, with the MarkTen cig-a-like.190 JLI would enter the market in June 2015.
23

24
     187
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. TIMES
25     (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
     188
26       Reynolds is now a wholly owned subsidiary of British American Tobacco.
     189
         See FAQs, RJR Vapor Co., LLC, http://www.vusevapor.com/faqs/product/ (“Since Vuse’s launch
27     in 2013, all of our closed systems available for sale nationally (i.e., Vuse Solo, Vuse Ciro, Vuse Vibe,
       and Vuse Alto) include nicotine salts.”).
28   190
         Additional Info, Nu Mark LLC, https://markten.com (“certain varieties” of MarkTen Original
       “contain … acetic acid, benzoic acid, and lactic acid.”).
     No. 3:19-cv-08176-WHO                               60                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 68 of 268



 1          167.    Though mint was one of the least popular e-cigarette flavor categories with youth in
 2   2015, trailing the fruit and dessert categories,191 Reynolds, Altria and JLI had all introduced mint-
 3
     flavored products within a year of each company’s initial release. By mid-2014, Reynolds had added
 4
     “Mint, Rich Mint, Spearmint, [and] Wintergreen” to its Vuse lineup.192 By February 2015, Altria’s Nu
 5
     Mark LLC, under the leadership of Joe Murillo (JLI’s current regulatory head), released a Winter Mint
 6

 7   flavor for MarkTen.

 8          168.    Unlike Reynolds and Altria, which released mint products after first releasing a menthol

 9   variant, JLI skipped menthol and went straight to mint, adding Menthol in late 2017 around the same
10
     time it released its mango JUULpods.
11
            169.    JLI’s flavored JUULpods were particularly popular with its underage users and, when
12
     mango was introduced, it was the underage user’s flavor of choice.
13
            170.    JLI, the Management Defendants, and Altria recognized both the potential of using
14

15   flavors to hook kids and the inevitability that the government would seek to regulate said flavors. So,

16   they sought to solidify the market presence of a “substitute” youth-friendly flavor—mint—which
17   might escape regulation and preserve JLI’s astronomical sales figures.
18
                             (i)   JLI Manipulates Chemistry of Mint JUUL Pods.
19
            171.    One recent study found that JLI’s mango had the lowest free-base content, making it the
20
     least harsh formula; and that mint had the highest free-base content (30% more free-base than mango),
21
     making mint the formula with the strongest nicotine impact:193
22

23

24   191
         See M.B. Harrell et al., Flavored e-cigarette use: Characterizing youth, young adult, and adult
       users, 5 PREVENTIVE MEDICINE REPS. 33-40, § 3.3 (Mar. 2017),
25     https://www.sciencedirect.com/science/article/pii/S2211335516301346.
     192
26       See Sen. Richard Durbin, et al., Gateway to Addiction? (April 14, 2014),
       https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-Cigarettes%20with%20Cover.pdf.
     193
27       See Duell AK, et al. Nicotine in tobacco product aerosols:
       “It's déjà vu all over Again,” 5 TOBACCO CONTROL (Dec. 17, 2019),
28     https://tobaccocontrol.bmj.com/content/tobaccocontrol/early/2019/12/16/tobaccocontrol-2019-
       055275.full.pdf.
     No. 3:19-cv-08176-WHO                               61                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 69 of 268



 1            Anna K. Duell et al., Nicotine in tobacco product aerosols: ‘It’s déjà vu all over again’

 2

 3

 4

 5

 6

 7

 8

 9

10          172.   These findings evidence JLI, the Management Defendants, and the Altria Defendants’
11
     plan to make the flavor whose lifespan they were working hard to preserve the most potent when it got
12
     into the hands of nonsmokers, including youth.
13
                             (ii)   JLI’s Youth Surveillance Programs Confirmed that Mint JUUL
14
                                    Pods are Preferred by Teens.
15
            173.   In January 2018, Kevin Burns, JLI’s new CEO, deployed his experience as the former
16
     CEO of a yogurt company to begin developing JUUL’s flavor portfolio.
17
            174.   One part of this initiative included studying reactions to flavor names.
18

19

20

21                                                     94


22          175.   In April 2018, JLI received a document request from the FDA on April 24, 2018,
23
     seeking information about the design and marketing of JLI’s products, among other things.195
24
            176.   In response, JLI announced a commitment of $30 million to youth prevention efforts
25
     and began sending JLI representatives to schools to present what were essentially advertising
26
     194
27      INREJUUL_00053172.
     195
        Matthew Holman, U.S. Food & Drug Admin., to Ziad Rouag, Juul Labs, Inc., Letter from Director
28    of Office of Science, Center for Tobacco Products (Apr. 24, 2018),
      https://www.fda.gov/media/112339/download.
     No. 3:19-cv-08176-WHO                                  62                          PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 70 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 71 of 268



 1   a Menthol cigarette. Users have described JLI’s Menthol flavor as “tast[ing] like a [N]ewport”
 2   cigarette that “doesn’t have that good peppermint taste like [C]ool [M]int.”203
 3
            182.
 4
                                                                According to Siddharth Breja, who was
 5
     senior vice president for global finance at JLI, after JLI pulled most flavored pods, including mango,
 6

 7   from the market in a purported attempt to reduce youth usage of JUUL, then-CEO Kevin Burns said

 8   that “[y]ou need to have an IQ of 5 to know that when customers don’t find mango they buy mint.”204

 9          183.    And it was public knowledge that mint and menthol have a well-documented history of
10
     facilitating youth tobacco use, as Dr. Jonathan Winickoff testified before Congress:
11
            [it is] completely false to suggest that mint is not an attractive flavor to children. From
12          candy canes to toothpaste, children are introduced to mint flavor from a young age. Not
            only do children enjoy mint, but it has special properties that make it an especially
13          dangerous flavor for tobacco. Menthol’s anesthetic properties cool the throat, mask the
            harshness of nicotine, and make it easier for children to start using and continue using
14
            tobacco products. The impact of mint and menthol flavors on increasing youth tobacco
15          addiction is well documented.205

16          184.

17

18

19

20

21

22
     203
23       Reddit, How does Classic Menthol compare to Cool Mint,
       https://www.reddit.com/r/juul/comments/7wo39m/how_does_classic_menthol_compare_to_cool_mi
24     nt/.
     204
         Sheila Kaplan and Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive
25     Say, N.Y. TIMES (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-
26     contaminated.html.
     205
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight
27     and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. 3 (2019) (statement of Jonathan
       P. Winickoff, American Academy of Pediatrics),
28     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Winickoff%20
       AAP%20Testimony.pdf.
     No. 3:19-cv-08176-WHO                              64                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 72 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 73 of 268



 1          189.    Moreover, many of JUUL’s advertisements, particularly prior to November 2017, also
 2   did not mention that JUUL contained nicotine. In the first year after JUUL’s launch, not one of JLI’s
 3
     171 promotional emails said anything about the nicotine content in JUUL products.208 For example, in
 4
     a July 11, 2015 email, JLI advertised its promotional events with the text, “Music, Art, & JUUL. What
 5
     could be better? Stop by and be gifted a free starter kit.”209 This email did not mention that JUULpods
 6

 7   contain nicotine, nor did it say that JUUL or the free starter kits were intended for adults only.

 8          190.    Similarly, none of JLI’s 2,691 tweets between June 2015 and October 6, 2017

 9   mentioned that JUUL contained nicotine.210 For example:
10
                    a.       On August 7, 2015, JLI tweeted, “Need tix for @cinespia 8/15? We got
11                           you. Follow us and tweet #JUULallnight and our faves will get a pair of
                             tix!”211 This tweet did not mention that JUUL contained nicotine.
12
                    b.       On July 28, 2017, JLI tweeted an image of a Mango JUULpod next to
13                           mangos captioned “#ICYMI: Mango is now in Auto-ship! Get the
                             #JUULpod flavor you love delivered & save 15%. Sign up today.”212
14                           This tweet did not mention that JUUL contained nicotine.
15
                    c.       On August 4, 2017, JLI tweeted “Beat The August Heat with Cool Mint”
16                           and “Crisp peppermint flavor with a pleasant aftertaste,” captioned “A
                             new month means you can stock up on as many as 15 #JUULpod packs.
17                           Shop now.”213 This tweet did not mention that JUUL contained nicotine.
18

19

20     INREJUUL 00021583-586 at 583
                             .
21   20
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford
22     Research Into the Impact of Tobacco Advertising 25 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     209
23       Check out our JUUL events this Summer, JUUL (hello@juulvapor.com) (July 11, 2015),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/email/large/email_2.jpg.
24   210
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford
       Research Into the Impact of Tobacco Advertising 25 (Jan. 31, 2019),
25     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     211
26       JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 7, 2015),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_18.jpg.
     212
27       JUUL Labs, Inc. (@JUULvapor), Twitter (July 28, 2017),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_38.jpg.
28   213
         JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 4, 2017),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_39.jpg.
     No. 3:19-cv-08176-WHO                               66                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 74 of 268



 1                  d.       On August 28, 2017, JLI tweeted “Do you brulée? RT [re-tweet] if you
                             enjoy dessert without the spoon with our Creme Brulee #JUULpods.” 214
 2                           This tweet did not mention that JUUL contained nicotine.
 3
            191.    Even after Defendants added a nicotine warning to JUUL products, they continued to
 4
     mislead youth and the public about the amount of nictoine in a JUULpod. Every 5% strength JUUL
 5
     pod package represents that one pod is equivalent to one pack of cigarettes. This statement is
 6
     deceptive, false and misleading. As
 7

 8

 9          192.    In addition, and as JLI and the Management Defendants know, it is not just the amount
10   of nicotine, but the efficiency with which the product delivers nicotine into the bloodstream, that
11
     determines the product’s narcotic effect, risk of addiction, and therapeutic use. Most domestic
12
     cigarettes contain 10–15 mg of nicotine per cigarette216 and each cigarette yields between 1.0 to 1.4 mg
13
     of nicotine,217 meaning that around 10% of the nicotine in a cigarette is typically delivered to the user.
14

15   JUUL e-cigarettes, on the other hand, have been found to deliver at least 82% of the nicotine contained

16   in a JUUL pod to the user.218

17                   219


18

19

20
     214
         Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov.
21     16, 2018), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-
22     juuls-early-marketing-campaigns/#3da1e11b14f9.
     215
         INREJUUL_00279931.
     216
23       Neal L Benowitz & Jack E Henningfield, Reducing the nicotine content to make cigarettes less
       addictive, 22 TOBACCO CONTROL Supp. 1, i14-17 (2013),
24     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3632983/.
     217
         Lynn T. Kozlowski & Janine L. Pilliteri, Compensation for Nicotine by Smokers of Lower Yield
25     Cigarettes, 7 SMOKING AND TOBACCO CONTROL MONOGRAPH 161, 164
26     (1983), https://cancercontrol.cancer.gov/brp/tcrb/monographs/7/m7_12.pdf.
     218
         Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL
27     Electronic Cigarettes, 21 NICOTINE TOBACCO RESEARCH 1274 (2019),
       https://www.ncbi.nlm.nih.gov/pubmed/30346584 (about 82%, for averages of 164 μg per puff).
28   219
         See, e.g., INREJUUL_00023597
                .
     No. 3:19-cv-08176-WHO                               67                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 75 of 268



 1           193.    Defendants also knew that the use of benzoic acid and nicotine salts in JUUL pods
 2   affects pH and facilitates “absorption of nicotine across biological membranes.”220 JUUL’s e-liquid
 3
     formulation is highly addictive not only because it contains a high concentration of nicotine, but
 4
     because it contains a particularly potent form of nicotine, i.e., nicotine salts.
 5

 6
                               221
 7                                   And the Altria Defendants were aware of the research showing the potency

 8   of nicotine salts from their many years in the tobacco business.

 9           194.    JLI and Defendant Bowen,
10
                                                           , sought to engineer test results that differed from
11
     those results and were more consistent with JLI’s deceptive messaging.
12

13

14

15
                                                             22
16

17

18

19
                          As Defendants JLI and Bowen knew, this difference is critical
20

21

22                                                                                        .223

23
                                                     224
24

25
     220
26       Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192 HANDB.
       EXP. PHARMACOL. 29 (2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/
     221
27       INREJUUL_00278408.
     222
         INREJUUL_00014159-INREJUUL_00014226.
28   223
         INREJUUL_00002526-INREJUUL_00002625.
     224
         Id.
     No. 3:19-cv-08176-WHO                                  68                             PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 76 of 268



 1           195.
 2

 3                                                                               225

 4
             196.
 5

 6

 7

 8

 9                                            226


10
             197.
11                           227

12

13
             198.    JLI and the Management Defendants knew that
14

15

16                                                                                                to market
17   JUUL as providing a nicotine experience on par with a cigarette, even though they designed JUUL to
18
     ensure that was not true. In reality, there were never any measured test results in accord with JLI’s
19
     marketing to distributors, retailers, and the public at large.
20
             199.    In the United States, the unsupported extrapolations from what
21

22           were used to create charts, which JLI posted on its website, shared with journalists, sent to

23   retailers, and distributed to third party promoters, showing that JUUL’s 5% solution achieved a pk

24

25

26

27
     225
         Id.
28   226
         INREJUUL_00351717-INREJUUL_00351719.
     227
         Id.
     No. 3:19-cv-08176-WHO                                 69                          PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 77 of 268
             Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 78 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12            201.   These misrepresentations to the public were not accidental, nor were they the work of a

13   rogue employee.

14

15

16                                   231

17

18
                                                             Thus, Defendants Bowen, Monsees, Pritzker,
19

20   and Valani were privy to both the                              And they knew that the data JLI (then

21   Ploom) was pushing on the public was false and misleading, but none made any efforts to correct or
22   withdraw those false and misleading statements. Aside from submitting the testing protocol and
23
                          with the ‘895 patent, JLI, Bowen, Monsees, Prtizker, and Valani otherwise
24
     ignored the                and omitted it from public discussion of JUUL’s nicotine delivery.
25

26

27

28
     231
           INREJUUL_00016443-INREJUUL_00016507.
     No. 3:19-cv-08176-WHO                              71                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
             Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 79 of 268



 1            2.     JLI, the Management Defendants, and Altria Transmitted, Promoted and Utilized
                     Statements Concerning JUUL’s Nicotine Content that They Knew Were False and
 2                   Misleading.
 3
              202.   As set forth above, the statements in JLI advertisements and on JUUL pod packaging
 4
     that each JUUL pod contains about as much nicotine as a pack of cigarettes are deceptive, false and
 5
     misleading. Defendants knew this.
 6
              203.   JLI and the Management Defendants caused deceptive, false and misleading statements
 7

 8   that a JUUL pod had an equivalent amount of nicotine as one pack of cigarettes to be distributed via

 9   the wires and mails. These Defendants have thus materially misrepresented the nicotine content of
10   JUUL products to the consuming public including Plaintiffs, through acts of mail and wire fraud.
11
              204.   By no later than October 30, 2016 (and likely earlier), the JLI Website—which, as
12
     discussed above, the Management Defendants on JLI’s Board of Directors reviewed and approved—
13
     advertised that “[e]ach JUULpod contains 0.7mL with 5% nicotine by weight, approximately
14

15   equivalent to 1 pack of cigarettes or 200 puffs.”232 The language on the website would later change,

16   but still maintained the same fraudulent misrepresentation—i.e., that “[e]ach 5% JUULpod is roughly

17   equivalent to one pack of cigarettes in nicotine delivery.”233
18            205.   As noted above, JLI and the Management Defendants directed and approved the content
19
     of the JUUL website, and they also directed and approved the distribution channels for JUUL pods and
20
     deceptive, misleading and fraudulent statements regarding JUUL’s nicotine content. And although they
21
     knew that these statements, which they caused to be transmitted over the wires and mails, were untrue,
22

23   JLI and the Management Defendants have made no effort to retract such statements or correct their

24   lies.

25

26
     232
27       JUULpod, JUUL Labs, Inc. (Oct. 30, 2016),
       https://web.archive.org/web/20161030085646/https://www.juulvapor.com/shop-pods/.
28   233
         What is Vaping?, JUUL Labs, Inc. (July 2, 2019), https://www.JUUL.com/resources/What-is-
       Vaping-How-to-Vape.
     No. 3:19-cv-08176-WHO                               72                          PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 80 of 268



 1          206.    In addition to approving the JLI website, knowing that it contained deceptive,
 2   misleading and false statements, JLI (through its employees) and the Management Defendants also
 3
     were directly responsible for the interstate transport, via U.S. mail, of JUULpod packaging contained
 4
     misrepresentations and omissions.
 5

 6
                                                                                                        234
 7

 8          207.    JUUL pod packages that were sent via U.S. mail stated that a single JUUL pod is

 9   “approximately equivalent to about 1 pack of cigarettes.”235 These statements, as well as the statements
10
     on the JLI website, are false and misleading.
11
            208.    The statement on the JLI website, and in its advertisements and packaging, that each
12
     JUUL pod contains 5% nicotine and is approximately equivalent to a pack of cigarettes is false and
13
     likely to deceive and mislead, because the actual amount of nicotine contained in a JUUL pod is as
14

15   much as twice as high as that in a pack of cigarettes.

16          209.    The Altria Defendants greatly expanded the reach of this fraud by providing their retail
17   and distribution might for JLI products, causing millions of JUUL pods to be sent via U.S. mail with
18
     packaging stating that JUUL pods contain only 5% nicotine by weight and are “approximately
19
     equivalent to about 1 pack of cigarettes.”236 JLI, the Management Defendants, and the Altria
20
     Defendants knew that these statements were false and misleading, but nevertheless utilized JUUL
21

22   product packing, marketing and advertising to maintain their fraud.

23          210.    The Altria Defendants knew in 2017 that a JUUL pod delivered more nicotine than one

24   pack of cigarettes. In 2017, the Altria Defendants launched its MarkTen Bold e-cigarette, a relatively
25   high-strength 4% formulation compared to the 2.5% and 3.5% strength MarkTen products initially
26
     234
27       INREJUUL_00278408.
     235
         Juul Labs, Inc., Twitter, (Feb. 14, 2018),
28     https://twitter.com/JUULvapor/status/963844069519773698.
     236
         Id.
     No. 3:19-cv-08176-WHO                               73                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 81 of 268



 1   offered. Even though JUUL was already on store shelves and was rapidly gaining market share with its
 2   5% nicotine formulation, the Altria Defendants chose to bring a less potent 4% formulation to market.
 3
            211.    According to the Altria Defendants own pharmacokinetic testing as reflected in the
 4
     chart below, this 4% less potent formulation was nevertheless sufficient to raise plasma nicotine to
 5
     levels approaching those generated by combustible cigarettes. In other words, the Altria Defendants’
 6

 7   own pharmacokinetic testing suggested the highly addictive nature of a 5% formulation, as such a

 8   formulation would readily equal or exceed the nicotine delivery profile of a combustible cigarette.

 9

10

11

12

13

14

15

16

17       Figure 2: Presented at Altria Group Inc.’s November 1, 2017 Investor Day Presentation.
                                           MarkTen Bold 4%
18
            212.    Based on its own internal knowledge, the Altria Defendants knew that a 5% nicotine
19

20   formulation would carry more nicotine than one pack of cigarettes. In addition to data they received

21   from JLI, the Altria Defendants’ due diligence undoubtedly included a careful examination of JLI’s
22   intellectual property, including the ’895 patent, which provides a detailed overview of nicotine
23
     benzoate’s pharmacokinetic profile.
24
            213.    Thus, JLI, the Management Defendants, and the Altria Defendants knew that the
25
     statement on JUUL pod packaging that each JUUL pod contains 5% nicotine and about as much
26

27   nicotine as a pack of cigarettes is literally false and they intended such statements to mislead users,

28   including youth. Neither the Altria Defendants nor JLI or the Management Defendants have made any

     No. 3:19-cv-08176-WHO                               74                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 82 of 268



 1   effort to correct or retract the false and misleading statements as to the true nicotine content in JUUL
 2   pods. Instead, they have continued to misrepresent the product’s nicotine content and design, with the
 3
     goal of misleading and deceiving consumers.
 4
                214.   From JUUL’s pre-release announcements to this day, JLI has continuously represented
 5
     that each pod is approximately equivalent to a pack of cigarettes. These claims, which JLI repeats
 6

 7   widely in advertisements, press releases, and its web site, have been distributed via the wires and mails

 8   and disseminated by reputable and widely reliable sources that accepted those representations as

 9   true.237
10
                215.   Moreover, the form of nicotine JUUL pods contain is particularly potent. JUUL’s use of
11
     “strength” to indicate concentration by weight is also at odds with the industry standard of reporting
12
     concentration by volume,238 leading users to believe it contains less nicotine than other formulations
13
     advertised as 6% nicotine, when JUUL pods in fact contain approximately the same nicotine as a
14

15   solution that is 6% nicotine by volume.

16              216.   The “5% strength” statement in Defendants’ advertisements misrepresents the most
17   material feature of the JUUL product—the nicotine content—and has misled young people to their
18
     detriment. Resellers, apparently assuming that “5% strength” means “50mg/ml” nicotine by volume,
19
      237
          See Truth Initiative, 6 Important Facts about Juul, https://truthinitiative.org/research-
20     resources/emerging-tobacco-products/6-important-facts-about-juul; Erin Brodwin, An e-cigarette
       with twice the nicotine of comparable devices is taking over High Schools – and scientists are
21     sounding the alarm, BUSINESS INSIDER (Apr. 30, 2018), https://www.businessinsider.com/juul-e-cig-
22     vaping-health-effects-2018-3; Caroline Kee, Everything you need to know about the JUUL, including
       the health effects, BUZZFEED NEWS (Feb. 5, 2018),
23     https://www.buzzfeednews.com/article/carolinekee/juul-ecigarette-vape-health-effects; Jan Hoffman,
       The Price of Cool: A teenager, a juul and nicotine addiction, NEW YORK TIMES, (November 16,
24     2018), https://www.nytimes.com/2018/11/16/health/vaping-juul-teens-addiction-nicotine.html; Sarah
       Milov, Like the tobacco industry, e-cigarette manufacturers are targeting children, THE
25     WASHINGTON POST, (Sept. 23, 2018) https://www.washingtonpost.com/outlook/2018/09/23/like-
26     tobacco-industry-e-cigarette-manufacturers-are-targeting-children/; Washington State Dep’t of
       Health, What are vapor products?,
27     https://www.doh.wa.gov/YouandYourFamily/Tobacco/VaporProducts.
     238
         See, e.g., American E-Liquids Manufacturing Standards Association, E-Liquids Manufacturing
28     Standards, § 1.05 (2017), https://www.aemsa.org/wp-content/uploads/2017/03/AEMSA-Standards-
       v2.3.3.pdf, (quantifying e-liquid nicotine content in terms of volume).
     No. 3:19-cv-08176-WHO                               75                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 83 of 268



 1   compound confusion among young people by stating that JUUL pods contain “50 mg/ml,” which they
 2   do not.239
 3
            217.    If JLI and the Management Defendants did not know when JLI released JUUL pods that
 4
     the “5% strength” representation in Defendants’ advertisements was misleading, they learned that there
 5
     was widespread confusion about the JUUL pods’ nicotine content. By 2017, studies revealed that users
 6

 7   did not understand “5% strength,” and some understood that phrase to mean 5% of a cigarette.
                                                        240
 8                                                            JLI and the Management Defendants (and later

 9   the Altria Defendants) did nothing to stop or correct this confusion about the nicotine content.
10
            218.    The “5% strength” statement in Defendants’ advertisements is also misleading. At least
11
     two independent studies testing multiple varieties of JUUL pods have likewise found significantly
12
     higher concentrations of nicotine than the 59 mg/mL JUUL’s website represents, suggesting that the
13
     difference in the total nicotine content of a JUUL pod vs. a pack of combustible cigarettes could be
14

15   even greater.241

16          3.      Defendants Used Food and Coffee Themes to Give the False Impression that JUUL
                    Products Were Safe and Healthy.
17
            219.    In late 2015, JLI and the Management Defendants employed a deceptive marketing
18

19   scheme to downplay the harms of e-cigarettes with a food-based advertising campaign called “Save

     239
20       See, e.g. Tracy Vapors, Starter Kit,
       http://web.archive.org/web/20190422143424/https://www.tracyvapors.com/collections/starter-kit;
21     Lindsey Fox, JUUL Vapor Review, E-cigarette Reviewed, (Mar. 20, 2017),
22     https://ecigarettereviewed.com/juul-review (“The nicotine content of the JUUL pods is always the
       same: 5% or 50 mg/ml”); Jason Artman, JUUL E-Cigarette Review, eCig One (Oct. 26, 2016)
23     https://ecigone.com/e¬cigarette-reviews/juul-e-cigarette-review/ (“the e-liquid contains 50 mg of
       nicotine per ml of e-liquid”); West Coast Vape Supply, Juul Starter Kit (July 18, 2019),
24     http://web.archive.org/web/20190718190102/https://westcoastvapesupply.com/products/juul-starter-
       kit (“5% . . . 50 mg”); Vapor4Life, How Much Nicotine is In a JUUL? (Aug. 24, 2018),
25     https://www.vapor4life.com/blog/how-much-nicotine-is-in-a-JUUL/ (“Each official JUUL pod
26     contains a whopping 50mg of nicotine per milliliter of liquid (most other devices range from 3 to
       30mg per milliliter.”).
     240
27       INREJUUL_00123540.
     241
         See J.F. Pankow et al., Benzene formation in electronic cigarettes, 12 PLoS ONE 1 (2017); see also
28     Anna K. Duell, et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR
       Spectroscopy, 31 CHEM. RES. TOXICOL. 431, 431-34 (2018).
     No. 3:19-cv-08176-WHO                              76                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 84 of 268



 1   Room for JUUL.” The campaign framed JUUL’s addictive pods as “flavors” to be paired with
 2   foods.242 JLI described its Crème Brûlée nicotine pods as “the perfect evening treat” that would allow
 3
     users to “indulge in dessert without the spoon.”243 In one 2016 email, JLI bluntly suggested that users
 4
     satisfy their sugar cravings with JUUL’s highly-addictive nicotine vapor: “Have a sweet tooth? Try
 5
     Brulee.”244 JLI similarly promoted the fruit medley pods using images of ripe berries.245 JLI described
 6

 7   its “Cool” Mint pods as having a “crisp peppermint taste with a pleasant aftertaste” and encouraged

 8   consumers to “Beat The August Heat With Cool Mint.”246

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   242
         Erin Brodwin, $15 billion startup JUUL used ‘relaxation, freedom, and sex appeal’ to market its
23     crème-brulee-flavored e-cigs on Twitter and Instagram─but its success has come at a big cost,
       BUSINESS INSIDER (Oct. 26, 2018), https://www.businessinsider.com/juul-e-cig-marketing-youtube-
24     twitter-instagram-social-media-advertising-study-2018-10.
     243
         Stanford University, Research into the Impact of Tobacco Advertising,
25     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/flavors/large/flavor_3.jpg.
     244
26       Stanford University, Research into the Impact of Tobacco Advertising,
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/flavors/large/flavor_34.jpg.
     245
27       Stanford University, Research into the Impact of Tobacco Advertising,
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/flavors/large/flavor_6.jpg.
28   246
         Stanford University, Research into the Impact of Tobacco Advertising,
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/flavors/large/flavor_15.jpg.
     No. 3:19-cv-08176-WHO                              77                            PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 85 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
            220.    Again, none of these advertisements disclosed that JUUL was addictive and unsafe.
14
            221.    In several caffeine-pairing advertisements, JUUL devices or pods sit next to coffee and
15

16   other caffeinated drinks, sometimes with what appear to be textbooks in the picture.247 JLI’s coffee-

17   based advertisements suggest that JUUL should be part of a comfortable routine, like a cup of coffee.

18          222.    JLI’s reference to coffee is no mere marketing gimmick, it reflects the larger effort to
19
     mislead customers, including young people in particular, into believing that JUUL is no more harmful
20
     than coffee, reinforcing the false and dangerous concept that if a substance is “not harmful,” then
21
     addiction to that substance cannot be harmful.
22

23

24

25

26
     247
27      Stanford University, Research into the Impact of Tobacco Advertising,
      http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st659.php&token1=fm
28    _pods_img36083.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subtheme_name=Ins
      tagram.
     No. 3:19-cv-08176-WHO                              78                             PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 86 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 3:19-cv-08176-WHO                 79                     PLAINTIFF’S AMENDED
                                                                            COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 87 of 268



 1

 2

 3

 4

 5

 6

 7

 8          223.   Defendants knew that tying JUUL to caffeine and food would mislead their target

 9   audience—youth and non-smokers—into believing that JUUL was a healthy, safe treat.

10          4.     JLI’s “Make the Switch” Campaign Intentionally Misled and Deceived Users to
                   Believe that JUUL Is a Cessation Device.
11
            224.   JLI, the Altria Defendants, and the Management Defendants recognized that one of the
12

13   keys to growing and preserving the number of nicotine-addicted e-cigarette users (and thus JLI’s

14   staggering market share), was to mislead potential customers about the true nature of JUUL products.
15   Defendants knew that if it became public that JUUL was designed as a way to introduce nicotine to
16
     youth and otherwise hook new users with its potent nicotine content and delivery, it would not survive
17
     the public and regulatory backlash. Therefore, JLI (with the knowledge and support of the
18
     Management Defendants) and the Altria Defendants repeatedly made false and misleading statements
19

20   to the public that JUUL was created and designed as a smoking cessation device, and falsely and

21   misleadingly used the mails and wires to spread the subterfuge. JLI, the Management Defendants, and

22   the Altria Defendants committed these deceptive, misleading and fraudulent acts intentionally and
23   knowingly. In making these representations, JLI, the Management Defendants, and the Altria
24
     Defendants intended that consumers, the public, and regulators rely on misrepresentations that JUUL
25
     products were designed to assist smoking cessation.
26
            225.   The most blatant evidence of the cover-up scheme was the January 2019, $10 million
27

28   “Make the Switch” television advertising campaign. This campaign, which was a continuation of JLI’s

     No. 3:19-cv-08176-WHO                             80                           PLAINTIFF’S AMENDED
                                                                                              COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 88 of 268



 1   web-based Switch campaign, was announced less than a month after the Altria Defendants announced
 2   Altria’s investment in JLI.
 3
               226.   The “Make the Switch” television ads featured former smokers aged 37 to 54 discussing
 4
     “how JUUL helped them quit smoking.”248 According to JLI’s Vice President of Marketing, the “Make
 5
     the Switch” campaign was “an honest, straight down the middle of the fairway, very clear
 6

 7   communication about what we’re trying to do as a company.”249

 8             227.   These statements were false as JUUL was not intended to be a smoking cessation

 9   device.
10
               228.   JLI and the Management Defendants committed acts of wire fraud when they caused
11
     the “Make the Switch” campaign to air on television with the fraudulent intent of deceiving and
12
     misleading the public, the United States Congress, and government regulators into believing that JLI is
13
     and had been focused solely on targeting adult smokers. The Altria Defendants also committed acts of
14

15   mail fraud when they caused tens of thousands, if not millions, of written versions of the Make the

16   Switch campaign to be distributed with packages of Altria’s combustible cigarettes.
17             229.   The “Make the Switch” campaign was fraudulent and was made to protect, maintain,
18
     and expand the tremendous market share gained by hooking kids on nicotine by convincing regulators
19
     and the public that JUUL was only ever intended as an alternative to smoking for existing adult
20
     smokers and JLI’s marketing was never aimed at youth.
21

22             230.   Defendants continually sought to frame JUUL products as smoking cessation devices in

23   their public statements and on their website. Defendant Monsees explained during his testimony before

24   Congress:
25

26
     248
27       Angelica LaVito, JLI combats criticism with new TV ad campaign featuring adult smokers who quit
       after switching to e-cigarettes, CNBC (Jan. 8, 2019), https://www.cnbc.com/2019/01/07/juul-
28     highlights-smokers-switching-to-e-cigarettes-in-ad-campaign.html.
     249
         Id.
     No. 3:19-cv-08176-WHO                              81                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 89 of 268



 1           The history of cessations products have extremely low efficacy. That is the problem
             we are trying to solve here. So, if we can give consumers an alternative and market it
 2           right next to other cigarettes, then we can actually make something work.
 3
             [T]raditional nicotine replacement therapies, which are generally regarded as the gold
 4           standard for tools, right, for quitting, those are nicotine in a patch or a gum form,
             typically, and the efficacy rates on those hover just below about a 10 percent or so.
 5           JUUL-we ran a very large study of JUUL consumers, ex-smokers who had picked up
             JUUL, and looked at them, looked at their usage on a longitudinal basis, which is
 6           usually the way that we want to look at this, in a sophisticated fashion ... what we found
             was that after 90 days, 54 percent of those smokers had stopped smoking completely,
 7
             for a minimum of 30 days already. And the most interesting part of this study is that if
 8           you follow it out further, to 180 days, that number continues to go up dramatically, and
             that is quite the opposite of what happens with traditional nicotine replacement
 9           therapies.250
10           231.   In response to a direct question about whether people buy JUUL to stop smoking,
11
     Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as an alternative to
12
     traditional tobacco products.”251
13
             232.   Other illustrative and non-exhaustive examples include the following:
14
     Statements by Defendant JLI:252
15
                    •   “JUUL Labs was founded by former smokers, James and Adam, with
16                      the goal of improving the lives of the world’s one billion adult
                        smokers by eliminating cigarettes. We envision a world where
17
                        fewer adults use cigarettes, and where adults who smoke cigarettes
18                      have the tools to reduce or eliminate their consumption entirely,
                        should they so desire.” (JLI Website, April 2018 (or earlier));253
19
                    •   “JUUL Labs, which exists to help adult smokers switch off of
20                      combustible cigarettes.” (JLI Website, September 19, 2019);254 and,

21

22    250
           Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
23     Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of
       James             Monsees,              Co-Founder,             JUUL             Labs,        Inc.).,
24     https://oversight.house.gov/legislation/hearings/examining-juul-s-role-in-the-youth-nicotine-
       epidemic-part-ii.
25   251
         Id.
     252
26       Although these statements are attributed to Defendant JLI, JLI’s Board of Directors had
                                       , accordingly, Defendants Bowen, Monsees, Pritzker, Huh, and Valani
27     are each directly responsible for the transmission of these fraudulent statements.
     253
         Our Mission, JUUL Labs, Inc. (2019), https://www.juul.com/mission-values.
28   254
         CONSUMER UPDATE: 9/19, JUUL Labs, Inc. (Sept. 19, 2019),
       https://newsroom.juul.com/consumer-update-9-19/.
     No. 3:19-cv-08176-WHO                               82                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 90 of 268



 1                 •   “To paraphrase Commissioner Gottlieb, we want to be the offramp
                       for adult smokers to switch from cigarettes, not an on-ramp for
 2                     America’s youth to initiate on nicotine.” (JLI Website, November 13,
 3                     2018).255

 4   Statements by the Altria Defendants:

 5                 •   “We are taking significant action to prepare for a future where adult smokers
                       overwhelmingly choose non-combustible products over cigarettes by
 6                     investing $12.8 billion in JUUL, a world leader in switching adult
                       smokers . . . . We have long said that providing adult smokers with superior,
 7                     satisfying products with the potential to reduce harm is the best way to
                       achieve tobacco harm reduction.” (Altria Website, December 20, 2018);256
 8
                   •   “We believe e-vapor products present an important opportunity to adult
 9                     smokers to switch from combustible cigarettes.” (Letter to FDA
                       Commissioner Gottlieb, 10/25/18);257
10
                   •   “We have long said that providing adult smokers with superior, satisfying
11                     products with the potential to reduce harm is the best way to achieve
                       tobacco harm reduction. Through Juul, we are making the biggest
12                     investment in our history toward that goal.” (Altria Press Release, Dec. 20,
13                     2018);258
                   •   “Through JUUL, we have found a unique opportunity to not only participate
14                     meaningfully in the e-vapor category but to also support and even
15                     accelerate transition to noncombustible alternative products by adult
                       smokers.” (Altria Earning Call, January 31, 2019);259 and,
16                 •   We expect the JUUL product features that have driven JUUL’s success
17                     in switching adult smokers in the U.S. to strongly appeal to international
                       adult cigarette smokers. (Altria Earning Call, January 31, 2019).260
18

19

20
     255
          JLI Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-
21     action-plan/ (statement of then-CEO Kevin Burns).
     256
22       Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive
       Growth, BUSINESSWIRE (Dec. 20, 2018),
23     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
       Investment-JUUL-Accelerate
24   257
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 2 (Oct. 25, 2018).
     258
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive
25     Growth, (Dec. 20. 2018), BUSINESS WIRE,
26     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
       Investment-JUUL-Accelerate.
     259
27       Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period
       ending December 31, 2018, (Jan. 31, 2019), https://www.fool.com/earnings/call-
28     transcripts/2019/02/01/altria-group-mo-q4-2018-earnings-conference-call-t.aspx.
     260
         Id.
     No. 3:19-cv-08176-WHO                            83                            PLAINTIFF’S AMENDED
                                                                                              COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 91 of 268



 1          233.   Defendants knew at the time of making these statements that they were false, deceptive
 2   and misleading. JUUL does not have FDA approval as a cessation product.
 3
            234.   The Switch advertisements reinforced the impression left by the testimony of JLI’s co-
 4
     founder, clearly linking JUUL to cessation and quitting. For example:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27          235.   Representative Rashida Tlaib, upon presenting this ad to Monsees, had the following

28   exchange:

     No. 3:19-cv-08176-WHO                             84                          PLAINTIFF’S AMENDED
                                                                                             COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 92 of 268



 1           Rep. Tlaib: After 30 lines, starting with “quit,” the ad says “switch,” followed by no
             further mentions of start smoking again. You were a smoker. Does this ad give a
 2           smoker hope that there might be a way to quit cigarettes for good?
 3

 4           Mr. Monsees: I think the intention of this ad is to make it very clear to consumers that
             there is an alternative, finally, to combustible cigarettes. I am one of those people.261
 5
             236.   Defendants’ tacit message in their Switch advertisements is: switch because, unlike
 6
     cigarettes, JUUL is harmless to your health.
 7

 8           237.   Defendants’ false, deceptive and misleading Switch campaign suggests that JUUL is

 9   designed to “switch” adult smokers off cigarettes rather than to addict youth to nicotine.

10           238.   Defendants know that a large number of smokers who use JUUL products do not end up
11
     switching but end up consuming cigarettes and JUUL.
12
             239.   Moreover, Defendants know that, by design, a large number of their customers are
13
     youth and that JUUL was never designed to be a cessation device.
14
             240.   JLI has advertised cost-savings calculators as part of its Switch campaign. Those
15

16   calculators assume that a smoker who switches will continue consuming the same amount of nicotine

17   that he or she did as a smoker (i.e., a pack a day smoker is presumed to consume one JUUL pod a day).
18   Defendants know that the calculator is misleading because smokers who switch to JUUL frequently
19
     increase their nicotine intake.
20
             241.   JUUL labels and advertisements also marketed the product as an “alternative” to
21
     cigarettes:
22

23

24

25

26

27
     261
       Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight
28    and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of James
      Monsees, Co-Founder, JUUL Labs, Inc.)., at 12:33-13:04.
     No. 3:19-cv-08176-WHO                               85                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 93 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10          242.    Other advertisements similarly marketed the product as smoking “evolved”:
11

12

13

14

15

16

17

18

19          243.    One goal of these advertisements was to convey the deceptive, misleading and false

20   impression that JUUL products could help people quit smoking and break nicotine addiction in a way
21   that was healthy and safe. But, as noted above, that was simply not the case. Defendants never
22
     disclosed to the public that JUUL e-cigarettes and JUUL pods are at least as, if not more, addictive
23
     than combustible cigarettes. And each of JLI, the Management Defendants, and the Altria Defendants
24
     received data to this effect, as discussed above, and were aware of this fact.
25

26          244.    In addition, the notions that JUUL products are designed only for existing cigarette

27   smokers, and safer than combustible cigarettes are belied by JLI’s own knowledge, marketing plan and

28   intentions on several fronts. First, Defendants sought to grow a new group of users of nicotine

     No. 3:19-cv-08176-WHO                               86                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 94 of 268



 1   products (e.g., “vapers”), including young people in particular, not just to market to the shrinking
 2   number of existing cigarette smokers. Second, JLI and Bowen designed the JUUL device to be easy to
 3
     use for youth and others who have never smoked and to create and exacerbate nicotine addiction
 4
     among those groups by encouraging ingestion of excessive amounts of nicotine. Third, as noted above,
 5
     JLI’s own internal testing revealed that JUUL products were often more potent than combustible
 6

 7   cigarette smokers prefer. Each of the Management Defendants knew this from his position on JLI’s

 8   Board of Directors, and the Altria Defendants knew the same when they began to actively coordinate

 9   with JLI and the Management Defendants. Despite this knowledge, these Defendants made numerous
10
     deceptive, false and misleading public statements that JUUL was intended to be a cessation device.
11
            245.    JUUL is not a product adults typically use to quit smoking. Researchers have found that
12
     as of 2018, only 7.9% of American adults had ever used USB shaped e-cigarettes, like JUUL, and only
13
     2% of adults currently used them.262 By contrast, a recent study found that 15 to 17-year-olds are
14

15   sixteen times more likely to use JUUL products than 25 to 34-year-olds.263

16          246.    JLI’s own marketing research indicated that JUUL was not appropriate as a cessation
17   device for adults.
18

19

20

21

22

23

24

25   262
         Kristy L. Marynak et al., Use and reasons for use of electronic vapour products shaped like USB
26     flash drivers among a national sample of adults, 28 TOBACCO CONTROL 685 (Nov. 2019),
       https://tobaccocontrol.bmj.com/content/28/6/685.
     263
27       D.M. Vallone et al., Prevalence and correlates of JLI use among a national sample of youth and
       young adults, TOBACCO CONTROL (Oct. 29, 2018), http://dx.doi.org/10.1136/tobaccocontrol-2018-
28     054693.
     264
         JLI00365905.
     No. 3:19-cv-08176-WHO                               87                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 95 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 96 of 268



 1

 2

 3

 4

 5

 6

 7

 8
       And
 9

10

11

12

13

14

15

16

17

18

19           248.   Defendants ensured that JUUL was the opposite of a “tool[] to reduce or eliminate”
20
     nicotine consumption. According to the National Institutes of Health, the “amount and speed of
21
     nicotine delivery . . . plays a critical role in the potential for abuse of tobacco products.”269 As
22
     described above, JLI and Bowen designed the JUUL product to deliver nicotine in larger amounts and
23

24   at a faster rate than even cigarettes, and then knowingly misled the public about those facts.

25           249.   The Switch campaign also does not disclose or warn about the risks of using multiple

26   tobacco products, “dual use” or that the JUUL is not a smoking cessation product. In addition to the
27

28   269
       U.S. Dep’t of Health & Human Servs., Nicotine Addiction: Past and Present, How Tobacco Smoke
      Causes Disease (2010), https://www.ncbi.nlm.nih.gov/books/NBK53018/#ch4.s92.
     No. 3:19-cv-08176-WHO                                 89                             PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 97 of 268



 1   heightened risks of addiction that multiple tobacco product use poses, one recent study found that
 2   persons who use e-cigarettes and smoke have blood toxin levels far higher than one would expect
 3
     given the blood toxin levels that e-cigarettes and cigarettes generate individually.270
 4
             250.    The FDA and other government regulators, enforcing existing laws addressing e-
 5
     cigarettes,271 publicly criticized the “Make the Switch” campaign and other efforts by Defendants to
 6

 7   depict JUUL as a smoking cessation device. Section 911(b)(2)(A)(i) of the Federal Food, Drug, and

 8   Cosmetics Act (FDCA) (21 U.S.C. § 387k(b)(2)(A)(i)) states that when advertising or labeling of a

 9   cigarette product directly or indirectly suggests that the product has a lower risk of cigarette-related
10
     disease, is less harmful than traditional cigarettes, or is otherwise ‘safer’ than traditional cigarettes,
11
     then the product becomes a “modified risk tobacco product.”272
12
             251.    In late 2019, and in response to the House of Representatives hearings in which JLI
13
     executives testified, the FDA issued two warning letters to JLI detailing its concern that JLI was
14

15   unlawfully marketing its e-cigarette products as cessation tools or as “modified risk tobacco products”

16   within the meaning of the FDCA.273
17           252.    Then, in its September 9, 2019 letter to JLI, the FDA notified JLI that its advertising
18
     slogans such as “99% safer,” “much safer,” and “a safer alternative” than cigarettes was “particularly
19
     concerning because [those] statements were made directly to children in school.”274 The FDA
20
     concluded that in using advertising language that e-cigarettes were safer than cigarettes, JLI had
21

22
     270
23       Julie B. Wang et al., Cigarette and E-Cigarette Dual use and Risk of Cardiopulmonary Symptoms
       in the Health eHeart Study, 13 PLoS ONE 1 (2018).
24   271
         Section 911(b)(2)(A)(i) of the FDCA (21 U.S.C. § 387k(b)(2)(A)(i)) states that when advertising or
       labeling of a cigarette product directly or indirectly suggests that the product has a lower risk of
25     cigarette-related disease, is less harmful than traditional cigarettes, or is otherwise ‘safer’ than
26     traditional cigarettes, then the product becomes a “modified risk tobacco product.”
     272
         Id.
     273
27       Letter from U.S. Food and Drug Admin. to Kevin Burns, CEO of JUUL Labs, Inc., (Sept. 9, 2019),
       https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-
28     letters/juul-labs-inc-590950-09092019.
     274
         Id.
     No. 3:19-cv-08176-WHO                                 90                              PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 98 of 268



 1   violated Sections 902(8) and 911 by marketing JUUL products as “modified risk tobacco products”
 2   without prior approval.275
 3
             253.      The September 9, 2019 letter also detailed the FDA’s concerns with JLI’s “Switch”
 4
     marketing campaign. “[T]roubled by recent testimony” that JLI had given to the House Subcommittee
 5
     on Economic and Consumer Policy of the Committee on Oversight and Reform, the FDA noted that
 6

 7   JLI’s Switch advertising campaign “may also convey that switching to JUUL is a safer alternative to

 8   cigarettes.”276

 9           254.      The FDA specifically highlighted the Switch campaign slogans which referenced
10
     smoking cigarettes, or attempts to quit smoking, followed by “Make the Switch.” The FDA stated that
11
     JLI’s campaign was in violation of multiple FDA regulations and the FDCA subsections, and that JLI’s
12
     Switch campaign purported to tell the public that using e-cigarettes was an alternative to smoking, or a
13
     possible cessation tool.277
14

15           255.      On the same day, the FDA requested that JLI provide all documents related to its

16   decision to market the Switch campaign to the Cheyenne River Sioux Tribe, in light of the testimony
17   by JLI that it had taken a “public health” approach to Native American tribes, and had sought
18
     healthcare professionals to refer Native American smokers to JLI’s Switching Program.278
19
             256.
20

21

22

23

24

25

26   275
         Id.
     276
27       Letter from U.S. Food and Drug Admin. Ctr. for Tobacco Prods. to JUUL Labs, Inc. (Sept. 9,
       2019).
28   277
         Id.
     278
         Id.
     No. 3:19-cv-08176-WHO                                91                           PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 99 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 100 of 268



 1          5.      JLI, Altria, and Others in the E-Cigarette Industry Coordinated with Third-Party
                    Groups to Mislead the Public, Including Minors, About the Harms and Benefits of
 2                  E-Cigarettes.
 3
            260.    Through a collective and parallel effort of funding, leadership, and board membership,
 4
     JLI, the Altria Defendants and others in the e-cigarette industry leveraged third-parties, ranging from
 5
     industry-funded non-governmental organizations to online blogs more accessible to youth, to mislead
 6
     the public about the impacts of consuming e-cigarettes.
 7

 8          261.    An assortment of lobbyists, trade associations, and online publications have coordinated

 9   with the e-cigarette industry, including JLI and the Altria Defendants, to promote a consistent message
10   that consuming e-cigarettes is not harmful, that nicotine is not harmful, and that the impacts of e-
11
     cigarettes are greatly exaggerated. These organizations receive funding from the e-cigarette industry,
12
     feature executives on those companies’ boards of directors, and in return, promote industry products,
13
     industry views, or fund “independent” studies of their own that reach the same conclusions as e-
14

15   cigarette industry-funded research.

16                  a.       The American Vaping Association

17          262.    The American Vaping Association (“AVA”) is a pro-e-cigarette lobby group founded
18   by Greg Conley, who notably publishes articles criticizing the CDC for its stance on restricting e-
19
     cigarette use.286 Other executive members of the AVA possess business interests in e-cigarettes; for
20
     example, Treasurer David J. Danzak Jr. is associated with an e-cigarette business called Vapornine
21
     LLC.287 Vice-President Antoinette Lanza is an owner of an exclusively e-cigarette shop in Hoboken,
22

23

24

25

26
     286
27       Jeff Stier & George Conley, The War on E-Cigarettes, NATIONAL REVIEW (Sept. 19, 2011),
       https://www.nationalreview.com/2011/09/war-e-cigarettes-jeff-stier-gregory-conley/.
28   287
         Vapornine LLC, BUZZFILE, http://www.buzzfile.com/business/Vapornine-LLC-904-372-3244
       (business information page).
     No. 3:19-cv-08176-WHO                               93                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 101 of 268



 1   New Jersey called Smokeless Image.288 Half of the AVA’s functional expenses are for lobbying
 2   efforts.289 It lists several sponsors, all of which are e-cigarette, e-liquid, or cigarette companies.290
 3
             263.    Conley has a prolific social media presence and frequently appears on television and
 4
     radio to tout the benefits of consuming e-cigarettes and dispute negative news. The AVA website lists
 5
     “studies” which are uniformly authored by noted industry-funded or industry-friendly authors, such as
 6

 7   Polosa and Shahab.291 AVA lists CASAA, Not Blowing Smoke, and the VTA, all established fronts for

 8   the e-cigarette industry, as “Resources.”

 9           264.    The AVA receives its funding from sponsors, who are organized into tiers such as
10
     Platinum, Gold, Silver, Bronze, and Green.292 Current advertised sponsors include e-cigarette
11
     distributors and retailers such as E-Cigarette Empire, and VaporBeast.293 Prior sponsors are a who’s
12
     who of e-cigarette retailers. In 2016, Platinum sponsors included AltSmoke and Vapor Kings, while
13
     Gold sponsors included the now defunct Smokeless Image.294
14

15           265.    On social media, the AVA regularly downplays the risks of consuming e-cigarettes,

16   criticizes negative coverage as myths or exaggerations, and lauds efforts to curb any regulation of the
17   e-cigarette industry.295
18
             266.    JLI actively sought out the AVA to promote JUUL.
19

20
                                                                296
21

22   288
         Stacy Jones, Tobacco regulators mull more oversight as e-cigarettes see increased popularity,
23     NJ.com (Mar. 30, 2019),
       https://www.nj.com/business/2013/07/tobacco_regulators_mull_more_o.html.
24   289
         Form 990, American Vaping Association Inc.’s Return of Organization Exempt from Income Tax (
       2018), https://apps.irs.gov/pub/epostcard/cor/464203951_201812_990O_2019122716980021.pdf.
25   290
         AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/.
     291
26       Research Reports, American Vaping Association, https://vaping.org/research-report/.
     292
         AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/.
     293
27       Id.
     294
         AVA Sponsors, American Vaping Association, Wayback Machine – Internet Archive (Aug. 14,
28     2017), https://web.archive.org/web/20170814221226/http://vaping.org/about-us/ava-sponsors/.
     295
         American Vaping Association (@AVABoard), Twitter, https://twitter.com/AVABoard.
     No. 3:19-cv-08176-WHO                                 94                              PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 102 of 268



 1           267.     In 2018, JLI took advantage of its coordinated efforts with the AVA to downplay the
 2   risks associated with JUUL.
 3

 4

 5

 6

 7
                                                              298
 8

 9           268.     The AVA also coordinated with JLI on pro-e-cigarette research. In March 2018, Conley
10
     facilitated a conversation between Dr. Konstantinos Farsalinos, a researcher at the University of Patras,
11
     Greece, who regularly publishes e-cigarette industry-friendly articles, and Gal Cohen, then Director of
12
     Scientific Affairs at JLI.299
13

14

15
                300
16

17           269.
18

19

20

21

22

23

24

25   296
         INREJUUL_00278889.
     297
26       See INREJUUL_00173252 (                      ).
     298
         Id.
     299
27       Juul Labs, Inc., JUUL Labs Presents Findings at the Global Forum on Nicotine 2018, Cision PR
       Newswire (June 15, 2018) , https://www.prnewswire.com/news-releases/juul-labs-presents-findings-
28     at-the-global-forum-on-nicotine-2018-300666743.html.
     300
         INREJUUL_0034128.
     No. 3:19-cv-08176-WHO                              95                            PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 103 of 268



 1

 2                                                     301


 3
                    b.       Vaping360
 4
            270.    Vaping360 is a website dedicated to news regarding the e-cigarette industry. The
 5
     website boasts “40 million smokers and vaping enthusiasts reached since 2015.” This entity has a big
 6
     social media presence and huge publication strategy.
 7

 8          271.    Vaping360’s main message misleads the public about the health impacts of consuming

 9   e-cigarettes. Vaping360 has published various articles, including “10 Lies and Myths About Juuling
10   Exposed.”302 This article, published in May 9, 2018, claimed, among other things, that JUUL was not
11
     as dangerous as smoking; JUUL did not cause cancer or “popcorn lung”; JUUL was not popular
12
     among teenagers, nor did JLI sell kid-friendly flavors or flavors aimed to entice young people; and the
13
     nicotine in JUUL is “a relatively mild drug, [and] may cause dependence.”303
14

15          272.    Vaping360 regularly published articles praising, promoting, or downplaying the risks of

16   JUUL, including, among others: “These Scientists Want to Kill Smokers’ Hope (For Vaping)”; “UK

17   Scientists to WHO: Your Vape Report Is Junk”; “One Free Pack JUUL Coupon Codes 2019”; and an
18   article disparaging anti-smoking advocacy group Truth Initiative by claiming that “Truth Initiative
19
     Promo Encourages Risky Teen Behavior.”304
20
            273.    One of the main writers at Vaping360 is Jim McDonald who aggressively attacks any
21
     negative science as fake news. For example, McDonald frequently posts on social media platforms,
22

23

24

25   301
         Id.
     302
26       Jim McDonald, 10 Lies and Myths About Juuling Exposed, Vaping 360 (May 9, 2018),
       https://vaping360.com/lifestyle/juuling/.
     303
27       Id.
     304
         Jim McDonald, Truth Initiative Promo Encourages Risky Teen Behavior, Vaping 360 (Jan. 9,
28     2020), https://vaping360.com/vape-news/87705/truth-initiative-promo-encourages-risky-teen-
       behavior/.
     No. 3:19-cv-08176-WHO                              96                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 104 of 268



 1   including on Facebook and Twitter, but also comments on others posts extensively disputing negative
 2   news about consuming e-cigarettes.305
 3
            274.   Vaping360 has taken funding from e-cigarette manufacturers, and in return coordinates
 4
     with e-cigarette manufacturers to promote their products, while publishing favorable content.
 5

 6

 7

 8          275.

 9

10

11

12
                                                                                                      308

13
            276.
14

15
                                      309
16

17          277.   In 2018, McDonald continued to write articles specifically praising JLI, such as
18
     “Coming Soon: A JUUL to Help You Quit JUULing” and “10 Lies and Myths About JUULing
19
     Exposed.”310 As of 2020, Vaping360 continues to offer discounts for JUUL products.311
20

21

22   305
         Jim McDonald, Mass. Senate Passes Worst Vaping Law in the Countr, Vaping 360 (Nov. 21, 2019),
23     https://vaping360.com/vape-news/86852/mass-senate-passes-worst-vaping-law-in-the-country/; Jim
       McDonald, Meet the Rich Moms Who Want to Ban Vaping, Vaping 360 (Oct. 8, 2018),
24     https://vaping360.com/vape-news/71696/meet-the-rich-moms-who-want-to-ban-vaping/.
     306
         INREJUUL_00143870.
25   307
         Id.
     308
26       Id.
     309
         INREJUUL_00139196.
     310
27       Jim McDonald, Coming Soon: A JUUL to Help You Quit Juuling, Vaping 360 (Sept. 7, 2018),
       https://vaping360.com/vape-news/70262/coming-soon-a-juul-to-help-you-quit-juuling/.
28   311
         [One FREE Pack] JUUL Coupon Codes 2019, Vaping 360 (Aug. 24, 2018)
       https://vaping360.com/vape-coupons/juul-coupon-promo-code/.
     No. 3:19-cv-08176-WHO                             97                            PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 105 of 268



 1                  c.       Foundation for a Smoke-Free World
 2          278.    The Foundation was founded in 2017, and presents itself as a public health
 3
     organization, purportedly “advancing global progress in smoking cessation and harm reduction.”312 It
 4
     is funded entirely by Philip Morris International, which in 2017 announced a $1 billion commitment to
 5
     fund the Foundation.313 The Foundation’s 2018 Form 990 lists only one donor: PMI Global Services,
 6
     Inc., or Philip Morris International, with a contribution of $80 million.314
 7

 8          279.    The Foundation is headed by Derek Yach, a noted advocate and promoter of e-

 9   cigarettes and consuming e-cigarettes.315
10          280.    In 2018, the Foundation announced that it would support Centers of Excellence to
11
     conduct tobacco control research.316 This tactic is a well-known tool of the cigarette industry, which
12
     has a history of funding “research” centers to promote industry-friendly views, such as the Center for
13
     Indoor Air Research, which promulgated industry-funded studies that sowed doubt about the
14

15   addictiveness of nicotine, claimed that indoor air quality was unaffected by cigarette smoke and

16   downplayed the harms of cigarettes broadly. Institutes such as the Center for Indoor Air Research were

17   forced to dissolve as part of the Master Settlement Agreement in 1998.
18

19

20

21

22   312
         Foundation for a Smoke-Free World (2020), https://www.smokefreeworld.org/.
     313
23       David Meyer, Philip Morris Pledges Almost $1 Billion to Anti-Smoking Fight, FORTUNE (Sept. 13,
       2017), https://www.webcitation.org/6tjyBv4dA.
24   314
         Return of Private Foundation, Foundation for a Smoke-Free World (2018),
       https://web.archive.org/web/20190828104138/https://www.smokefreeworld.org/sites/default/files/upl
25     oads/documents/fsfw_2018_form_990-pf_public_inspection.pdf.
     315
26       Derek Yach: Anti-smoking advocates should embrace e-cigarettes, NATIONAL POST (Aug. 26,
       2015), https://nationalpost.com/opinion/derek-yach-anti-smoking-advocates-should-embrace-e-
27     cigarettes.
     316
         Support Global Research, Foundation for a Smoke-Free World (May 31, 2018),
28     https://web.archive.org/web/20180531105105/https://www.smokefreeworld.org/our-areas-
       focus/support-global-research.
     No. 3:19-cv-08176-WHO                               98                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 106 of 268



 1          281.    A 2017 report in The Verge detailed the e-cigarette industry’s apparently coordinated
 2   efforts to use biased research to downplay the risks of consuming e-cigarettes.317 For example, e-
 3
     cigarette manufacturers routinely conduct studies focusing on the “good news” about e-cigarettes, i.e.
 4
     they release less harmful aerosolized chemicals than combustible cigarettes, or that their aerosol
 5
     lingers for less time indoors than combustible cigarettes.318 Industry-funded authors then regularly cite
 6

 7   to each other’s studies in their own research.319 On information and belief, JLI and Altria, among

 8   others in the e-cigarette industry, funnel their industry-funded studies to friendly pro-industry groups

 9   knowing that those entities will misrepresent the results as evidence that e-cigarettes are safe, or not
10
     harmful.
11
                    d.       Vapor Technology Association
12
            282.    The Vapor Technology Association (VTA) bills itself as a trade association and
13
     advocates for the e-cigarette industry. It was founded in January 2016, with the banner tagline on its
14

15   website reading “VAPE IS HOPE.”320

16          283.    In 2018, JLI, SMOK, VMR, Turning Point Brands, and Joyetech were all featured as

17   “Platinum Members,” a level of membership that required a $100,000 annual contribution. Thus, JLI
18   317
         Liza Gross, Vaping companies are using the same old tricks as Big Tobacco, THE VERGE (Nov. 16,
19     2017), https://www.theverge.com/2017/11/16/16658358/vape-lobby-vaping-health-risks-nicotine-
       big-tobacco-marketing.
     318
20       See, e.g., J. Margham, et al., Chemical Composition of Aerosol from an E-Cigarette: A Quantitative
       Comparison with Cigarette Smoke, 29 CHEM. RES. TOXICOL. 1662 (2016); Tanvir Walele et al.,
21     Evaluation of the safety profile of an electronic vapour product used for two years by smokers in a
22     real-life setting, 92 REG. TOXICOL. PHARMACOL. 226 (2018); D. Martuzevicius, et al.,
       Characterization of the Spatial and Temporal Dispersion Differences Between Exhaled E-Cigarette
23     Mist and Cigarette Smoke, 21 NICOTINE & TOBACCO RES. 1371 (2019).
     319
         See, e.g., Gene Gillman et al., Determining the impact of flavored e-liquids on aldehyde production
24     during Vaping, 112 REG. TOXICOL. PHARMACOL. 1 (2020); Colin Mendelsohn & Alex Wodak,
       Legalising Vaping in Australia, The McKell Institute (March 2019),
25     https://pdfs.semanticscholar.org/3e13/8e46419913a29f8fc9ddad52ec771f73fa76.pdf; Violeta
26     Kaunelienė et al., Impact of Using a Tobacco Heating System (THS) on Indoor Air Quality in a
       Nightclub, 19 AEROSOL AND AIR QUAL. RES. 1961 (2019); Maya Mitova et al., Human chemical
27     signature: Investigation on the influence of human presence and selected activities on concentrations
       of airborne constituents, 257 ENV’TL POLLUTION 1 (2020).
28   320
         Vape is Hope, Vapor Technology Association (Feb. 25, 2016),
       https://web.archive.org/web/20160225154600/http://www.vaportechnology.org:80/.
     No. 3:19-cv-08176-WHO                               99                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 107 of 268



 1   paid VTA $100,000 in 2018 to become a Platinum Member, and in return, VTA offered JLI a board
 2   seat; invitations to lobbying strategy meetings; access to the FDA, other federal agencies, and members
 3
     of Congress; and conference participation.321
 4
             284.    The VTA, like other lobbying and trade association groups in the industry, advocates
 5
     for less regulation of e-cigarettes, and testifies in opposition to flavor bans.322
 6

 7                   e.      Retailer Lobbying

 8           285.    Retailers have also taken to creating subsidiaries or wholly owned companies whose

 9   purpose is to produce quasi-journalistic content to promote consuming e-cigarettes, discredit health
10   initiatives, and suggest that consuming e-cigarettes has no harmful health impacts. The best example of
11
     this is the website SoupWire, which publishes articles and editorials that promote consuming e-
12
     cigarettes and criticizes studies that look at the negative impacts of consuming e-cigarettes.323 For
13
     example, when JLI donated $7.5 million towards a study on the impacts of consuming e-cigarettes on
14

15   teens, a SoupWire report concluded that the study will likely find “nothing Earth-shattering.”324

16           6.      Altria Falsely Stated That It Intended to Lend Its Expertise in “Underage
                     Prevention” Issues to JLI.
17
             286.    Altria’s announcement that it intended to invest in JLI came less than two months after
18
     it told the FDA that Altria “believe[s] that pod-based products significantly contribute to the rise in
19

20   youth use of e-vapor products” and that it accordingly would be removing its own pod-based products

21   from the market.325 Altria made the same representations to its investors.326
22           287.    Although Altria claimed its investment in JLI had an altruistic motive—“When you add
23
     to JUUL’s already substantial capabilities, our underage tobacco prevention expertise and ability to
24
     321
         Some of Our Members, Vapor Technology Association (Nov. 28, 2018),
25     https://web.archive.org/web/20181128162940/https://vaportechnology.org/membership/.
     322
26       Vapor Technology Association, https://vaportechnology.org/.
     323
         Soupwire – The Truth About Vaping, https://soupwire.com/.
     324
27       Jeff Hawkins, JUUL Donates $7.5 Million to Teen Vaping Study, Soupwire – The Truth About
       Vaping (July 2, 2019), https://soupwire.com/juul-donates-7-5-million-to-teen-vaping-study/.
28   325
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, 2 (October 25, 2018).
     326
         Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript, (October 25, 2018).
     No. 3:19-cv-08176-WHO                                100                              PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 108 of 268



 1   directly connect with adult smokers, we see a compelling future with long-term benefits for both adult
 2   tobacco consumers and our shareholders,” Altria recently confirmed that JLI has not even availed itself
 3
     of that experience.327 In Altria’s October 2019 letter to Senator Dick Durbin, Altria CEO Howard
 4
     Willard acknowledged that while Altria “offered to JUUL services relating to underage prevention
 5
     efforts,” to date “JUUL has not accepted Altria’s offers of assistance in addressing underage vaping
 6

 7   relating issues.”328 Willard has stated that the deal would allow Altria to “work[] with JUUL to

 8   accelerate its mission.”329 but as Altria knew, as reflected in its letter to the FDA just two months prior,

 9   that mission involved had resulted in usage throughout the youth market. Altria’s admission that pod-
10
     based products contributed to underage use show that Altria knew its investment in JLI would
11
     “strengthen[] its financial profile and enhance[] future growth prospects” specifically because JLI
12
     dominated the youth market for e-cigarettes.330
13
            288.    Altria recognized JLI’s market share dominance in the e-cigarette market as the path to
14

15   Altria’s continued viability and profitability. In a January 31, 2019 earnings call, Altria explained that

16   “[w]hen you add to JUUL’s already substantial capabilities, our underage tobacco prevention expertise
17   and ability to directly connect with adult smokers, we see a compelling future with long-term benefits
18
     for both adult tobacco consumers and our shareholders. We are excited about JUUL’s domestic growth
19
     and international prospects and their potential impact on our investment.”331 JUUL’s growth was, as
20
     Altria well knew, due to the product’s viral popularity among teens. Willard briefly acknowledged the
21

22   327
         Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period
23     ending December 31, 2018, (Jan. 31, 2019).
     328
         Letter from Howard A. Willard III to Senator Richard J. Durbin (October 14, 2019) (emphasis
24     added).
     329
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive
25     Growth, BUSINESS WIRE (Dec. 20, 2018, 7:00 AM EST),
26     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
       Investment-JUUL-Accelerate.
     330
27       Id.
     331
         Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period
28     ending December 31, 2018 (Jan. 31, 2019), https://www.fool.com/earnings/call-
       transcripts/2019/02/01/altria-group-mo-q4-2018-earnings-conference-call-t.aspx.
     No. 3:19-cv-08176-WHO                               101                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 109 of 268



 1   youth e-cigarette use crisis, stating, “Briefly touching on the regulatory environment, the FDA and
 2   many others are concerned about an epidemic of youth e-vapor usage. We share those concerns. This is
 3
     an issue that we and others in the industry must continue to address aggressively and promptly.332
 4
             289.    Altria’s representations that it intended to help JUUL curb the prevalence of underage
 5
     use was false and misleading. As discussed below, Altria coordinated with JUUL to capture and
 6

 7   maintain the youth market.

 8   E.      Defendants Targeted the Youth Market.

 9           290.    Having created a product, like combustible cigarettes, that sought to get users addicted
10   to nicotine, and while taking steps to ensure that users and regulators did not appreciate the true
11
     nicotine content or potential harm from using JUULs, to successfully sink their high-tech nicotine
12
     hook into American consumers, JLI, Bowen, and Monsees needed investors willing to adopt the tactics
13
     of the cigarette industry as their own. They found those investors in Pritzker, Huh, and Valani.
14

15           291.    Under the leadership of the Management Defendants, JLI marketed nicotine to kids. JLI

16   and the Management Defendants deployed a sophisticated viral marketing campaign that strategically

17   laced social media with false and misleading messages to ensure their uptake and distribution among
18   young consumers. JLI and the Management Defendants’ campaign was wildly successful—burying
19
     their hook into kids and initiating a public health crisis.
20
             1.      JLI Emulated the Marketing of Cigarette Companies.
21
             292.    As Defendants know, nearly 9 out of 10 smokers start smoking by age 18, and more
22

23   than 80% of underage smokers choose brands from among the top three most heavily advertised.333

24

25

26
     332
27      Id.
     333
        U.S. Dep’t Health & Human Servs., Preventing Tobacco Use Among Youths, Surgeon General Fact
28    Sheet, https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/preventing-youth-
      tobacco-use-factsheet/index.html.
     No. 3:19-cv-08176-WHO                                102                           PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 110 of 268



 1   The overwhelming consensus from public health authorities, independent studies, and credible expert
 2   witnesses is that “marketing is a substantial contributing factor to youth smoking initiation.”334
 3
             293.    Struggling to define their own identities, teenagers are particularly vulnerable to image-
 4
     heavy advertisements that psychologically cue them on the “right” way to look and behave amongst
 5
     peers.335 Advertisements that map onto adolescent aspirations and vulnerabilities drive adolescent
 6

 7   tobacco product initiation.336

 8           294.    For decades, cigarette companies spun smoking as a signifier of adulthood. This turned

 9   smoking into a way for teenagers to project independence and enhance their image among their
10
     peers.337
11
             295.    Youth marketing was critical to the success of cigarette companies. In the 1950s, Philip
12
     Morris—now JUUL’s corporate affiliate—intentionally marketed cigarettes to young people as a pool
13
     from which to “replace smokers” to ensure the economic future of the cigarette industry.338
14

15           296.    Philip Morris’s documents set out their youth strategy, explaining: “Today’s teenager is

16   tomorrow’s potential regular customer, and the overwhelming majority of smokers first begin to smoke
17   while still in their teens”.339
18
             297.    It wasn’t just Philip Morris. The strategy of hooking kids was an open secret in the
19
     cigarette industry.340
20

21   334
         United States v. Philip Morris, 449 F. Supp. 2d 1, 570 (D.D.C. 2006) (J. Kessler).
     335
22       Id. at 578.
     336
         Id. at 570, 590.
     337
23       Id. at 1072.
     338
         United States. v. Philip Morris, No. 99-2496 (D.D.C. Aug. 17, 2006), ECF No. 5750 at 972
24     (Amended Final Opinion).
     339
         Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May 14, 2001),
25     https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
     340
26       C.A. Tucker, Marketing Plans Presentation to RJRI B of D at 2, U.C.S.F. Truth Tobacco Industry
       Documents (Sept. 30, 1974),
27     https://www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091 (RJ Reynolds
       executive explaining that the “young adult . . . market . . . represent[s] tomorrow’s cigarette business.
28     As this 14-24 age group matures, they will account for a key share of the total cigarette volume—for
       at least the next 25 years.”).
     No. 3:19-cv-08176-WHO                               103                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 111 of 268



 1           298.   As detailed below, JLI and the Management Defendants sought to emulate this
 2   approach. Indeed, Monsees admitted to using historical cigarette ads to inform JLI’s own advertising
 3
     campaign.341
 4
             299.   The emulation is obvious. A side-by-side comparison of JUUL advertisements with
 5
     historical cigarette advertisements reveals the appropriated pattern of focusing on imagery related to
 6

 7   attractiveness, stylishness, sex appeal, fun, “belonging,” relaxation, and sensory pleasure, including

 8   taste.342

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     341
26       Matthew Perone & Richard Lardner, Juul exec: Never intended electronic cigarette for teens, AP
       News (July 26, 2019), https://apnews.com/4b615e5fc9a042498c619d674ed0dc33; Gabriel Montoya,
27     Pax Labs: Origins with James Monsees, Social Underground,
       https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees (last visited Apr. 3,
28     2020).
     342
         See Appendix A, Ads 9-50.
     No. 3:19-cv-08176-WHO                              104                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 112 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
            300.    JLI and the Management Defendants deployed this same strategy but adapted it to
12
     modern advertising tactics.
13

14          2.      The Management Defendants Intentionally Marketed JUUL to Young People.

15          301.    The risk that children would use a new e-cigarette product was well known and well

16   publicized in the months leading up to the launch of the JUUL e-cigarette. For example, in April 2015,

17   the CDC published the results from its 2014 National Youth Tobacco Survey.343 The CDC found that
18
     “[i]n 2014, e-cigarettes were the most commonly used tobacco product among middle (3.9%) and high
19
     (13.4%) school students.”344 Moreover, “[b]etween 2011 and 2014, statistically significant increases
20
     were observed among these students for current use of both e-cigarettes and hookahs (p<0.05), while
21
     decreases were observed for current use of more traditional products, such as cigarettes and cigars,
22

23   resulting in no change in overall tobacco use.”345 The CDC blamed e-cigarette marketing, the use of “a

24

25

26   343
         Centers for Disease Control and Prevention, Tobacco Use Among Middle and High School Students
27     — United States, 2011–2014, Morbidity and Mortality Weekly Report (MMWR) 64(14);381-385
       (Apr. 17, 2015), https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6414a3.htm.
28   344
         Id.
     345
         Id.
     No. 3:19-cv-08176-WHO                             105                            PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 113 of 268



 1   mixture of ‘sex, free samples, [and] flavors’—the same things that were originally found to be
 2   problematic with cigarette ads.”346
 3
            302.      Seeking to enter this nascent youth market for e-cigarettes, JLI intentionally targeted
 4
     youth from its inception. In March 2015, Management Defendants supervised the advertising
 5
     campaigns that would accompany the launch of JUUL.
 6

 7          303.      Consistent with Monsees’ position that he has no “qualms” with marketing to people

 8   that were not yet addicted to nicotine,347

 9

10              348

11
            304.
12

13

14

15
                   350
16                       Put differently, their target consumer was an adolescent.
17          305.      JLI professedly wanted kids to think JUUL was cool.
18

19

20

21

22

23

24   346
         Jacob Kastrenakes, More teens are vaping instead of smoking, THE VERGE (Apr. 16, 2015),
       https://www.theverge.com/2015/4/16/8429639/teen-ecigarette-use-triples-vaping-beats-smoking.
25   347
         David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, Inc.,
26     https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-company-
       marketing-dilemma.html (last visited Apr. 4, 2020).
     348
27       INREJUUL_00441209.
     349
         INREJUUL_00057298-INREJUUL_00057487.
28   350
         INREJUUL_00057298-INREJUUL_00057487.
     351
         INREJUUL_00057289.
     No. 3:19-cv-08176-WHO                                 106                           PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 114 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 115 of 268



 1          307.    JLI identified
 2

 3                                                                363

 4
            308.    With this goal in mind,
 5
                                                           364
 6
                                                                                                  365
 7

 8          309.    In short order, the phrase “it’s cool to JUUL” became an anthem among kids while

 9   youth e-cigarette use skyrocketed.
10
            3.      JLI Advertising Exploited Young People’s Psychological Vulnerabilities.
11
            310.    Informed by decades of tobacco marketing, JLI ran a consistent, simple message: JUUL
12
     is used by young, popular, attractive, and stylish people.
13
            311.    This was not the only marketing scheme JLI could have adopted. JLI had other options.
14

15   In 2014, JLI engaged a Calgary-based advertising agency, Cult Collective, to complete a “diagnostic”

16   evaluation of the JUUL brand and to make recommendations regarding the best advertising strategy to

17   market the JUUL e-cigarette.
18          312.    In keeping with typical e-cigarette marketing, which messaged to existing smokers
19
     looking to quit, Cult Collective recommended that JUUL position its e-cigarette technology as the
20
     focus of its advertisements. Cult Collective presented JUUL with exemplar advertisements that used
21
     images of a boom box and a joy stick, juxtaposed against the JUUL e-cigarette, with the tag line:
22

23   “Everything changes. JUUL the evoluution of smoking.”

24

25

26

27
     363
         INREJUUL_00161703-INREJUUL_00161715.
28   364
         Id.
     365
         INREJUUL_00277080-INREJUUL_00277104.
     No. 3:19-cv-08176-WHO                              108                          PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 116 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
            313.   This campaign expressly invokes combustible cigarettes and positions the JUUL as a
11

12   technological upgrade for the modern smoker.

13          314.   JLI rejected this approach.
14          315.   Instead, in June of 2015, JLI launched the “Vaporized” advertising campaign.366 The
15                                                                                                 367
     express mission
16
            316.   Applying the template for preying on teens established by the cigarette industry, the
17
     Vaporized campaign used stylish models, bold colors, and highlighted themes of sexual attractiveness,
18

19   thinness, independence, rebelliousness and being “cool.”368

20          317.   The targeting of young consumers was evident in the design and implementation of the

21   Vaporized campaign, which featured models in their 20s whose “poses were often evocative of
22   behaviors more characteristic of underage teen than mature adults.”369
23

24
     366
         Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June
25     23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
26     ads¬campaign/299142/.
     367
         INREJUUL_00057291-INREJUUL_00057295.
     368
27       See Appendix A, Advertisement 1 (example of targeting of young people).
     369
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight
28     and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K
       Jackler, Professor, Stanford University),
     No. 3:19-cv-08176-WHO                             109                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 117 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-
      20190724.pdf.
     No. 3:19-cv-08176-WHO                      110                       PLAINTIFF’S AMENDED
                                                                                    COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 118 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 119 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          320.
                          377
14

15          321.    In fact, JLI’s Vaporized campaign was so effective that it gained national attention on
16
     an October 15, 2015 episode of Late Night with Stephen Colbert, who ridiculed the notion that the
17
     young, dancing models were consistent with a target market of adult smokers. As Colbert joked after
18
     viewing the close-up video of young models dancing in place, “[y]eah! There is something about
19
     vaping that just makes me want to dance in a way that doesn’t require much lung strength. . . . And it’s
20

21   not just ads featuring hip young triangles that appeal to the youths. . . . There is no reason to worry

22   about the long-term effects of vaping, because e-cigarettes are so new that their long-term effects are
23   still unknown.”378
24

25

26

27
     377
        INREJUUL_00093933-INREJUUL_00093934.
28   378
        The Late Show With Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
      https://www.youtube.com/watch?v=PMtGca_7leM.
     No. 3:19-cv-08176-WHO                               112                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 120 of 268



 1          322.    The Vaporized campaign was not limited to the Times Square billboards however. The
 2   ads were also placed in nationally-distributed magazines, and the videos were displayed on screens at
 3
     the top of point-of-sale JUUL kiosks provided by JUUL to retailers across the country.
 4
            323.    To the extent that the Vaporized advertisements disclosed that JUUL contained
 5
     nicotine, the warnings were in small print against low-contrast backgrounds, making them easy to
 6

 7   overlook. By way of comparison, cigarette advertisements, are required to display a health warning in

 8   high contrast black and white, covering 20% of the image.

 9          324.    Likewise, JLI’s social media ads did not disclose any health risks of using JUUL until
10
     May of 2018, when they were required to warn of addiction. But even then, JUUL placed these
11
     warnings in areas that were only viewable if the social media user clicked on the “full version” of the
12
     JLI post, which is not how teens typically engage with social media advertising.379 Notably, on
13
     Twitter, a social media platform that is geared towards reading text, and on Facebook, where some
14

15   users do read text, JLI typically did not include the disclaimer in its advertisements at all.380

16          4.      JLI Pushed the Vaporized Campaign Into Youth Targeted Channels.
17                  a.       JLI Placed Its Vaporized Ads on Youth Oriented Websites and Media.
18          325.    JLI engaged programmatic media buyers to place advertisements on websites attractive
19
     to children, adolescents in middle school and high school, and underage college students. These
20
     advertisements, which included the images of models from the Vaporized campaign, began appearing
21
     on websites as early as June 2015. The chosen websites included: nickjr.com (the website for a
22

23   children’s television network run by Nickelodeon Group); the Cartoon Network’s website at

24   cartoonnetwork.com; allfreekidscrafts.com; hellokids.com; and kidsgameheroes.com.

25          326.    A picture of the homepage of nickjr.com is below
26

27
     379
        See Appendix A, Advertisement 3.
28   380
        See Appendix A, Advertisement 65; see also Juul Image Galleries (2015-2018) SRITA Collection,
      https://inrejuul.myportfolio.com/twitter-1 (last visited Apr. 3, 2020).
     No. 3:19-cv-08176-WHO                                113                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 121 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
            327.    JLI also purchased banner advertisements on websites providing games targeted to
11
     younger girls,381 educational websites for middle school and high school students,382 and other teen-
12
     targeted websites.383
13

14          328.    JLI knew what it was doing.

15

16

17                                                                                      384
                                                                                              Nevertheless,
18
     JLI continued to push its campaign on websites with young demographics.
19
            329.    JLI promoted the Vaporized campaign on Facebook, Instagram, and Twitter.
20
            330.    JLI could have employed age-gating on its social media accounts to prevent underage
21

22   consumers from viewing its Vaporized advertisements, but chose not to do so.

23

24   381
         The sites included dailydressupgames.com, didigames.com, forhergames.com, games2girls.com,
       girlgames.com, and girlsgogames.com.
25   382
         E.g., coolmath-games.com. JUUL also purchased advertisements on basic-mathematics.com,
26     coolmath.com, math-aids.com, mathplayground.com, mathway.com, onlinemathlearning.com, and
       purplemath.com.
     383
27       E.g., teen.com, seventeen.com, justjaredjr.com, and hireteen.com. JUUL purchased advertisements
       on websites for high school students hoping to attend college such as collegeconfidential.com and
28     collegeview.com.
     384
         INREJUUL_00082179-INREJUUL_00082185.
     No. 3:19-cv-08176-WHO                             114                            PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 122 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 123 of 268



 1          335.       Like its Vaporized campaign,
 2

 3           388
                   In keeping with this strategy, JLI targeted influencers that were young and popular with
 4
     adolescents. One influencer JLI targeted was Tavi Gevinson, who was nineteen years old in the
 5
     summer of 2015. The year before, Rolling Stone magazine described Gevinson as “possibly the most
 6

 7   influential 18-year-old in America.”389

 8          336.       JLI contracted with Grit to enlist influencers by sending them free JUUL e-cigarettes.

 9   Documents obtained pursuant to a Congressional investigation show that in July 2015, JLI’s contract
10
     with Grit was for services that included “Influencer Relations,” in which Grit agreed to provide two
11
     “Social Buzzmakers” for six events within a four-week period, with each Social Buzzmaker having a
12
     minimum of 30,000 followers and be active on at least two social media channels, such as Instagram,
13
     Twitter, or Facebook. The contract provided that JLI would determine or approve the timing of the
14

15   Buzzmakers’ posts. In addition, JLI engaged Grit to “develop influencer engagement efforts to

16   establish a network of creatives to leverage as loyalists for Juul/Pax brand activations.”390
17          337.       Grit provided free JUULs to Luka Sabbat, known as the “the Internet’s Coolest
18
     Teenager,”391 who was 17 years old during the summer of 2015.
19
            338.
20

21

22

23
     388
         INREJUUL_00057293.
24   389
         Alex Morris, Tavi Gevinson: A Power Teen’s New Direction, Rolling Stone (Aug. 14, 2014),
       https://www.rollingstone.com/culture/culture-features/tavi-gevinson-a-power-teens-new-direction-
25     232286/.
     390
26       Kenrick Cai, Juul Funded High Schools, Recruited Social Media Influencers To Reach Youth,
       House Panel Charges, Forbes (July 25, 2019),
27     https://www.forbes.com/sites/kenrickcai/2019/07/25/juul-high-schools-influencers-reach-youth-
       house-investigation/#57735a4a33e2. See JLI-HOR-00042050-052 at 050.
28   391
         Alexis Barnett, Who Is Luka Sabbat? Meet the Internet’s Coolest Teenager, Complex (Aug. 17,
       2015), https://www.complex.com/style/luka-sabbat-interview-on-youth-kanye-west-and-fashion.
     No. 3:19-cv-08176-WHO                                116                           PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 124 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 125 of 268



 1   SCHOOL WITHOUT Getting CAUGHT.”395 Karle has admitted to earning approximately $1200 a
 2   month from unspecified sources simply from posting videos of himself consuming e-cigarettes,
 3
     especially of JUUL products online.396
 4

 5

 6

 7

 8

 9

10

11

12
            342.   Karle also created a YouTube sensation called the “JUUL Challenge,” which is a play
13
     on the viral “Ice Bucket Challenge.” In the JUUL Challenge, the goal is to suck down as much nicotine
14

15   as possible within a predetermined amount of time. The JUUL Challenge, which promotes nicotine

16   abuse and adolescent use of JUUL products, went viral like the Ice Bucket Challenge it mimicked.

17   Soon, youth across the country were posting their own JUUL Challenge videos, a practice that
18
     continues to this day on YouTube, Instagram, Snapchat and other social media platforms. In one recent
19
     JUUL Challenge on YouTube, which has received nearly 500,000 views, the two teenagers filming
20
     themselves discussing the hundreds of thousands of views their prior JUUL Challenge received and
21
     comment upon the “virality” of their JUUL Challenge content.397
22

23          343.   JLI knowingly sought and accepted the benefits of viral marketing and user-generated

24   content. For example, JLI was aware of Karle’s videos and his young followers. A sales representative
25
     395
26       Id.
     396
         Allie Conti, This 21-year-old is Making Thousands a Month Vaping on YouTube, Vice (Feb. 5,
27     2018), https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-
       month¬vaping-on-youtube.
28   397
         Nate420, JUUL Challenge (Apr. 22, 2018), https://youtu.be/gnM8hqW_2oo (last visited Mar. 30,
       2020).
     No. 3:19-cv-08176-WHO                            118                           PLAINTIFF’S AMENDED
                                                                                              COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 126 of 268



 1   at JLI sent Karle a direct message on Twitter stating, “Thanks for the Juul plugs. There ya go. An
 2   actual JUUL employee thanking you.”398
 3
            344.     JLI also recruited “affiliates” to help its viral marketing campaign.
 4

 5

 6

 7                                     JLI’s affiliates promoted JUUL on social media platforms including

 8   YouTube, Instagram, Facebook, Snapchat, and Twitter and routinely failed to disclose that they were

 9   being paid to promote JUUL products.
10
            345.     JLI’s “affiliate program” recruited those who authored favorable reviews of its products
11
     by providing such reviewers with a 20% discount of purchases of JUUL products.400 It even recruited
12
     JUUL users to act as part of their marketing team by asking users to “refer a friend and get a
13
     discount.”401
14

15          346.     As with much of the marketing strategy for JUUL, the practices described above are

16   prohibited by the Master Settlement Agreement.
17                   c.      JLI Used Viral Marketing Techniques Known to Reach Young People.
18          347.     JLI deployed “viral marketing” techniques to great success. Viral marketing is defined
19
     as “marketing techniques that seek to exploit pre-existing social networks to produce exponential
20
     increases in brand awareness, through processes similar to the spread of an epidemic.”402 Viral
21
     marketing effectively converts customers into salespeople, who, by sharing their use of a product (on
22
     398
23       Karle000009-011 at 009 (undated Twitter direct messages exchange).
     399
         INREJUUL_00113437-INREJUUL_00113441.
24   400
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight
       and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K
25     Jackler, Professor, Stanford University),
26     https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-
       20190724.pdf.
     401
27       Id. at 9.
     402
         N. Deepa et al., Viral Marketing as an On-Line Marketing Medium, IOSR J. of Bus. & Mgmt. 18,
28     (last visited Apr. 3, 2020); P. R. Datta et al., Viral Marketing: New Form of Word-of-Mouth Through
       Internet, 3 The Bus. Rev. 69 (2005).
     No. 3:19-cv-08176-WHO                               119                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 127 of 268



 1   social media or otherwise), repeat a company’s representations and endorse the product within their
 2   network. The success of viral marketing depends on peer-to-peer transmission. Hence, a successful
 3
     viral marketing campaign looks like a series of unrelated, grassroots communications, when in fact
 4
     they are the result of carefully orchestrated corporate advertising campaigns.
 5
            348.
 6
                       403
 7

 8

 9

10

11

12

13
            349.    Social media platforms are the most effective way to launch viral marketing campaigns
14
     among young people. As of May 2018, among teenagers, 95% reported use of a smart phone, 85% use
15

16   YouTube, 72% use Instagram, and 45% reported being online “constantly.”404

17          350.    A key feature of JLI’s viral marketing campaign was inviting user-generated content.

18   This strategy revolves around prompting social media followers to provide their own JUUL-related
19
     content—e.g., post a selfie in your favorite place to use JUUL. The response provided by a user is then
20
     typically distributed—by the social media platform employed—into the user’s personal network. In
21
     this way, brands can infiltrate online communities with personalized content that promotes their
22
     product (e.g. a picture of a friend using a JUUL e-cigarette).405
23

24

25   403
         INREJUUL_00349529-560 at 541.
     404
26       Monica Anderson & Jingjing Jiang, Teens, Social Media & Technology 2018: Appendix A: Detailed
       Tables, Pew Research Center (May 31, 2018),
27     https://www.pewresearch.org/internet/2018/05/31/teens-technology-appendix-a-detailed-tables/.
     405
         The Rise in the Use of Juul Among Young People: The Power of Design and Social Media
28     Marketing, Campaign for Tobacco Free Kids,
       https://www.tobaccofreekids.org/assets/images/content/JUUL_Presentation.pdf.
     No. 3:19-cv-08176-WHO                               120                          PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 128 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
            351.    Within a few months of the JLI’s commercial release in June 2015, a former JLI
15
     executive reportedly told the New York Times that JLI “quickly realized that teenagers were, in fact,
16

17   using [JUULs] because they posted images of themselves vaping JUULs on social media.”406

18          352.    To drive consumer participation in its ad campaign, JLI peppered its advertising and

19   social media posts with hashtags, including those referencing JLI and consuming e-cigarettes (e.g.,
20
     #juul, #juulvapor, #switchtojuul, #vaporized, #juulnation, #juullife, #juulmoment); and trending topics
21
     unrelated to JUUL, as well as topics #mothersday, #goldenglobes, #nyc, etc.
22

23

24
                                                                    407
25

26

27
     406
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times
28     (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
     407
         INREJUUL_00093294.
     No. 3:19-cv-08176-WHO                             121                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 129 of 268



 1          353.    JLI’s hashtags attracted an enormous community of youthful posts on a wide array of
 2   subjects. According to Dr. Jackler, #Juul contains literally thousands of juvenile postings, and
 3
     numerous Instagram hashtags contain the JUUL brand name.408
 4
            354.    Just as JLI intended, JUUL users began taking photos of themselves using JUUL
 5
     devices and putting them on social media with the hashtag #juul. They were creating JUUL content
 6

 7   that looked and felt like real JUUL ads: featuring young people having fun and using JUUL. The

 8   flavor-based hashtag campaigns #MangoMonday and #coolmint generated hundreds of thousands of

 9   user-generated posts. JLI could have stepped in and attempted to stop the use of its trademark in posts
10
     directed to underage audiences, including the use of all the hashtags that contain the word “JUUL.” It
11
     could have sought to shut down infringing accounts such as @doit4juul and @JUULgirls. It did not do
12
     so.
13
            5.      JLI Targeted Youth Retail Locations.
14

15          355.    Studies show that tobacco use is associated with exposure to retail advertising and

16   relative ease of in-store access to tobacco products. Some studies have shown that youth who were

17   frequently exposed to point of sale tobacco marketing were twice as likely to try or initiate smoking
18   than those who were not as frequently exposed.
19
            356.    For years, JLI made it difficult for smoke shops and other age-restricted stores to carry
20
     its products, instead directing its product to gas stations and convenience stores, which historically
21
     make the most underage sales. JLI knows that nicotine-naïve young people frequent gas stations and
22

23   convenience stores rather than smoke shops. By distributing in those kinds of stores, JUUL increased

24   the likelihood that these people would purchase its product.

25          357.    JLI marketed its products extensively in convenience stores, employing video and
26
     product displays with bright colors and young adults using and displaying the JUUL device. The retail
27

28

     No. 3:19-cv-08176-WHO                              122                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
             Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 130 of 268



 1   marketing worked and, by late 2017, JUUL became the most popular e-cigarette sold in convenience
 2   stores according to Nielsen data.409
 3
              358.   Like all in-store cigarette advertising, JLI’s point–of–sale materials played a major role
 4
     in driving youth addiction. JLI actively encouraged youth to seek out these laxly regulated retail
 5
     locations, sending marketing e-mails to hundreds of thousands of customers, referring them to the
 6

 7   JUUL store locator and offering discounts. And JLI actively encouraged its retailers to leniently

 8   regulate sales to youth by providing profit margins that far exceeded any other tobacco product being

 9   sold.
10
              359.   Before JUUL’s launch in 2015, JLI and Cult Collective developed packaging and in-
11
     store displays that looked similar to iPhone packaging, which JLI knew would resonate with young
12
     people and further JLI’s campaign to be the “the iPhone of e-cigarettes.”
13
              360.
14

15
                                             410
16

17

18

19

20

21

22

23

24

25

26

27
     409
         Laura Bach, JUUL and Youth: Rising E-Cigarette Popularity, Campaign for Tobacco-Free Kids
28     (July 6, 2018), https://www.tobaccofreekids.org/assets/factsheets/0394.pdf.
     410
         INREJUUL_00370796-INREJUUL_00370806, 805.
     No. 3:19-cv-08176-WHO                               123                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 131 of 268



 1            6.     JLI Hosted Parties to Create a Youthful Brand and Gave Away Free Products to
                     Get New Consumers Hooked.
 2
              361.   JLI also sponsored at least twenty-five live social events for its products in California,
 3

 4   Florida, New York, and Nevada. The invitations to JUUL’s events did not indicate that the JUUL was

 5   intended for cigarette smokers, contained nicotine, or was addictive.411 Instead, the invitations traded
 6   on PAX Lab, Inc.’s (PAX) reputation as a manufacturer of marijuana vaporizers and promised
 7
     attendees “free #JUUL starter kit[s],” live music, or slumber parties.412 Photographs from these events
 8
     indicate that they drew a youthful crowd. Product promotion through sponsored events was a long-
 9
     standing practice for cigarette companies, but is now prohibited.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   411
           See Appendix A, Advertisements 78-81.
     412
           Id.
     No. 3:19-cv-08176-WHO                               124                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 132 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21          362.   At these live social events, JLI gave attendees free JUUL “Starter Kits,” which contain
22   a JUUL device and 4 JUUL pods of various flavors. JLI gave away samples at music events without
23
     age restrictions, including Outside Lands in San Francisco’s Golden Gate Park, and other events aimed
24
     at a youthful audience, such as the annual Cinespia “Movies All Night Slumber Party” in Los Angeles.
25
     These events, in addition to providing youthful crowds for handing out samples, were opportunities for
26

27   JLI to cultivate its brand image as youthful, hip, and trendy—but had nothing to do with smoking

28

     No. 3:19-cv-08176-WHO                            125                           PLAINTIFF’S AMENDED
                                                                                              COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 133 of 268



 1   cessation. For example, on August 7, 2015, JLI tweeted, “Need tix for @cinespia 8/15? We got you.
 2   Follow us and tweet #JUULallnight and our faves will get a pair of tix!”413
 3
            363.    Giving away free samples is prohibited conduct for a cigarette company under the
 4
     Master Settlement Agreement.
 5
            364.    As part of the Vaporized campaign, JLI also emulated trendy pop-up restaurants and
 6

 7   stores by using a shipping container “pop-up JUUL bar” at festivals and events in the Los Angeles and

 8   New York City metro areas. The firm BeCore designed and created the container for JLI, and managed

 9   it as a mobile JUUL product sampling lounge.414
10

11

12

13

14

15

16

17

18                                                                                 415


19
            365.    JLI also held sampling events in stores.
20                                                                                 416
                                                                                         Documents obtained
21
     by the New York Attorney General show that JLI recruited young “brand ambassadors” to staff these
22

23

24   413
         JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 7, 2015),
       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_18.jpg.
25   414
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford
26     Research Into the Impact of Tobacco Advertising 9 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     415
27       Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June
       23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
28     ads¬campaign/299142/.
     416
         INREJUUL_00160394.
     No. 3:19-cv-08176-WHO                             126                          PLAINTIFF’S AMENDED
                                                                                              COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 134 of 268



 1   events and required a dress code that included skinny jeans, high-top sneakers or booties, and an
 2   iPhone in a JUUL-branded case.417
 3

 4

 5

 6

 7

 8

 9

10

11

12
            366.    JLI also engaged PUSH Agency, LLC (“PUSH”), a promotional model and event
13

14   staffing agency, to provide models and brand ambassadors to hand out coupons in trendy areas of New

15   York City popular with young people.

16

17

18                           418

19
            367.    Though JLI publicly acknowledged in October 2017 that it is unlawful to distribute free
20
     samples of its products at live events,419 it continued to reach out to new users by offering samples,
21

22
     417
23       Jake Offenhartz, Juul Hooked Teens Through Sick Parties and Hip Ambassadors, NY AG Says,
       Gothamist (Nov. 19, 2019 2:02 PM), https://gothamist.com/news/juul-hooked-teens-through-sick-
24     parties-and-hip-ambassadors-ny-ag-says; Kathleen Chaykowski, The Disturbing Focus of Juul’s
       Early Marketing Campaigns, Forbes (Nov. 16, 2018 2:38 PM),
25     https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-
26     marketing-campaigns/#3da1e11b14f9.
     418
         INREJUUL_00158794-803 at 794.
     419
27       See Nik Davis (@bigbabynik), Twitter (Nov. 17, 2017 1:11 PM),
       https://twitter.com/JLIvapor/status/931630885887266816; Robert K. Jackler, The Role of the
28     Company in the Juul Teen Epidemic, Testimony for the House Subcommittee on Economic and
       Consumer Policy (Jul. 24, 2019),
     No. 3:19-cv-08176-WHO                              127                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 135 of 268



 1   sometimes at $1 “demo events.” Like so many of JLI’s initiatives, promotions of this kind are
 2   prohibited for cigarette companies by the Master Settlement Agreement.
 3
            368.    The effect—and purpose—of JLI’s Vaporized giveaways was to flood major cities with
 4
     products that would hook thousands of new users, and to generate buzz for the brand among urban
 5
     trendsetters who would then spread JLI’s message to their friends via word of mouth and social media.
 6

 7          369.    According to BeCore, one of the firms responsible for designing and implementing

 8   JLI’s live events, JLI distributed the nicotine-equivalent of approximately 500,000 packs of cigarettes

 9   at all twenty-five events.420 And this was just to get people started.
10
            7.      The Management Defendants’ Direction and Participation in the Youth Marketing
11                  Schemes

12                  a.       The Management Defendants, and in particular Bowen, Monsees, Pritzker,
                             Huh, and Valani, oversaw the youth marketing scheme.
13
            370.    The Management Defendants were well aware that JUUL branding was oriented toward
14
     teens and duplicated earlier efforts by the cigarette industry to hook children on nicotine. The
15

16   Management Defendants directed and approved JUUL branding to be oriented toward teenagers.

17

18

19

20

21
            371.    After launch, executives and directors discussed whether to rein in the advertising to
22

23   teenagers.

24
       https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-
25     20190724.pdf.
     420
26       Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford
       Research Into the Impact of Tobacco Advertising 9 (Jan. 31, 2019),
27     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     421
         Examining JLI’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the Subcomm. on
28     Econ. & Consumer Policy of the Comm. on Oversight & Reform, H.R., 116th Cong. 70 (2019)
       (statement of James Monsees, Co-Founder, JUUL Labs, Inc.).
     No. 3:19-cv-08176-WHO                               128                           PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 136 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 137 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 138 of 268



 1

 2                                                             436
                                                                     But JLI did not run this campaign then and in
 3
     fact did not begin focusing its advertising on switching from combustible cigarettes until 2018.437
 4
            376.    By March 2016, however, JLI employees internally recognized that JLI’s efforts to
 5
     market to children were too obvious.
 6

 7

 8

 9

10

11

12

13

14

15

16

17                   442
                           Around this time, Pax Labs reoriented its JUUL advertising from the explicitly
18
     youth-oriented Vaporized campaign to a more subtle approach to appeal to the young. The
19
     advertising’s key themes continued to include pleasure/relaxation, socialization/romance, and
20

21

22

23

24   436
         JLI00214617.
     437
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford
25     Research Into the Impact of Tobacco Advertising (Jan. 31, 2019),
26     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf at 16.
     438
         INREJUUL_00178377.
     439
27       INREJUUL_00061469.
     440
         INREJUUL_00178379.
28   441
         INREJUUL_00178384.
     442
         INREJUUL_00061274.
     No. 3:19-cv-08176-WHO                               131                               PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 139 of 268



 1   flavors443—all of which still appealed to teenagers, as was made clear in the previous litigation against
 2   the cigarette industry.
 3
            377.    The Management Defendants continued to direct and approve misleading marketing
 4
     campaigns long after launch. For example, JLI deceptively marketed mint to youth, through flavor-
 5
     driven advertising, hashtag campaigns, and ads cross-promoting mango and mint. Through their
 6

 7   positions on the JLI Board of Directors, the Management Defendants were directly responsible for this

 8   marketing, as they had “final say” over all of JLI’s marketing activities.444 In other words, JLI and the

 9   Management Defendants controlled the messaging around JUUL products.
10
            378.    Notably, none of JLI’s early advertisements, including those of the “Vaporized”
11
     campaign and others targeted to youths, disclosed that JUUL contains high amounts of nicotine;
12
     indeed, many of those advertisements did not advertise JUUL’s nicotine content whatsoever.
13
            379.    Likewise, none of JLI’s advertisements, including those of the “Vaporized” campaign
14

15   and others targeted to youths, disclosed the health risks from consuming JUUL products.

16          380.    JLI and the Management Defendants knew of course that JUUL contained an ultra-high
17   concentration of nicotine, and that ultra-high concentration of nicotine was designed to addict. They
18
     also knew that e-cigarette products, including JUUL, would expose users to increased health risks,
19
     including risks to their lungs and cardiovascular system. Despite that knowledge, JLI and the
20
     Management Defendants took affirmative actions, the natural consequence of which was the approval
21

22   and transmission of these false and misleading advertisements that did not include a disclosure of

23   JUUL’s high nicotine content and concentration, nor any health risks at all.

24

25
     443
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford
26     Research Into the Impact of Tobacco Advertising (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf at 9.
27   444
         Examining JLI’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the Subcomm. on
28     Econ. & Consumer Policy of the Comm. on Oversight & Reform, H.R, 116th Cong. 70 (2019)
       (statement of James Monsees, CPO, JLI Labs).
     No. 3:19-cv-08176-WHO                              132                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 140 of 268



 1                   b.      Pritzker, Huh, and Valani Were Able to Direct and Participate in the Youth
                             Marketing Because They Seized Control of the JLI Board of Directors.
 2
              381.   Although Defendants Bowen and Monsees were the visionaries behind JLI and the most
 3

 4   hands-on in its early stages, by the time JLI was pushing its marketing campaigns in early-to mid-

 5   2015, JLI (through the individuals running the company), Bowen, Monsees, Pritzker, Huh, and Valani
 6   were each intimately involved in the planning and execution of activities.
 7
              382.   For example,
 8

 9

10

11

12

13            383.   But the Management Defendants at this point were taking actions that went beyond the
14   regular and legitimate business operations of JLI. At the same time
15

16

17
                                                                              446
18

19            384.   And at the same time the Management Defendants had approved the early JLI

20   marketing campaigns that were intentionally targeting youth, the Management Defendants were

21   planning a fundamental shift in roles to allow Defendants Pritzker, Huh, and Valani to take charge of
22
     the instrumentalities of JLI, including its employees and resources.
23
              385.   Specifically, in October 2015, Monsees stepped down from his role as Chief Executive
24
     Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Huh, and Valani formed an
25
     Executive Committee of the JLI Board of Directors that would take charge of fraudulently marketing
26

27   JUUL products, including to youth. The Management Defendants, and in particular Huh, wanted to

28   445
           INREJUUL_00056077 [Confidential].
     446
           Id.
     No. 3:19-cv-08176-WHO                             133                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 141 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 142 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 143 of 268



 1          8.      JLI and the Management Defendants Knew Their Efforts Were Wildly Successful
                    in Building a Youth Market and Took Coordinated Action to Ensure That Youth
 2                  Could Purchase JUUL Products.
 3
                    a.       JLI’s Strategy Worked.
 4
            391.    The Management Defendants knew that the JUUL marketing campaigns they directed
 5
     and approved were successful in targeting youth. As Reuters has reported, “the first signs that JUUL
 6
     had a strong appeal to young people came almost immediately after the sleek device went on sale in
 7

 8   2015 . . . . Employees started fielding calls from teenagers asking where they could buy more JUULs,

 9   along with the cartridge-like disposable ‘pods’ that contain the liquid nicotine.”457 A former senior

10   manager told the New York Times that “[s]ome people bought more JLI kits on the company’s website
11
     than they could individually use—sometimes 10 or more devices.” He added that “[f]irst, they just
12
     knew it was being bought for resale,” but later “when they saw the social media, in fall and winter of
13
     2015, they suspected it was teens.”458 Adam Bowen admitted that “he was aware early on of the risks
14
     e-cigarettes posed to teenagers[.]”459
15

16

17

18                                                 460
                                                         It was common knowledge within JLI that JUULs
19
     were being sold to children.
20
            392.    After the Vaporized campaign, retail stores began selling out of JUUL products, and JLI
21
     had a difficult time trying to meet demand coming from its online ordering platform.
22

23

24
     457
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019),
25     https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     458
26       Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-
       cigarette company says it never sought teenage users, but the F.D.A. is investigating whether Juul
27     intentionally marketed its devices to youth, NY Times (Aug. 27, 2018),
       https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
28   459
         Id.
     460
         INREJUUL_00339938 (emphasis added).
     No. 3:19-cv-08176-WHO                                136                          PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 144 of 268



 1          393.    Furthermore, it was obvious to those outside the company that JLI was selling JUUL
 2   products to children. In June 2015, reporting on the “Vaporized” campaign that accompanied the
 3
     JUUL launch, AdAge reported that John Schachter, director of state communications for Campaign for
 4
     Tobacco-Free Kids, “expressed concern about the JUUL campaign because of the youth of the men
 5
     and women depicted in the campaign, especially when adjoined with the design” and added that there
 6

 7   had been “obvious trends that appeal to adolescents in e-cigarette campaigns[.]”461 Robert Jackler, a

 8   Stanford physician who investigated JLI’s launch campaign, concluded that “JLI’s launch campaign

 9   was patently youth-oriented.”462 JLI’s commercials’ attempts to appeal to teenagers were so obvious
10
     that, by October 2015, Stephen Colbert ran a satirical segment on it that noted, among other things:
11
     “And it’s not just ads featuring hip young triangles that appeal to the youths; so do vape flavors like
12
     cotton candy, gummi bear, and skittles.”463
13
            394.    Moreover, the Management Defendants knew that kids were marketing JLI products on
14

15   social media, and some even sought to take advantage of that to build the JLI brand. For example,

16

17

18

19

20

21

22
     461
23       Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June
       23, 2015), http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-
24     ads¬campaign/299142/.
       462
           Erin Brodwin, See how Juul turned teens into influencers and threw buzzy parties to fuel its rise
25     as Silicon Valley's favorite e-cig company, Bus. Insider (Nov 26, 2018),
26   https://www.businessinsider.com/stanford-juul-ads-photos-teens-e-cig-vaping-2018-11.
     463
         The Late Show with Stephen Colbert: Vaping is So Hot Right Now, YOUTUBE (Oct. 7, 2015),
27     https://www.youtube.com/watch?v=PMtGca_7leM. The “triangles” ad was a JUUL ad; the listed
       flavors were not, but JUUL also had flavors that appealed to children.
28   464
         JLI00382271.
     465
         Id.
     No. 3:19-cv-08176-WHO                              137                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 145 of 268



 1                  b.       JLI Closely Tracked Its Progress in Reaching Young Customers through
                             Social Media and Online Marketing.
 2
            395.    Tracking the behaviors and preferences of youth that are under twenty-one, and
 3

 4   especially those under eighteen, has long been essential to the successful marketing of tobacco

 5   products. Whether the activity is called “tracking” or “targeting,” the purpose has always been the
 6   same: getting young people to start smoking and keeping them as customers.
 7
            396.    As early as 1953, Philip Morris was gathering survey data on the smoking habits of “a
 8
     cross section of men and women 15 years of age and over.”466 Commenting on these data, George
 9
     Weissman, then-Vice President of Philip Morris, observed that “we have our greatest strength in the
10

11   15-24 age group.”467

12          397.    Traditional approaches to youth tracking (e.g., interviews conducted face-to-face or

13   over the telephone) were limited, however, in that they often failed to capture data from certain subsets
14   of the target market. As a Philip Morris employee noted in a June 12, 1970 memorandum, Marlboro
15
     smokers were “among the types of young people our survey misses of necessity (on campus college
16
     students, those in the military and those under 18 years of age).”468
17
            398.    However, modern technology has removed many of the hurdles that made youth
18

19   tracking difficult in decades past. With e-mail, social media and online forums, JLI can track, and has

20   consistently tracked and monitored its target youth market, including those below the minimum legal

21   age to purchase or use JUUL products.
22
            399.    Using the tools available to it, JLI would have known that its viral marketing program
23
     was a resounding success, and in particular with young people.
24

25

26
     466
27       Philip Morris Vice President for Research and Development, Why One Smokes, First Draft, 1969,
       Autumn (Minnesota Trial).
28   467
         United States v. Philip Morris, 449 F. Supp. 2d 1, 581 (D.D.C. 2006).
     468
         Id.
     No. 3:19-cv-08176-WHO                              138                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 146 of 268



 1          400.     Between 2015 and 2017, JUUL-related posts on Twitter increased quadratically, which
 2   is the exact result to be expected from an effective viral marketing campaign.469 Its growth on
 3
     Instagram was likely even more rapid.
 4
            401.     A 2018 study of JLI’s sales and presence on social media platforms found that JLI grew
 5
     nearly 700%, yet spent “no recorded money” in the first half of 2017 on major advertising channels,
 6

 7   and spent only $20,000 on business-to-business advertising.470 Despite JLI’s apparently minimal

 8   advertising spend in 2017, the study found a significant increase in JUUL-related tweets in 2017.471

 9          402.     On Instagram, the study found seven JUUL-related accounts, including DoIt4JUUL and
10
     JUUL.girls, which accounted for 4,230 total JUUL-related posts and had more than 270,000
11
     followers.472
12
            403.     In addition to JUUL’s explosive growth on individual social media platforms, the study
13
     found JUUL products being marketed across platforms in an apparently coordinated fashion, including
14

15   smaller targeted campaigns and affiliate marketing, all of which caused the authors to question whether

16   JLI was paying for positive reviews and JUUL-related social media content.
17          404.     The lead author of the study concluded that JLI was “taking advantage” of the reach and
18
     accessibility of multiple social media platforms to “target the youth and young adults . . . because there
19
     are no restrictions,” on social media advertising.473
20
            405.     Similarly, an account named @JUULnation was established on Instagram and posted
21

22   tips on how to conceal JUUL devices in school supplies. The account also ridiculed efforts to combat

23
     469
         See Brittany Emelle, et al., Mobile Marketing of Electronic Cigarettes in the U.S., (May 2017),
24     https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
     470
         Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of
25     JUUL transformed the US retail e-cigarette market, TOBACCO CONTROL (May 31, 2018),
26     https://tobaccocontrol.bmj.com/content/28/2/146.full.
     471
         Id.
     472
27       Id.
     473
         Laura Kelly, JUUL Sales Among Young People Fueled by Social Media, Says Study, The Wash.
28     Times (June 4, 2018), https://www.washingtontimes.com/news/2018/jun/4/juul-sales-among-young-
       people-fueled-by-social-med/.
     No. 3:19-cv-08176-WHO                               139                           PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 147 of 268



 1   JUUL use in schools, promoted videos of JUUL influencers, and promoted videos like the “JUUL
 2   Challenge,” in which users inhale as much JUUL nicotine vapor as possible in a fixed period of time.
 3
     JLI repeatedly used the hashtag “#JUULnation” on posts on its own Instagram account, for example
 4
     when advertising its “Cool Mint” JUULpods,                        , or party mode.474
 5
            406.    A separate study of e-cigarette advertising on mobile devices, where young people
 6

 7   spend most of their day consuming media, found that 74% of total advertising impressions were for

 8   JUUL products.475

 9          407.    A 2019 study found that as much as half of JUUL’s Twitter followers were aged
10
     thirteen to seventeen.476
11
            408.    A 2019 study characterizing JUUL-related Instagram posts between March and May
12
     2018 found that among nearly 15,000 relevant posts from over 5,000 unique Instagram accounts, more
13
     than half were related to youth or youth lifestyle.477
14

15          409.    Some Twitter users have reported what appear to be JUUL bots.478 Other Twitter users

16   appear to either be bot accounts or native advertisers, in that they have a small number of followers,
17   follow few other users, and post exclusively about JUUL content.479
18
            410.    By April 2018, searching “JUUL” on YouTube yielded 137,000 videos with forty-three
19
     videos having over 100,000 views.480 Of these, a huge number were plainly related to underage use,
20
     474
         JLI00682401-484 at 428, 444, 451; see also Stanford University, Research into the Impact of
21     Tobacco Advertising,
22     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/instagram/large/ig_11.jpg; Stanford
       University, Research into the Impact of Tobacco Advertising,
23     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/instagram/large/ig_12.jpg.
     475
         See Brittany Emelle et al., Mobile Marketing of Electronic Cigarettes in the U.S., Truth Iniative
24     (May 2017), https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
     476
         Steven Reinberg, Study: Half of Juul's Twitter followers are teens, young adults, HealthDay News,
25     (May 20, 2019) https://www.upi.com/Health_News/2019/05/20/Study-Half-of-Juuls-Twitter-
26     followers-are-teens-young-adults/1981558384957/.
     477
         Lauren Czaplicki et al., Characterising JUUL-related posts on Instagram, Truth Initiative (Aug. 1,
27     2019), https://tobaccocontrol.bmj.com/content/early/2019/07/30/tobaccocontrol-2018-054824.
     478
         One example of what appear to be JUUL bots in action on Twitter is available at:
28     https://twitter.com/search?q=juul%20bot&src=typd (last visited Apr. 4, 2020).
     479
         Hennrythejuul (@hennrythejuul), Twitter (Mar. 4, 2020, 9:35 am) https://twitter.com/hennrythejuul.
     No. 3:19-cv-08176-WHO                               140                          PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 148 of 268



 1   including: 1,730 videos on “hiding JUUL in school,” 789 on “JUUL in school bathroom,” 992 on
 2   “hiding JUUL at home,” and 241 on “hiding JUUL in Sharpie.”481
 3
            411.    In 2018, JLI was internally collecting hundreds of social media posts—directed at JLI—
 4
     informing it of JUUL’s wild popularity with young people and in many cases requesting that JLI do
 5
     something to stop it.482
 6

 7          9.      JLI Coordinated with Veratad Technologies To Expand Youth Access to JUUL
                    Products.
 8
            412.    At the same time JLI and the Management Defendants were taking coordinated actions
 9
     to maintain and expand the number of nicotine-addicted e-cigarette users in order to ensure a steady
10

11   and growing customer base through unlawful marketing and distribution activities, they were

12   coordinating with an outside entity—Veratad Technologies LLC—to get JUULs into the hands of the

13   largest number of consumers possible.
14          413.    JLI’s website, including its online store, was pivotal to these efforts.
15

16

17

18
                                                                                         483
19

20

21

22

23

24

25   480
         Divya Ramamurthi et al., JUUL and Other Stealth Vaporizers: Hiding the Habit from Parents and
26     Teachers, Tobacco Control 2019, Stanford Univ. (Sept. 15, 2018),
       https://www.ncbi.nlm.nih.gov/pubmed/30219794.
     481
27       Id.
     482
         Complaint at 60, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
28     https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.
     483
         INREJUUL_00329660.
     No. 3:19-cv-08176-WHO                               141                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 149 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          414.    JLI coordinated with Veratad to provide age verification services for its website from
14   2015 to 2018. Veratad has also provided age verification services to other e-cigarette sellers, including
15
     Lorillard484            485
                                   Consistent with the claim on Veratad’s website that “You can create your
16
     own verification rules,” the company encouraged sellers like JLI to set the desired compliance level for
17
     age verification. As a member of a major e-cigarette trade organization, Veratad also offered insight
18

19   into what competitors were doing, and offered to “guide your setup to follow industry best

20   practices for age verification.”

21          415.    Though it is illegal to sell and ship e-cigarettes to minors under both state and federal
22   law, JLI and Veratad designed and implemented an age verification system designed to maximize the
23
     number of prospective purchasers who “pass” the process rather than to minimize the number of
24
     underage sales.486 As a result of these intentionally permissive age verification practices, JLI and
25

26   484
         Staff of Sen. Richard Durbin et al., 113th Cong., Gateway to Addiction? (Apr. 14, 2014),
27     https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-Cigarettes%20with%20Cover.pdf.
     485
         INREJUUL_00174362.
28   486
         Complaint at 165, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
       https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.
     No. 3:19-cv-08176-WHO                                142                           PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 150 of 268



 1   Veratad used online payment systems and the US mails to ship tens of millions of dollars of JUULpods
 2   to unverified customers, many of whom were minors.
 3
            416.    From June 2015 through the end of 2018, the age verification process on JLI’s website
 4
     typically prompted prospective purchasers to submit their name, address, and date of birth, which JLI
 5
     forwarded to Veratad. Veratad then attempted to match all or some limited part of the consumer’s
 6

 7   information to a person of the minimum legal sales age in its database. If Veratad was able to locate a

 8   sufficient match of the prospective purchaser to a person of the minimum legal sales age in its

 9   database, then it would return a “pass” result to JLI. If Veratad was unable to make such a match,
10
     Veratad returned a “fail” result to JLI.
11
            417.    If Veratad returned a “fail” result to JLI, rather than decline the prospective purchaser,
12
     JLI would prompt the person to enter an “alternate” address. If Veratad still could not find a match
13
     based on this alternate address, JLI would prompt the consumer to enter the last four digits of his or her
14

15   social security number.

16          418.    If Veratad, supplied with the last four digits of a consumer’s social security number,
17   still could not match the consumer to a person of the minimum legal sales age in its database, JLI
18
     would prompt the consumer to upload an image or photograph of his or her driver’s license or another
19
     governmental identification document. A JLI employee would then conduct a personal review of the
20
     image and decide whether the consumer was of the minimum legal sales age.
21

22          419.    Crucially, Veratad’s age verification system was purposefully flexible, so JLI and

23   Veratad could work together to decide just how closely a prospective purchaser’s personal information

24   had to match records in Veratad’s database in order to “pass” the age verification process. JLI and
25   Veratad could also set, or modify, the applicable minimum legal sales age to be used for verification.
26

27

28

     No. 3:19-cv-08176-WHO                              143                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 151 of 268



 1          420.    By the fall of 2015, JLI and Veratad knew that bulk purchases were being made for
 2   resale on JLI’s website by minors and for resale to minors.487 For example,
 3

 4

 5

 6

 7

 8

 9

10

11
            421.    Veratad also knew or should have known that JUUL products were being widely used
12
     by minors. Veratad also knew that some underage users were able to purchase JUUL through JLI’s
13
     website using the age verification parameters that were in place.
14

15

16

17

18

19

20

21

22

23
     487
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-
24     cigarette company says it never sought teenage users, but the F.D.A. is investigating whether Juul
       intentionally marketed its devices to youth, NY Times (Aug. 27, 2018),
25     https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
     488
26       INREJUUL_00300253-258 at 257.
     489
         Id. at 256.
     490
27       Id.
     491
         Id. at 253.
28   492
         INREJUUL_00209176-180 at 176.
     493
         Id.
     No. 3:19-cv-08176-WHO                             144                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 152 of 268



 1          422.    Nevertheless,
 2                                                494
                                                        JLI repeatedly sought, and Veratad repeatedly
 3
     recommended and directed, changes to the age verification process so that more prospective JUUL
 4
     purchasers would “pass.” Both did so in an effort to increase direct sales of JLI’s e-cigarettes without
 5
     regard to whether it’s less stringent age verification process would permit more underage consumers to
 6

 7   purchase them.

 8          423.    Between June 2015 and August 2017 (and perhaps even through early 2018), JLI and

 9   Veratad tailored the age verification system to “pass” prospective purchasers even if certain portions of
10
     the purchaser’s personal information—e.g., the purchaser’s street address or date of birth—did not
11
     match the information corresponding to a person of the minimum legal sales age in Veratad’s
12
     database.495
13
            424.    Similarly, between June 2015 and August 2017, JLI and Veratad tailored the system to
14

15   “pass” a prospective purchaser under certain circumstances even when the prospective purchaser’s

16   year of birth did not match the information corresponding to a person of the minimum legal sales age
17   in Veratad’s database.
18
            425.    JLI and Veratad sought to increase “pass” rates by modifying the age verification
19
     system to allow users multiple opportunities to change their personal information if a match was not
20
     initially found in an appropriate government database. A Veratad Performance Report from August 5,
21

22   2017 shows that, for 1,963 consumers Veratad recorded 3,794 transactions—an average of 1.93

23
     494
        INREJUUL_00276489-INREJUUL_00276490.
24   495
        Complaint at 43, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
      https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf. A January 29, 2018 email
25    exchange between Tom Canfarotta, Director of Strategic Accounts & Client Quality Services at
26    Veratad, and Annie Kennedy, JUUL’s Compliance Manager, reveals this to have been the case.
      Kennedy asked Canfarotta why a particular customer had “passed via the address step (public record
27    check)…but we’ve since learned that is not a correct address—so we’re curious as to how it passed.”
      In response, Canfarotta wrote, “Your current rule set does not require a full address match.” He went
28    on to explain that approval of the customer was not an anomaly or a mistake; instead, Veratad’s age
      verification system was working exactly the way it was designed.
     No. 3:19-cv-08176-WHO                                145                           PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 153 of 268



 1   attempts per consumer.496 Only 966 consumers—less than half—passed age verification on the first
 2   attempt.497 By allowing consumers to alter their personal information and attempt age verification up
 3
     to three times, JLI was able to increase its database match pass rate from 49.2% to 61.2%.498
 4
            426.
 5

 6

 7
                                                                                             499
 8

 9          427.
10

11

12
            428.
13
                                                                              Customer service representatives
14

15   would go so far as to alter identifying information for them; a Slack chat among customer service

16   representatives confirmed that representatives were authorized to “adjust the street address, apartment
17   number, or zip code” associated with shipment.501
18
            429.    The age verification procedures designed by JLI and Veratad have allowed hundreds of
19
     thousands of e-cigarette products to be sold and/or delivered to fictitious individuals at fictitious
20
     addresses.502 Many of these improper sales may have been made to underage purchasers or to resellers
21

22   who sold the products to underage consumers on the grey market.503

23

24   496
         Id.
     497
         Id.
25   498
         Id.
     499
26       INREJUUL_00184119.
     500
         INREJUUL_00215324-INREJUUL_00215325.
     501
27       Complaint at 168, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
       https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.
28   502
         Id. at 138.
     503
         Id.
     No. 3:19-cv-08176-WHO                               146                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 154 of 268
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 155 of 268



 1          432.   In August 2017, JLI responded to public scrutiny by publicly stating that it would
 2   increase the purchase age on its website to 21+ by August 23, 2017.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 3:19-cv-08176-WHO                            148                           PLAINTIFF’S AMENDED
                                                                                              COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 156 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 3:19-cv-08176-WHO                  149                   PLAINTIFF’S AMENDED
                                                                            COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 157 of 268



 1          433.    Further underscoring their common purpose of growing the e-cigarette market, even if
 2   that meant selling to youth, JLI and Veratad did not require that the year of birth and last four digits of
 3
     the social security number match exactly the information corresponding to a person of the minimum
 4
     legal sales age in Veratad’s database until August 2018.
 5
            434.
 6

 7

 8          435.    Despite JLI’s knowledge that it had been coordinating with Veratad to ensure minors

 9   could purchase JUUL products online, JLI continued to make false and fraudulent statements about the
10
     strength of its age verification system. For example, on June 5, 2018, JLI tweeted about its relationship
11
     with Veratad, claiming that “We’ve partnered with Veratad Technologies to complete a public records
12
     search, only reporting back whether or not you are 21 years of age or older.”511 In addition, on
13
     November 13, 2018, JLI and the Managements Defendants caused a post to appear on JLI’s website
14

15   stating that JLI was “Restricting Flavors to Adults 21+ On Our Secure Website” and that JLI’s age-

16   verification system was “an already industry-leading online sales system that is restricted to 21+ and
17   utilizes third party verification.”512 A video accompanying this message stated “At JUUL labs we’re
18
     committed to leading the industry in online age verification security to ensure that our products don’t
19
     end up in the hands of underage users” and included an image of a computer with a chain wrapped
20
     around it and locked in place.513 These statements were fraudulent because JLI and the Management
21

22   Defendants were and had been coordinating with Veratad to ensure that their age verification system

23   did not actually prevent youth from purchasing JUUL products.

24

25

26   511
         JUUL Labs, Inc. (@JUULvapor), Twitter (June 5, 2018),
27     https://twitter.com/juulvapor/status/1004055352692752386.
     512
         JUUL Labs Action Plan (“November 2018 Action Plan”), JUUL Labs, Inc. (Nov. 12, 2018),
28     https://newsroom.juul.com/juul-labs-action-plan/ (last visited Apr. 30, 2020).
     513
         Id.
     No. 3:19-cv-08176-WHO                               150                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 158 of 268



 1             436.   Not only did JLI and Veratad’s efforts result in more sales to minors, it also allowed JLI
 2   to build a marketing email list that included minors—a data set that would prove highly valuable to
 3
     Altria.
 4
               437.   In the summer of 2017, JLI engaged a company called Tower Data to determine the
 5
     ages of the persons associated with email addresses on its email marketing list. According to this
 6

 7   analysis, approximately 269,000 email addresses on JLI’s email marketing list were not associated

 8   with a record of an individual who had “passed” JLI’s age verification process.514 Additionally,

 9   approximately 40,000 email addresses on JLI’s email marketing list were associated with records of
10
     individuals who had “failed” JLI’s own age verification process.515 Tower Data informed JLI that 83%
11
     of the approximately 420,000 email addresses on JLI’s marketing list could not be matched with the
12
     record of an individual at least eighteen years of age.516
13
               438.   Despite knowing that their marketing list included minors, JLI continued to use that
14

15   marketing list to sell JUUL products, and then shared that list with Altria to use for its marketing

16   purposes.
17             439.   JLI and the Management Defendants knew, however, that it was not enough to
18
     disseminate advertisements and marketing materials that promote JLI to youth or to open online sales
19
     to youth, while omitting mention of JUUL’s nicotine content and manipulated potency. To truly
20
     expand the nicotine market, they needed to deceive those purchasing a JUUL device and JUULpods as
21

22   to how much nicotine they were actually consuming. And, through Defendants Pritzker, Huh, and

23   Valani’s control of JLI’s Board of Directors, they did just that.

24

25   514
         Complaint at 121, Commonwealth of Massachusetts v. Juul, et al., No. 20-00402 (Super. Ct. of
26     Mass. Feb. 12, 2020) https://www.mass.gov/doc/juul-complaint/download; Janice Tan, E-cigarette
       firm JUUL sued for using programmatic buying to target adolescents, Marketing (Feb. 14, 2020),
27     https://www.marketing-interactive.com/e-cigarette-firm-juul-sued-for-using-programmatic-buying-
       to-target-adolescents.
28   515
         Id.
     516
         Id.
     No. 3:19-cv-08176-WHO                               151                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 159 of 268



 1          10.        JLI Engaged in a Sham “Youth Prevention” Campaign.
 2          440.       By April 2017, JLI had determined that the publicity around its marketing to children
 3
     was a problem.
 4

 5
                                      517
 6
                   ”518 While ostensibly aimed at reducing youth sales, JLI’s youth prevention program
 7

 8   actually served to increase, not reduce, sales to children.

 9          441.
10           519
                   JLI paid schools for access to their students during school time, in summer school, and
11
     during a Saturday School Program that was billed as “an alternative to ‘traditional discipline’ for
12
     children caught using e-cigarettes in school.”520 JLI created the curriculum for these programs, and,
13
     like the “Think Don’t Smoke” campaign by Philip Morris, which “insidiously encourage[d] kids to use
14

15   tobacco and become addicted Philip Morris customers[,]”521 JLI’s programs were shams intended to

16   encourage youth e-cigarette use, not curb it. According to testimony before Congress, during at least

17   one presentation, “[n]o parents or teachers were in the room, and JUUL’s messaging was that the
18   product was ‘totally safe.’ The presenter even demonstrated to the kids how to use a JUUL.”522
19
     Furthermore, JLI “provided the children snacks” and “collect[ed] student information from the
20
     sessions.”523
21

22

23
     517
         INREJUUL 00264878; see also INREJUUL_00265042 (
24                         ).
     51
         See, e.g., INREJUUL_00211242.
25   519
         INREJUUL_00173409.
     520
26       Subcommittee on Economic and Consumer Policy Memo (July 25, 2019).
     521
         William V. Corr, American Legacy Foundation Study Shows Philip Morris 'Think Don't Smoke'
27     Youth Anti-Smoking Campaign is a Sham, Campaign for Tobacco Free Kids (May 29, 2002),
       https://www.tobaccofreekids.org/press-releases/id_0499.
28   522
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019).
     523
         Id.
     No. 3:19-cv-08176-WHO                                152                           PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 160 of 268



 1          442.    The problems with JLI’s youth prevention programs were widespread. According to
 2   outside analyses, “the JUUL Curriculum is not portraying the harmful details of their product, similar
 3
     to how past tobacco industry curricula left out details of the health risks of cigarette use.”524 Although
 4
     it is well-known that teaching children to deconstruct ads is one of the most effective prevention
 5
     techniques, JLI programs entirely omitted this skill, and JLI’s curriculum barely mentioned JUUL
 6

 7   products as among the potentially harmful products to avoid.525 As one expert pointed out, “we know,

 8   more from anecdotal research, that [teens] may consider [JUULs] to be a vaping device, but they don’t

 9   call it that. So when you say to a young person, ‘Vapes or e-cigarettes are harmful,’ they say, ‘Oh I
10
     know, but I’m using a JUUL.’”526
11
            443.    Internal emails confirm both that JLI employees knew about the similarities of JLI’s
12
     “youth prevention program” to the earlier pretextual antismoking campaigns by the cigarette industry
13
     and that JLI management at the highest levels was personally involved in these efforts.
14

15

16

17

18

19

20

21

22

23

24   524
         Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says: SMOKE
       AND MIRRORS. JUUL—which made up 68 percent of the e-cigarette market as of mid-June—seems
25     to have taken a page from the playbook of Big Tobacco, The Daily Beast (Oct. 19, 2018),
26     https://www.thedailybeast.com/juul-prevention-program-didnt-school-kids-on-dangers-expert-says.
     525
         Id.
     526
27       Id.
     527
         INREJUUL_00197608.
28   528
         INREJUUL_00197607.
     529
         INREJUUL_00196624.
     No. 3:19-cv-08176-WHO                               153                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 161 of 268



                         530
 1                             The paper concluded that “the Philip Morris campaign had a counterproductive
 2   influence.”531
 3
            444.      JLI also bought access to teenagers at programs outside of school. For example,
 4

 5

 6

 7

 8

 9                       532
                               Similarly,
10                                             533

11
                                                                         . JLI paid nearly 70% of the cost of
12
     hiring eight teachers, eight instructional aides, and three other support personnel for the program.535
13
            445.
14
                                                             536
15
                                                                                              537
16                                                                                                  Eventually,
17   JLI ended this version of the youth prevention program, but the damage had been done: following the
18
     playbook of the tobacco industry, JLI had hooked more kids on nicotine.
19

20

21   530
         INREJUUL_00265202.
     531
22       Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco Countermarketing
       Campaigns, 92 Am. J. Public Health 901 (2002).
     532
23       JLI-HOR-00002181–00002182.
     533
         INREJUUL_00194247; Invoice to JUUL Labs from The Freedom & Democracy Schools, Inc. for
24     $134,000, (June 21, 2018), https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-
       HOR-00003711.pdf.
25   534
         INREJUUL_0019428.
     535
26       The Freedom & Democracy Schools, Inc., Proposal to JUUL Labs for Funding the Healthy Life
       Adventures Summer Pilot (June 9, 2018),
27     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-
       00002789_Redacted.pdf.
28   536
         INREJUUL_00194646.
     537
         INREJUUL_00194646.
     No. 3:19-cv-08176-WHO                                154                          PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 162 of 268



 1           446.       The Board was intimately involved in these “youth prevention” activities. For example,
 2

 3                                                                                           538

 4
             11.        The FDA Warned JLI and Others That Their Conduct is Unlawful.
 5
             447.       Throughout 2018, the FDA put JLI and others in the e-cigarette industry on notice that
 6
     their practices of marketing to minors needed to stop. It issued a series of warnings letters and
 7

 8   enforcement actions:

 9           448.       On February 24, 2018, the FDA sent a letter to JLI expressing concern about the
10   popularity of its products among youth and demanding that JLI produce documents regarding its
11
     marketing practices.539
12
             449.       In April 2018, the FDA conducted an undercover enforcement effort, which resulted in
13
     fifty-six warning letters issued to online retailers, and six civil money complaints to retail
14

15   establishments, all of which were related to the illegal sale of e-cigarettes to minors. 540 Manufacturers

16   such as JLI were also sent letters requesting documents regarding their marketing and sales methods.541

17           450.       In May 2018, the FDA again issued more warning letters to manufacturers, distributors,
18   and retailers of e-liquids for labeling and advertising violations; these labels and advertisements
19
     targeted children and resembled children’s food items such as candy or cookies.542
20
             451.       In September 2018, the FDA engaged in several other regulatory enforcement actions,
21
     issuing over 1300 warning letters and civil money complaints to e-cigarette and e-liquid retailers and
22

23   distributors.543

24   538
         JLI00151300.
     539
         Matthew Holman, Letter from Director of Office of Science, Center for Tobacco Products, to Zaid
25     Rouag, at JUUL Labs, Inc., U.S. FDA (Apr. 24, 2018),
26     https://www.fda.gov/media/112339/download.
     540
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
27     Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
       https://www.fda.gov/media/133880/download.
28   541
         Id.
     542
         Id.
     No. 3:19-cv-08176-WHO                                155                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 163 of 268



 1          452.    On September 12, 2018, the FDA sent letters to JLI and other e-cigarette manufacturers
 2   putting them on notice that their products were being used by youth at disturbing rates.544 The FDA
 3
     additionally requested manufacturers to enhance their compliance monitoring mechanisms, implement
 4
     stricter age verification methods, and limit quantities and volume of e-cigarette products that could be
 5
     purchased at a time.545
 6

 7          453.    Finally, in October 2018, the FDA raided JLI’s headquarters and seized more than a

 8   thousand documents relating to JLI’s sales and marketing practices.546 Since then, the FDA, the

 9   Federal Trade Commission, multiple state attorneys general and the U.S. House of Representatives
10
     Committee on Oversight and Reform have all commenced investigations into JLI’s role in the youth e-
11
     cigarette epidemic and whether JLI’s marketing practices purposefully targeted youth.
12
            454.    Siddharth Breja, who was senior vice president for global finance at JLI, “claims that
13
     after the F.D.A. raided Juul headquarters in October 2018, seeking internal documents, Mr. Burns
14

15   instructed Mr. Breja and other executives not to put anything relating to regulatory or safety issues in

16   writing, so that the F.D.A. could not get them in the future.”547
17

18

19

20

21   543
         Id.
     544
22       Letter from US FDA to Kevin Burns, U.S. FDA (Sept. 12, 2018),
       https://www.fda.gov/media/119669/download.
     545
23       Press Release, FDA takes new steps to address epidemic of youth e-cigarette use, including a
       historic action against more than 1,300 retailers and 5 major manufacturers for their roles
24     perpetuating youth access, US FDA (Sept. 11, 2018), https://www.fda.gov/news-events/press-
       announcements/fda-takes-new-steps-address-epidemic-youth-e-cigarette-use-including-historic-
25     action-against-more.
     546
26       Laurie McGinley, FDA Seizes Juul E-Cigarette Documents in Surprise Inspection of Headquarters,
       Wash. Post (Oct. 2, 2018), https://www.washingtonpost.com/health/2018/10/02/fda-seizes-juul-e-
27     cigarette-documents-surprise-inspection-headquarters/.
     547
         Sheila Kaplan & Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive Say,
28     N.Y. Times (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-
       contaminated.html.
     No. 3:19-cv-08176-WHO                               156                           PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 164 of 268



 1          12.     In Response to Regulatory Scrutiny, Defendants Misled the Public, Regulators,
                    and Congress that JLI Did Not Target Youth.
 2
            455.    To shield their youth-driven success from scrutiny, Altria, JLI, and the Management
 3

 4   Defendants’ had a long-running strategy to feign ignorance over JLI and the Management Defendants’

 5   youth marketing efforts and youth access to JLI’s products. They were well aware that JLI’s conduct in
 6   targeting underage users was reprehensible and unlawful, and that if it became widely known that this
 7
     was how JLI obtained its massive market share, there would be a public outcry and calls for stricter
 8
     regulation or a ban on JLI’s products. Given the increasing public and regulatory scrutiny of JLI’s
 9
     market share and marketing tactics, a dis-information campaign was urgently needed to protect
10

11   Defendants’ bottom line. For this reason, JLI, the Management Defendants, and Altria all hid JLI’s

12   conduct by vociferously denying that JLI had marketed to and targeted youth and instead falsely

13   claimed that JLI engaged in youth prevention. Defendants continued to make these statements while
14   and after actively and successfully trying to market to and recruit youth non-smokers. These false
15
     statements were designed to protect JLI’s market share, and Altria’s investment, by concealing JLI’s
16
     misconduct.
17
            456.    For example, after eleven senators sent a letter to JLI questioning its marketing
18

19   approach and kid-friendly e-cigarette flavors like Fruit Medley, Creme Brulee and Mango, JLI visited

20   Capitol Hill and told Senators that it never intended its products to appeal to kids and did not realize

21   youth were using its products, according to a staffer for Senator Richard Durbin (D-Ill.). JLI’s
22
     statements to Congress—which parallel similar protests of innocence by tobacco company
23
     executives—were false.
24
            457.    JLI also engaged in wire fraud when it made public statements seeking to disavow the
25
     notion that it had targeted and sought to addict teens:
26

27

28

     No. 3:19-cv-08176-WHO                               157                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 165 of 268



 1             •    “It’s a really, really important issue. We don’t want kids using our products.” (CNBC
                    Interview of JLI’s Chief Administrative Officer, December 14, 2017);548
 2
               •    “We market our products responsibly, following strict guidelines to have material
 3                  directly exclusively toward adult smokers and never to youth audiences.” (JLI
                    Social Media Post, March 14, 2018);549
 4
                •   “Our company’s mission is to eliminate cigarettes and help the more than one billion
 5                  smokers worldwide switch to a better alternative,” said JUUL Labs Chief Executive
                    Officer Kevin Burns. “We are already seeing success in our efforts to enable adult
 6
                    smokers to transition away from cigarettes and believe our products have the potential
 7                  over the long-term to contribute meaningfully to public health in the U.S. and around
                    the world. At the same time, we are committed to deterring young people, as well as
 8                  adults who do not currently smoke, from using our products. We cannot be more
                    emphatic on this point: No young person or non-nicotine user should ever try
 9                  JUUL.” (JLI Press Release, April 25, 2018);550
10              •   “Our objective is to provide the 38 million American adult smokers with meaningful
                    alternatives to cigarettes while also ensuring that individuals who are not already
11                  smokers, particularly young people, are not attracted to nicotine products such as
                    JUUL,” said JUUL Labs Chief Administrative Officer Ashley Gould, who heads the
12
                    company's regulatory, scientific and youth education and prevention programs. “We
13                  want to be a leader in seeking solutions, and are actively engaged with, and listening
                    to, community leaders, educators and lawmakers on how best to effectively keep
14                  young people away from JUUL.” (JLI Press Release, April 25, 2018);551
15             •    “Of course, we understand that parents and lawmakers are concerned about
                    underage use of JUUL. As are we. We can’t restate this enough. As an independent
16                  company that is not big tobacco, we are driven by our mission and commitment to adult
                    smokers.” (JLI CEO Kevin Burns Letter to JUUL Community on Reddit, July 18,
17                  2018);552
18             •    “We welcome the opportunity to work with the Massachusetts Attorney General
                    because, we too, are committed to preventing underage use of JUUL. We utilize
19                  stringent online tools to block attempts by those under the age of 21 from purchasing
20                  our products, including unique ID match and age verification technology. Furthermore,

21   548
         Angelica LaVito, Nearly one-quarter of teens are using pot, CNBC (Dec. 14, 2017),
22     https://www.cnbc.com/2017/12/13/marijuana-and-nicotine-vaping-popular-among-teens-according-
       to-study.html (Interview with Ashely Gould, JUUL Chief Administrative Officer) (emphasis added).
     549
23       Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford
       Research Into the Impact of Tobacco Advertising 15 (Jan. 31, 2019),
24     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf (citing a
       JUUL social media post from March 14, 2018) (emphasis added).
25   550
         JUUL Labs, Inc., JUUL Labs Announces Comprehensive Strategy to Combat Underage Use,
26     MarketWatch (Apr. 25, 2018), https://www.marketwatch.com/press-release/juul-labs-announces-
       comprehensive-strategy-to-combat-underage-use-2018-04-25 (emphasis added).
     551
27       Id (emphasis added).
     552
         A Letter to the JUUL Community from CEO Kevin Burns, Reddit (July 18, 2018),
28     https://www.reddit.com/r/juul/comments/8zvlbh/a_letter_to_the_juul_community_from_ceo_kevin/
       (emphasis added).
     No. 3:19-cv-08176-WHO                            158                           PLAINTIFF’S AMENDED
                                                                                              COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 166 of 268



 1                 we have never marketed to anyone underage. Like many Silicon Valley technology
                   startups, our growth is not the result of marketing but rather a superior product
 2                 disrupting an archaic industry. When adult smokers find an effective alternative to
 3                 cigarettes, they tell other adult smokers. That’s how we’ve gained 70% of the market
                   share. . . Our ecommerce platform utilizes unique ID match and age verification
 4                 technology to make sure minors are not able to access and purchase our products
                   online.” (Statement from Matt David, JLI Chief Communications Officer, July 24,
 5                 2018);553
 6             •   “We did not create JUUL to undermine years of effective tobacco control, and we
                   do not want to see a new generation of smokers. . . . We want to be part of the
 7                 solution to end combustible smoking, not part of a problem to attract youth, never
                   smokers, or former smokers to nicotine products. . . .We adhere to strict guidelines to
 8                 ensure that our marketing is directed towards existing adult smokers.”.” (JLI’s website
 9                 as of July 26, 2018);554
               •   “We don’t want anyone who doesn’t smoke, or already use nicotine, to use JUUL
10
                   products. We certainly don’t want youth using the product. It is bad for public health,
11                 and it is bad for our mission. JUUL Labs and FDA share a common goal – preventing
                   youth from initiating on nicotine. . . . Our intent was never to have youth use JUUL
12                 products.” (JLI Website, November 12, 2018);555

13             •   “To paraphrase Commissioner Gottlieb, we want to be the offramp for adult smokers
                   to switch from cigarettes, not an on-ramp for America’s youth to initiate on nicotine.”
14                 (JLI Website, November 13, 2018);556

15             •   “Any underage consumers using this product are absolutely a negative for our business.
                   We don’t want them. We will never market to them. We never have.” (James
16                 Monsees, quoted in Forbes, November 16, 2018);557
17             •   “First of all, I’d tell them that I’m sorry that their child’s using the product. It’s not
                   intended for them. I hope there was nothing that we did that made it appealing to them.
18                 As a parent of a 16-year-old, I’m sorry for them, and I have empathy for them, in terms
19

20

21
     553
22       Statement Regarding The Press Conference Held By The Massachusetts Attorney General, JUUL
       Labs, Inc. (July 24, 2018), https://newsroom.juul.com/statement-regarding-the-press-conference-
23     held-by-the-massachusetts-attorney-general/ (emphasis added).
     554
         Our Responsibility, JUUL Labs, Inc. (July 26, 2018),
24     https://web.archive.org/web/20180726021743/https://www.juul.com/our-responsibility (last visited
       Mar. 29, 2020) (emphasis added).
25   555
         JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-
26     action-plan/ (statement of Ken Burns, former CEO of JUUL) (emphasis added).
     556
         Id. (emphasis added).
     557
27       Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov.
       16, 2018 2:38 PM), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-
28     focus-of-juuls-early-marketing-campaigns/#3da1e11b14f9 (emphasis added) (statement of James
       Monsees).
     No. 3:19-cv-08176-WHO                            159                            PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 167 of 268



 1                  of what the challenges they’re going through.” (CNBC Interview of JLI CEO, July 13,
                    2019);558
 2
                •   “We have no higher priority than to prevent youth usage of our products which is
 3                  why we have taken aggressive, industry leading actions to combat youth usage.” (JLI
                    Website, August 29, 2019);559
 4
                •   James Monsees, one of the company’s co-founders, said selling JUUL products to
 5                  youth was “antithetical to the company’s mission.”(James Monsees’ Statement to
                    New York Times, August 27, 2019);560
 6
                •   Adam Bowen, one of the company’s co-founders, said he was aware early on of the
 7                  risks e-cigarettes posed to teenagers, and the company had tried to make JUUL “as
                    adult-oriented as possible.”(Adam Bowen’s Statement to the New York Times,
 8                  August 27, 2019);561
 9              •   “We have never marketed to youth and we never will.”(JLI Statement to Los
                    Angeles Times, September 24, 2019);562
10
                •   “I have long believed in a future where adult smokers overwhelmingly choose
11                  alternative products like JUUL. That has been this company’s mission since it was
                    founded, and it has taken great strides in that direction.” (JLI’s CEO K.C. Crosthwaite,
12
                    September 25, 2019);563
13              •   “As scientists, product designers and engineers, we believe that vaping can have a
                    positive impact when used by adult smokers, and can have a negative impact when used
14
                    by nonsmokers. Our goal is to maximize the positive and reduce the negative.” (JLI
15                  Website, March 6, 2020);564 and
                •   “JUUL was designed with adult smokers in mind.” (JLI Website, last visited March
16
                    29, 2020).565
17

18   558
         Angelica LaVito, As JLI grapples with teen vaping ‘epidemic,’ CEO tells parent ‘I’m sorry’, CNBC
19     (July 13, 2019), https://www.cnbc.com/2019/07/13/as-juul-deals-with-teen-vaping-epidemic-ceo-
       tells-parents-im-sorry.html (emphasis added).
     559
20       Our Actions to Combat Underage Use, JUUL Labs, Inc. (Aug. 29, 2019),
       https://newsroom.juul.com/our-actions-to-combat-underage-use/ (JUUL statement in response to
21     lawsuits) (emphasis added).
     560
22       Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times
       (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html
23     (emphasis added).
     561
         Id (emphasis added).
24   562
         Michael Hiltzik, Column: Studies show how JLI exploited social media to get teens to start vaping,
       L.A. Times (Sept. 24, 2019), https://www.latimes.com/business/story/2019-09-24/hiltzik-juul-target-
25     teens (statement made on behalf of JUUL) (emphasis added).
     563
26       Juul Labs Names New Leadership, Outlines Changes to Policy and Marketing Efforts, JUUL Labs,
       Inc. (Sept. 25, 2019), https://newsroom.juul.com/juul-labs-names-new-leadership-outlines-changes-
27     to-policy-and-marketing-efforts/ (emphasis added) (statement by K.C. Crosthwaite).
     564
         Our Mission, JUUL LABS, INC. (2019), https://www.juul.com/mission-values (last visited Apr. 4,
28     2020) (emphasis added).
     565
         JUUL Labs, Inc., https://www.juul.com/ (last visited Mar. 29, 2020) (emphasis added).
     No. 3:19-cv-08176-WHO                             160                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 168 of 268



 1          458.    As the JLI Board of Directors had “final say” over all of JLI’s marketing efforts, these
 2   statements regarding JLI’s marketing efforts can be imputed to the Management Defendants, who were
 3
     therefore directly responsible for the messaging over the marketing of JUUL products.
 4
            459.    Altria also engaged in wire fraud when it made public statements seeking to disavow
 5
     the notion that JLI had targeted and sought to addict teens:
 6

 7              •   “Altria and JUUL are committed to preventing kids from using any tobacco products.
                    As recent studies have made clear, youth vaping is a serious problem, which both Altria
 8                  and JUUL are committed to solve. As JUUL previously said, ‘Our intent was never
                    to have youth use JUUL products.’” (Altria News Release, December 20, 2018).566
 9
            460.    However, JLI, the Management Defendants, and Altria realized that attempting to shift
10

11   public opinion through fraudulent statements was not enough to achieve their goal of staving off

12   regulation. To accomplish this goal, they would also need to deceive the FDA and Congress. And so

13   they set out to do just that through statements and testimony by JLI representatives. These include, but
14   are not limited to, the following:
15
     Statements by JLI to the FDA:
16
                •   “JUUL was not designed for youth, nor has any marketing or research effort since
17                  the product’s inception been targeted to youth.” (Letter to FDA, June 15, 2018).567
                •   “With this response, the Company hopes FDA comes to appreciate why the product was
18
                    developed and how JUUL has been marketed — to provide a viable alternative to
19                  cigarettes for adult smokers.” (Letter to FDA, June 15, 2018).568
     Statements by Altria to the FDA:
20
                •   “[W]e do not believe we have a current issue with youth access to or use of our pod-
21                  based products, we do not want to risk contributing to the issue.” (Letter from Altria
                    CEO to FDA Commissioner Scott Gottlieb, October 25, 2018).569
22

23

24   566
         Altria Group, Inc., Altria Makes $12.8 Billion Minority Investment to Accelerate Harm Reduction
       and Drive Growth (“Altria Minority Investment”) (Form 8-K), Ex. 99.1 (Dec. 20, 2018),
25     https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm
26     (emphasis added).
     567
         Letter from JUUL’s Counsel at Sidley Austin to Dr. Matthew Holman, FDA at 2 (June 15, 2018)
27     (emphasis added).
     568
         Id. at 3 (emphasis added).
28   569
         Letter from Altria CEO Howard Willard to Dr. Scott Gottlieb, FDA at 2 (Oct. 25, 2018) (emphasis
       added).
     No. 3:19-cv-08176-WHO                              161                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 169 of 268



 1              •   “We believe e-vapor products present an important opportunity to adult smokers to
                    switch from combustible cigarettes.” (Letter to FDA Commissioner Gottlieb,
 2                  10/25/18)570
 3   Statements by JLI to Congress:
 4              •   “We never wanted any non-nicotine user, and certainly nobody under the legal age
                    of purchase, to ever use JLI products. . . .That is a serious problem. Our company has
 5                  no higher priority than combatting underage use.” (Testimony of James Monsees, July
                    25, 2019).571
 6
                •   “Our product is intended to help smokers stop smoking combustible cigarettes.”
 7                  (Ashley Gould, JLI Chief Administrative Officer, Testimony before House Committee
                    on Oversight and Reform, July 25, 2019).572
 8
     Statements by Altria to Congress:
 9
                •   “In late 2017 and into early 2018, we saw that the previously flat e-vapor category had
10                  begun to grow rapidly. JUUL was responsible for much of the category growth and had
                    quickly become a very compelling product among adult vapers. We decided to
11                  pursue an economic interest in JUUL, believing that an investment would significantly
                    improve our ability to bring adult smokers a leading portfolio of non-combustible
12                  products and strengthen our competitive position with regards to potentially reduced
13                  risk products.” (Letter from Altria CEO to Senator Durbin, October 14, 2019).573

14          461.    Each of the foregoing statements constitutes an act of wire fraud. JLI, Monsees, and

15   Altria made these statements, knowing they would be transmitted via wire, with the intent to deceive
16   the public, the FDA, and Congress as to Defendants’ true intentions of hooking underage users.
17
            462.    Their disinformation scheme was successful. While certain groups such as the
18
     American Medical Association were calling for a “sweeping ban on vaping products,”574 no such ban
19

20

21
     570
22       Id. At 1 (emphasis added).
     571
         Examining JUUL’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on
23     Oversight and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. 1 (2019),
       https://docs.house.gov/meetings/GO/GO05/20190725/109846/HHRG-116-GO05-Wstate-MonseesJ-
24     20190725.pdf (emphasis added) (statement of James Monsees, Co-Founder, JUUL Labs, Inc.).
     572
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight
25     and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Ashley
26     Gould, Chief Administrative Officer, JUUL Labs, Inc. ), https://www.c-span.org/video/?462992-
       1/hearing-cigarettes-teen-usage-day-2&start=6431 at 01:53:25 (emphasis added).
     573
27       Letter from Howard A. Willard III, Altria to Senator Richard J. Durbin, 6 (October 14, 2019)
       (emphasis added).
28   574
         Karen Zraick, A.M.A. Urges Ban on Vaping Products as JLI is Sued by More States, N.Y. TIMES
       (Nov. 19, 2019), https://www.nytimes.com/2019/11/19/health/juul-lawsuit-ny-california.html.
     No. 3:19-cv-08176-WHO                             162                           PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 170 of 268



 1   has been implemented to date. Accordingly, JLI’s highly addictive products remain on the market and
 2   available to underage users.
 3
     F.     Altria Provided Services to JLI to Expand JUUL Sales and Maintain JUUL’s Position as
 4          the Dominant E-Cigarette.

 5          1.         Before Altria’s Investment in JLI, Altria and JLI Exchanged Market Information
                       Pertaining to Key Decisions.
 6
            463.                       , JLI and Avail Vapor (“Avail”), a chain of more than 100 high-end
 7

 8   vape stores,575                                                                           576



 9          464.       On November 2, 2017, Altria announced that it had acquired a minority interest in

10   Avail.577 Altria’s comments to investors highlighted that the investment allowed Altria access to
11
     Avail’s “extensive data around adult vaper purchasing patterns,” and “full-service analytical science
12
     laboratory,” located in Altria’s hometown of Richmond, Virginia.578
13
            465.       On November 21, 2017—three weeks after Altria announced its investment in Avail—
14
     JLI and Avail entered into a distribution agreement, which has been renewed twice—once in
15

16   November 19, 2018 and again on January 8, 2019.579

17          466.       Through its investment in Avail, Altria had access to sales data for JUUL products long
18   before the companies exchanged diligence in connection with Altria’s investment in JLI. Although JLI
19

20
     575
         About Us, Avail Vapor, https://www.availvapor.com/about-us (last visited Apr. 4, 2020).
21   576
         INREJUUL_00066273.
       577
22         Rich Duprey, Is Altria Trying to Corner the E-Cig Market?, THE MOTLEY FOOL (Jan. 7, 2018),
       https://www.fool.com/investing/2018/01/07/is-altria-trying-to-corner-the-e-cig-market.aspx; Lauren
23     Thomas, Altria shares plunge after FDA releases road map to curb tobacco-related deaths, CNBC
       (July 28, 2017), https://www.cnbc.com/2017/07/28/altria-shares-fall-after-fda-releases-roadmap-to-
24     curb-tobacco-related-deaths-.html.
     578
         Remarks by Marty Barrington, Altria Group, Inc.’s (Altria) Chairman, CEO and President, and
25     other members of ALTRIA’s senior management team, 2017 Consumer Analyst Group of New York
26     (CAGNY) Conference (2017), http://investor.altria.com/Cache/IRCache/1ac8e46a-7eb4-5df2-843d-
       06673f29b6b0.PDF?O=PDF&T=&Y=&D=&FID=1ac8e46a-7eb4-5df2-843d-
27     06673f29b6b0&iid=4087349.
     579
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight
28     and Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. 28 (2019) (Responses of JUUL
       Labs, Inc. to Questions for the Record).
     No. 3:19-cv-08176-WHO                               163                           PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 171 of 268



 1   represented to Congress that “[JLI’s] data [from Avail] was not available to Altria,”580 statements in
 2   Altria’s October 2019 letter to Congress suggest otherwise.
 3
            467.    In that letter, Altria admitted that it possessed JUUL sales data that corresponds to the
 4
     very same time period in which JLI began selling its products at Avail stores, starting in late 2017.581
 5
     That sales data showed that JLI was dominating the e-cigarette market during this time period.582 By
 6

 7   November 2017, JLI had sold one million units of its blockbuster product, boasting 621% growth in

 8   year-to-year sales and capturing 32% of e-cigarette sales tracked by Nielsen.583 Sales of Altria’s own e-

 9   cigarettes, on the other hand, trailed behind both the JUUL and British American Tobacco’s Vuse.
10
     Altria sought to grow JLI’s market dominance and young customer base. JLI, in the regulatory
11
     crosshairs, needed Altria’s experience and its influence in Washington.
12
            468.    Altria recognized that JLI had, against the backdrop of steadily declining cigarette sales,
13
     created the right product to addict a new generation to nicotine. JLI faced existential threats, however,
14

15   from regulatory and congressional scrutiny, and public outrage over the growing youth e-cigarette

16   epidemic.
17          469.    JLI, Altria, and the Management Defendants thus began to coordinate their activities in
18
     2017 through Avail Vapor. This back-channel, and the information it provided Altria, allowed Altria to
19
     take actions to benefit itself, JLI, and the Management Defendants without drawing the scrutiny of the
20
     public and regulators that they knew would inevitably follow a formal announcement of a partnership
21

22   between JLI and Altria.

23

24

25   580
         Id.
     581
26       Letter from Howard A. Willard III, Altria to Senator Richard J. Durbin, 6 (October 14, 2019)
       (emphasis added).
     582
27       Id.
     583
         Melia Robinson, How a startup behind the 'iPhone of vaporizers' reinvented the e-cigarette and
28     generated $224 million in sales in a year, Bus. Insider (Nov. 21, 2017),
       https://www.businessinsider.com/juul-e-cigarette-one-million-units-sold-2017-11.
     No. 3:19-cv-08176-WHO                              164                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 172 of 268



 1          2.        JLI, the Management Defendants and Altria Coordinated to Market JUUL in
                      Highly-Visible Retail Locations.
 2
            470.      JLI, the Management Defendants, and Altria’s coordination continued in other ways
 3

 4   throughout 2018 as they prepared for Altria’s equity investment in JLI.

 5          471.      A key aspect of this early coordination was Altria’s acquisition of shelf-space that it
 6   would later provide to JLI to sustain the exponential growth of underage users of JUUL products. By
 7
     acquiring shelf space, Altria took steps to ensure that JUUL products would be placed in premium
 8
     shelf space next to Marlboro brand cigarettes, the best-selling cigarette overall and by far the most
 9
     popular brand among youth.584
10

11          472.      Altria’s investment was not for its own e-cigarette products. Altria spent approximately

12   $100 million in 2018 to secure shelf-space at retailers for e-cigarette products—purportedly for the

13   MarkTen e-cigarette that Altria stopped manufacturing in 2018, and its pod-based MarkTen Elite,
14   which it launched on a small scale in only 25,000 stores.585 By comparison, the 2014 launch of the
15
     original MarkTen resulted in product placement in 60,000 stores in the first month in the western
16
     United States alone.586 Yet Altria’s payments for shelf space were a mixture of “cash and display
17
     fixtures in exchange for a commitment that its e-cigarettes would occupy prime shelf space for at least
18

19   two years.”587

20          473.      In reality, Altria spent approximately $100 million on shelf-space in furtherance of

21   expanding the e-cigarette market, including JLI’s massive, ill-gotten market share. It has since been
22

23

24   584
         Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General, Centers for
       Disease Control & Prevention 161, 164 (2012), https://www.ncbi.nlm.nih.gov/books/NBK99237/.
25   585
         Sheila Kaplan, Altria to Stop Selling Some E-Cigarette Brands That Appeal to Youths, N.Y. TIMES
26     (Oct. 25, 2018), https://www.nytimes.com/2018/10/25/health/altria-vaping-ecigarettes.html.
     586
         Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, CONVENIENCE STORE NEWS (July 22,
27     2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
     587
         Jennifer Maloney & John McKinnon, Altria-JLI Deal Is Stuck in Antitrust Review, WALL ST. J.
28     (Jan. 17, 2020), https://www.wsj.com/articles/altria-juul-deal-is-stuck-in-antitrust-review-
       11579257002.
     No. 3:19-cv-08176-WHO                                165                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 173 of 268



 1   reported that Altria “pulled its e-cigarettes off the market” not out of concern for the epidemic of youth
 2   nicotine addiction JUUL created, but because a non-compete was a “part of its deal with J[LI].”588
 3
            474.     When Altria later announced its $12.8 billion investment in JLI, part of the agreement
 4
     between the two companies was that Altria would provide JLI with this premium shelf space.589
 5
            475.     Altria’s purchase of shelf space in 2018 and its subsequent provision of that space to
 6

 7   JLI shows how Altria, JLI, and the Management Defendants were coordinating even before Altria

 8   announced its investment in JLI. Altria’s actions ensured that, even after public and regulatory scrutiny

 9   forced JLI to stop its youth-oriented advertising, JUUL products would still be placed where kids are
10
     most likely to see them—next to Marlboros, the most iconic, popular brand of cigarettes among
11
     underage users—in a location they are most likely to buy them—retail establishments.590
12
            3.       Altria Contributes to the Success of JLI’s and the Management Defendants’
13                   Scheme Through a Range of Coordinated Activities.
14          476.     While JLI and Altria remain separate corporate entities in name, following its equity
15
     investment in JLI, Altria and JLI forged even greater significant, systemic links, i.e., shared leadership,
16
     contractual relationships, financial ties, and continuing coordination of activities.
17
            477.     In 2019, two key Altria executives became JLI’s CEO and head of regulatory affairs,
18

19   respectively.

20          478.     K.C. Crosthwaite, who was president of Altria Client Services when the company

21   carried out a study that would later be used by Altria to shield JUUL’s Mint pods from federal
22
     regulation, is now JLI’s CEO. Before joining JLI, Crosthwaite was Altria’s chief growth officer.
23

24

25

26
     588
27       Id.
     589
         Id.
28   590
         Laura Bach, Where Do Youth Get Their E-Cigarettes?, Campaign for Tobacco Free Kids (Dec. 3,
       2019), https://www.tobaccofreekids.org/assets/factsheets/0403.pdf.
     No. 3:19-cv-08176-WHO                               166                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 174 of 268



 1          479.    Joe Murillo, who launched the MarkTen line at Altria and more recently headed
 2   regulatory affairs for Altria, is now JLI’s chief regulatory officer.591 A 24-year career Altria executive,
 3
     Murillo previously ran Altria’s e-cigarette business, Nu Mark, “before Altria pulled its e-cigarettes off
 4
     the market as part of its deal with J[UUL].”592
 5
            480.    In addition to its effective takeover of JUUL, Altria provides services to JLI in
 6

 7   furtherance of their common goal of expanding the number of nicotine-addicted e-cigarette users, in

 8   the areas of “direct marketing; sales, distribution and fixture services; and regulatory affairs.”593 These

 9   services include, among other things:
10
            “Piloting a distribution program to provide long haul freight, warehouse storage and last
11          mile freight services;”

12          “Making available [Altria’s] previously contracted shelf space with certain retailers,”
            thus allowing JUUL products to receive prominent placement alongside a top-rated
13          brand of combustible cigarettes, Marlboro, favored by youth;
14          “Executing direct mail and email campaigns and related activities. . . .;”
15          “Leveraging Altria’s field sales force to . . . provide services such as limited initiative
16          selling, hanging signs, light product merchandising, and surveys of a subset of the retail
            stores that Altria calls upon;” and
17
            “Providing regulatory affairs consulting and related services to [JUUL] as it prepares its
18          PMTA application.”594
19          481.    Altria also worked with JLI to cross-market JUUL and Marlboro cigarettes. For
20   example, Altria offered coupons for JUUL starter kits inside packs of Marlboro cigarettes:595
21

22

23

24

25   591
         Jennifer Maloney, JLI Hires Another Top Altria Executive, Wall St. J. (Oct. 1, 2019),
26     https://www.wsj.com/articles/juul-hires-another-top-altria-executive-11569971306.
     592
         Id.
     593
27       Letter from Howard Willard III, Altria Senator Durbin, et. al., at 11 (Oct. 14, 2019).
     594
         Id. at 13.
28   595
         Points for us!, Reddit (Sept. 16, 2019), (depicting an image of a Marlboro carton with a JUUL
       starter kit coupon inside).
     No. 3:19-cv-08176-WHO                               167                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 175 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10          482.     Altria’s investment in JLI was not only a financial contribution; rather, it was an
11   important aspect of JLI, Altria, and the Management Defendants’ plan to continue growing the user
12
     base, stave off regulation, and keep JLI’s most potent and popular products on the market and available
13
     to kids and the public at large. Altria is and was working to actively help expand sales of JLI’s
14
     products. Altria’s investment brings legal and regulatory benefits to JLI, by helping with patent
15

16   infringement battles and consumer health claims and helping to navigate the regulatory waters and

17   FDA pressure.

18          483.     Altria also brings lobbying muscle to the table, which has played an important role in
19
     JLI, Altria, and the Management Defendants’ scheme of staving off regulation by preventing new
20
     federal or state legislation targeting JUUL or the e-cigarette category more broadly. Altria “has a
21
     potent lobbying network in Washington [D.C.] and around the country.”596 Vince Willmore, a
22
     spokesman for the Campaign for Tobacco-Free Kids, which has been involved in many state lobbying
23

24   battles, said, “It’s hard to say where Altria ends and JLI begins.”597 While an Altria spokesman has

25   denied that there was any contractual services agreement for lobbying between JLI and Altria, he
26
     596
27       Shelia Kaplan, In Washington, JLI Vows to Curb Youth Vaping. Its Lobbying in States Runs
       Counter to That Pledge., N.Y. Times (Apr. 28, 2019),
28     https://www.nytimes.com/2019/04/28/health/juul-lobbying-states-ecigarettes.html.
     597
         Id.
     No. 3:19-cv-08176-WHO                               168                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 176 of 268



 1   admitted that he did not know what informal advice and conversations Altria has had with JLI about
 2   lobbying efforts. Since JLI, the Management Defendants, and Altria joined forces, JLI’s spending on
 3
     lobbying has risen significantly. JLI spent $4.28 million on lobbying in 2019, compared to $1.64
 4
     million in 2018.598
 5
            484.    In addition, Altria’s arrangement with JLI greatly expands JLI’s retail footprint. While
 6

 7   JUUL products have typically been sold in 90,000 U.S. retail outlets, Altria reaches 230,000 U.S.

 8   outlets. Altria also brings its logistics and distribution experience (although, after increasing public

 9   scrutiny, Altria announced on January 30, 2020 that it would limit its support to regulatory efforts
10
     beginning in March 2020599). And importantly, as noted above, Altria gives JLI access to shelf space
11
     that it had obtained under fraudulent pretenses. This is not just any shelf space; it is space near Altria’s
12
     blockbuster Marlboro cigarettes, and other premium products and retail displays. The arrangement
13
     allows JLI’s tobacco and menthol-based products to receive prominent placement alongside a top-rated
14

15   brand of combustible cigarettes.

16          485.    Altria decided to make a significant investment in JLI to further its efforts to maintain
17   and expand the number of nicotine-addicted e-cigarette users in order to ensure a steady and growing
18
     customer base, which ultimately benefits Altria by ensuring a new generation of customers for its
19
     products. In fact, when announcing its investment, Altria explained that its investment in JLI
20
     “enhances future growth prospects” and committed to applying “its logistics and distribution
21

22   experience to help JLI expand its reach and efficiency.”600 Altria has helped JLI maintain and expand

23   its market share—a market share that, based on Altria’s own October 25, 2018 letter to the FDA, it

24   598
         Client Profile: JUUL Labs, Center for Responsive Politics, https://www.opensecrets.org/federal-
       lobbying/clients/summary?cycle=2019&id=D000070920 (last visited Apr. 4, 2020).
25   599
         Nathan Bomey, Marlboro maker Altria distances itself from vaping giant JLI amid legal scrutiny,
26     USA Today (Jan. 31, 2020), https://www.usatoday.com/story/money/2020/01/31/juul-altria-
       distances-itself-e-cigarette-maker-amid-scrutiny/4618993002/.
     600
27       Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive
       Growth, BusinessWire (Dec. 20, 2018),
28     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
       Investment-JUUL-Accelerate.
     No. 3:19-cv-08176-WHO                               169                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 177 of 268



 1   believes was gained by employing marketing and advertising practices that contributed to youth e-
 2   cigarette use.
 3
     G.      JLI, Altria, and Others Have Successfully Caused More Young People to Start Using
 4           E-Cigarettes, Creating a Youth E-Cigarette Epidemic and Public Health Crisis.

 5           486.     Defendants’ tactics have misled the public regarding the addictiveness and safety of e-
 6   cigarettes generally, and JUUL products specifically, resulting in an epidemic of e-cigarette use among
 7
     youth in particular.
 8
             487.     Defendants’ advertising and third-party strategy, as discussed above, ensured that
 9
     everyone from adults to young children, would believe JUULing was a cool, fun, and safe activity.
10

11           488.     To this day, JLI has not fully disclosed the health risks associated with its products, has

12   not recalled or modified its products despite the known risks, and continues to foster a public health

13   crisis, placing millions of people in harm’s way.
14           1.       Defendants’ Scheme Caused Youth to be Misled into Believing that JUUL was Safe
15                    and Healthy.

16           489.     In 2016, the National Institute on Drug Abuse issued findings regarding “Teens and

17   Cigarettes,” reporting that 66% of teens believed that e-cigarettes contained only flavoring, rather than
18   nicotine.601
19
             490.     Two years later, despite the ongoing efforts of public health advocates, a 2018 study of
20
     JUUL users between the ages of fifteen and twenty-four revealed that 63% remained unaware that
21
     JUUL products contain nicotine.602 Further, the study found that respondents using e-cigarettes were
22

23   less likely to report that e-cigarettes were harmful to their health, that people can get addicted to e-

24   cigarettes, or that smoke from others’ e-cigarettes was harmful.603

25

26    601
           Teens and E-cigarettes, Nat’l Inst. on Drug Abuse, https://www.drugabuse.gov/related-
27     topics/trends-statistics/infographics/teens-e-cigarettes (last visited May 5, 2020).
     602
         Jeffrey G. Willett et al. Recognition, Use and Perceptions of Juul Among Youth and Young Adults,
28     28 TOBACCO CONTROL 054273 (2019).
     603
         Id.
     No. 3:19-cv-08176-WHO                                170                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 178 of 268



 1           491.     Similarly, in 2018, a literature review of seventy-two articles published in the
 2   International Journal of Environmental Research and Public Health found that e-cigarettes were
 3
     perceived by adults and youth as being healthier, safer, less addictive, safer for one’s social
 4
     environment, and safer to use during pregnancy than combustible cigarettes.604 Further, researchers
 5
     found that specific flavors (including dessert and fruit flavors) were perceived to be less harmful than
 6

 7   tobacco flavors among adult and youth e-cigarette users.605 In addition, researchers found that youth e-

 8   cigarette users perceived e-cigarettes as safe to use and fashionable.606

 9           492.     In 2019, a study published in Pediatrics found that 40% of participants reported using
10
     nicotine-free e-cigarette products, when in fact the products they were using contained significant
11
     levels of nicotine.607
12
             493.     In 2019, a study published in the British Medical Journal Open systematically reviewed
13
     all peer-reviewed scientific literature published on e-cigarette perceptions through March 2018 which
14

15   included fifty-one articles.608 Researchers found consistent evidence showing that flavors attract both

16   youth and young adults to use e-cigarettes.609 In addition, among this same group, fruit and dessert
17   flavors decrease the perception that e-cigarettes are harmful, while increasing the willingness to try e-
18
     cigarettes.610
19

20

21

22   604
         Id.
     605
23       Kim A. G. J. Romijnders et al., Perceptions and Reasons Regarding E-Cigarette Use Among Users
       and Non-Users: A Narrative Literature Review, 15 INT’L J. OF ENVTL. RESEARCH & PUBLIC HEALTH
24     1190 (2018), https://doi: 10.3390/ijerph15061190.
     606
         Id.
25   607
         Rachel Boykan et al., Self-Reported Use of Tobacco, E-Cigarettes, and Marijuana versus Urinary
26     Biomarkers, 143 PEDIATRICS (2019), https://doi.org/10.1542/peds.2018-3531.
     608
         Clare Meernik, et al, Impact of Non-Menthol Flavours in E-Cigarettes on Perceptions and Use: An
27     Updated Systematic Review, BMJ Open, 9:e031598 (2019),
       https://bmjopen.bmj.com/content/9/10/e031598.
28   609
         Id.
     610
         Id.
     No. 3:19-cv-08176-WHO                                171                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 179 of 268



 1          2.      Use of JUUL by Minors Has Skyrocketed.
 2          494.    On December 28, 2018, the University of Michigan’s National Adolescent Drug Trends
 3
     for 2018 reported that increases in adolescent e-cigarette use from 2017 to 2018 were the “largest ever
 4
     recorded in the past 43 years for any adolescent substance use outcome in the U.S.”611
 5
            495.    The percentage of 12th grade students who reported consuming nicotine almost doubled
 6
     between 2017 and 2018, rising from 11% to 20.9%.612 This increase was “twice as large as the
 7

 8   previous record for largest-ever increase among past 30-day outcomes in 12th grade.”

 9          496.    By 2018 approximately 3.6 million middle and high school students were consuming e-
10   cigarettes regularly,613 and one in five 12th graders reported used an e-cigarette containing nicotine in
11
     the last 30 days.614 As of late 2019, 5 million students reported active use of e-cigarettes, with 27.5%
12
     of high school students and 10.5% of middle school students using them within the last thirty days and
13
     with most youth reporting JUUL as their usual brand.615
14

15

16

17

18

19

20

21

22

23
     611
         National Adolescent Drug Trends in 2018, Univ. of Mich. Inst. for Social Research (Dec. 17, 2018),
24     http://monitoringthefuture.org/pressreleases/18drugpr.pdf.
     612
         News Release, Teens Using Vaping Devices in Record Numbers, Nat’l Insts. of Health (Dec. 17,
25     2018) https://www.nih.gov/news-events/news-releases/teens-using-vaping-devices-record-numbers.
     613
26       See Jan Hoffman, Addicted to Vaped Nicotine, Teenagers Have no Clear Path to Quitting, N.Y.
       Times (Dec. 18, 2018), https://www.nytimes.com/2018/12/18/health/vaping-nicotine-teenagers.html.
     614
27       Id.
     615
         National Youth Tobacco Survey, U.S. FDA (2019); Karen Cullen et al., e-Cigarette Use Among
28     Youth in the United States, 2019, 322 JAMA 2095 (2019),
       https://jamanetwork.com/journals/jama/fullarticle/2755265.
     No. 3:19-cv-08176-WHO                              172                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 180 of 268



 1          497.    The Secretary of the U.S. Department of Health and Human Services declared that
 2   “[w]e have never seen use of any substance by America’s young people rise as rapidly as e-cigarette
 3
     use [is rising].”616 Then FDA Commissioner Dr. Gottlieb described the increase in e-cigarette
 4
     consumption as an “almost ubiquitous—and dangerous—trend” that is responsible for an “epidemic”
 5
     of nicotine use among teenagers.617 The rapid—indeed infectious—adoption of e-cigarettes “reverse[s]
 6

 7   years of favorable trends in our nation’s fight to prevent youth addiction to tobacco products.”618 CDC

 8   Director Robert Redfield agreed, “The skyrocketing growth of young people’s e-cigarette use over the

 9   past year threatens to erase progress made in reducing tobacco use. It’s putting a new generation at risk
10
     for nicotine addiction.”619 Then-Commissioner Gottlieb identified the two primary forces driving the
11
     epidemic as “youth appeal and youth access to flavored tobacco products.”620
12
            498.    Within days of the FDA’s declaration of an epidemic, Surgeon General Dr. Jerome
13
     Adams also warned that the “epidemic of youth e-cigarette use” could condemn a generation to “a
14

15   lifetime of nicotine addiction and associated health risks.”621 The Surgeon General’s 2018 Advisory

16   states that JUUL, with its combination of non-irritating vapor and potent nicotine hit, “is of particular
17   concern for young people, because it could make it easier for them to initiate the use of
18

19
     616
20       Jan Hoffman, Study Shows Big Rise in Teen Vaping This Year, N.Y. Times (Dec. 17, 2018),
       https://www.nytimes.com/2018/12/17/health/ecigarettes-teens-nicotine-.html; Rajiv Bahl, Teen Use
21     of Flavored Tobacco was Down, But E-Cigarettes Are Bringing It Back Up, Healthline (Jan. 9,
22     2019), https://www.healthline.com/health-news/flavored-tobacco-use-rising-again-among-teens#An-
       unhealthy-habit.
     617
23       News Release, FDA Launches New, Comprehensive Campaign to Warn Kids About the Dangers of
       E-Cigarette Use as Part of Agency’s Youth Tobacco Prevention Plan, Amid Evidence of Sharply
24     Rising Use Among Kids, U.S. FDA (Sept. 18, 2018), https://www.fda.gov/NewsEvents/Newsroom/
       PressAnnouncements/ucm620788.htm.
25   618
         Id.
     619
26       Amir Vera, Texas Governor Signs Law Increasing the Age to Buy Tobacco Products to 21, CNN
       (June 8, 2019), https://www-m.cnn.com/2019/06/08/health/texas-new-tobacco-law/index.html.
     620
27       Id.
     621
         Jerome Adams. Surgeon General’s Advisory on E-cigarette Use Among Youth at 1. CDC (Dec.
28     2018), https://e-cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-
       use-among-youth-2018.pdf.
     No. 3:19-cv-08176-WHO                              173                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 181 of 268



 1   nicotine . . . and also could make it easier to progress to regular e-cigarette use and nicotine
 2   dependence.”622
 3
             499.    Kids are consuming so much nicotine that they are experiencing symptoms of nicotine
 4
     toxicity, including headaches, nausea, sweating, and dizziness, and they have even coined a term for it:
 5
     “nic sick.” As one high school student explained to CBS News, it “kinda seems like a really bad flu,
 6

 7   like, just out of nowhere. Your face goes pale, you start throwing up and stuff, and you just feel

 8   horrible.”623

 9           500.    The JUUL youth addiction epidemic spread rapidly across high schools in the United
10
     States. JUUL surged in popularity, largely through social media networks, and created patterns of
11
     youth usage, illegal youth transactions, and addiction, that are consistent with this account from Reddit
12
     in 2017:
13
             Between classes the big bathroom in my school averages 20-25 kids, and 5-10 JUULs.
14
             Kids usually will give you a dollar for a JUUL rip if you don’t know them, if you want
15           to buy a pod for 5$ you just head into the bathroom after lunch. We call the kids in there
             between every class begging for rips ‘JUUL fiends.’ Pod boys are the freshman that say
16           ‘can I put my pod in ur juul?’ and are in there every block. I myself spent about 180$ on
             mango pods and bought out a store, and sold these pods for 10$ a pod, making myself
17           an absolutely massive profit in literally 9 days. Given because I’m 18 with a car and
             that’s the tobacco age around here, I always get offers to get pod runs or juuls for kids.
18
             people even understand the best system to get a head rush in your 2 minutes between
19           classes, is all the juuls at once. So someone yells “GIVE ME ALL THE JUULS” and 3-
             7 are passed around, two hits each. This saves us all juice, and gives you a massive head
20           rush. Kids also scratch logos and words onto their juuls to make i[t] their own, every
             day you can find the pod covers in my student parking lot. I know this sounds
21           exaggerated, but with a school with 1400 kids near the city and JUULs being perceived
22           as popular, it’s truly fascinating what can happen.624

23           In response to the post above, several others reported similar experiences:

24

25
     622
26       Id. a 2.
     623
         High school students say about 20% of their peers are vaping, some as young as 8th grade, CBS
27     News (Aug. 30, 2019), https://www.cbsnews.com/news/high-school-students-say-about-20-of-their-
       peers-are-vaping-some-as-young-as-8th-grade/.
28   624
         What’s Juul in School, https://www.reddit.com/r/juul/comments/61is7i/whats_juul_in_school/ (last
       visited Apr. 4, 2020).
     No. 3:19-cv-08176-WHO                               174                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 182 of 268



 1                  a.       “[T]his is the exact same thing that happens at my school, we call [JUUL
                             fiends] the same thing, kind of scary how similar it is.”625
 2
                    b.       “Same thing at my school. JUUL fiend is a term too.”626
 3

 4                  c.       “Yeah nicotine addiction has become a huge problem in my high school
                             because of juuls even the teachers know what they are.”627
 5
                    d.       “[S]ame [expletive] at my school except more secretive because it’s a
 6                           private school. It’s crazy. Kids hit in class, we hit 3-5 at once, and
                             everyone calls each other a juul fiend or just a fiend. Funny how similar
 7                           it all is.”628
 8                  e.       “[T]he same [expletive] is happening in my school. kids that vaped were
 9                           called [expletive] for the longest time, that all changed now.”629

10                  f.       “Made an account to say that it’s exactly the same way in my school!
                             LOL. I’m from California and I think I know over 40 kids that have it
11                           here just in my school. We do it in the bathrooms, at lunch etc. LMAO.
                             ‘Do you have a pod man?’”630
12
                    g.       “It’s the same at my school and just about every other school in
13
                             Colorado.”631
14
                    h.       “2 months into this school year, my high school made a newspaper
15                           article about the ‘JUUL epidemic.’”632

16                  i.       “Wow do you go to high school in Kansas because this sounds
                             EXACTLY like my school. I’ll go into a different bathroom 4 times a
17                           day and there will be kids in there ripping JUUL’s in every single
                             one.”633.
18

19                  j.       “At my high school towards the end of lunch everyone goes to the
                             bathroom for what we call a ‘juul party.’ People bring juuls, phixes, etc.
20                           It’s actually a great bonding experience because freshman can actually
                             relate to some upperclassmen and talk about vaping.”634
21

22
     625
23       Id.
     626
         Id.
24   627
         Id.
     628
         Id.
25   629
         Id.
     630
26       Id.
     631
         Id.
     632
27       Id. (citing Juuls Now Rule the School as Students Frenzy Over E-cig (Oct. 5, 2016),
       https://imgur.com/a/BKepw).
28   633
         Id.
     634
         Id.
     No. 3:19-cv-08176-WHO                              175                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 183 of 268



 1                  k.       “To everyone thinking that this is just in certain states, it’s not. This is a
                             nationwide trend right now. I’ve seen it myself. If you have one you’re
 2                           instantly insanely popular. Everyone from the high-achievers to the kids
 3                           who use to say ‘e-cigs are for [expletives]’ are using the juul. It’s a craze.
                             I love it, I’ve made an insane amount of money. It’s something that has
 4                           swept through our age group and has truly taken over. And it happened
                             almost overnight.”635
 5
            501.    The following graph illustrates JLI’s responsibility for the nationwide youth e-cigarette
 6
     epidemic. While the rest of the e-cigarette industry stagnated from 2017 through 2018, JLI experienced
 7

 8   meteoric growth. Through that same timeframe, youth e-cigarette rates nearly doubled from more than

 9   11% in 2017 to more than 20% in 2018. Through October 5, 2019 (the last date for which data was
10   available), rates of youth e-cigarette use continued to increase, tracking the growth of JUUL.
11

12

13

14

15

16

17

18

19

20
                                                                                                   636

21
            502.    The unique features of the JUUL e-cigarette—high nicotine delivery, low harshness,
22

23   and easy-to-conceal design—have caused patterns of addiction with no historical precedent. It is not

24

25   635
        Id. (emphasis added).
     636
26      The area graph depicts e-cigarette unit sale volumes in retail outlets tracked by Nielsen by
      manufacturer and month from 2013 through October 5, 2019; the line graph depicts national high
27    school and middle school e-cigarette past-30-day usage rates as percentages from 2013 through 2019,
      with each data point representing a year. See Nielsen: Tobacco All Channel Data; National Youth
28    Tobacco Survey (2019); see also Complaint at 2 (Figure 1), Commonwealth of Penn. v. Juul Labs,
      Inc., (Ct. Common Pleas, Feb. 10, 2020).
     No. 3:19-cv-08176-WHO                                176                             PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 184 of 268



 1   uncommon for fifteen-year-old students, even those who live at home with their parents, to consume
 2   two or more JUUL pods a day.
 3
            503.    The downwards trend in youth smoking that public health departments and school anti-
 4
     tobacco programs worked so hard to create has completely reversed. In 2018, more than one in four
 5
     high school students in the United States reported using a tobacco product in the past thirty days, a
 6

 7   dramatic increase from just one year before.637 But there was no increase in the use of cigarettes,

 8   cigars, or hookahs during that same time period.638 There was only increased use in a single tobacco

 9   product: e-cigarettes. While use of all other tobacco products continued to decrease as it had been for
10
     decades, e-cigarette use increased 78% in just one year.639 This drastic reversal caused the CDC to
11
     describe youth e-cigarette use as an “epidemic.”640
12

13

14

15

16

17

18

19

20

21

22
     637
23       Progress Erased: Youth Tobacco Use Increased During 2017-2018, CDC (Feb. 11, 2019),
       https://www.cdc.gov/media/releases/2019/p0211-youth-tobacco-use-increased.html.
24   638
         Tobacco Use By Youth Is Rising: E-Cigarettes are the Main Reason, CDC (Feb. 2019),
       https://www.cdc.gov/vitalsigns/youth-tobacco-use/index.html.
25   639
         Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on proposed new steps to
26     protect youth by preventing access to flavored tobacco products and banning menthol in cigarettes,
       FDA (Nov. 15, 2018), https://www.fda.gov/news-events/press-announcements/statement-fda-
27     commissioner-scott-gottlieb-md-proposed-new-steps-protect-youth-preventing-access.
     640
         Jerome Adams, Surgeon General’s Advisory on E-cigarette Use Among Youth, CDC (Dec. 2018),
28     https://e-cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-
       among-youth-2018.pdf.
     No. 3:19-cv-08176-WHO                              177                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 185 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
     H.     JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its Products.
13
            1.      E-Cigarette Manufacturers Successfully Blocked the Types of Regulations that
14                  Reduced Cigarette Sales, Creating the Perfect Opportunity for JLI.
15
            504.    One of the main reasons e-cigarettes like JUUL were so appealing from an investment
16
     and business development perspective is that, unlike combustible cigarettes, e-cigarettes were
17
     relatively unregulated. This regulatory void was not an accident; the cigarette industry, and then the e-
18
     cigarette industry, spent significant resources blocking, frustrating, and delaying government action. A
19

20   1996 article in the Yale Law & Policy Review detailed how cigarette companies vehemently opposed

21   the FDA mid-1990s rules on tobacco products, using lawsuits, notice-and-comment, and arguments
22   related to the FDA’s jurisdiction to delay or undo any regulatory efforts.641
23
            505.    In 2009, Congress enacted the Family Smoking Prevention and Tobacco Control Act
24
     (“TCA”). The TCA amended the Federal Food, Drug, and Cosmetic Act to allow the FDA to regulate
25
     tobacco products.
26

27

28   641
       Melvin Davis, Developments in Policy: The FDA's Tobacco Regulations 15 Yale L. & Policy Rev.
      399 (1996).
     No. 3:19-cv-08176-WHO                              178                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 186 of 268



 1           506.    Although the TCA granted the FDA immediate authority to regulate combustible
 2   cigarettes, it did not give the FDA explicit authority over all types of tobacco products—including
 3
     those that had not yet been invented or were not yet popular. To “deem” a product for regulation, the
 4
     FDA must issue a “deeming rule” that specifically designates a tobacco product, such as e-cigarettes,
 5
     as falling within the purview of the FDA’s authority under the TCA.
 6

 7           507.    The TCA also mandated that all “new” tobacco products (i.e., any product not on the

 8   market as of February 15, 2007) undergo a premarket authorization process before they could be sold

 9   in the United States.
10
             508.    Four years later, on April 25, 2014, the FDA finally issued a proposed rule deeming e-
11
     cigarettes for regulation under the Tobacco Act (“2014 Proposed Rule”).
12
             509.    Once issued, the e-cigarette industry, together with its newfound allies, parent
13
     companies, and investors—the cigarette industry and pro-e-cigarette lobbyists—set to work to dilute
14

15   the rule’s effectiveness. For example, in comments to the 2014 Proposed Rule, companies such as

16   Johnson Creek Enterprises (one of the first e-liquid manufacturers) stated that the “FDA [] blatantly
17   ignored evidence that our products improve people’s lives.”642
18
             510.    The New York Times reported that Altria was leading the effort to dilute, diminish, or
19
     remove e-cigarette regulations. Notwithstanding Altria’s professed concern about flavors attracting
20
     youth customers, Altria submitted comments in August 2014 in response to the proposed rule opposing
21

22   the regulation of flavors. Altria asserted that restrictions could result in more illicit sales, and that

23   adults also liked fruity and sweet e-cigarette flavors.643

24

25   642
         Eric Lipton, A Lobbyist Wrote the Bill. Will the Tobacco Industry Win Its E-Cigarette Fight?, N.Y.
26     Times (Sept. 2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-vaping-cigars-
       fda-altria.html.
     643
27       Altria Client Services Inc., Comment Letter on Proposed Rule Deeming Tobacco Products to be
       Subject to the Federal Food, Drug, and Cosmetic Act 47-48 (Aug. 8, 2014), https://www.altria.com/-
28     /media/Project/Altria/Altria/about-altria/federal-regulation-of-tobacco/regulatory-
       filings/documents/ALCS-NuMark-Comments-FDA-2014-N-0189.pdf.
     No. 3:19-cv-08176-WHO                                 179                             PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 187 of 268



 1           511.      In 2015, Altria lobbied Capitol Hill with its own draft legislation to eliminate the new
 2   requirement that most e-cigarettes already on sale in the United States be evaluated retroactively to
 3
     determine if they are “appropriate for the protection of public health.” In effect, Altria lobbied to
 4
     “grandfather” all existing e-cigarette brands, including JUUL, into a lax regulatory regime. That
 5
     proposed legislation was endorsed by R.J. Reynolds. Altria delivered its proposal, entitled F.D.A.
 6

 7   Deeming Clarification Act of 2015, to Representative Tom Cole of Oklahoma, who introduced the bill

 8   two weeks later using Altria’s draft verbatim.644 Seventy other representatives signed on to Altria’s

 9   legislation.645
10
             512.      The e-cigarette industry, along with the intertwined cigarette industry, was able to
11
     leverage support among Members of Congress such as Representative Cole and Representative
12
     Sanford Bishop of Georgia, who advocated for cigarette industry interests and opposed retroactive
13
     evaluation of e-cigarette products. Both Cole and Bishop echoed a common cigarette and e-cigarette
14

15   industry refrain, that any regulations proposed by the FDA would bankrupt small businesses, even

16   though the overwhelming majority of e-cigarettes were manufactured and distributed by large cigarette
17   companies.
18
             513.      Representatives Cole and Bishop received some of the largest cigarette industry
19
     contributions of any member of the U.S. House of Representatives, with Representative Bishop
20
     receiving $13,000 from Altria, and Representative Cole $10,000 from Altria in the 2015-2016 cycle.646
21

22           514.      By thwarting and delaying regulation, or by ensuring what regulation did pass was laced

23   with industry-friendly components, the e-cigarette industry, including Defendants, hobbled the FDA—

24   and by extension—Congress’s efforts to regulate e-cigarettes. Simultaneously, the e-cigarette industry
25
     644
26       Eric Lipton, A Lobbyist Wrote the Bill. Will the Tobacco Industry Win Its E-Cigarette Fight?, N.Y.
       Times (Sept. 2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-vaping-cigars-
27     fda-altria.html.
     645
         Id.
28   646
         Id.; Rep. Tom Cole - Oklahoma District 04, Contributors 2015-16, OpenSecrets (2017),
       https://www.opensecrets.org/members-of-congress/contributors?cid=N00025726&cycle=2016.
     No. 3:19-cv-08176-WHO                                 180                           PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 188 of 268



 1   continued to market their products to youth, and it coordinated to sow doubt and confusion about the
 2   addictiveness and health impacts of e-cigarettes.
 3
            515.    Even after the FDA issued its final deeming rule in 2016, e-cigarette industry lobbying
 4
     continued to pay dividends to companies like JLI. In 2017, when Dr. Scott Gottlieb took over as the
 5
     FDA Commissioner, one of his first major acts was to grant e-cigarette companies a four-year
 6

 7   extension to comply with the deeming rule, even as data indicated sharp increases in teen e-cigarette

 8   use.647 Gottlieb had previously served on the board of Kure, a chain of e-cigarette lounges in the

 9   United States, though he fully divested before taking the helm at the FDA.648
10
            516.    The four-year extension was celebrated by e-cigarette lobbyists. Greg Conley, president
11
     of the American Vaping Association (“AVA”), stated that but for the extension, “over 99 percent of
12
     vaper products available on the market today would be banned next year.”649 Despite the minimal
13
     research publicly available on the health effect of e-cigarettes, Ray Story, who had since become
14

15   commissioner of the Tobacco Vapor Electronic Cigarette Association, lauded the decision:

16   “Absolutely, it’s a good thing . . . [w]hen you look at harm reduction, it’s a no brainer.”650
17          2.      JLI, the Management Defendants, and Altria Defendants Successfully Shielded the
                    Popular Mint Flavor from Regulation.
18

19          517.    JLI, the Management Defendants, and Altria Defendants had a two-fold plan for staving

20   off regulation: (1) ensure the FDA allowed certain flavors, namely mint, to remain on the market; and

21   (2) stave off a total prohibition on JUUL that was being contemplated in light of JLI’s role in the youth
22

23
     647
         Katie Thomas & Sheila Kaplan, E-Cigarettes Went Unchecked in 10 Years of Federal Inaction,
24     N.Y. Times (Oct. 14, 2019), https://www.nytimes.com/2019/10/14/health/vaping-e-cigarettes-
       fda.html.
25   648
         Zeke Faux et al., Vaping Venture Poses Potential Conflict for Trump’s FDA Nominee, Bloomberg,
26     (Apr. 19, 2017), https://www.bloomberg.com/news/articles/2017-04-19/vaping-venture-poses-
       potential-conflict-for-trump-s-fda-nominee.
     649
27       Sheila Kaplan, F.D.A. Delays Rules That Would Have Limited E-Cigarettes on Market, N.Y. Times
       (July 28, 2017), https://www.nytimes.com/2017/07/28/health/electronic-cigarette-tobacco-nicotine-
28     fda.html.
     650
         Id.
     No. 3:19-cv-08176-WHO                               181                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 189 of 268



 1   e-cigarette epidemic. These schemes involved acts of mail and wire fraud, with the intent to deceive
 2   the FDA, Congress, and the public at large.
 3
            518.    First, JLI, the Management Defendants, and Altria publicly defended mint flavoring as
 4
     a substitute for menthol cigarette smokers, when in fact JLI’s studies indicated that mint users are not
 5
     former menthol smokers. Second, by fighting to keep mint as the last flavor on the market, the
 6

 7   cigarette industry could continue to appeal to non-smokers, including youth. JLI and the Management

 8   Defendants coordinated with Altria to pursue a fraudulent scheme to convince the FDA into leaving

 9   the mint flavor on the market, sacrificing other flavors in the process.
10
            519.    On August 2, 2018, JLI met with the FDA to discuss a proposed youth-behavioral study
11
     regarding the prevalence of use, perceptions of use, and intentions to use JUUL and other tobacco
12
     products among adolescents aged 13-17 years (the “Youth Prevalence Study”).651
13
            520.    On November 5, 2018, JLI transmitted the results of the Youth Prevalence Study to the
14

15   FDA and reported that a study of over 1,000 youth had found that only 1.5% of youth had ever used a

16   JUUL, and that only 0.8% of youth had used a JUUL in the last 30 days.
17

18                                              652
                                                      Specifically, the study found that 47% of youth who
19
     reported use of a JUUL device in the last 30-days professed to using mango most often, with only
20
     about 12% reporting the same for mint.
21

22          521.    JLI’s study was a sham. JLI, the Management Defendants, and Altria knew their

23   reported data was inconsistent

24                 . JLI’s report featured responses to a carefully selected survey question—which single
25   flavor youth used most often?—that obscured the widespread use of mint JUUL pods among youth.
26

27
     651
         Letter from Joanna Engelke, JUUL Labs, Inc., to David Portnoy, Ph.D., M.P.H., FDA Center for
28     Tobacco Products (Nov. 5, 2018).
     652
         Id. at 3.
     No. 3:19-cv-08176-WHO                                 182                          PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 190 of 268
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 191 of 268



 1   substance of JLI’s presentation to the FDA and its public-facing Action Plan were largely identical.656
 2

 3                                                                                                          658

 4
             528.   But this statement was not true.
 5
                                                                              659
                                                                                    In JLI’s Action Plan, then-
 6

 7   CEO Burns stated that only products that “mirror what is currently available for combustible

 8   cigarettes—tobacco and menthol-based products (menthol and mint pods)—will be sold to retail

 9   stores.”660
10
             529.   In both JLI’s October 2018 presentation to the FDA and JLI’s Action Plan that was
11
     shared with the public, JLI and its CEO fraudulently characterized mint as a non-flavored cigarette
12
     product, akin to tobacco and menthol cigarettes, suggesting that it was a product for adult smokers.
13
     The image below was included in both the public-facing Action Plan and JLI’s presentation to the
14

15   FDA.

16

17

18

19

20

21

22

23

24
     656
         JUUL did not include in its Action Plan a proposal for Bluetooth or Wi-Fi equipped devices that
25     was included in JLI’s October presentation.
     657
26       JUUL Labs, Inc. FDA Presentation, 2 (                ); INREJUUL_00182989.
     658
         JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-
27     action-plan/.
     659
         Id.
28   660
         JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-
       action-plan/.
     No. 3:19-cv-08176-WHO                             184                              PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 192 of 268



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11             530.   JLI knew that non-smoking youth liked mint as much as any flavor.

12             531.
                                                                                                         661
13

14   Indeed,
15                                             662

16
                                               663

17
               532.   Most importantly, JLI knew that mint was the most popular JUUL pod. Though other
18

19   flavors might draw new customers, JLI’s most addictive “flavor” predictably became its most popular.

20             533.   The characterization of mint as an adult tobacco product was also fraudulent because

21   JLI
22

23

24
                                                                                          As alleged in a
25

26

27
     661
        INREJUUL_00265069.
28   662
        INREJUUL_00079307-INREJUUL_00079409, at 395.
      663
          Id.
     No. 3:19-cv-08176-WHO                              185                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 193 of 268



 1   Whistleblower Complaint, JLI’s then-CEO told his employees: “You need to have an IQ of 5 to know
 2   that when customers don’t find mango they buy mint.”664
 3
            534.    On October 25, 2018, less than ten days after JLI presented its fraudulent, misleading
 4
     Action Plan to the FDA, Altria’s CEO Howard Willard submitted a letter in response to the FDA’s call
 5
     to combat the youth epidemic. Willard’s letter was a clear indication of Altria’s willingness to continue
 6

 7   the fraudulent scheme and deception of the FDA. While Willard’s letter confirmed that Altria

 8   understood that JLI’s conduct and product was addicting many children to nicotine, this letter repeated

 9   the misleading statement that mint was a “traditional tobacco flavor” despite Altria and JLI knowing it
10
     was no such thing. Willard then claimed that the youth epidemic was caused, in part, by “flavors that
11
     go beyond traditional tobacco flavors”—which, according to JLI and Altria, did not include mint—and
12
     announced that Altria would discontinue all MarkTen flavors except for “traditional tobacco, menthol
13
     and mint flavors.” Willard asserted that these three flavors were essential for transitioning smokers.
14

15   But Willard, and Altria, knew this was not true.665

16          535.    That same day—October 25, 2018—Altria continued its deception on an earnings call
17   with investors. Altria fraudulently described its decision to remove its pod-based products from the
18
     market as one intended to address the dramatic increase in youth e-cigarette use, while it was only
19
     weeks away from publicly announcing its 35% stake in JLI:
20
            We recently met with Commissioner Gottlieb to discuss steps that could be taken to
21          address underage access and use. Consistent with our discussion with the FDA and
22          because we believe in the long-term promise of e-vapor products and harm reduction,
            we’re taking immediate action to address this complex situation.
23
            First, Nu Mark will remove from the market MarkTen Elite and Apex by MarkTen pod-
24          based products until these products receive a market order from the FDA or the youth
            issue is otherwise addressed. Second, for our remaining MarkTen and Green Smoke
25          cig-a-like products, Nu Mark will sell only tobacco, menthol and mint varieties. Nu
            Mark will discontinue the sale of all other flavor variants of our cig-a-like products until
26
     664
27       Angelica LaVito, Former JLI executive sues over retaliation, claims company knowingly sold
       tainted nicotine pods, CNBC (Oct. 30, 2019), https://www.cnbc.com/2019/10/30/former-juul-
28     executive-sues-over-retaliation-claims-company-knowingly-sold-tainted-pods.html.
     665
         Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
     No. 3:19-cv-08176-WHO                                 186                         PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 194 of 268



 1          these products receive a market order from the FDA or the youth issue is otherwise
            addressed. Although we don't believe we have a current issue with youth access or use
 2          of our e-vapor products, we are taking this action, because we don't want to risk
 3          contributing to the issue.

 4          After removing Nu Mark’s pod-based products and cig-a-like flavor variants,
            approximately 80% of Nu Mark's e-vapor volume in the third quarter of 2018 will
 5          remain on the market. 666
 6          536.    Willard reiterated that “pod-based products and flavored products” were behind the
 7   increase in youth use of e-cigarettes:
 8
            I mean, I think the way we thought about this was that we believe e-vapor has a lot of
 9          opportunity to convert adult cigarette smokers in the short, medium and long-term, but
            clearly, this significant increase in youth usage of the products puts that at risk and we
10          think rapid and significant action is necessary. And I think as we looked at the data that
            is available in some of the remarks from the FDA, I think we concluded that the driver
11
            of the recent increase we think is pod-based products and flavored products and so we
12          thought that the two actions that we took addressed the drivers of the increased youth
            usage here in the short run.667
13
            537.    Willard emphasized that Altria’s withdrawal of its own pod-based products was
14
     intended to address youth use: “[W]e really feel like in light of this dramatic increase in youth usage,
15

16   withdrawing those products until the PMTA is filed is one path forward.” He later said: “And frankly,

17   the actions we took were the actions that we thought we could take that would have the biggest impact

18   on addressing the increased use of e-vapor products by youth . . . we wanted to make a significant
19   contribution to addressing the issue.”668 As noted above, however, it has since been reported that Altria
20
     “pulled its e-cigarettes off the market” not out of concern for the epidemic of youth nicotine addiction
21
     that JLI created, but because a non-compete clause was a “part of its deal with J[LI].”669
22
            538.    Thus, while Altria publicly announced that it would pull its pod-based products to
23

24   combat youth usage, and publicly seemed to support removal of youth-friendly flavors, its defense of

25   mint as a tobacco-analog was actually part of the scheme to protect the profits associated with JLI’s

26   666
         Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript MO earnings call for the
27     period ending September 30, 2018 (Oct. 25, 2018).
     667
         Id.
28   668
         Id.
     669
         Id.
     No. 3:19-cv-08176-WHO                              187                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 195 of 268



 1   mint JUUL pods, one of JLI’s strongest products with the highest nicotine content and highest
 2   popularity among non-smokers and youth.
 3
            539.    In support of his arguments to the FDA that mint was a flavor for adult smokers,
 4
     Willard cited to a study that Altria had conducted and presented at a conference that JLI attended.670
 5
     But Willard did not disclose that Altria’s “study” was merely a “quasi-experimental online survey” and
 6

 7   not a true scientific study.671 Notably, JLI’s current CEO, K.C. Crosthwaite, was the President and

 8   Chief Growth Officer of Altria Client Services, which conducted Altria’s mint “study” in Spring 2017,

 9   the same time that the Management Defendants and Altria began their “confidential negotiations.”672
10
     Willard did not disclose that this study was contradicted by the “youth prevention” data provided by
11
     JLI during its acquisition due-diligence showing that mint was popular among teens.
12
            540.    Through these letters, Altria sought to prevent the FDA—which was actively
13
     considering regulating flavors673—from banning JLI’s mint JUULpods.
14

15          541.    Acting in concert, JLI and Altria committed acts of mail or wire fraud when (1) JLI

16   transmitted its Action Plan to the FDA and the public; and (2) Altria transmitted Willard’s letter to the
17   FDA.
18
            542.    At the heart of these acts of fraud was Defendants’ characterization of mint as a tobacco
19
     product that was targeted to adult smokers. This characterization was fraudulent because Defendants
20
     knew kids prefer mint flavor and that JLI designed mint to be one of JLI’s most potent products. Altria
21

22   supported this plan and helped execute it. Together, these actions by JLI and Altria ensured that mint

23
     670
         Jessica Parker Zdinak, Ph.D., E-vapor Product Appeal Among Tobacco Users and Non-users and
24     the Role of Flavor in Tobacco Harm Reduction, 72nd Tobacco Science Research Conference (Sept.
       18, 2018), https://sciences.altria.com/library/-
25     /media/Project/Altria/Sciences/library/conferences/2018%20TSRC%20J%20Zdniak%20Presentation.
26     pdf.
     671
         Id.
     672
27       Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
     673
         Alex Lardieri, FDA Considers Ban on E-Cigarette Flavors Amid ‘Epidemic’ Use By Teens, U.S.
28     News & World Report (Sept. 12, 2018), https://www.usnews.com/news/health-care-
       news/articles/2018-09-12/fda-considers-ban-on-e-cigarette-flavors-amid-epidemic-use-by-teens.
     No. 3:19-cv-08176-WHO                              188                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 196 of 268



 1   would remain available to youths for many months, furthering their efforts to maintain and expand the
 2   number of nicotine-addicted e-cigarette users in order to ensure a steady and growing customer base.
 3
            543.    The deceptive scheme worked—the FDA did not protest JLI and Altria’s plan. And on
 4
     December 20, 2018, one month after JLI announced its Action Plan to keep selling mint, Altria made a
 5
     $12.8 billion equity investment in JLI.
 6

 7          544.    By February of 2019, the FDA became aware that it had been deceived by JLI and

 8   Altria. On February 6, 2019, then-FDA commissioner Gottlieb wrote JLI and Altria demanding in-

 9   person meetings, excoriating Altria for its “newly announced plans with JUUL [that] contradict the
10
     commitments you made to the FDA” in a prior meeting and Willard’s October 25, 2018 letter to the
11
     FDA.674 Gottlieb’s letter to JLI alleged that JLI’s conduct was “inconsistent with its previous
12
     representations to the FDA.”675
13
            545.    The FDA demanded Altria be prepared to explain itself regarding its “plans to stop
14

15   marketing e-cigarettes and to address the crisis of youth use of e-cigarettes.” Then-Commissioner

16   Gottlieb told Altria that “deeply concerning data” shows that “youth use of JUUL represents a
17   significant proportion of overall use of e-cigarette products by children” and despite any alleged steps
18
     the companies had taken to address the issue he “ha[d] no reason to believe these youth patterns of use
19
     are abating in the near term, and they certainly do not appear to be reversing.”
20
            546.    JLI and Altria met with Gottlieb in March 2019 in a meeting the then-Commissioner
21

22   described as “difficult.”676 Gottlieb “did not come away with any evidence that public health concerns

23   drove Altria’s decision to invest in JLI, and instead said it looked like a business decision. According

24   to reporting by the New York Times, Gottlieb angrily criticized JLI’s lobbying of Congress and the
25   White House, stating:
26   674
         Letter from Scott Gottlieb, FDA to Howard Willard, Altria (Feb. 9, 2019).
     675
27       Letter from Scott Gottlieb, FDA to Kevin Burns, JUUL Labs, Inc. (Feb. 9, 2019).
     676
         Kate Rooney & Angelica LaVito, Altria Shares Fall After FDA’s Gottlieb Describes ‘Difficult’
28     Meeting on Juul, CNBC (Mar. 19, 2019), https://www.cnbc.com/2019/03/19/altria-shares-fall-after-
       fdas-gottlieb-describes-difficult-meeting-on-juul.html.
     No. 3:19-cv-08176-WHO                              189                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 197 of 268



 1          We have taken your meetings, returned your calls and I had personally met with you
            more times than I met with any other regulated company, and yet you still tried to go
 2          around us to the Hill and White House and undermine our public health efforts. I was
 3          trying to curb the illegal use by kids of your product and you are fighting me on it.677

 4          547.    But just a week after the “difficult” meeting with JLI and Altria, Gottlieb posted a

 5   statement about the FDA’s new e-cigarette policy, proposing to ban all flavors except “tobacco-, mint-
 6   and menthol-flavored products.”678 He cited the strong support of President Trump (whose
 7
     administration JLI had aggressively lobbied679), and also cited “recent evidence indicat[ing] that mint-
 8
     and menthol-flavored ENDS products are preferred more by adults than minors.”680 Just a few weeks
 9
     later, Gottlieb resigned from his position as commissioner of the FDA.
10

11          548.    The scheme had succeeded in saving mint JUUL pods, as well as each Defendant’s

12   bottom line. JLI’s sale of mint JUUL pods rose from one third of its sales in September 2018 to

13   approximately two thirds in February 2019. JLI’s 2019 revenues were estimated to be between $2.36
14   billion and $3.4 billion, and mint JUUL pods accounted for approximately 75% of JLI’s total 2019
15
     sales. And because mint remained on the market until JLI withdrew it in November 2019 in the face of
16
     growing scrutiny,681 thousands, if not millions, of underage JUUL users suffered the consequences.
17

18

19

20

21   677
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. TIMES (Nov. 24,
22     2019), https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
     678
         News Release, Statement from FDA Commissioner Scott Gottlieb, M.D., on advancing new policies
23     aimed at preventing youth access to, and appeal of, flavored tobacco products, including e-cigarettes
       and cigars, U.S. FDA (Mar. 13, 2019), https://www.fda.gov/news-events/press-
24     announcements/statement-fda-commissioner-scott-gottlieb-md-advancing-new-policies-aimed-
       preventing-youth-access.
25   679
         Evan Sully & Ben Brody, JLI Spent Record $1.2 Million Lobbying as Regulators Stepped Up,
26     BLOOMBERG (Oct. 22, 2019) https://www.bloomberg.com/news/articles/2019-10-22/juul-spent-
       record-1-2-million-lobbying-as-regulators-stepped-up.
     680
27       Id.
     681
         Ellen Huet, JLI Pulls Mint-Flavor Vaping Products, but Menthol Remains, Bloomberg (Nov. 7,
28     2019), https://www.bloomberg.com/news/articles/2019-11-07/juul-stops-selling-mint-flavored-
       vaping-products.
     No. 3:19-cv-08176-WHO                              190                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 198 of 268



 1          549.     As former New York City Mayor Mike Bloomberg stated: “JUUL’s decision to keep
 2   mint- and menthol-flavored e-cigarettes on the shelves is a page right out of the tobacco industry’s
 3
     playbook.”682
 4
            550.     JLI continues to sell menthol-flavored products.683
 5
            3.       In Response to the Public Health Crisis Created by JUUL, the FDA Belatedly
 6                   Tried to Slow the Epidemic.
 7
            551.     In 2017, the FDA announced that it would be taking steps to regulate e-cigarette devices
 8
     such as JUUL. In late 2017, the FDA initiated its investigation of e-cigarette companies’ advertising
 9
     and sales practices. But, as noted above, the FDA’s 2017 Compliance Policy issued a four-year
10

11   extension for compliance with the 2016 deeming rule, apparently to “balance between regulation and

12   encouraging development of innovative tobacco products that may be less harmful than cigarettes.”684

13   In March 2018, the 2017 Compliance Policy was challenged by the American Academy of Pediatrics,
14   along with other public health organizations concerned that a compliance extension for the e-cigarette
15
     industry would allow more e-cigarette products into the market and continue to addict thousands of
16
     youth.685
17
            552.     In March 2019, the FDA drafted guidance that modified the 2017 Compliance Policy,
18

19   but it did not go into full effect. However, on May 15, 2019, the lawsuit filed by the American

20   Academy of Pediatrics was successful—the U.S. District Court for the District of Maryland vacated

21   the 2017 Compliance Policy, and directed the FDA to “require that premarket authorization
22

23

24

25   682
         Id.
     683
26       Sheila Kaplan, Juul Halts Sales of Mint, Its Top-Selling e-Cigarette Flavor, N.Y. Times (Nov. 7,
       2019), https://www.nytimes.com/2019/11/07/health/vaping-juul-mint-flavors.html.
     684
27       Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
       Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
28     https://www.fda.gov/media/133880/download.
     685
         Id.
     No. 3:19-cv-08176-WHO                              191                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 199 of 268



 1   applications for all new deemed products” (“new” referred to any product launched after February 15,
 2   2007 and thus would include JUUL) be submitted within ten months, by May 2020.686
 3
            553.    In January 2020, the FDA issued: Enforcement Priorities for Electronic Nicotine
 4
     Delivery Systems (ENDS) and Other Deemed Products on the Market Without Premarket
 5
     Authorization: Guidance for Industry (“2020 FDA Guidance”), directed at the e-cigarette industry,
 6

 7   which detailed the FDA’s plan to prioritize enforcement of regulations prohibiting the sale of flavored

 8   e-cigarette products and prohibiting the targeting of youth and minors.687 The 2020 FDA Guidance

 9   focused on flavored e-cigarettes that appeal to children, including fruit and mint: “[C]ompanies that do
10
     not cease manufacture, distribution and sale of unauthorized flavored cartridge-based e-
11
     cigarettes . . . within 30 days risk FDA enforcement actions.”688
12
            4.      The Government’s Efforts to Address the JUUL Crisis Were Too Late and the
13                  Damage Has Already Been Done.
14          554.    By the time the FDA acted, youth consumption of e-cigarettes had already reached an
15
     all-time high, and the e-cigarette industry’s presence on social media became an unstoppable force.
16
     The 2020 FDA Guidance acknowledges that two of the largest 2019 surveys of youth cigarette use
17
     found that e-cigarette use had reached the highest levels ever recorded.689 By December 2019, there
18

19   were over 2,500 reported cases of e-cigarette related hospitalization for lung injury, including over

20   fifty confirmed deaths.690 Despite the FDA’s efforts between 2017 and 2019, youth consumption of e-

21

22
     686
23       Id.; Am. Academy of Pediatrics v. FDA, 379 F. Supp. 3d 461, 496 (D. Md. 2019).
     687
         Id.
24   688
         News Release, FDA Finalizes Enforcement Policy on Unauthorized Flavored Cartridge-Based E-
       Cigarettes That Appeal to Children, Including Fruit and Mint, U.S. FDA (Jan. 2, 2020),
25     https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-policy-
26     unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children.
     689
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed
27     Products on the Market Without Premarket Authorization, U.S. FDA (Jan. 2020),
       https://www.fda.gov/media/133880/download.
28   690
         Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 2019, 322 JAMA 2095
       (2019) , https://jamanetwork.com/journals/jama/fullarticle/2755265.
     No. 3:19-cv-08176-WHO                              192                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 200 of 268



 1   cigarettes doubled among middle and high school students over the same period.691 In 2019, the total
 2   number of middle and high school students reporting current use of e-cigarettes surpassed five million
 3
     for the first time in history.692
 4
             555.    JLI’s presence on social media has also persisted, even without further initiation by
 5
     JLI—the hallmark of a successful viral marketing campaign. When the “#juul” hashtag was first used
 6

 7   on social media, it was a series of thirteen tweets on Twitter. By the time JLI announced it would shut

 8   down its Instagram account, “#juul” had been featured in over 250,000 posts on Instagram. A study by

 9   Stanford University found that in the eight months after JLI ceased all promotional postings,
10
     community posting accelerated, to nearly half a million posts. Whereas before JLI exited Instagram,
11
     “#juul” appeared on average in 315 posts per day, that number tripled to 1084 posts per day after JLI
12
     shut down its Instagram account.693
13
             556.    The FDA’s anti-e-cigarette campaign on social media was aimed at youth and middle
14

15   and high school students. The campaign used the slogan “The Real Cost” to educate youth on social

16   media platforms about the health impacts of e-cigarette consumption—the real cost of using e-
17   cigarettes. A recent study from the University of California Berkeley found that since September 2018,
18
     when the FDA’s social media campaign began, the hashtag “#TheRealCost” was used about fifty times
19
     per month on Instagram. By comparison, e-cigarette related hashtags were used as many as 10,000
20
     times more often. Despite the FDA’s social media intervention, the number of e-cigarette related posts,
21

22   and the median number of likes (a strong metric of viewer engagement) the posts received, increased

23   three-fold and six-fold, respectively.694

24
     691
         Id.
25   692
         Id.
     693
26       Robert K. Jackler et al., Rapid Growth of JUUL Hashtags After the Company Ceased Social Media
       Promotion, Stanford Research Into the Impact of Tobacco Advertising (July 22, 2019),
27     http://tobacco.stanford.edu/tobacco_main/publications/Hashtag JUUL Project_7-22-19F.pdf.
     694
         Julia Vassey, #Vape: Measuring E-cigarette Influence on Instagram With Deep Learning and Text
28     Analysis, 4 Frontiers in Commc’n 75 (2020),
       https://www.frontiersin.org/articles/10.3389/fcomm.2019.00075/full.
     No. 3:19-cv-08176-WHO                              193                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 201 of 268



 1          557.    In short, by the time the FDA reacted to the epidemic created by Defendants, millions
 2   of youth were addicted to e-cigarettes and nicotine, and were sharing e-cigarette related posts on social
 3
     media on their own.
 4
                       V.     GOVERNMENT ENTITY FACTUAL ALLEGATIONS
 5
     A.     E-cigarette Use in Schools
 6
            558.    In addition to severe health consequences, widespread e-cigarette use, and particularly
 7

 8   JUUL use, has placed severe burdens on society and schools in particular. It is not an overstatement to

 9   say that JUUL has changed the high school and even middle school experience of students across the
10   nation. As one e-cigarette shop manager told KOMO News, “It’s the new high school thing.
11
     Everyone’s got the JUUL.”695
12
            559.    The JUUL youth addiction epidemic spread rapidly across high schools in the United
13
     States. JUUL surged in popularity, largely through social media networks, and created patterns of
14

15   youth usage, illegal youth transactions, and addiction, that are consistent with the account from Reddit

16   that described widespread JUUL use discussed above.

17          560.    E-cigarette use has completely changed school bathrooms—now known as “the Juul
18   room.”696 As one high school student explained, “it’s just a cloud.”697
19
            561.    As another high school student explained, “You can pull it out, you can have it
20
     anywhere. To smoke a cigarette you have to hit the bus stop. You want a Juul you hit the bathroom,
21

22

23

24   695
         Juuling at School, KOMO News (2019), https://komonews.com/news/healthworks/dangerous-teen-
       trend-juuling-at-school.
25   696
         Moriah Balingit, In the ‘Juul room’: E-cigarettes spawn a form of teen addiction that worries
26     doctors, parents and schools, Wash. Post (July 26, 2019),
       https://www.washingtonpost.com/local/education/helpless-to-the-draw-of-nicotine-doctors-parents-
27     and-schools-grapple-with-teens-addicted-to-e-cigarettes/2019/07/25/e1e8ac9c-830a-11e9-933d-
       7501070ee669_story.html.
28   697
         Greta Jochem, Juuling in School: e-Cigarette Use Prevalent Among Local Youth, Daily Hampshire
       Gazette (Nov. 13, 2018), https://www.gazettenet.com/Juuling-in-Schools-21439655.
     No. 3:19-cv-08176-WHO                              194                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 202 of 268



 1   it’s easy.”698 He added that JLI “market[s] it as an alternative to cigarettes but really it’s a bunch of
 2   kids who have never picked up a pack and they’re starting their nicotine addiction there.”699 Students
 3
     at another high school stated that classmates had “set off the fire alarm four times last year from vaping
 4
     in the bathrooms [at school],” adding that it is commonplace to see students using e-cigarettes in
 5
     school bathrooms or in the parking lot.700
 6

 7            562.   An April 20, 2018 article in The Wall Street Journal described the problems parents and

 8   schools are facing with the meteoric rise of nicotine use by America’s youth:

 9            At Northern High School in Dillsburg, Pa., Principal Steve Lehman’s locked safe,
              which once contained the occasional pack of confiscated cigarettes, is now filled with
10
              around 40 devices that look like flash drives.
11
              The device is called a Juul and it is a type of e-cigarette that delivers a powerful dose of
12            nicotine, derived from tobacco, in a patented salt solution that smokers say closely
              mimics the feeling of inhaling cigarettes. It has become a coveted teen status symbol
13            and a growing problem in high schools and middle schools, spreading with a speed that
              has taken teachers, parents and school administrators by surprise.
14
                                               *       *      *
15
              After two decades of declining teen cigarette use, “JUULing” is exploding. The JUUL
16            liquid’s 5% nicotine concentration is significantly higher than that of most other
              commercially available e-cigarettes. JUUL Labs Inc., maker of the device, says one
17            liquid pod delivers nicotine comparable to that delivered by a pack of cigarettes, or 200
              puffs—important for adult smokers trying to switch to an e-cigarette. It is also part of
18            what attracts teens to the product, which some experts say is potentially as addictive as
              cigarettes and has schools and parents scrambling to get a grip on the problem.701
19

20            563.   This impact was only made worse by JLI intentionally targeting schools, as described

21   above.

22

23

24   698
         Alison Grande, ‘Juuling': Vaping device that looks like USB drive popular with teens, KIRO 7
       (Dec. 8, 2017), https://www.kiro7.com/news/local/juuling-vaping-device-that-looks-like-usb-drive-
25     popular-with-teens/660965605/.
     699
26       Id.
     700
         Manisha Jha, ‘You need to stop vaping right now’: Students and faculty react to Washington vape
27     ban, The Daily, U. of Wash. (Sept. 30, 2019), http://www.dailyuw.com/news/article_960d8692-e324-
       11e9-870c-9f9d571115d6.html.
28   701
         Anne Marie Chaker, Schools and Parents Fight a Juul E-Cigarette Epidemic, Wall St. J. (Apr. 4,
       2018), https://www.wsj.com/articles/schools-parents-fight-a-juul-e-cigarette-epidemic-1522677246.
     No. 3:19-cv-08176-WHO                                195                             PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 203 of 268



 1          564.    Such rampant e-cigarette use has effectively added another category to teachers’ and
 2   school administrators’ job descriptions; many now receive special training to respond to the various
 3
     problems that youth e-cigarette use presents, both in and out of the classroom. A national survey of
 4
     middle schools and high schools found that 44.4% of schools have had to implement policies to
 5
     address JUUL use.702 Participants in the survey reported multiple barriers to enforcing these policies,
 6

 7   including the discreet appearance of the product, difficulty pinpointing the vapor or scent, and the

 8   addictive nature of the product.

 9          565.    Across the United States, schools have had to divert resources and administrators have
10
     had to go to extreme lengths to respond to the ever-growing number of students using e-cigarettes on
11
     school grounds, including in restrooms. According to the Truth Initiative, more than 40% of all
12
     teachers and administrators reported responding to the JUUL crisis through camera surveillance near
13
     the school’s restroom; almost half (46%) reported camera surveillance elsewhere in the school; and
14

15   23% reported using assigned teachers for restroom surveillance.703 Some schools have responded by

16   removing bathroom doors or even shutting bathrooms down, and schools have banned flash drives to
17   avoid any confusion between flash drives and JUULs. Schools have also paid thousands of dollars to
18
     install special monitors to detect e-cigarette use, which they say is a small price to pay compared to the
19
     plumbing repairs otherwise spent as a result of students flushing e-cigarette paraphernalia down toilets.
20
     Other school districts have sought state grant money to create new positions for tobacco prevention
21

22   supervisors, who get phone alerts when e-cigarette smoke is detected in bathrooms.

23

24
     702
         Barbara A. Schillo, PhD et al., JUUL in School: Teacher and Administrator Awareness and
25     Policies of E-Cigarettes and JUUL in U.S. Middle and High Schools, Truth Initiative Vol. 21(1)
26     Health Promotion Practice 20-24 (Sept. 18, 2019),
       https://journals.sagepub.com/doi/full/10.1177/1524839919868222?url_ver=Z39.88-
27     2003&rfr_id=ori:rid:crossref.org&rfr_dat=cr_pub%3dpubmed.
     703
         How are schools responding to JUUL and the youth e-cigarette epidemic?, Truth Initiative (Jan. 18,
28     2019), https://truthinitiative.org/research-resources/emerging-tobacco-products/how-are-schools-
       responding-juul-and-youth-e-cigarette.
     No. 3:19-cv-08176-WHO                              196                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 204 of 268



 1          566.       Many schools have also shifted their disciplinary policies in order to effectively address
 2   the youth e-cigarette epidemic. Rather than immediately suspending students for a first offense, school
 3
     districts have created anti-e-cigarette curricula which students are required to follow in sessions held
 4
     outside of normal school hours, including on Saturdays. Teachers prepare lessons and study materials
 5
     for these sessions with information on the marketing and health dangers of e-cigarettes—extra work
 6

 7   which requires teachers to work atypical hours early in the mornings and on weekends. Some schools

 8   will increase their drug testing budget to include random nicotine tests for students before they join

 9   extracurricular activities. Under this drug-testing protocol, first offenders will undergo drug and
10
     alcohol educational programming; second and third offenders with be forced to sit out from extra-
11
     curricular activities and attend substance abuse counseling.
12
            567.       A July 26, 2019 article in The Washington Post noted the measures some schools were
13
     taking to combat “JUULing” by students:
14

15          Many schools are at a loss for how to deal with Juuls and other e-cigarettes. Some
            educators report increases in the number of students being suspended after they’re
16          caught with e-cigarettes.
17          Desperate school administrators have banned USB drives because they’re
            indistinguishable from Juuls. Others removed bathroom doors because teens were
18          regularly gathering there to vape, and some have even started searching students.
19
            Jonathon Bryant, chief administrator of Lincoln Charter School in North Carolina,
20          estimated that three-quarters of suspensions in the just-completed academic year were
            related to vaping, and some students were suspended more than once.704
21
            568.       JUUL’s prevalence in schools is not a coincidence; JLI actively sought to enter school
22
     campuses.
23
                 705
24                                                                                              .706

25
     704
26       Moriah Balingit, In the ‘Juul room’: E-cigarettes spawn a form of teen addiction that worries
       doctors, parents and schools, Wash. Post (July 26, 2019),
27     https://www.washingtonpost.com/local/education/helpless-to-the-draw-of-nicotine-doctors-parents-
       and-schools-grapple-with-teens-addicted-to-e-cigarettes/2019/07/25/e1e8ac9c-830a-11e9-933d-
28     7501070ee669_story.html.
     705
         See, e.g., INREJUUL_00211242-243 at 242.
     No. 3:19-cv-08176-WHO                                 197                           PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 205 of 268



 1           569.    As discussed above, the U.S. House Subcommittee on Economic and Consumer Policy
 2   (“Subcommittee”) conducted a months-long investigation of JLI, including reviewing tens of
 3
     thousands of internal documents, and concluded that JLI “deliberately targeted children in order to
 4
     become the nation’s largest seller of e-cigarettes.”707 The Subcommittee found that “(1) JUUL
 5
     deployed a sophisticated program to enter schools and convey its messaging directly to teenage
 6

 7   children; (2) JUUL also targeted teenagers and children, as young as eight years-old, in summer camps

 8   and public out-of-school programs; and (3) JUUL recruited thousands of online ‘influencers’ to market

 9   to teens.”708
10
             570.    According to the Subcommittee, JLI was willing to pay schools and organizations
11
     hundreds of thousands of dollars to have more direct access to kids. For example, JLI paid a Baltimore
12
     charter school organization $134,000 to start a summer camp to teach kids healthy lifestyles, for which
13
     JLI itself would provide the curriculum.709                                                           710
14

15   JLI also offered schools $10,000 to talk to students on campus and gave the Police Activities League in

16   Richmond, California, almost $90,000 to provide JLI’s own e-cigarette education program, “Moving
17   On,” to teenage students suspended for using cigarettes.
18

19

20
                                                                                                    711
21

22           571.    Community members testified before the Subcommittee as to the content of one of

23   JLI’s presentations in school. During JLI’s presentation to students, “[n]o parents or teachers were in

24
     706
         INREJUUL_00173409.
25   707
         Memorandum, U.S. House Subcommittee on Econ. & Consumer Policy (July 25, 2019),
26     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
     708
         Id.
     709
27       See INREJUUL_00194247-251; see also JLI-HOR-00003711-712 (invoice to JLI from The
       Freedom & Democracy Schools, Inc. for $134,000 dated June 21, 2018).
28   710
         INREJUUL_0019427-251 at 428.
     711
         JLI-HOR-00002180-184 at 181-182.
     No. 3:19-cv-08176-WHO                              198                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 206 of 268



 1   the room, and JUUL’s messaging was that the product was ‘totally safe.’ The presenter even
 2   demonstrated to the kids how to use a JUUL.”712
 3
            572.    In 2018, a representative from JLI spoke at a high school during a presentation for ninth
 4
     graders, stating that JUUL “was much safer than cigarettes,” that the “FDA would approve it any day,”
 5
     that JUUL was “totally safe,” that JUUL was a “safer alternative than smoking cigarettes, and it would
 6

 7   be better for the kid to use,” and that the “FDA was about to come out and say it [JUUL] was 99%

 8   safer than cigarettes . . . and that . . . would happen very soon[.]”713 “The presenter even demonstrated

 9   to the kids how to use a JUUL.”714
10
            573.    In the FDA’s September 9, 2019 Warning Letter, which discussed this presentation to
11
     ninth graders, the agency noted its “concern is amplified by the epidemic rate of increase in youth use
12
     of ENDS products, including JUUL’s products, and evidence that ENDS products contribute to youth
13
     use of, and addiction to, nicotine, to which youth are especially vulnerable.”715
14

15          574.    The FDA’s Center for Tobacco Products issued a separate letter to JUUL CEO Kevin

16   Burns, requesting “documents and information from JUUL Labs, Inc. (JUUL) regarding JUUL’s
17   marketing, advertising, promotional, and educational campaigns, as well as certain product
18
     development activity.”716 The FDA also issued a news release on September 9, 2019, in which it
19
     chided JUUL for its role in the youth e-cigarette epidemic, noting “[s]ome of this youth use appears to
20

21

22

23
     712
         Committee Staff, Memorandum re: Supplemental Memo for Hearing on “Examining JUUL’s Role
24     in the Youth Nicotine Epidemic: Parts 1 & II (“Supplemental Memo for Hearing”) at 1,
       Subcommittee on Econ. & Consumer Policy (July 25, 2019),
25     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
     713
26       Juul Labs, Inc. Warning Letter, FDA (Sept. 9, 2019), https://www.fda.gov/inspections-compliance-
       enforcement-and-criminal-investigations/warning-letters/juul-labs-inc-590950-09092019.
     714
27       Subcommittee on Economic and Consumer Policy Memo (July 25, 2019).
     715
         Id.
28   716
         Letter from Mitchell Zeller, Director, Center for Tobacco Products, to Kevin Burns, CEO of JUUL
       Labs, Inc. at 1 (Sept. 9, 2019), https://www.fda.gov/media/130859/download.
     No. 3:19-cv-08176-WHO                              199                              PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 207 of 268



 1   have been a direct result of JUUL’s product design and promotional activities and outreach efforts,”
 2   in particular, its outreach efforts to students.717
 3
             575.    The Center for Tobacco Products letter requested documents and explanations on
 4
     multiple topics, including, but not limited to:
 5
             Ms. Meredith Berkman, Co-founder, Parents Against Vaping e-cigarettes (PAVe),
 6           testified that, “In California, a retired school superintendent was offering schools in his
 7           state and in Massachusetts money if they would implement the anti-JUUL curriculum
             that…a man named Bruce Harder was offering on JUUL’s behalf.”
 8
                                                     *     *       *
 9           On July 25, 2019, in response to questions from Chairman Krishnamoorthi about
             JUUL’s program to pay schools $10,000 or more to use a JUUL “youth prevention”
10           curriculum, Ms. Ashley Gould, Chief Administrative Officer, JUUL Labs, Inc.,
11           testified: “That is not currently the case. We ended that program in the fall of 2018,”
             and that, “…there were six schools that received funding from JUUL to implement
12           programming to prevent teen vaping….”

13           In addition, in response to questions from Chairman Krishnamoorthi about internal
             JUUL correspondence in 2018 about setting up a booth at a school health fair, Ms.
14           Gould testified that JUUL ended its youth prevention program.718
15           576.    JLI also sponsored a “Saturday School Program” in which students caught using e-
16
     cigarettes in school were presented with JLI-sponsored curriculum and snacks, and JLI “established the
17
     right to collect student information from the sessions.”719 A JLI spokesman said the company is no
18
     longer funding such programs.
19

20           577.    As mentioned above, the problems with JLI’s youth prevention programs were

21   widespread. According to outside analyses, “the JUUL Curriculum is not portraying the harmful

22
     717
23       FDA warns JUUL Labs for marketing unauthorized modified risk tobacco products, including in
       outreach to youth, FDA (Sept. 9, 2019), https://www.fda.gov/news-events/press-announcements/fda-
24     warns-juul-labs-marketing-unauthorized-modified-risk-tobacco-products-including-outreach-youth
       (emphasis added)Letter from Center for Tobacco Products, to Kevin Burns, CEO of JUUL Labs, Inc.
25     (Sept. 9, 2019), https://www.fda.gov/media/130859/download.
     718
26       Letter from Mitchell Zeller, Director, Center for Tobacco Products, to Kevin Burns, CEO of JUUL
       Labs, Inc. at 2 (Sept. 9, 2019), https://www.fda.gov/media/130859/download.
     719
27       Committee Staff, Memorandum re: Supplemental Memo for Hearing on “Examining JUUL’s Role
       in the Youth Nicotine Epidemic: Parts 1 & II (“Supplemental Memo for Hearing”) at 2,
28     Subcommittee on Econ. & Consumer Policy (July 25, 2019),
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
     No. 3:19-cv-08176-WHO                                 200                           PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 208 of 268



 1   details of their product, similar to how past tobacco industry curricula left out details of the health risks
 2   of cigarette use.”720 Although it is well-known that teaching children to deconstruct ads is one of the
 3
     most effective prevention techniques, JLI programs entirely omitted this skill, and JLI’s curriculum
 4
     barely mentioned JUUL products as among the potentially harmful products to avoid.721 As one expert
 5
     pointed out, “we know, more from anecdotal research, that [teens] may consider [JUULs] to be a
 6

 7   vaping device, but they don’t call it that. So when you say to a young person, ‘Vapes or e-cigarettes are

 8   harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’”722

 9          578.    Internal emails confirm both that JLI employees knew about the similarities of JLI’s
10
     “youth prevention program” to the earlier pretextual antismoking campaigns by the cigarette industry
11
     and that JLI management at the highest levels was personally involved in these efforts.
12

13

14

15

16

17

18

19

20

21

22

23

24   720
         Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says: SMOKE
       AND MIRRORS. JUUL—which made up 68 percent of the e-cigarette market as of mid-June—seems
25     to have taken a page from the playbook of Big Tobacco, The Daily Beast (Oct. 19, 2018),
26     https://www.thedailybeast.com/juul-prevention-program-didnt-school-kids-on-dangers-expert-says.
     721
         Id.
     722
27       Id.
     723
         INREJUUL_00197607-608 at 608.
28   724
         Id. at 607.
     725
         INREJUUL_00196624-625.
     No. 3:19-cv-08176-WHO                                201                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 209 of 268



                       726
 1                           The paper concluded that “the Philip Morris’s [‘youth prevention’] campaign had
 2   a counterproductive influence.”727
 3
            579.    The Management Defendants were intimately involved in these “youth prevention”
 4
     activities. For example,
 5

 6
                                728
 7

 8          580.

 9                                                            Eventually, JLI ended this version of its youth
10
     prevention program, but the damage had been done: following the cigarette industry playbook, JLI had
11
     hooked more youth on nicotine.
12
            581.    As the sales of JUUL continued to mushroom, it was readily apparent, and widely
13
     reported, that the rapid growth in sales was due to the surging popularity of e-cigarette use among
14

15   teenagers. By March 2018, multiple national news outlets including National Public Radio, USA

16   Today, and Business Insider reported youth were using JUUL with alarming frequency, posting about
17   using JUUL in school restrooms on social media, and bragging about being able to use the device in
18
     the classroom due to JUUL’s discreet design.
19
            582.    One of the priorities for JLI, Altria, and the Management Defendants was therefore to
20
     control the messaging and narrative around youth e-cigarette use. Faced with an urgent, growing public
21

22   health crisis, national media attention, and the ire of the public, the FDA and members of Congress, the

23   Defendants realized that dis-information campaign was urgently needed to protect its bottom line. This

24   campaign was the “Make the Switch” campaign discussed above.
25
     726
26       INREJUUL_00265202.
     727
         Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco Countermarketing
27     Campaigns, 92 Am. J. Public Health 901 (2002),
       https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=nxhb0024.
28   728
         JLI00151300.
     729
         INREJUUL_00194646.
     No. 3:19-cv-08176-WHO                              202                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 210 of 268



 1          583.    The “Make the Switch” campaign was a cover-up, and its goal was to convince the
 2   public, including schools and public health departments, that JUUL had never marketed to youth and
 3
     was instead intended to be a smoking cessation device. This campaign was false. As mentioned above,
 4
     one of JLI’s engineers admitted, “we’re not trying to design a cessation product at all . . . anything
 5
     about health is not on our mind.”730 And as described elsewhere herein, JLI and the Management
 6

 7   Defendants directly targeted underage nonsmokers. Indeed, JLI did not mention the term “adult” or

 8   “adult smoker” on its Twitter feed until July 5, 2017. JLI, the Management Defendants, and Altria

 9   were all well aware that such users made up a significant percentage of JLI’s customer base in 2018—
10
     in fact, they counted on this customer base to grow and preserve JUUL’s market share—and that the
11
     statements they disseminated regarding “Make the Switch” from smoking being JLI’s mission from the
12
     start were fraudulent, to the detriment of schools and public health departments.
13
            584.    As JUUL sales skyrocketed in 2017 and 2018 and schools quickly became
14

15   overwhelmed by this public health crisis, everyone from tobacco industry giants to e-cigarette start-ups

16   launched their own products to take advantage of the illicit youth e-cigarette market Defendants
17   created, using the key elements of JUUL’s design: flavor pods, nicotine salts, and a tech-like
18
     appearance.
19
            585.    The cigarette industry, which already marketed e-cigarettes, launched “JUULalike”
20
     versions of their products in 2018, in flavors such as Mango Apricot and Green Apple, and with
21

22   nicotine salt formulations and higher nicotine content than their earlier e-cigarettes.731

23

24   730
         Kevin Roose, Juul’s Convenient Smoke Screen, N.Y. Times (Jan. 11, 2019),
       https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.
25   731
         Rachel Becker, Juul’s Nicotine Salts Are Dominating the Market – And Other Companies Want In,
26     The Verge (Nov. 21, 2018), https://www.theverge.com/2018/11/21/18105969/juul-vaping-nicotine-
       salts-electronic-cigarettes-myblu-vuse-markten; blu Launches myblu E-Vapor Device, CStore
27     Decisions (Feb. 21, 2018), https://cstoredecisions.com/2018/02/21/blu-launches-myblu-e-vapor-
       device/; Angelica LaVito, Juul’s momentum slips as NJOY woos customers with dollar e-cigarettes,
28     CNBC (Aug. 20, 2019), https://www.cnbc.com/2019/08/20/juuls-momentum-slips-as-njoy-woos-
       customers-with-dollar-e-cigarettes.html.
     No. 3:19-cv-08176-WHO                               203                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 211 of 268



 1          586.    The launch of “JUULalike” products concerned Vince Willmore, Vice President of
 2   Communications for the Campaign for Tobacco-Free Kids. According to Willmore, “Juul is our
 3
     biggest concern right as it is being widely used by kids across the country . . . [b]ut we are also
 4
     concerned that the introduction of a growing number of Juul-like products could make the problem
 5
     even worse.”732 Willmore was not the only one worried. Then FDA Commissioner Gottlieb expressed
 6

 7   concern about products copying JUUL’s features, stating that such products “closely resemble a USB

 8   flash drive, have high levels of nicotine and emissions that are hard to see. These characteristics may

 9   facilitate youth use, by making the products more attractive to children and teens.”733
10
            587.    Researchers from SRITA called it “a nicotine arms race,” writing that “JUUL’s success
11
     in the e-cigarette marketplace has spurred a variety of new pod-based products with exceptionally high
12
     nicotine.”734 “As of September 2018,” the researchers wrote, “there were at least 39 JUUL knock off
13
     devices on the market”—none of which were sold prior to the introduction of JUUL.735
14

15          588.    The rapid proliferation of e-cigarette products in JUUL’s wake and the speed with

16   which the e-cigarette market evolves make it difficult to enact effective legislative and regulatory
17   measures.
18
            589.    The Secretary of HHS recognized, “The United States has never seen an epidemic of
19
     substance use arise as quickly as our current epidemic of youth use of e-cigarettes.”736 FDA
20

21   732
         Ben Tobin, FDA targets e-cigarettes like Juul as teachers fear ‘epidemic’ use by students, USA
22     Today (Aug. 16, 2018), https://www.usatoday.com/story/money/2018/08/16/juul-labs-back-school-
       teachers-e-cigarettes/917531002/.
     733
23       Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement
       actions and a Youth Tobacco Prevention Plan to stop youth use of, and access to, JUUL and other e-
24     cigarettes, FDA (Apr. 23, 2018), https://www.fda.gov/news-events/press-announcements/statement-
       fda-commissioner-scott-gottlieb-md-new-enforcement-actions-and-youth-tobacco-
25     prevention?utm_campaign=04242018_Statement_Youth%20Tobacco%20Prevention&utm_medium
26     =email&utm_source=Eloqua.
     734
         Robert K. Jackler & Divya Ramamurthi, Nicotine arms race: JUUL and the high-nicotine product
27     market. 28 Tobacco Control 623-28 (2019), https://tobaccocontrol.bmj.com/content/28/6/623.
     735
         Id.
28   736
         U.S. Food & Drug Administration, FDA finalizes enforcement policy on unauthorized flavored
       cartridge-based e-cigarettes that appeal to children, including fruit and mint (“FDA News Release”),
     No. 3:19-cv-08176-WHO                               204                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 212 of 268



 1   Commissioner Stephen Hahn, M.D. added, “As we work to combat the troubling epidemic of youth e-
 2   cigarette use, the enforcement policy we’re issuing today confirms our commitment to dramatically
 3
     limit children’s access to certain flavored e-cigarette products we know are so appealing to them—so-
 4
     called cartridge-based products that are both easy to use and easily concealable.”737
 5
             590.    Enterprising companies recognized loopholes in a policy aimed only at cartridge-based
 6

 7   products and the opportunity to fill the demand for fruit-flavored nicotine created by JLI. Disposable e-

 8   cigarettes have become increasingly popular with youth due to the youth e-cigarette market Defendant

 9   JLI created. The use of disposable e-cigarettes is now “rampant” in schools, further intensifying this
10
     public health crisis.738
11
             591.    For every company inspired by JLI to sell candy-flavored e-cigarette products that exits
12
     the market, more materialize to take its place, driven by the knowledge that there is a large market of
13
     nicotine-addicted youth eager for their products, a market created by JLI.
14

15           592.    The rise in disposable products demonstrates why additional measures are necessary to

16   halt the spread of youth e-cigarette use.739
17   B.      Impact of the Youth E-Cigarette Crisis on Plaintiff Livermore Valley
18           593.    Plaintiff Livermore Valley is an award-winning school district that serves
19
     approximately 13,900 students in Kindergarten through Twelfth Grade in 9 elementary schools, 2 K-8
20
     schools, 3 middle schools, 2 comprehensive high schools, and 2 alternative schools. Its mission is for
21
     each student to graduate with the skills needed to contribute and thrive in a changing world.
22

23   Livermore is part of Alameda County, located on the eastern edge of the San Francisco Bay Area,

24
       FDA (Jan. 2, 2020), https://www.fda.gov/news-events/press-announcements/fda-finalizes-
25     enforcement-policy-unauthorized-flavored-cartridge-based-e-cigarettes-appeal-children.
     737
26       Id.
     738
         Sheila Kaplan, Teens Find a Big Loophole in the New Flavored Vaping Ban, N.Y. Times (Jan. 31,
27     2020), https://www.nytimes.com/2020/01/31/health/vaping-flavors-disposable.html.
     739
         Press Release: Raising the Tobacco Age to 21 Won’t Stop the Youth E-Cigarette Epidemic and Is
28     Not a Substitute for Eliminating the Flavored Products that Lure Kids, Tobacco Free Kids (Dec. 16,
       2019), https://www.tobaccofreekids.org/press-releases/2019_12_16_tobacco21_flavor.
     No. 3:19-cv-08176-WHO                              205                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 213 of 268



 1   approximately 40 miles from San Francisco, with a population of approximately 87,000 residents. The
 2   district is home to two international Baccalaureate World Schools (one high school and one K-8
 3
     school) and has community partnerships with Sandia National Laboratories and the Lawrence
 4
     Livermore National Laboratory.
 5
               594.   Plaintiff has been hit hard by the youth e-cigarette epidemic. According to the results of
 6

 7   the California Healthy Kids Survey conducted in the school year from 2017-2018, 72% of 11th graders

 8   in Plaintiff’s schools and 67% of 9th graders in Plaintiff’s schools reported that it was very easy or

 9   fairly easy to obtain e-cigarettes or vaping devices and 29% of 11th graders and 19% of 9th graders
10
     admitted to having used e-cigarettes or other vaping devices. These numbers are self-reported, and
11
     many public health officials believe they likely underestimate the actual prevalence of youth e-
12
     cigarette use. Students in Plaintiff’s schools have openly charged e-cigarette devices in classrooms,
13
     causing disruption and diverting staff resources away from classroom instruction. Other students,
14

15   addicted to nicotine, have demonstrated anxious, distracted and acting out behaviors, causing

16   disruption and diverting staff resources away from classroom instruction and requiring additional time
17   and attention for addicted students. These increasing numbers are consistent with the rise in youth e-
18
     cigarette use throughout the State of California.
19
               595.   According to Plaintiff’s Superintendent, Dr. Kelly Bowers, “[w]e still do not know the
20
     extent of vaping’s health consequences for our kids, but we know the results are serious. Educators
21

22   see the impact of Juul’s teen-focused marketing efforts firsthand every day.”740

23             596.   Defendants’ conduct has created a public health crisis in Plaintiff’s schools and Plaintiff

24   spent significant and unexpected levels of time and resources on addressing the pervasiveness of youth
25   e-cigarette use.
26
               597.   Smoking combustible cigarettes in public places has become increasingly socially
27
     unacceptable as a result of years of sustained anti-smoking efforts by public health advocates, but due
28
     740
           Bay Area School Districts Sue Juul (Dec. 16, 2019), www.livermoreschools.org.
     No. 3:19-cv-08176-WHO                                206                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 214 of 268



 1   to Defendants’ actions and efforts to market e-cigarettes as a “safe” and “healthier” alternative to
 2   smoking and as a way to defy existing smoke-free regulations, e-cigarette use has become normalized
 3
     and regarded as “cool” particularly among youth peer groups. This contributes to the false impression
 4
     among Plaintiff’s youth that e-cigarette use is safe. To combat these norms and perceptions, Plaintiff
 5
     has devoted time and resources to raise awareness and educate its stakeholders and community
 6

 7   members regarding a city ordinance that, among other things, banned sales of vaping products within

 8   1,000 feet of schools and banned sales of flavored vape products – a city ordinance that Defendant JLI

 9   actively opposed by funding a political action committee (“The Coalition for Responsible Vaping in
10
     Livermore”).
11
            598.      Plaintiff has had to devote and divert staff resources to conduct staff training on e-
12
     cigarette use. Plaintiff’s teachers and administrators have had to become educated about Defendants’
13
     products and their dangers. One component of the necessary education has been simply recognizing
14

15   the devices for what they are: due to the USB-mimicking design of JUUL and its copycats, many

16   teachers do not recognize the e-cigarette devices when they see them.
17          599.      Plaintiff also has dedicated time at school assemblies to address the issue of e-cigarette
18
     use, time that could have otherwise been devoted to other important issues facing Plaintiff’s students.
19
            600.      In addition to working with students, Plaintiff’s counselors and administrators also train
20
     the district’s teachers and work to educate parents in Plaintiff’s community. Plaintiff has created
21

22   resources and materials and shared resources and education materials with its community, who rely on

23   Plaintiff for information about youth e-cigarette use. Plaintiff has had to devote and divert staff

24   resources to deploying student, family and parent-teacher education regarding the dangers of e-
25   cigarette products.
26
            601.      Plaintiff has had to devote and divert staff resources to intervening in student e-cigarette
27
     activities and coordinating necessary follow-up, devoting class time to discuss youth e-cigarette use
28
     with students.
     No. 3:19-cv-08176-WHO                                207                             PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 215 of 268



 1          602.    Plaintiff has had to add an additional high-school vice principal to address issues related
 2   to student e-cigarette use as well as devoting additional middle school guidance counseling resources
 3
     to the problem, spending significant time discussing the risks associated with e-cigarette use with
 4
     students, while also trying to help students who have become addicted.
 5
            603.    Plaintiff also has had to add additional School Resource Officer (“SRO”) personnel to
 6

 7   focus on deterring and preventing student e-cigarette use.

 8          604.    The work that Plaintiff does to educate students and parents is particularly important,
 9   and necessary, as a result of the widespread misinformation about e-cigarette products. Many students
10
     in Plaintiff’s schools have been deceived by Defendants’ marketing and misinformation and are
11
     unaware of the true nature, health risks, and addictiveness of e-cigarette products. As a result of
12
     Defendants’ advertising campaigns, some students in Plaintiff’s schools believe that Defendants’
13

14   products contain only flavoring, not nicotine. Additionally, both teens and their parents have been

15   deceived into thinking e-cigarette use is harmless, and as a result of the low perception of harm, youth

16   use e-cigarettes more frequently.
17
            605.    Discipline and suspensions related to incidents of e-cigarette use in Plaintiff’s schools
18
     have increased at alarming rates and staff are required to spend increased time addressing discipline
19
     problems related to student e-cigarette use. While the initial response was to suspend students for e-
20
     cigarette offenses, Plaintiff was concerned that this time away from school only enabled further e-
21

22   cigarette use. Because of the alarming rise of discipline and suspensions associated with student e-

23   cigarette use, Plaintiff has devoted and diverted staff resources to develop a diversion program so as to
24   allow students who are caught using e-cigarettes to remain in school and in class where possible.
25
     Consequently, Plaintiff’s school administrators and teachers are having to address these issues during
26
     school hours, which interferes with curriculum and regular teaching time.
27

28

     No. 3:19-cv-08176-WHO                              208                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 216 of 268



 1          606.    Relatedly, because e-cigarette use in bathrooms is pervasive at Plaintiff’s schools,
 2   Plaintiff has had to close some bathrooms and Plaintiff’s staff has had to devote staff time and
 3
     resources to monitoring the bathrooms, including regularly walking through them both during class
 4
     and between classes. Because many students who do not engage in e-cigarette activities do not wish to
 5
     use the school restrooms, even to wash their hands, Plaintiff has had to go so far as to rent multiple
 6

 7   portable hand-washing stations that have been placed outside of restrooms in an effort to maintain

 8   student hygiene and prevent the spread of disease. Plaintiff has also installed numerous additional

 9   cameras on property in Plaintiff’s district and has created and installed anti-vaping signs around its
10
     property.
11
            607.    Not only have Defendants’ e-cigarette products addicted a new generation to nicotine,
12
     Defendants are also creating a growing hazardous waste problem in Plaintiff’s schools. Defendants’ e-
13
     cigarette products contain chemicals that can be toxic or fatal if ingested in their concentrated forms,741
14

15   as well as lithium-ion batteries,742 which cannot be safely disposed of in the normal stream of trash.

16   The e-cigarette epidemic has led to significant levels of hazardous waste from these e-cigarette
17   products throughout Plaintiff’s schools, either from youth improperly disposing of them by littering or
18
     throwing them in the trash or toilets, or because teachers and school staff must confiscate and store
19
     them. JLI contributed to the improper disposal of JUULpods by telling customers to throw JUULpods
20

21
     741
22       See, e.g., How do I dispose of a JUULpod?, JUUL Labs, Inc., https://support.juul.com/hc/en-
       us/articles/360023529793-How-do-I-dispose-of-a-JUULpod- (last visited Mar. 3, 2020) (“JUULpods
23     should be recycled along with other e-waste.”); American Acad. of Pediatrics, Liquid Nicotine Used
       in E-Cigarettes Can Kill Children, healthychildren.org,
24     https://www.healthychildren.org/english/safety-prevention/at-home/pages/liquid-nicotine-used-in-e-
       cigarettes-can-kill-children.aspx (last visited Mar. 3, 2020).
25   742
         See, e.g., JUUL Labs, Inc. (2020), https://support.juul.com/hc/en-us/articles/360023319614-What-
26     kind-of-battery-is-in-the-device- (last visited Feb. 3, 2020) (“JUUL uses a lithium-ion polymer
       battery. All portable electronics containing lithium-ion batteries present rare, but potentially serious
27     safety hazards.”); JUUL Labs, Inc. (2020), https://support.juul.com/hc/en-us/articles/ 360023366194-
       How-do-I-dispose-of-a-JUUL-device- (last visited Mar. 13, 2020) (“Unlike other e-cigarettes, JUUL
28     isn’t disposable and should be treated as a consumer electronic device. Follow your city's local
       recommendations for disposing of a lithium-polymer rechargeable battery.”).
     No. 3:19-cv-08176-WHO                               209                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 217 of 268



 1   away in the “regular trash” until at least April 27, 2019.743 Due to the widespread nature of this
 2   problem, Plaintiff has struggled to determine how best to respond.
 3
            608.    Plaintiff has been taking important steps to combat the youth e-cigarette crisis, but it
 4
     cannot fully address the existing widespread use of e-cigarette products and resulting nicotine
 5
     addiction among youth. Because of the smoothness of nicotine salts contained in Defendants’ e-
 6

 7   cigarette products as well as Defendants’ discreet device designs, many youth use their e-cigarette

 8   devices with high frequency throughout the day—with some kids taking a puff as often as every few

 9   minutes. Unlike a combustible cigarette with its telltale emissions of smoke and distinct smell, the
10
     JUUL device and “JUULalikes” allow kids to use e-cigarettes undetected behind closed doors and
11
     even behind their teachers’ backs in the classroom. Such frequent use makes it much more likely that
12
     nicotine addiction will develop, particularly when coupled with the high nicotine content in JUULpods
13
     and copycat products. Youth e-cigarette use has therefore resulted in a higher incidence of addiction
14

15   than that caused by youth smoking of combustible cigarettes.

16          609.    As the researchers conducting the national Monitoring the Future survey wrote in a
17   letter to the New England Journal of Medicine in October 2019, current efforts are insufficient to
18
     address youth nicotine addiction from e-cigarette use:
19
            Current efforts by the vaping industry, government agencies, and schools have thus far
20          proved insufficient to stop the rapid spread of nicotine vaping among adolescents. Of
            particular concern are the accompanying increases in the proportions of youth who are
21          physically addicted to nicotine, an addiction that is very difficult to overcome once
22          established. The substantial levels of daily vaping suggest the development of nicotine
            addiction. New efforts are needed to protect youth from using nicotine during
23          adolescence, when the developing brain is particularly susceptible to permanent
            changes from nicotine use and when almost all nicotine addiction is established.744
24

25   743
         JUUL Labs, Inc. (@JUULvapor), Twitter (Jul. 16, 2018),
26     https://twitter.com/juulvapor/status/1018976775676792834?lang=en (“JUULpods can be thrown
       away in a regular trash receptacle”); see also JUULpod Basics, JUUL Labs, Inc (Apr. 27, 2019),
27     https://web.archive.org/web/20190427023811/https://support.juul.com/home/learn/faqs/juulpod-
       basics (“How do I dispose of a JUULpod?” “JUULpods are closed systems and are not intended to be
28     refilled. They can be thrown away in a regular trash can.”).
     744
         Miech, supra note 4.
     No. 3:19-cv-08176-WHO                              210                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 218 of 268



 1          610.    The lack of available nicotine-addiction treatment options for youth presents a
 2   challenge to communities across the country. The lack of treatment options for students within
 3
     Plaintiff’s school district who are addicted to nicotine is a significant concern for Plaintiff, but such
 4
     treatment options will be difficult to develop. The available FDA-approved tobacco cessation products
 5
     are not intended for, and are not approved for, pediatric use. With additional resources, Plaintiff would
 6

 7   support the development of additional, youth-appropriate cessation options that can meet the needs of

 8   its students. Plaintiff would also support the development of e-cigarette-specific cessation resources to

 9   address the ways in which e-cigarette cessation may differ from traditional smoking cessation.
10
     Development of such resources is a crucial step to combat the youth e-cigarette epidemic.
11
            611.    With additional resources, Plaintiff would develop and implement a district-wide
12
     education and outreach campaign about e-cigarette use and its dangers in order to combat Defendants’
13
     marketing and the social pressures the youth e-cigarette epidemic has created. Carrying out such a
14

15   campaign effectively and countering Defendants’ extensive marketing will require significant funding

16   as well as staff time. This education and outreach campaign must include developing prevention and
17   education materials appropriate for middle school and even elementary school students, as the e-
18
     cigarette crisis continues to spread to even younger children. And critically, Plaintiff wants to establish
19
     more comprehensive parent education programs to broaden capacity for families to support their
20
     children who are struggling with e-cigarette use and addiction.
21

22          612.    In addition, Plaintiff would conduct more traditional outreach efforts such as media

23   development and targeted marketing campaigns to support Plaintiff’s prevention and education work.

24   This would require significant expenditure of resources to ensure the message was spread widely
25   enough to reach students and combat Defendants’ extensive marketing and misinformation. In order to
26
     make the message resonate with youth, Plaintiff will have to work with youth to cultivate the most
27
     effective message.
28

     No. 3:19-cv-08176-WHO                                211                            PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 219 of 268



 1           613.    Funding is also needed to establish a peer mentorship and prevention program. Peer-to-
 2   peer messaging is crucial because it is necessary to change the social norms around e-cigarette use, just
 3
     as previous efforts ultimately changed social norms around combustible cigarette smoking. Defendants
 4
     have been adept at using peer-to-peer messaging to promote their addictive e-cigarette products to kids
 5
     through the use of social media campaigns and paid influencers. Because young people are often most
 6

 7   willing to listen to other young people, countering Defendants’ conduct will require training and

 8   supporting youth to educate their peers.

 9           614.    With sufficient funding, Plaintiff would also purchase e-cigarette detectors to install in
10
     its bathrooms and cameras for the hallways, in order to both reduce the amount of staff time devoted to
11
     patrolling the bathroom and ensure that students using e-cigarettes at school are identified and
12
     connected with resources to help them quit. Where necessary, Plaintiff also would physically modify
13
     the design of certain areas of its property, such as restrooms, with alternative floorplans that have been
14

15   demonstrated to reduce the ability of students to use contraband such as e-cigarette devices.

16           615.    Fully addressing the harms to Plaintiff caused by Defendants’ conduct will require a
17   comprehensive approach. Without the resources to fund measures such as those described herein,
18
     Plaintiff will continue to be harmed by the ongoing consequences of Defendants’ conduct.
19
     C.      No Federal Agency Action, Including by the FDA, Can Provide the Relief Plaintiff Seeks
20           Here.
21           616.    The injuries Plaintiff has suffered and will continue to suffer cannot be addressed by
22
     agency or regulatory action. There are no rules the FDA could make or actions the agency could take
23
     that would provide Plaintiff the relief it seeks in this litigation.
24
             617.    Even if e-cigarettes were entirely banned today or only used by adults, millions of
25
     youth, including Plaintiff’s students, would remain addicted to nicotine.
26

27           618.    Regulatory action would do nothing to compensate Plaintiff for the money and

28   resources it has already expended addressing the impacts of the youth e-cigarette epidemic and the

     No. 3:19-cv-08176-WHO                                 212                          PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
            Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 220 of 268



 1   resources it will need in the future. Only this litigation has the ability to provide Plaintiff with the relief
 2   it seeks.
 3
               619.   Furthermore, the costs Plaintiff has incurred in responding to the public health crisis
 4
     caused by youth e-cigarette and taking the actions described above are recoverable pursuant to the
 5
     causes of actions raised by Plaintiff. Defendants’ misconduct alleged herein is not a series of isolated
 6

 7   incidents, but instead the result of a sophisticated and complex marketing scheme and related cover-up

 8   scheme that has caused a continuing, substantial, and long-term burden on the services provided by

 9   Plaintiff. In addition, the public nuisance created by Defendants and Plaintiff’s requested relief in
10
     seeking abatement further compels Defendants to reimburse and compensate Plaintiff for the
11
     substantial resources it has expended and will need to continue to expend to address the youth e-
12
     cigarette epidemic.
13
                                           VI.     CAUSES OF ACTION
14

15               COUNT ONE — VIOLATIONS OF CALIFORNIA PUBLIC NUISANCE LAW

16             620.   Plaintiff incorporates each preceding paragraph as though set forth fully herein.

17             621.   Plaintiff brings this claim under California public nuisance law as to all Defendants.
18             622.   Under California law, “anything which is injurious to health ... or is indecent or
19
     offensive to the senses, or an obstruction to the free use of property, so as to interfere with the
20
     comfortable enjoyment of life or property ... is a nuisance.”745 “A public nuisance is one which affects
21
     at the same time an entire community or neighborhood, or any considerable number of persons,
22

23   although the extent of the annoyance or damage inflicted upon individuals may be unequal.”746

24             623.   Plaintiff and its students have a right to be free from conduct that endangers their health

25   and safety. Yet Defendants have engaged in conduct and omissions which unreasonably and
26
     injuriously interfered with the public health and safety in Plaintiff’s community and created substantial
27

28   745
           Cal. Civ. Code § 3479.
     746
           Id. at 3480.
     No. 3:19-cv-08176-WHO                                213                              PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 221 of 268



 1   and unreasonable annoyance, inconvenience, and injury to the public by their production, promotion,
 2   distribution, and marketing of e-cigarette products, including, but not limited to JUUL, for use by
 3
     youth in Plaintiff’s schools. Defendants’ actions and omissions have substantially, unreasonably, and
 4
     injuriously interfered with Plaintiff’s functions and operations and affected the public health, safety,
 5
     and welfare of Plaintiff’s community.
 6

 7          624.    Each Defendant has created or assisted in the creation of a condition that is injurious to

 8   the health and safety of Plaintiff and its students and interferes with the comfortable enjoyment of life

 9   and property of Plaintiff’s community.
10
            625.    Defendants’ conduct has directly caused a severe disruption of the public health, order,
11
     and safety. Defendants’ conduct is ongoing and continues to produce permanent and long-lasting
12
     damage.
13
            626.    This harm to Plaintiff and the public is substantial, unreasonable, widespread, and
14

15   ongoing. It outweighs any potential offsetting benefit of the Defendants’ wrongful conduct because

16   Defendants’ conduct violates California’s public policy against marketing vapor products to minors.
17   This policy is expressed through statutes and regulations, including but not limited to:
18
                    a.       Bus. & Prof. Code §22958(a) and Penal Code § 308 which prohibit the sale of
19                           electronic cigarettes to persons under the age of 21;

20                  b.       Bus. & Prof. Code § 22693(a), under which the “sale, distribution, or nonsale
                             distribution of tobacco products directly or indirectly to any person under 21
21                           years of age through the United States Postal Service or through any other
                             public or private postal or package delivery service at locations, including, but
22
                             not limited to, public mailboxes and mailboxes, is prohibited”;
23
                    c.       Bus. & Prof. Code § 22951, which states, in part: “The Legislature finds and
24                           declares that reducing and eventually eliminating the illegal purchase and
                             consumption of tobacco products by any person under 21 years of age is critical
25                           to ensuring the long-term health of our state’s citizens”;
26                  d.       Bus. & Prof. Code § 22956, which requires that “[a]ll persons engaging in the
                             retail sale of tobacco products shall check the identification of tobacco
27
                             purchasers, to establish the age of the purchaser, if the purchaser reasonably
28                           appears to be under 21 years of age”;

     No. 3:19-cv-08176-WHO                               214                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 222 of 268



 1                   e.      Health & Saf. Code § 119406, which requires that electronic cigarette cartridges
                             and solutions for filling the same be sold in child-resistant packaging; and
 2
                     f.      Bus. & Prof. Code § 22580, which prohibits an operator of an internet website
 3
                             from marketing or advertising tobacco products or electronic cigarettes to a
 4                           minor under 18 years of age who resides in California if the marketing or
                             advertising is specifically directed to that minor based on information specific to
 5                           that minor;
 6          627.     Defendants’ conduct violated these state laws and the public policy they enforce,
 7   including by:
 8
                     a.      Actively seeking to enter school campuses, targeting children as young as eight
 9                           through summer camps and school programs, extensively targeting youth
                             through social media campaigns, and recruiting “influencers” to market to teens;
10
                     b.      Engaging in marketing tactics specifically designed to mislead children and
11                           youth and to ensnare minors into nicotine addiction, including by explicitly
12                           adopting tactics prohibited from Big Tobacco, with the knowledge that those
                             tactics were likely to ensnare children and youth into nicotine addiction,
13                           including using billboards and outdoor advertising, sponsoring events, giving
                             free samples, paying affiliates and “influencers” to push e-cigarette products,
14                           and by selling e-cigarette products in flavors designed to appeal to youth;
15                   c.      Engaging in advertising modeled on cigarette ads and featuring youthful-
                             appearing models and designing advertising in a patently youth-oriented
16
                             fashion;
17
                     d.      Directing advertising to youth media outlets and media designed to appeal to
18                           children and youth, such as Instagram and other social media channels;

19                   e.      Hosting youth-focused parties across the United States, at which free samples
                             were dispensed and in which e-cigarette use was featured prominently across
20                           social media;
21                   f.      Formulating e-cigarette products with flavors with the knowledge that such
22                           flavors appealed to youth and with the intent that youth become addicted or
                             dependent upon e-cigarette products; and
23
                     g.      Promoting and assisting the growth of the e-cigarette product market and its
24                           availability with knowledge that e-cigarette products were being purchased and
                             used by large numbers of youth.
25
            628.     Defendants’ conduct described in the preceding paragraph and throughout the
26

27   Complaint also violated, and thereby created or maintained a public nuisance, the following state laws:

28                   a.      Bus. & Prof. Code § 17200 et seq., which prohibits unlawful, unfair, or
                             fraudulent acts or practices, which constitute unfair competition; and
     No. 3:19-cv-08176-WHO                               215                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 223 of 268



 1                   b.      Bus. & Prof. Code § 17500, which prohibits the making or dissemination of
                             information which is untrue or misleading with the intent to induce reliance in
 2                           connection the disposition of property or services.
 3
             629.    Defendants’ conduct substantially and unreasonably interfered with public health, safety
 4
     and the right to a public education in a safe and healthy environment. In that regard, and in other ways
 5
     discussed herein, the public nuisance created or maintained by Defendants was connected to Plaintiff’s
 6
     property, including but not limited to school buildings.
 7

 8           630.    The health and safety of the youth of Plaintiff’s schools, including those who use, have

 9   used, or will use e-cigarette products, as well as those affected by others’ use of e-cigarette products,
10   are matters of substantial public interest and of legitimate concern to Plaintiff, as well as to Plaintiff’s
11
     community.
12
             631.    Defendants’ conduct has affected and continues to affect a substantial number of people
13
     within Plaintiff’s school district and is likely to continue causing significant harm.
14

15           632.    But for Defendants’ actions, e-cigarette products, including, but not limited to JUUL,

16   used by youth would not be as widespread as they are today, and the youth e-cigarette public health

17   crisis that currently exists as a result of Defendants’ conduct would have been averted.
18           633.    Defendants knew or should have known that their conduct would create a public
19
     nuisance. Defendants knew or reasonably should have known that their statements regarding the risks
20
     and benefits of e-cigarette use were false and misleading, that their marketing methods were designed
21
     to appeal to minors, and that their false and misleading statements, marketing to minors, and active
22

23   efforts to increase the accessibility of e-cigarette products and grow JUUL’s market share, or the

24   market share of Defendants’ products, were causing harm to youth and to municipalities, schools, and

25   counties, including youth in Plaintiff’s school district and to Plaintiff itself.
26
             634.    Thus, the public nuisance caused by Defendants was reasonably foreseeable, including
27
     the financial and economic losses incurred by Plaintiff.
28

     No. 3:19-cv-08176-WHO                                 216                            PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 224 of 268



 1           635.    Alternatively, Defendants’ conduct was a substantial factor in bringing about the public
 2   nuisance even if a similar result would have occurred without it. By directly marketing to youth and
 3
     continuing these marketing practices after it was evident that children were using JUUL products in
 4
     large numbers and were specifically using these products in schools, JLI and the Management
 5
     Defendants directly facilitated the spread of the youth e-cigarette crisis and the public nuisance
 6

 7   affecting Plaintiff.

 8           636.    Altria, by investing billions of dollars in JLI and actively working to promote the sale

 9   and spread of JUUL products with the knowledge of JLI’s practice of marketing JUUL products to
10
     youth and its failure to control youth access to JUUL products, directly facilitated the spread of the
11
     youth e-cigarette crisis and the public nuisance affecting Plaintiff.
12
             637.    Plaintiff has taken steps to address the harm caused by Defendants’ conduct, including,
13
     but not limited to, those listed in Section V.B above.
14

15           638.    Fully abating the epidemic of youth e-cigarette use resulting from Defendants’ conduct

16   will require much more than these steps.
17           639.    As detailed herein, Plaintiff has suffered special injury, different in kind from those
18
     suffered by the general public, including, but not limited to, those arising from: discipline and
19
     suspensions related to incidents of e-cigarette use in Plaintiff’s schools have increased at alarming
20
     rates; because of the alarming rise of discipline and suspensions associated with student e-cigarette
21

22   use, Plaintiff has devoted and diverted staff resources to develop a diversion program so as to allow

23   students who are caught using e-cigarettes to remain in school and in class where possible; Plaintiff has

24   had to close certain school restrooms to deter use of e-cigarette devices; because many students who do
25   not engage in e-cigarette activities do not wish to use the school restrooms even to wash their hands,
26
     Plaintiff has rented multiple portable hand-washing stations that have been placed outside of restrooms
27
     in an effort to maintain student hygiene and prevent the spread of disease; students in Plaintiff’s
28
     schools have openly charged e-cigarette devices in classrooms, causing disruption and diverting staff
     No. 3:19-cv-08176-WHO                               217                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 225 of 268



 1   resources away from classroom instruction; students in Plaintiff’s schools, addicted to nicotine, have
 2   demonstrated anxious, distracted and acting out behaviors, causing disruption and diverting staff
 3
     resources away from classroom instruction and requiring additional time and attention for addicted
 4
     students; Plaintiff has had to devote and divert staff resources to intervening in student e-cigarette
 5
     activities and coordinating necessary follow-up; Plaintiff has had to devote and divert staff resources to
 6

 7   conduct staff training on e-cigarette use; Plaintiff has had to devote and divert staff resources to

 8   deploying student, family and parent-teacher education regarding the dangers of e-cigarette products;

 9   Plaintiff has had to add an additional high-school vice principal to address issues related to student e-
10
     cigarette use; Plaintiff has had to add additional school resource officer (“SRO”) personnel to focus on
11
     deterring and preventing student e-cigarette use; Plaintiff has had to devote additional middle school
12
     guidance counseling resources to address issues related to student e-cigarette use; Plaintiff has had to
13
     acquire and install numerous additional security cameras on its premises to deter e-cigarette activity;
14

15   Plaintiff has had to install additional signage on district premises to deter e-cigarette activity; Plaintiff

16   has had to devote and divert staff resources to provide information, raise awareness and educate its
17   stakeholders and community members regarding a city ordinance that, among other things, banned
18
     sales of e-cigarette products within 1,000 feet of schools and banned sales of flavored e-cigarette
19
     products – a city ordinance that defendant JUUL actively opposed by funding a political action
20
     committee (“The Coalition for Responsible Vaping in Livermore”); expending, diverting and
21

22   increasing resources to make physical changes to schools and/or address property damage in schools.

23           640.    Plaintiff therefore requests all the relief to which it is entitled in its own right and

24   relating to the special damage or injury it has suffered, and not in any representative or parens patriae
25   capacity on behalf of students, including damages in an amount to be determined at trial and an order
26
     providing for the abatement of the public nuisance that Defendants have created or assisted in the
27
     creation of, and enjoining Defendants from future conduct contributing to the public nuisance
28
     described above.
     No. 3:19-cv-08176-WHO                                 218                             PLAINTIFF’S AMENDED
                                                                                                     COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 226 of 268



 1          641.    Defendants engaged in conduct, as described above, that constituted malice, oppression,
 2   or fraud, with intent to cause injury and/or with willful and knowing disregard of the rights or safety of
 3
     another, being fully aware of the probable dangerous consequences of the conduct and deliberately
 4
     failing to avoid those consequences.
 5
            642.    Defendants’ conduct constituting malice, oppression or fraud was committed by one or
 6

 7   more officers, directors, or managing agents of Defendants, who acted on behalf of Defendants; and/or

 8          643.    Defendants’ conduct constituting malice, oppression or fraud was authorized by one or

 9   more officers, directors, or managing agents of Defendants; and/or
10
            644.    One or more officers, directors, or managing agents of Defendants knew of the conduct
11
     constituting malice, oppression, or fraud and adopted or approved that conduct after it occurred.
12
            645.    Defendants regularly risks the lives and health of consumers and users of its products
13
     with full knowledge of the dangers of its products. Defendants made conscious decisions not to
14

15   redesign, re-label, warn, or inform the unsuspecting public, including Plaintiff’s students or

16   Plaintiff. Defendants’ willful, knowing and reckless conduct, constituting malice, oppression or fraud
17   therefore warrants an award of aggravated or punitive damages.
18
       COUNT TWO — VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
19                ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961(C)

20          646.    Plaintiff incorporates each preceding paragraph as though set forth fully herein.
21          647.    This claim is brought by Plaintiff against Defendants JLI, Monsees, Bowen, Pritzker,
22
     Huh, Valani, and Altria (the “RICO Defendants”) for actual damages, treble damages, and equitable
23
     relief under 18 U.S.C. § 1964 for violations of 18 U.S.C. § 1961, et seq. For ease of reference,
24
     Defendants JLI, Monsees, Bowen, Pritzker, Huh, and Valani are referred to below as the “Early
25

26   Enterprise Defendants.”

27

28

     No. 3:19-cv-08176-WHO                              219                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 227 of 268



 1          648.    At all relevant times, each RICO Defendant is and has been a “person” within the
 2   meaning of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal or
 3
     beneficial interest in property.”
 4
            649.    Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and has standing
 5
     to sue as they were and are injured in their business and/or property as a result of the RICO
 6

 7   Defendants’ wrongful conduct described herein.

 8          650.    Section 1962(c) makes it “unlawful for any person employed by or associated with any

 9   enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to conduct or
10
     participate, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of
11
     racketeering activity . . . .” 18 U.S.C. § 1962(c).
12
            651.    Section 1962(d) makes it unlawful for “any person to conspire to violate” Section
13
     1962(c), among other provisions. See 18 U.S.C. § 1962(d).
14

15          652.    Each RICO Defendant conducted the affairs of an enterprise through a pattern of

16   racketeering activity and conspired to do so, in violation of 18 U.S.C. § 1962(c) and § 1962(d).
17          653.    Plaintiff demands the applicable relief set forth in the Prayer for Relief below.
18
     A.     Description of the Nicotine Market Expansion Enterprise
19
            654.    RICO defines an enterprise as “any individual, partnership, corporation, association, or
20
     other legal entity, and any union or group of individuals associated in fact although not a legal entity.”
21
     18 U.S.C. § 1961(4).
22

23          655.    Under 18 U.S.C. § 1961(4) a RICO “enterprise” may be an association-in-fact that,

24   although it has no formal legal structure, has (i) a common purpose, (ii) relationships among those

25   associated with the enterprise, and (iii) longevity sufficient to pursue the enterprise’s purpose. See
26
     Boyle v. United States, 556 U.S. 938, 946 (2009).
27
            656.    The RICO Defendants formed an association-in-fact enterprise—the Nicotine Market
28
     Expansion Enterprise. The Nicotine Market Expansion Enterprise exists separately from the otherwise
     No. 3:19-cv-08176-WHO                                 220                            PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 228 of 268



 1   legitimate business operations of JLI, Altria, or the investment companies with which Defendants
 2   Pritzker, Huh, and Valani are affiliated. Rather, the Enterprise is an ongoing and continuing business
 3
     organization consisting of “persons” within the meaning of 18 U.S.C. § 1961(3) that created and
 4
     maintained systematic links for a more nefarious common purpose: maintaining and expanding the
 5
     number of nicotine-addicted e-cigarette users in order to ensure a steady and growing customer base,
 6

 7   including by maintaining and expanding JLI’s massive, and ill-gotten, share of the e-cigarette market.

 8          657.    The Early Enterprise Defendants and non-defendant Veratad Technologies LLC

 9   (“Veratad”) formed the Nicotine Market Expansion Enterprise by at least 2015, when the Early
10
     Enterprise Defendants prepared to launch the JUUL e-cigarette and capture and grow a market of
11
     nicotine-addicted users, including youth, that would serve as customers for life.
12
            658.    As tobacco companies have long known, profitable growth requires a pipeline of
13
     “replacement smokers” or vapers. For that reason and others, Defendant Altria joined the Nicotine
14

15   Market Expansion Enterprise in the Spring of 2017. The Early Enterprise Defendants, for their part,

16   eagerly invited Altria into the fold—they needed allies and resources to further their Enterprise, and,
17   despite their public statements to the contrary, sought to be a part of the tobacco industry.
18
            659.    When Altria joined the Nicotine Market Expansion Enterprise, it shared the Early
19
     Enterprise Defendants’ common purpose: maintaining and expanding the number of nicotine-addicted
20
     e-vapor users in order to ensure a steady and growing customer base. Among Altria’s motivations for
21

22   pursuing this common purpose was access to JLI’s customer base that would serve as Altria’s pipeline

23   of “replacement smokers” or vapers.

24          660.    The Nicotine Market Expansion Enterprise involved a growing membership and
25   changed its shape to fit its current needs, adding members when necessary and eliminating them when
26
     they became obsolete. From 2015 through 2017, the Enterprise consisted of the Early Enterprise
27
     Defendants and non-defendant Veratad. In the Spring of 2017, Defendant Altria joined the Nicotine
28
     Market Expansion Enterprise. Non-defendant member Veratad would leave the Enterprise sometime in
     No. 3:19-cv-08176-WHO                               221                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 229 of 268



 1   2018 when it stopped coordinating with Defendant JLI. Each Early Enterprise Defendant is liable for
 2   the predicate acts of the enterprise committed no later than its formation in 2015, and Defendant Altria
 3
     is liable for the predicate acts of the enterprise committed no later than when it joined the Enterprise in
 4
     Spring 2017.
 5
               661.   As described above, the Early Enterprise Defendants established an ongoing
 6

 7   relationship through, among other connections, Defendants’ Priztker, Huh, and Valani’s investment in

 8   JLI; Defendants’ Bowen, Monsees, Pritzker, Huh, and Valani’s control of the JLI Board of Directors;

 9   the Early Enterprise Defendants’ assumption of “final say” on all marketing for JLI products, including
10
     fraudulent advertising; and the Early Enterprise Defendants’ coordination on ensuring broad access to
11
     JLI products, including underage access, with non-defendant Enterprise member Veratad. And the
12
     Early Enterprise Defendants and Altria established an ongoing relationship through, among other
13
     connections, Altria’s equity investment in JLI, the many informal and formal agreements between
14

15   these two Defendants and their coordinated activities in furtherance of the common purpose of the

16   Nicotine Market Expansion Enterprise, and the overlap between JLI executives and leadership and
17   Altria.
18
               662.   The RICO Defendants formed the Nicotine Market Expansion Enterprise in order to
19
     engage in a collaborative scheme to defraud. As described above, the Nicotine Market Expansion
20
     Enterprise Defendants shared and acted on a common purpose of maintaining and expanding the
21

22   number of nicotine-addicted e-cigarette users in order to ensure a steady and growing customer base,

23   including by maintaining and expanding JLI’s massive, and ill-gotten, share of the e-cigarette market.

24             663.   The Nicotine Market Expansion Enterprise has been in existence for almost five years
25   and continues to operate to this day. As described above, it has had sufficient longevity to pursue the
26
     Nicotine Market Expansion Enterprise’s common purpose.
27

28

     No. 3:19-cv-08176-WHO                               222                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 230 of 268



 1   B.     Conduct of the Nicotine Market Expansion Enterprise
 2          664.    “[T]o conduct or participate, directly or indirectly, in the conduct” of an enterprise, “one
 3
     must participate in the operation or management of the enterprise itself.” Reves v. Ernst & Young, 507
 4
     U.S. 170, 185 (1993).
 5
            665.    As described above, each RICO Defendant participated in the operation or management
 6
     of the Nicotine Market Expansion Enterprise. Illustrative but non-exhaustive examples include the
 7

 8   following:

 9          Early Leadership
10          666.    As described in Sections IV.A, IV.B, and IV.C, Defendants Bowen and Monsees were
11
     the visionaries behind the Enterprise and would lead it in its early days.
12
            Fraudulent Marketing Scheme
13
            667.    As described in Sections IV.E.3, IV.E.4, and IV.E.7.a, JLI, and Defendants Bowen,
14

15   Monsees, Pritzker, Huh, and Valani (through their “final say” on all of JLI’s marketing efforts) caused

16   false and misleading advertisements that omitted references to JUUL’s nicotine content and potency to

17   be transmitted via the mail and wires, including the Vaporized campaign.
18          Youth Access Scheme
19
            668.    As described in Section IV.E.9, Defendant JLI (through its employees) coordinated with
20
     non-defendant member Veratad on behalf of the other Early Enterprise Defendants to expand youth
21
     access to JUUL products.
22

23          669.    As described in Section IV.E.9, Veratad was a key player in the Nicotine Market

24   Expansion Enterprise. And while each member of the Enterprise was not involved in every scheme

25   (Veratad, for example, did not transmit the advertisements or packaging containing misrepresentations
26
     regarding JLI’s nicotine content), each worked in furtherance of the same common purpose and was
27
     aware of the other members’ participation in the Enterprise. Moreover, each scheme was integral to the
28
     Enterprise’s success in maintaining and expanding the number of nicotine-addicted e-cigarette users in
     No. 3:19-cv-08176-WHO                              223                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 231 of 268



 1   order to ensure a steady and growing customer base. Veratad shared this common purpose, and its
 2   motivation for doing so was to maintain a lucrative client – one of several clients who relied on
 3
     Veratad for intentionally ineffective age verification services. Veratad knew that JUUL products were
 4
     being purchased online by youth and that youth were able to “pass” age verification, yet coordinated
 5
     with JLI to reduce the requirements for purchasers to “pass” age verification.
 6

 7          Coopting JLI’s Board of Directors

 8          670.      As described in Section IV.E.7.b, Defendants Pritzker, Huh, and Valani took control of

 9   the JLI Board of Directors in October 2015, so they could use the Board as an instrumentality to
10
     effectuate fraudulent schemes in furtherance of the Nicotine Market Expansion Enterprise’s common
11
     purpose. In doing so, leadership of the Enterprise transitioned from Bowen and Monsees to Pritzker,
12
     Huh, and Valani.
13
            Coordinating Activities of JLI and Altria
14

15          671.      By August 2016, Defendants Pritzker, Huh, and Valani had ceded executive leadership

16   at JLI to a new CEO, Tyler Goldman. Thus, when these parties started to coordinate with Altria, it was
17   JLI (through its executives and employees—including Tyler Goldman and his successors) and Altria
18
     (through its executives and employees) that primarily directed the affairs of the Enterprise, although
19
     Defendants Bowen, Monsees, Pritzker, Huh, and Valani remained critical to the success of the
20
     Enterprise’s common purpose. Without their control of the JLI Board of Directors and prior fraudulent
21

22   conduct, the close coordination between JLI and Altria, and Altria’s investment in JLI, would not have

23   been possible.

24          672.      As described in Sections IV.A and IV.F, the Early Enterprise Defendants and Altria
25   began to actively coordinate their activities in 2017 and each took actions that would further the
26
     Enterprise’s common purpose of maintaining and expanding the number of nicotine-addicted e-
27
     cigarette users in order to ensure a steady and growing customer base, including by maintaining and
28
     expanding JLI’s massive, and ill-gotten, share of the e-cigarette market. For example, as alleged above:
     No. 3:19-cv-08176-WHO                              224                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
           Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 232 of 268



 1           673.    As early as 2017, the Early Enterprise Defendants and Altria shared data and strategy to
 2   support their common purpose, through a conduit, Avail Vapor.
 3
             674.    By 2018, Altria was taking actions to ensure JLI’s products had access to prime shelf
 4
     space in retail locations.
 5
             675.    By 2018, Altria was distributing and marketing JLI’s products to its wider base of
 6

 7   retailers.

 8           676.    In December 2018, Altria decided to cash in on its role in the Nicotine Market

 9   Expansion Enterprise by making a $12.8 billion equity investment in JLI, the largest equity investment
10
     in United States history. This investment would give Altria three seats on the JLI Board of Directors,
11
     and thus allow it to assert greater control over both JLI and the Nicotine Market Expansion Enterprise,
12
     which used the instrumentalities of JLI to effectuate many of its fraudulent schemes.
13
             Nicotine Content Misrepresentation Scheme
14

15           677.    As described in Section IV.D, the Early Enterprise Defendants and Altria caused

16   thousands, if not millions, of JUUL pod packages to be distributed to consumers with false and
17   misleading information regarding the JUUL pods’ nicotine content. The Early Enterprise Defendants
18
     also caused the same false and misleading information to be distributed via JLI’s website.
19
             Flavor Preservation Scheme
20
             678.    As described in Sections IV.C.6 and IV.H.2, the RICO Defendants worked in concert to
21

22   defraud the public and regulators in order to prevent regulation and public outrage that would have

23   impeded their plan to maintain and expand the number of nicotine-addicted e-cigarette users in order to

24   ensure a steady and growing customer base. Specifically, they worked to ensure the FDA allowed
25   certain flavors, namely mint, to remain on the market.
26

27

28

     No. 3:19-cv-08176-WHO                              225                           PLAINTIFF’S AMENDED
                                                                                                COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 233 of 268



 1          Cover-up Scheme
 2          679.    The RICO Defendants were not only concerned with protecting flavors, however. In
 3
     light of growing public scrutiny of JLI’s role in the youth e-cigarette crisis, these defendants continued
 4
     their scheme to prevent a complete ban on JLI’s product due to regulatory action or public outcry.
 5
            680.     As described in Sections IV.D.2 and IV.E.12, JLI maintained its website pages that
 6

 7   provided false information about the addictive potential of its products and denied that JLI marketed to

 8   youth, and Defendants Bowen, Monsees, Pritzker, Huh, and Valani provided direct input as to the

 9   content of the JLI website and had “final say” over JLI’s marketing messaging.
10
            681.    As described in paragraphs Sections IV.D.4 and IV.E.12, JLI, and Defendants Bowen,
11
     Monsees, Pritzker, Huh, and Valani (through their “final say” on all of JLI’s marketing efforts) caused
12
     false and misleading advertising to be distributed over television and the internet in order to give the
13
     impression that JLI’s product was a smoking cessation device and that JLI never marketed to youth.
14

15   Defendant Altria continued this scheme by transmitting the fraudulent “Make the Switch”

16   advertisements in packs of its combustible cigarettes.
17          682.    As described in Section IV.E.12, beginning in October 2018, both Altria and JLI were
18
     transmitting false and misleading communications to the public and the government in an attempt to
19
     stave off regulation and public outcry.
20
            683.    And no later than December 2018, Altria began providing even more services to the
21

22   Nicotine Market Expansion Enterprise, as described in Section IV.F.3.

23          684.    The pattern of racketeering activity by the RICO Defendants, described below, provides

24   further support that each RICO Defendant conducted or participated in the conduct of the Nicotine
25   Market Expansion Enterprise.
26
     C.     Pattern of Racketeering Activity
27
            685.    To carry out, or attempt to carry out, the objectives of the Nicotine Market Expansion
28
     Enterprise, the RICO Defendants, each of whom is a person associated-in-fact with the Enterprise, did
     No. 3:19-cv-08176-WHO                              226                             PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 234 of 268



 1   knowingly conduct or participate in, directly or indirectly, the affairs of the Enterprise through a
 2   pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5), 1962(c), and
 3
     employed the use of the mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and 18
 4
     U.S.C. § 1343 (wire fraud).
 5
            686.    Specifically, the RICO Defendants have committed, conspired to commit, and/or aided
 6

 7   and abetted in the commission of, at least two predicate acts of racketeering activity (i.e., violations of

 8   18 U.S.C. §§ 1341, 1343), within the past ten years.

 9          687.    The multiple acts of racketeering activity which the RICO Defendants committed, or
10
     aided or abetted in the commission of, were related to each other, pose a threat of continued
11
     racketeering activity, and therefore constitute a “pattern of racketeering activity.”
12
            688.    The racketeering activity was made possible by the Enterprise’s regular use of the
13
     facilities, services, and employees of the members of the Enterprise.
14

15          689.    The RICO Defendants participated in the Nicotine Market Expansion Enterprise by

16   using mail, telephone, and the internet to transmit mailings and wires in interstate or foreign
17   commerce.
18
            690.    The RICO Defendants used, directed the use of, and/or caused to be used, thousands of
19
     interstate mail and wire communications in service of the Enterprise’s objectives through common
20
     misrepresentations, concealments, and material omissions.
21

22          691.    In devising and executing the objectives of the Nicotine Market Expansion Enterprise,

23   the RICO Defendants devised and knowingly carried out material schemes and/or artifices to defraud

24   the public and regulators by (1) transmitting advertisements that fraudulently and deceptively omitted
25   any reference to JUUL’s nicotine content or potency (or any meaningful reference, where one was
26
     made); (2) causing false and misleading statements regarding the nicotine content of JUUL pods to be
27
     posted on the JLI website; (3) causing thousands, if not millions, of JUUL pod packages containing
28
     false and misleading statements regarding the nicotine content of JUUL pods to be transmitted via U.S.
     No. 3:19-cv-08176-WHO                               227                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 235 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 236 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 237 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 238 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 239 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 240 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 241 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 242 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 243 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 244 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 245 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 246 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 247 of 268
Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 248 of 268
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 249 of 268



 1   positions, and long-term strategies. Because these high level executives made statements inconsistent
 2   with the internal knowledge and practice of the corporations, it would be absurd to believe that these
 3
     highly ranked representatives and agents of these corporations had no knowledge that their public
 4
     statements were false and fraudulent. Similarly, the RICO Defendants caused to be transmitted through
 5
     the wires and mails false and misleading statements regarding the nicotine content in JUUL pods
 6

 7   which JLI’s own internal data, and Altria’s own pharmacokinetic studies, showed were false.

 8   Moreover, each of the Early Enterprise Defendants had “final say” over all marketing statements by

 9   JLI and thus caused such statements to be made, notwithstanding that they knew they were false for the
10
     reasons detailed above.
11
            699.    The RICO Defendants intended for the public and regulators to rely on these false
12
     transmissions and this scheme was therefore reasonably calculated to deceive persons of ordinary
13
     prudence and comprehension.
14

15          700.    Both the public and government regulators did rely on the Nicotine Market Expansion

16   Enterprise’s mail and wire fraud. For example, the regulators, including the FDA, relied on the
17   Nicotine Market Expansion Enterprise’s statements that mint was not an appealing flavor for
18
     nonsmokers in allowing mint JUUL pods to remain on the market and relied on the Nicotine Market
19
     Expansion Enterprise’s statements that it did not market to youth in allowing the RICO Defendants to
20
     continue marketing and selling JUUL. Congress likewise relied on the Enterprise’s statements in not
21

22   bringing legislation to recall or ban e-cigarettes, despite the calls of members of both parties to do just

23   that. And the public relied on statements (or absence thereof) that were transmitted by the RICO

24   Defendants regarding the nicotine content in and potency of JUUL pods in deciding to purchase JUUL
25   products and relied on statements denying JLI’s past youth marketing in not creating a public outcry
26
     forcing these products to be removed from the market.
27
            701.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire
28
     facilities have been deliberately hidden and cannot be alleged without access to the RICO Defendants’
     No. 3:19-cv-08176-WHO                               242                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 250 of 268



 1   books and records. However, Plaintiff has described the types of predicate acts of mail and/or wire
 2   fraud, including the specific types of fraudulent statements upon which, through the mail and wires, the
 3
     Nicotine Market Expansion Enterprise engaged in fraudulent activity in furtherance of its overlapping
 4
     schemes.
 5
            702.    These were not isolated incidents, instead, the RICO Defendants engaged in a pattern of
 6

 7   racketeering activity by committing thousands of predicate acts in a five-year period in the form of

 8   mail and wire fraud. That each RICO Defendant participated in a variety of schemes involving

 9   thousands of predicate acts of mail and wire fraud establishes that such fraudulent acts are part of the
10
     Enterprise’s regular way of doing business. Moreover, Plaintiff expects to uncover even more
11
     coordinated, predicate acts of fraud as discovery in this case continues.
12
     D.     Plaintiff Has Been Damaged by the Nicotine Market Expansion Enterprise Defendants’
13          RICO Violations
14          703.    Plaintiff has been injured by the Nicotine Market Expansion Enterprise Defendants’
15
     conduct, and such injury would not have occurred but for the predicate acts of those defendants which
16
     also constitute the acts taken by the RICO Defendants in furtherance of their conspiracy pursuant to
17
     Section 1962(d). By working to preserve and expand the market of underage JUUL customers,
18

19   fraudulently denying JLI’s youth-focused marketing, and deceiving regulators and the public in order

20   to allow JUUL products and mint-flavored JUULpods to remain on the market, the Nicotine Market

21   Expansion Enterprise caused the expansion of an illicit e-cigarette market for youth in Plaintiff’s
22
     schools and caused a large number of youth in Plaintiff’s schools to become addicted to nicotine, thus
23
     forcing Plaintiff to expend time, money, and resources to address the epidemic Defendants created
24
     through their conduct. Indeed, the Nicotine Market Expansion Enterprise Defendants intentionally
25
     sought to reach into schools and deceive public health officials in order to continue growing JLI’s
26

27   youth customer base. The repeated fraudulent misstatements by the Nicotine Market Expansion

28

     No. 3:19-cv-08176-WHO                              243                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 251 of 268



 1   Enterprise Defendants denying that JLI marketed to youth have served to preserve JUUL’s market
 2   share—a market share that is based upon children purchasing JLI’s tobacco products.
 3
            704.    Plaintiff was a direct victim of Defendants’ misconduct. The Nicotine Market
 4
     Expansion Enterprise Defendants displayed a wanton disregard for public health and safety by
 5
     intentionally addicting youth, including youth in Plaintiff’s schools, to nicotine and then attempting to
 6

 7   cover up their scheme in order to maintain and expand JUUL’s market share. Defendants actively

 8   concealed that they marketed to youth in order to avoid public condemnation and to keep their

 9   products on the market and continue youth sales. This forced Plaintiff to shoulder the responsibility for
10
     this youth e-cigarette crisis created by Defendants’ misconduct. The harm from the illicit youth e-
11
     cigarette market created by Defendants required Plaintiff to expend its limited financial and other
12
     resources to mitigate the health crisis of youth e-cigarette use. The expansion of this youth e-cigarette
13
     market was the goal of the Nicotine Market Expansion Enterprise and is critical to its success.
14

15   Therefore, the harm suffered by Plaintiff because it must address and mitigate the youth e-cigarette

16   crisis was directly foreseeable and, in fact, an intentional result of Defendants’ misconduct.
17          705.    The creation and maintenance of this youth e-cigarette market directly harms Plaintiff
18
     by imposing costs on its business and property. Plaintiff’s injuries were not solely the result of routine
19
     school district expenses. Instead, as a result of Defendants’ misconduct, Plaintiff has been and will be
20
     forced to go far beyond what a school district might ordinarily be expected to pay to enforce the laws
21

22   and to promote the general welfare in order to combat the youth e-cigarette crisis. This includes

23   providing new programs and new services as a direct result and in direct response to Defendants’

24   misconduct. As a result of the conduct of the Nicotine Market Expansion Enterprise Defendants,
25   Plaintiff has incurred and will incur costs that far exceed the norm.
26
            706.    There are no intervening acts or parties that could interrupt the causal chain between the
27
     Defendants’ mail and wire fraud and Plaintiff’s injuries. Defendants, in furtherance of the Nicotine
28
     Market Expansion Enterprise’s common purpose, made false and misleading statements directly to the
     No. 3:19-cv-08176-WHO                               244                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 252 of 268



 1   public, including Plaintiff, its employees, and its students. And in the case of fraud on third parties
 2   (i.e., FDA and Congress), causation is not defeated merely because the RICO Defendants deceived a
 3
     third party into not taking action where the FDA’s and Congress’s failure to regulate directly allowed
 4
     youth in Plaintiff’s community to purchase products that should not have been on the market and/or
 5
     that should not have been marketed to minors.
 6

 7          707.    As to predicate acts occurring prior to December 17, 2015, Plaintiff did not discover,

 8   and could not have been aware despite the exercise of reasonable diligence, until shortly before the

 9   initiation of the instant litigation that Defendants transmitted fraudulent statements via the mails and
10
     wires regarding the topics described above including, inter alia, the true nicotine content in and
11
     delivered by JUUL products, such information the Defendants concealed and failed to truthfully
12
     disclose.
13
            708.    The Nicotine Market Expansion Enterprise’s violations of 18 U.S.C. § 1962(c) have
14

15   directly and proximately caused injuries and damages to Plaintiff and Plaintiff is entitled to bring this

16   action for three times its actual damages, as well as for injunctive/equitable relief, costs, and
17   reasonable attorneys’ fees and costs pursuant to 18 U.S.C. § 1964(c).
18
      COUNT THREE — VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
19                ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1962(D)

20          709.    Plaintiff incorporates by reference all preceding paragraphs.
21          710.    The RICO Defendants have not undertaken the practices described herein in isolation,
22
     but as part of a common scheme and conspiracy. In violation of 18 U.S.C. § 1962(d), the members of
23
     the Nicotine Market Expansion Enterprise agreed to conspire and conspired to violate 18 U.S.C.
24
     § 1962(c), as described herein. The conspiracy is coterminous with the time period in which the
25

26   Nicotine Expansion Market Enterprise has existed, beginning in 2015 and continuing to this day (with

27   Defendant Altria joining the conspiracy in Spring 2017). The RICO Defendants’ agreement is

28   evidenced by their predicate acts and direct participation in the control and operation of the Enterprise

     No. 3:19-cv-08176-WHO                               245                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 253 of 268



 1   in furtherance of a common purpose, as detailed above in relation to the RICO Defendants’ substantive
 2   violation of Section 1962(c). The acts in furtherance of the conspiracy attributable to the RICO
 3
     Defendants include each of the predicate acts underlying the Nicotine Market Expansion Enterprise’s
 4
     violation of Section 1962(c), as described above. Various other persons, firms, and corporations,
 5
     including third-party entities and individuals not named as defendants in this Amended Complaint,
 6

 7   have participated as co-conspirators with the members of the Nicotine Market Expansion Enterprise in

 8   these offenses and have performed acts in furtherance of the conspiracy to increase or maintain

 9   revenue, maintain or increase market share, and/or minimize losses for the Defendants and their named
10
     and unnamed co-conspirators throughout the illegal scheme and common course of conduct.
11
            711.    Plaintiff has been injured by the Nicotine Market Expansion Enterprise Defendants’
12
     conduct, and such injury would not have occurred but for the predicate acts of those defendants which
13
     also constitute the acts taken by the RICO Defendants in furtherance of their conspiracy pursuant to
14

15   Section 1962(d). The combined effect of the RICO Defendants’ acts of mail and wire fraud in

16   furtherance of their conspiracy, including working to preserve and expand the market of underage
17   JUUL customers, fraudulently denying JLI’s youth-focused marketing, and deceiving regulators and
18
     the public in order to allow JUUL products and mint-flavored JUUL pods to remain on the market, was
19
     to cause e caused the expansion of an illicit e-cigarette market for youth in Plaintiff’s schools and
20
     cause a large number of youth in Plaintiff’s schools to become addicted to nicotine, thus forcing
21

22   Plaintiff to expend time, money, and resources to address the epidemic Defendants created through

23   their conduct. Indeed, the Nicotine Market Expansion Enterprise Defendants intentionally sought to

24   reach into schools and deceive public health officials in order to continue growing JLI’s youth
25   customer base. The repeated fraudulent misstatements by the Nicotine Market Expansion Enterprise
26
     Defendants denying that JLI marketed to youth have served to preserve JUUL’s market share—a
27
     market share that is based upon children purchasing JLI’s tobacco products. The harm to Plaintiff
28
     would not have occurred absent the RICO Defendants’ conspiracy to engage in a pattern of
     No. 3:19-cv-08176-WHO                               246                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 254 of 268



 1   racketeering activity through a RICO Enterprise, the common purpose of which was maintaining and
 2   expanding the number of nicotine-addicted e-cigarette users, and youth in particular, in order to ensure
 3
     a steady and growing customer base, including by preserving and growing JLI’s ill-gotten market
 4
     share.
 5
              712.   Plaintiff was a direct victim of Defendants’ misconduct. The Nicotine Market
 6

 7   Expansion Enterprise Defendants’ acts in furtherance of their RICO conspiracy displayed a wanton

 8   disregard for public health and safety by intentionally addicting youth, including youth in Plaintiff’s

 9   schools, to nicotine and then attempting to cover up their scheme in order to maintain and expand
10
     JUUL’s market share. Defendants actively concealed that they marketed to youth in order to avoid
11
     public condemnation and to keep their products on the market and continue youth sales. This forced
12
     Plaintiff to shoulder the responsibility for this youth e-cigarette crisis created by Defendants’
13
     misconduct. The harm from the illicit youth e-cigarette market created by Defendants required Plaintiff
14

15   to expend its limited financial and other resources to mitigate the health crisis of youth e-cigarette. The

16   expansion of this youth e-cigarette market was the goal of the Nicotine Market Expansion Enterprise
17   and is critical to its success. Therefore, the harm suffered by Plaintiff because it must address and
18
     mitigate the youth e-cigarette crisis was directly foreseeable and, in fact, an intentional result of
19
     Defendants’ misconduct.
20
              713.   The creation and maintenance of this youth e-cigarette market, and Defendants actions
21

22   in furtherance of their RICO conspiracy, directly harms Plaintiff by imposing costs on its business and

23   property. Plaintiff’s injuries were not solely the result of routine school district expenses. Instead, as a

24   result of Defendants’ misconduct, Plaintiff has been and will be forced to go far beyond what a school
25   district might ordinarily be expected to pay to enforce the laws and to promote the general welfare in
26
     order to combat the youth e-cigarette crisis. This includes providing new programs and new services as
27
     a direct result and in direct response to Defendants’ misconduct. As a result of the conduct of the
28

     No. 3:19-cv-08176-WHO                                247                             PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 255 of 268



 1   Nicotine Market Expansion Enterprise Defendants, Plaintiff has incurred and will incur costs that far
 2   exceed the norm.
 3
            714.    There are no intervening acts or parties that could interrupt the causal chain between the
 4
     RICO Defendants’ mail and wire fraud acts in furtherance of their RICO conspiracy and Plaintiff’s
 5
     injuries. The RICO Defendants, in furtherance of their conspiracy to form the Nicotine Market
 6

 7   Expansion Enterprise and advance its common purpose, made false and misleading statements directly

 8   to the public, including Plaintiff, its employees, and its students. And in the case of fraud on third

 9   parties (i.e., FDA and Congress), causation is not defeated merely because the RICO Defendants
10
     deceived a third party into not taking action where the FDA’s and Congress’s failure to regulate
11
     directly allowed youth in Plaintiff’s community to purchase products that should not have been on the
12
     market and/or that should not have been marketed to minors.
13
            715.    As to predicate acts undertaken in furtherance of the conspiracy which occurred prior to
14

15   December 17, 2015, Plaintiff did not discover, and could not have been aware despite the exercise of

16   reasonable diligence, until shortly before the initiation of the instant litigation that the RICO
17   Defendants transmitted fraudulent statements via the mails and wires regarding the topics described
18
     above including, inter alia, the true nicotine content in and delivered by JUUL products, such
19
     information the RICO Defendants concealed and failed to truthfully disclose.
20
            716.    The Nicotine Market Expansion Enterprise’s violations of 18 U.S.C. § 1962(d) have
21

22   directly and proximately caused injuries and damages to Plaintiff and Plaintiff is entitled to bring this

23   action for three times its actual damages, as well as for injunctive/equitable relief, costs, and

24   reasonable attorneys’ fees and costs pursuant to 18 U.S.C. § 1964(c).
25                                     COUNT FOUR — NEGLIGENCE
26
            717.    Plaintiff incorporates by reference all preceding paragraphs.
27

28

     No. 3:19-cv-08176-WHO                               248                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 256 of 268



 1          718.    Defendants owed Plaintiff a duty to not expose Plaintiff to an unreasonable risk of
 2   harm, and to act with reasonable care as a reasonably careful person and/or company would act under
 3
     the circumstances so as to prevent harm to others.
 4
            719.    At all times relevant to this litigation, Defendants had a duty to exercise reasonable care
 5
     in the design, research, manufacture, marketing, advertisement, supply, promotion, packaging,
 6

 7   sale, and distribution of Defendants’ e-cigarette products, including the duty to take all

 8   reasonable steps necessary to manufacture, promote, and/or sell a product that was not

 9   unreasonably dangerous to consumers, users, and other persons coming into contact with the
10
     product.
11
            720.    At all times relevant to this litigation, Defendants had a duty to exercise reasonable care
12
     in the marketing, advertisement, and sale of e-cigarette products. Defendants’ duty of care owed to
13
     consumers and the general public, including Plaintiff, included providing accurate, true, and correct
14

15   information concerning the risks of using Defendants’ products and appropriate, complete, and

16   accurate warnings concerning the potential adverse effects of e-cigarette and nicotine use and, in
17   particular, JLI’s patented nicotine salts and the chemical makeup of JUUL pods liquids.
18
            721.    At all times relevant to this litigation, Defendants knew or, in the exercise of
19
     reasonable care, should have known of the hazards and dangers of Defendants’ e-cigarette products
20
     and specifically, the health hazards posed by using JUUL pods and other e-cigarette products and
21

22   continued use of nicotine, particularly among adolescents.

23          722.    Accordingly, at all times relevant to this litigation, Defendants knew or, in the

24   exercise of reasonable care, should have known that use of Defendants’ products students could
25   cause Plaintiff’s injuries and thus created a dangerous and unreasonable risk of injury to Plaintiff.
26
            723.    Defendants also knew or, in the exercise of reasonable care, should have known that
27
     users and consumers of Defendants’ products were unaware of the risks and the magnitude of the risks
28

     No. 3:19-cv-08176-WHO                                249                          PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 257 of 268



 1   associated with the use of Defendants’ products including but not limited to the risks of continued
 2   nicotine use and nicotine addiction.
 3
            724.    As such, Defendants, by action and inaction, representation and omission, breached
 4
     their duty of reasonable care, failed to exercise ordinary care, and failed to act as a reasonably
 5
     careful person and/or company would act under the circumstances in the design, research,
 6

 7   development, manufacture, testing, marketing, supply, promotion, advertisement, packaging, sale,

 8   and distribution of their e-cigarette products, in that Defendants manufactured and produced defective

 9   products containing nicotine and other chemicals known to cause harm to consumers, knew or had
10
     reason to know of the defects inherent in their products, knew or had reason to know that a
11
     consumer’s use of the products created a significant risk of harm and unreasonably dangerous
12
     side effects, and failed to prevent or adequately warn of these risks and injuries.
13
            725.    Despite their ability and means to investigate, study, and test their products and to
14

15   provide adequate warnings, Defendants have failed to do so. Indeed, Defendants have wrongfully

16   concealed information and have made false and/or misleading statements concerning the safety
17   and/or use of Defendants’ products and nicotine e-cigarette use.
18
            726.    Defendants’ negligence included:
19
                    a.       Researching, designing, manufacturing, assembling, inspecting, testing,
20                           packaging, labeling, marketing, advertising, promoting, supplying, distributing,
                             and/or selling their products, without thorough and adequate pre- and post-
21                           market testing;
22
                    b.       Failing to undertake sufficient studies and conduct necessary tests to determine
23                           whether or not their products were safe for their intended use;

24                  c.       Failing to use reasonable and prudent care in the design, research, manufacture,
                             formulation, and development of their products so as to avoid the risk of serious
25                           harm associated with the prevalent use of e-cigarettes and nicotine products;
26                  d.       Designing and manufacturing their products to cause nicotine addiction,
                             including by maximizing nicotine delivery while minimizing “throat hit” or
27
                             “harshness”;
28

     No. 3:19-cv-08176-WHO                              250                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 258 of 268



 1                 e.        Failing to utilize proper materials, ingredients, additives and components in the
                             design of their products to ensure they would not deliver unsafe doses of
 2                           nicotine;
 3
                   f.        Designing and manufacturing their products to appeal to minors and young
 4                           people, including through the use of flavors and an easily concealable, tech-
                             inspired design;
 5
                   g.        Advertising, marketing, and promoting their products to minors, including
 6                           through the use of viral social media campaigns;
 7                 h.        Failing to take steps to prevent their products from being sold to, distributed to,
                             or used by minors;
 8

 9                 i.        Failing to provide adequate instructions, guidelines, and safety precautions to
                             those persons who Defendants could reasonably foresee would use their
10                           products;

11                 j.        Affirmatively encouraging new JUUL users through an instructional starter pack
                             insert to disregard any initial discomfort and to continue e-cigarette use by
12                           instructing users to “keep trying even if the JUUL feels too harsh,” and telling
13                           them, “[d]on’t give up, you’ll find your perfect puff”;

14                 k.        Failing to disclose to, or warn, Plaintiff, users, consumers, and the general
                             public of negative health consequences associated with exposure to nicotine and
15                           other harmful and toxic ingredients contained in Defendants’ products;

16                 l.        Misrepresenting to Plaintiff, users, consumers, and the general public the actual
                             nicotine content of Defendants’ products;
17
                   m.        Failing to disclose to Plaintiff, users, consumers, and the general public that
18
                             Defendants’ products deliver more nicotine than represented;
19
                   n.        Misrepresenting Defendants’ products as non-addictive, less addictive, and/or
20                           safer nicotine delivery systems than traditional cigarettes;

21                 o.        Representing that Defendants’ products were safe for their intended use when, in
                             fact, Defendants knew or should have known that the products were not safe for
22                           their intended use;
23                 p.        Declining to make or propose any changes to the labeling or other promotional
24                           materials for Defendants’ e-cigarette and nicotine products that would alert
                             consumers and the general public, including minors in Plaintiffs’ schools of the
25                           true risks of using Defendants’ products;

26                 q.        Advertising, marketing, and recommending Defendants’ products while
                             concealing and failing to disclose or warn of the dangers known by Defendants
27                           to be associated with, or caused by, the use of Defendants’ products;
28

     No. 3:19-cv-08176-WHO                               251                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 259 of 268



 1                   r.      Continuing to disseminate information to consumers, which indicates or implies
                             that Defendants’ products are not unsafe for their intended use;
 2
                     s.      Continuing the manufacture and sale of Defendants’ products with knowledge
 3
                             that the products were unreasonably unsafe, addictive, and dangerous;
 4
                     t.      Failing to recall Defendants’ products; and
 5
                     u.      Committing other failures, acts, and omissions set forth herein.
 6
             727.    Defendants knew and/or should have known that it was foreseeable that Plaintiff would
 7
     suffer injuries as a result of Defendants’ failure to exercise ordinary care in the manufacturing,
 8

 9   marketing, labeling, distribution, and sale of e-cigarette products, particularly when Defendants’

10   products were made and marketed so as to be attractive and addictive to youth who spend many hours

11   each week on Plaintiff’s property and under Plaintiff’s supervision.
12
             728.    Plaintiff did not know the nature and extent of the injuries that could result from the
13
     intended use of e-cigarette products including, but not limited to JLI’s patented JUUL pods liquids by
14
     Plaintiff’s students.
15
             729.    Defendants’ negligence helped to and did produce, and was a substantial factor in and
16

17   the proximate cause of, the injuries, harm, and economic losses that Plaintiff suffered, and will

18   continue to suffer, and such injuries, harm and economic losses would not have happened without
19   Defendants’ negligence as described herein.
20
             730.    In 2017-2018, 72% of 11th graders in Plaintiff’s schools and 67% of 9th graders in
21
     Plaintiff’s schools reported that it was very easy or fairly easy to obtain e-cigarettes or vaping devices
22
     and 29% of 11th graders and 19% of 9th graders admitted to having used e-cigarettes or other e-
23

24   cigarette devices;

25           731.    As a foreseeable consequence of Defendants’ breaches of their duties, Plaintiff has

26   suffered and will continue to suffer direct and consequential economic and other injuries as a result of
27   dealing with the e-cigarette epidemic in Plaintiff’s schools, including but not limited to:
28

     No. 3:19-cv-08176-WHO                               252                            PLAINTIFF’S AMENDED
                                                                                                  COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 260 of 268



 1                 a.        Discipline and suspensions related to incidents of e-cigarette use in Plaintiff’s
                             schools have increased at alarming rates;
 2
                   b.        Because of the alarming rise of discipline and suspensions associated with
 3
                             student e-cigarette use, Plaintiff has devoted and diverted staff resources to
 4                           develop a diversion program so as to allow students who are caught using e-
                             cigarettes to remain in school and in class where possible;
 5
                   c.        Plaintiff has had to close certain school restrooms to deter use of e-cigarette
 6                           devices;
 7                 d.        Because many students who do not engage in e-cigarette activities do not wish
                             to use the school restrooms even to wash their hands, Plaintiff has rented
 8
                             multiple portable hand-washing stations that have been placed outside of
 9                           restrooms in an effort to maintain student hygiene and prevent the spread of
                             disease;
10
                   e.        Students in Plaintiff’s schools have openly charged e-cigarette devices in
11                           classrooms, causing disruption and diverting staff resources away from
                             classroom instruction;
12

13                 f.        Students in Plaintiff’s schools, addicted to nicotine, have demonstrated anxious,
                             distracted and acting out behaviors, causing disruption and diverting staff
14                           resources away from classroom instruction and requiring additional time and
                             attention for addicted students;
15
                   g.        Plaintiff has had to devote and divert staff resources to intervening in student e-
16                           cigarette activities and coordinating necessary follow-up;
17                 h.        Plaintiff has had to devote and divert staff resources to conduct staff training on
18                           e-cigarette use;

19                 i.        Plaintiff has had to devote and divert staff resources to deploying student, family
                             and parent-teacher education regarding the dangers of e-cigarette products;
20
                   j.        Plaintiff has had to add an additional high-school vice principal to address issues
21                           related to student e-cigarette use;
22                 k.        Plaintiff has had to add additional school resource officer (“SRO”) personnel to
                             focus on deterring and preventing student e-cigarette use.
23

24                 l.        Plaintiff has had to devote additional middle school guidance counseling
                             resources to address issues related to student e-cigarette use;
25
                   m.        Plaintiff has had to acquire and install numerous additional security cameras on
26                           its premises to deter e-cigarette activity;
27                 n.        Plaintiff has had to install additional signage on district premises to deter e-
                             cigarette activity; and
28

     No. 3:19-cv-08176-WHO                                253                             PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 261 of 268



 1                  o.       Plaintiff has had to devote and divert staff resources to provide information,
                             raise awareness and educate its stakeholders and community members regarding
 2                           a city ordinance that, among other things, banned sales of vaping products
 3                           within 1,000 feet of schools and ban sales of flavored vape products – a city
                             ordinance that Defendant JUUL actively opposed by funding a political action
 4                           committee (“The Coalition for Responsible Vaping in Livermore”); and

 5                  p.       Expending, diverting and increasing resources to make physical changes to
                             schools and/or address property damage in schools.
 6
            732.    Defendants engaged in conduct, as described above, that constituted malice, oppression,
 7

 8   or fraud, with intent to cause injury and/or with willful and knowing disregard of the rights or safety of

 9   another, being fully aware of the probable dangerous consequences of the conduct and deliberately

10   failing to avoid those consequences.
11
            733.    Defendants’ conduct constituting malice, oppression or fraud was committed by one or
12
     more officers, directors, or managing agents of Defendants, who acted on behalf of Defendants; and/or
13
            734.    Defendants’ conduct constituting malice, oppression or fraud was authorized by one or
14
     more officers, directors, or managing agents of Defendants; and/or
15

16          735.    One or more officers, directors, or managing agents of Defendants knew of the conduct

17   constituting malice, oppression, or fraud and adopted or approved that conduct after it occurred.
18          736.    Defendants regularly risks the lives and health of consumers and users of its products
19
     with full knowledge of the dangers of its products. Defendants made conscious decisions not to
20
     redesign, re-label, warn, or inform the unsuspecting public, including Plaintiff’s students or
21
     Plaintiff. Defendants’ willful, knowing and reckless conduct, constituting malice, oppression or fraud
22

23   therefore warrants an award of aggravated or punitive damages.

24                                 COUNT FIVE — GROSS NEGLIGENCE

25          737.    Plaintiff incorporates by reference all preceding paragraphs.

26          738.    Defendants owed a duty of care to Plaintiff to conduct their business of manufacturing,
27
     promoting, marketing, and/or distributing e-cigarette products in compliance with applicable state law
28
     and in an appropriate manner.
     No. 3:19-cv-08176-WHO                              254                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 262 of 268



 1          739.    Specifically, Defendants had a duty and owed a duty to Plaintiff to exercise a degree of
 2   reasonable care including, but not limited to: ensuring that Defendants’ marketing does not target
 3
     minors; ensuring that Defendants’ products including, but not limited to, JUUL e-cigarettes and
 4
     JUULpods are not sold and/or distributed to minors and are not designed in a manner that makes them
 5
     unduly attractive to minors; designing a product that will not addict youth or other users to nicotine;
 6

 7   and adequately warning of any reasonably foreseeable adverse events with respect to using the

 8   product. Defendants designed, produced, manufactured, assembled, packaged, labeled, advertised,

 9   promoted, marketed, sold, supplied and/or otherwise placed Defendants’ products into the stream of
10
     commerce, and therefore owed a duty of reasonable care to those, including Plaintiff, who would be
11
     impacted by their use.
12
            740.    Defendants’ products were the types of products that could endanger others if
13
     negligently made, promoted, or distributed. Defendants knew the risks that young people would be
14

15   attracted to their e-cigarette products and knew or should have known the importance of ensuring that

16   the products were not sold and/or distributed to anyone under age 26, but especially to minors.
17          741.    Defendants knew or should have known that their marketing, distribution, and sales
18
     practices did not adequately safeguard minors from the sale and/or distribution of Defendants’
19
     products and, in fact, induced minors to purchase their products.
20
            742.    Defendants were grossly negligent in designing, manufacturing, supplying, distributing,
21

22   inspecting, testing (or not testing), marketing, promoting, advertising, packaging, and/or labeling

23   Defendants’ products.

24          743.    As powerfully addictive and dangerous nicotine-delivery devices, Defendants knew or
25   should have known that their e-cigarette products needed to be researched, tested, designed, advertised,
26
     marketed, promoted, produced, packaged, labeled, manufactured, inspected, sold, supplied and
27
     distributed properly, without defects and with due care to avoid needlessly causing harm. Defendants
28

     No. 3:19-cv-08176-WHO                              255                            PLAINTIFF’S AMENDED
                                                                                                 COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 263 of 268



 1   knew or should have known that their products could cause serious risk of harm, particularly to young
 2   persons like students in Plaintiff’s schools.
 3
             744.   Defendants engaged in willful and/or wanton conduct that lacked any care and
 4
     amounted to an extreme departure from what a reasonably careful person would do in the same
 5
     situation to prevent harm to others. Defendants’ willful and wanton conduct caused Plaintiff to suffer
 6

 7   harm.

 8           745.   The willful and wanton conduct of Defendants includes, but is not limited to, the

 9   following:
10
                    a.       Researching, designing, manufacturing, assembling, inspecting, testing,
11                           packaging, labeling, marketing, advertising, promoting, supplying, distributing,
                             and/or selling their products, without thorough and adequate pre- and post-
12                           market testing;

13                  b.       Failing to undertake sufficient studies and conduct necessary tests to determine
                             whether or not their products were safe for their intended use;
14
                    c.       Failing to use reasonable and prudent care in the design, research, manufacture,
15
                             formulation, and development of their products so as to avoid the risk of serious
16                           harm associated with the prevalent use of e-cigarette and nicotine products;

17                  d.       Designing and manufacturing their products to cause nicotine addiction,
                             including by maximizing nicotine delivery while minimizing “throat hit” or
18                           “harshness”;
19                  e.       Failing to utilize proper materials, ingredients, additives and components in the
                             design of their products to ensure they would not deliver unsafe doses of
20
                             nicotine;
21
                    f.       Designing and manufacturing their products to appeal to minors and young
22                           people, including through the use of flavors and an easily concealable, tech-
                             inspired design;
23
                    g.       Advertising, marketing, and promoting their products to minors, including
24                           through the use of viral social media campaigns;
25
                    h.       Failing to take steps to prevent their products from being sold to, distributed to,
26                           or used by minors;

27                  i.       Failing to provide adequate instructions, guidelines, and safety precautions to
                             those persons who Defendants could reasonably foresee would use their
28                           products;

     No. 3:19-cv-08176-WHO                               256                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 264 of 268



 1                 j.        Affirmatively encouraging new JUUL users through an instructional starter pack
                             insert to disregard any initial discomfort and to continue e-cigarette use by
 2                           instructing users to “keep trying even if the JUUL feels too harsh,” and telling
 3                           them, “[d]on’t give up, you’ll find your perfect puff”;

 4                 k.        Failing to disclose to, or warn, Plaintiff, users, consumers, and the general
                             public of negative health consequences associated with exposure to nicotine and
 5                           other harmful and toxic ingredients contained in Defendants’ products;
 6                 l.        Misrepresenting to Plaintiff, users, consumers, and the general public the actual
                             nicotine content of Defendants’ products;
 7
                   m.        Failing to disclose to Plaintiff, users, consumers, and the general public that
 8
                             Defendants’ products deliver more nicotine than represented;
 9
                   n.        Misrepresenting Defendants’ products as non-addictive, less addictive, and/or
10                           safer nicotine delivery systems than traditional cigarettes;

11                 o.        Representing that Defendants’ products were safe for their intended use when, in
                             fact, Defendants knew or should have known that the products were not safe for
12                           their intended use;
13
                   p.        Declining to make or propose any changes to the labeling or other promotional
14                           materials for Defendants’ e-cigarette and nicotine products that would alert
                             consumers and the general public, including minors in Plaintiffs’ schools of the
15                           true risks of using Defendants’ products;

16                 q.        Advertising, marketing, and recommending Defendants’ products while
                             concealing and failing to disclose or warn of the dangers known by Defendants
17                           to be associated with, or caused by, the use of Defendants’ products;
18
                   r.        Continuing to disseminate information to consumers, which indicates or implies
19                           that Defendants’ products are not unsafe for their intended use;

20                 s.        Continuing the manufacture and sale of Defendants’ products with knowledge
                             that the products were unreasonably unsafe, addictive, and dangerous;
21
                   t.        Failing to recall Defendants’ products; and
22
                   u.        Committing other failures, acts, and omissions set forth herein.
23
            746.   Defendants breached the duties they owed to Plaintiff and in doing so, were wholly
24

25   unreasonable. A responsible company, whose primary purpose is to help adult smokers, would not

26   design a product to appeal to minors and nonsmokers nor market their products to minors and
27   nonsmokers. If they are aware of the dangers of smoking and nicotine ingestion enough to create a
28

     No. 3:19-cv-08176-WHO                               257                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 265 of 268



 1   device to help people stop smoking, then they are aware of the dangers enough to know that it would
 2   be harmful for young people and nonsmokers to use.
 3
            747.    Defendants breached their duties through their false and misleading statements and
 4
     omissions in the course of the manufacture, distribution, sale, and/or marketing of Defendants’ nicotine
 5
     products.
 6

 7          748.    As a foreseeable consequence of Defendants’ breaches of their duties, Plaintiff has

 8   suffered and will continue to suffer direct and consequential economic and other injuries as a result of

 9   dealing with the vaping epidemic in Plaintiff’s schools, including but not limited to:
10
                    a.       Discipline and suspensions related to incidents of e-cigarette use in Plaintiff’s
11                           schools have increased at alarming rates;

12                  b.       Because of the alarming rise of discipline and suspensions associated with
                             student e-cigarette use, Plaintiff has devoted and diverted staff resources to
13                           develop a diversion program so as to allow students who are caught using e-
                             cigarettes to remain in school and in class where possible;
14
                    c.       Plaintiff has had to close certain school restrooms to deter use of e-cigarette
15
                             devices;
16
                    d.       Because many students who do not engage in e-cigarette activities do not wish
17                           to use the school restrooms even to wash their hands, Plaintiff has rented
                             multiple portable hand-washing stations that have been placed outside of
18                           restrooms in an effort to maintain student hygiene and prevent the spread of
                             disease;
19
                    e.       Students in Plaintiff’s schools have openly charged e-cigarette devices in
20
                             classrooms, causing disruption and diverting staff resources away from
21                           classroom instruction;

22                  f.       Students in Plaintiff’s schools, addicted to nicotine, have demonstrated anxious,
                             distracted and acting out behaviors, causing disruption and diverting staff
23                           resources away from classroom instruction and requiring additional time and
                             attention for addicted students;
24

25                  g.       Plaintiff has had to devote and divert staff resources to intervening in student e-
                             cigarette activities and coordinating necessary follow-up;
26
                    h.       Plaintiff has had to devote and divert staff resources to conduct staff training on
27                           e-cigarette use;

28                  i.       Plaintiff has had to devote and divert staff resources to deploying student, family
                             and parent-teacher education regarding the dangers of e-cigarette products;
     No. 3:19-cv-08176-WHO                               258                             PLAINTIFF’S AMENDED
                                                                                                   COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 266 of 268



 1                  j.       Plaintiff has had to add an additional high-school vice principal to address issues
                             related to student e-cigarette use;
 2
                    k.       Plaintiff has had to add additional school resource officer (SRO) personnel to
 3
                             focus on deterring and preventing student e-cigarette use;
 4
                    l.       Plaintiff has had to devote additional middle school guidance counseling
 5                           resources to address issues related to student e-cigarette use;

 6                  m.       Plaintiff has had to acquire and install numerous additional security cameras on
                             its premises to deter e-cigarette activity;
 7
                    n.       Plaintiff has had to install additional signage on district premises to deter e-
 8                           cigarette activity;
 9
                    o.       Plaintiff has had to devote and divert staff resources to provide information,
10                           raise awareness and educate its stakeholders and community members regarding
                             a city ordinance that, among other things, banned sales of vaping products
11                           within 1,000 feet of schools and ban sales of flavored vape products – a city
                             ordinance that Defendant JUUL actively opposed by funding a political action
12                           committee (“The Coalition for Responsible Vaping in Livermore”); and
13
                    p.       Expending, diverting and increasing resources to make physical changes to
14                           schools and/or address property damage in schools.

15          749.    Defendants engaged in conduct, as described above, that constituted malice, oppression,

16   or fraud, with intent to cause injury and/or with willful and knowing disregard of the rights or safety of
17   another, being fully aware of the probable dangerous consequences of the conduct and deliberately
18
     failing to avoid those consequences.
19
            750.    Defendants’ conduct constituting malice, oppression or fraud was committed by one or
20
     more officers, directors, or managing agents of Defendants, who acted on behalf of Defendants; and/or
21

22          751.    Defendants’ conduct constituting malice, oppression or fraud was authorized by one or

23   more officers, directors, or managing agents of Defendants; and/or

24          752.    One or more officers, directors, or managing agents of Defendants knew of the conduct
25
     constituting malice, oppression, or fraud and adopted or approved that conduct after it occurred.
26
            753.    Defendants regularly risks the lives and health of consumers and users of its products
27
     with full knowledge of the dangers of its products. Defendants made conscious decisions not to
28

     No. 3:19-cv-08176-WHO                                259                             PLAINTIFF’S AMENDED
                                                                                                    COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 267 of 268



 1   redesign, re-label, warn, or inform the unsuspecting public, including Plaintiff’s students or
 2   Plaintiff. Defendants’ willful, knowing and reckless conduct therefore warrants an award of
 3
     aggravated or punitive damages.
 4
                                             PRAYER FOR RELIEF
 5
            WHEREFORE, Plaintiff prays for judgment as follows:
 6
              754. Entering an Order that the conduct alleged herein constitutes a public nuisance under
 7

 8    California law;

 9            755. Entering an Order that Defendants are jointly and severally liable;
10            756. Entering an Order requiring Defendants to abate the public nuisance described herein
11
      and to deter and/or prevent the resumption of such nuisance;
12
              757. Enjoining Defendants from engaging in further actions causing or contributing to the
13
      public nuisance as described herein;
14

15            758. Awarding equitable relief to fund prevention education and addiction treatment;

16            759. Awarding actual and compensatory damages;

17            760. Awarding punitive damages;
18            761. Awarding statutory damages in the maximum amount permitted by law;
19
              762. Awarding reasonable attorneys’ fees and costs of suit;
20
              763. Awarding pre-judgment and post-judgment interest; and
21
              764. Such other and further relief as the Court deems just and proper under the
22

23    circumstances.

24                                       JURY TRIAL DEMANDED

25          Plaintiff hereby demands a trial by jury.
26

27          RESPECTFULLY SUBMITTED this 8th day of May, 2020.

28

     No. 3:19-cv-08176-WHO                              260                          PLAINTIFF’S AMENDED
                                                                                               COMPLAINT
          Case 3:19-md-02913-WHO Document 555 Filed 05/15/20 Page 268 of 268



 1
                                         RENNE PUBLIC LAW GROUP LLP
 2

 3
                                         /s/ Louise H. Renne
 4                                       LOUISE H. RENNE

 5
                                         /s/ Thomas P. Cartmell
 6                                       Thomas P. Cartmell
 7                                       WAGSTAFF & CARTMELL LLP

 8
                                         /s/ Esfand Nafisi
 9                                       Esfand Nafisi (SBN 320119)
                                         MIGLIACCIO & RATHOD LLP
10
                                         388 Market Stree, Ste. 1300
11                                       San Francisco, CA 94111
                                         Tel. (415) 489-7004
12                                       Fax (202) 800-2730
                                         Enafisi@classlawdc.com
13
                                         Attorneys for Plaintiff
14
                                         LIVERMORE VALLEY JOINT UNIFIED
15                                       SCHOOL DISTRICT

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 3:19-cv-08176-WHO                  261                    PLAINTIFF’S AMENDED
                                                                             COMPLAINT
